Exhibit 10.1

 

Execution Version

SECOND AMENDMENT

SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
April 3, 2020 among WMG Acquisition Corp. (the “Borrower”), the several banks
and other financial institutions party hereto (the “2020 Revolving Lenders”) and
Credit Suisse AG, as Administrative Agent (the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below (as amended by this Second Amendment).

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of January 31,
2018 (as amended by that First Amendment, dated as of October 9, 2019, and as
further amended, restated, amended and restated, waived or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” and, as amended
hereby, the “Credit Agreement”);

WHEREAS, pursuant to and in accordance with Section 2.26 of the Existing Credit
Agreement, the Borrower has requested that a Specified Refinancing Facility in
an aggregate principal amount of $300.0 million (the “2020 Revolving Facility”)
be made available to the Borrower, and the 2020 Revolving Lenders and the
Administrative Agent have agreed, upon the terms and subject to the conditions
set forth herein, that (a) each 2020 Revolving Lender will commit to extend
credit to the Borrower pursuant to the 2020 Revolving Facility (the “2020
Revolving Commitments”) in the amount set forth opposite such 2020 Revolving
Lender’s name on Annex I hereto (the Specified Refinancing Loans made pursuant
to the 2020 Revolving Commitments, the “2020 Revolving Loans”), (b) each 2020
Revolving Lender identified as an Initial Issuing Bank on Annex I hereto will
commit to issue Letters of Credit for the account of the Borrower in the amount
identified as its L/C Fronting Sublimit opposite such 2020 Revolving Lender’s
name on Annex I hereto, (c) all of the Initial Revolving Commitments existing
immediately prior to the effectiveness of this Second Amendment (the “Existing
Revolving Commitments”) will be refinanced and replaced by a corresponding
amount of 2020 Revolving Commitments, (d)  any Initial Revolving Loans
outstanding immediately prior to the effectiveness of this Second Amendment
shall be repaid in full (including accrued and unpaid interest with respect
thereto) by the proceeds of any 2020 Revolving Loans extended by the 2020
Revolving Lenders on the date hereof and (e) the Credit Agreement will be
amended to the extent necessary or appropriate, in the opinion of the Borrower
and the Administrative Agent, to effect the 2020 Revolving Facility.

WHEREAS, each Existing Revolving Commitment will be terminated (the
“Termination”) upon the effectiveness of this Second Amendment.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Administrative Agent and the Borrower hereby agree as follows:

1005900903v7

--------------------------------------------------------------------------------

 

SECTION One - [Reserved].  

SECTION Two - Establishment of 2020 Revolving Commitment Loans.  

(a)The 2020 Revolving Loans extended by the 2020 Revolving Lenders under the
2020 Revolving Commitments shall be deemed to be “Specified Refinancing Loans”,
the 2020 Revolving Lenders shall be deemed to be “Specified Refinancing
Lenders”, and this Second Amendment shall be deemed to be a “Specified
Refinancing Amendment” and a “Loan Document”, in each case, for all purposes of
the Credit Agreement and the other Loan Documents.  The Borrower, the Issuing
Banks and the Administrative Agent hereby consent, pursuant to Sections 2.26(b)
and 10.04(b) of the Existing Credit Agreement, to the inclusion as an
“Additional Specified Refinancing Lender” of each 2020 Revolving Lender that is
party to this Second Amendment that is not an existing Lender, an Affiliate of
an existing Lender or an Approved Fund.

(b)The Initial Issuing Bank under the Existing Credit Agreement and each 2020
Revolving Lender hereby agrees that the Letters of Credit (if any) outstanding
on the Second Amendment Effective Date will be deemed to be Letters of Credit
issued pursuant to the Credit Agreement for the account of the Borrower and each
2020 Revolving Lender further agrees that it shall be bound by the applicable
provisions of Section 2.23 of the Credit Agreement in respect thereof.

(c)The Existing Revolving Commitments will be terminated on the Second Amendment
Effective Date upon satisfaction or waiver of the conditions set forth in
Section 3 below and effectiveness of the 2020 Revolving Commitments.

SECTION Three - Conditions to Effectiveness of the Second Amendment.  This
Second Amendment shall become effective on the date (the “Second Amendment
Effective Date”) when each of the following conditions shall have been satisfied
or waived:

(a)Amendment.  The Administrative Agent shall have received counterparts of this
Second Amendment executed by the Borrower, each other Loan Party, Holdings and
each 2020 Revolving Lender.

(b)Legal Opinions, Officer’s Certificates, Corporate Authorizations.  The
Administrative Agent shall have received, on behalf of itself and the 2020
Revolving Lenders, (i) a favorable written opinion of (a) Debevoise & Plimpton
LLP, and (b) Richards, Layton & Finger, PA, special Delaware counsel, in each
case (A) dated the Second Amendment Effective Date, and (B) addressed to the
Administrative Agent and the 2020 Revolving Lenders, (ii) a copy of the
certificate or articles of incorporation, partnership agreement or other
constitutive document, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State or comparable office of
the state of its organization or, if consented to by the Administrative Agent
(not to be unreasonably withheld or delayed), by a Responsible Officer of the
relevant Loan Party, and a certificate as to the good standing of the Borrower
as of a recent date, from such Secretary of State; (iii) a certificate of a
Responsible Officer of each Loan Party dated the Second Amendment Effective Date
and certifying (a) that attached thereto is a true and complete copy of the
by-laws, partnership agreement, limited liability company agreement (or

2




1005900903v7

--------------------------------------------------------------------------------

 

other equivalent documents) of such Loan Party as in effect on the Second
Amendment Effective Date and at all times since a date immediately prior to the
date of the resolutions described in clause (b) below, (b) that attached thereto
is a true and complete copy of resolutions duly adopted by the Board of
Directors, members or partners or shareholders (or other equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
this Second Amendment and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (c) that the certificate
or articles of incorporation, partnership agreement or other constitutive
document of such Loan Party have not been further amended, and (d) as to the
incumbency and specimen signature of each officer executing this Second
Amendment or any other document delivered in connection herewith on behalf of
such Loan Party; and (iv) a certificate of another officer as to the incumbency
and specimen signature of a Responsible Officer executing the certificate
pursuant to clause (iii) above.

(c)Officer’s Certificate.  A certificate of a Responsible Officer of the
Borrower certifying to the representations and warranties set forth in Section
5.

(d)PATRIOT Act and Anti-Money Laundering.  The Administrative Agent shall have
received, at least 5 days prior to the Second Amendment Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, as has been reasonably requested
in writing at least 10 days prior to the Second Amendment Effective Date by the
Administrative Agent. To the extent the Borrower qualifies as a “legal entity
customer” under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), at
least three (3) Business Days prior to the Second Amendment Effective Date, each
2020 Revolving Lender that has requested, in a written notice to the Borrower at
least ten (10) Business Days prior to the Second Amendment Effective Date, a
beneficial ownership certification as required by the Beneficial Ownership
Regulation (the “Beneficial Ownership Certificate”) in relation to the Borrower
shall have received such beneficial ownership certification.

(e)Fees and Other Amounts. The Administrative Agent shall have received all fees
and other amounts due and payable for the account of any Lender having an
Initial Revolving Commitment under the Existing Credit Agreement on or before
the Second Amendment Effective Date, including accrued and unpaid interest with
respect to any Initial Revolving Loans outstanding immediately prior to the
Second Amendment Effective Date. All other reasonable fees, costs and expenses
due and payable on or prior to the Second Amendment Effective Date (including
Attorney Costs and expenses of any other advisors), to the extent invoiced at
least two Business Days prior to the Second Amendment Effective Date (except as
otherwise reasonably agreed by the Borrower), and other compensation payable to
the Administrative Agent and the 2020 Revolving Lenders required to be
reimbursed or paid by the Borrower hereunder or under any other Loan Document on
the Second Amendment Effective Date, shall have been paid.

(f)Termination Notice. The Borrower shall have delivered a notice, which notice
shall be conditional with the effectiveness of this Second Amendment,
terminating the commitments under the Existing Credit Agreement and such
commitments shall have been, or shall concurrently with the effectiveness of
this Second Amendment be, terminated.

3




1005900903v7

--------------------------------------------------------------------------------

 

SECTION Four - Amendment and Restatement of Existing Credit Agreement.

(a)Subject to satisfaction of the condition set forth in paragraph (b) below,
effective as of the Amendment and Restatement Effective Date (as defined below),
the Existing Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example:  stricken
text) and to add the bold and double-underlined text (indicated textually in the
same manner as the following example:  double underlined text) as set forth in
the pages of the Existing Credit Agreement attached as Annex II hereto.

(b)Subject to satisfaction of the condition set forth in paragraph (b) below,
effective as of the Amendment and Restatement Effective Date (as defined below),
the schedules to the Existing Credit Agreement (other than Schedule 6.17) are
hereby amended to read as set forth in Annex III hereto.

(c)The amendments to the Existing Credit Agreement set forth in Section 4(a)
shall become effective on the date (the “Amendment and Restatement Effective
Date”) on which the Administrative Agent shall have received the written consent
to this Second Amendment of Lenders constituting the Required Lenders as of such
date, provided that the Amendment and Restatement Effective Date shall not occur
prior to the Second Amendment Effective Date.  For purposes of the foregoing,
the parties hereto acknowledge that if the Lenders executing this Second
Amendment would constitute the Required Lenders after giving effect to the
Termination, the Amendment and Restatement Effective Date shall occur
immediately after such Termination (but subject to the foregoing provision).

SECTION Five - Representations and Warranties; No Default.  In order to induce
the other parties hereto to enter into this Second Amendment and the 2020
Revolving Lenders to extend the 2020 Revolving Commitments, the Borrower
represents and warrants to each of the 2020 Revolving Lenders and the
Administrative Agent that on and as of the date hereof after giving effect to
this Second Amendment:

(a)No Default or Event of Default has occurred and is continuing.

(b)The representations and warranties of the Loan Parties set forth in Article V
of the Credit Agreement are true and correct in all material respects on and as
of the Second Amendment Effective Date with the same effect as though made on
and as of such date, except that (i) to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date, (ii) the representations and
warranties contained in Section 5.05(a) of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to Section 6.01(a) of
the Credit Agreement and (iii) any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified.  

(c)The execution, delivery and performance of this Second Amendment (i) are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate action and (ii) do not and will not (A) contravene the terms
of the Borrower’s Organization Documents; (B) conflict with or result in any
breach or contravention of, or require any payment

4




1005900903v7

--------------------------------------------------------------------------------

 

to be made under, (x) any Contractual Obligation to which the Borrower is a
party or affecting the Borrower or the properties of the Borrower or any of its
Restricted Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (C) violate any Law; except in the case of clauses
(ii)(B) and (ii)(C) to the extent that such conflict, breach, contravention or
payment would not reasonably be expected to have a Material Adverse Effect.  

(d)This Second Amendment has been duly executed and delivered by the Borrower
and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as such
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, receivership, moratorium or other Laws affecting
creditors’ rights generally and by general principles of equity.

(e)The information provided in the Beneficial Ownership Certificate delivered
pursuant to Section 3(d) is true and correct on and as of the date set forth in
the Beneficial Ownership Certificate.

SECTION Six - Reference to and Effect on the Credit Agreement and the Notes;
Acknowledgements.  

(a)On and after the effectiveness of this Second Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Second Amendment.  The Credit Agreement and
each of the other Loan Documents, as specifically amended by this Second
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.  The execution, delivery and
effectiveness of this Second Amendment shall not, except as expressly provided
herein, operate as an amendment or waiver of any right, power or remedy of any
Lender or any Agent under any of the Loan Documents, nor constitute an amendment
or waiver of any provision of any of the Loan Documents.  For the avoidance of
doubt, this Second Amendment shall constitute a Loan Document for all purposes
of the Loan Documents.

(b)Without limiting the foregoing, each of the Loan Parties party to the
Guaranty and the Security Agreement hereby (i) acknowledges and agrees that all
of its obligations under the Guaranty and the Security Agreement are reaffirmed
and remain in full force and effect on a continuous basis, (ii) reaffirms each
Lien granted by each Loan Party to the Collateral Agent for the benefit of the
Secured Parties and reaffirms the guaranties made pursuant to the Guaranty,
(iii) acknowledges and agrees that the grants of security interests by and the
guaranties of the Loan Parties contained in the Guaranty and the Security
Agreement are, and shall remain, in full force and effect after giving effect to
this Second Amendment, and (iv) agrees that all Obligations are Guaranteed
Obligations (as defined in the Guaranty).

(c)Without limiting the foregoing, Holdings, as party to the Security Agreement
hereby (i) acknowledges and agrees that all of its obligations under the
Security

5




1005900903v7

--------------------------------------------------------------------------------

 

Agreement are reaffirmed and remain in full force and effect on a continuous
basis, (ii) reaffirms each Lien granted it to the Collateral Agent for the
benefit of the Secured Parties, and (iii) acknowledges and agrees that the
grants of security interests by it contained in the Security Agreement are, and
shall remain, in full force and effect after giving effect to this Second
Amendment.

SECTION Seven - Expenses.  The Borrower agrees to pay or reimburse the
Administrative Agent for (i) all of its reasonable out-of-pocket costs and
expenses incurred in connection with this Second Amendment, any other documents
prepared in connection herewith and the transactions contemplated hereby, and
(ii) the reasonable documented fees, charges and disbursements of Davis Polk &
Wardwell LLP, as counsel to the Administrative Agent.

SECTION Eight - Execution in Counterparts.  This Second Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract.  Delivery of an
executed counterpart of this Second Amendment by facsimile transmission or
electronic photocopy (i.e., “pdf”) shall be effective as delivery of a manually
executed counterpart of this Second Amendment.

SECTION Nine - Electronic Execution.  The words “execution”, “signed”,
“signature”, and words of like import in this Second Amendment or in any
amendment or other modification hereof (including waivers and consents) shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION Ten - Governing Law.  THIS SECOND AMENDMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS SECOND AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION Eleven - Headings.  Section headings used herein are for convenience of
reference only, are not part of this Second Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this Second
Amendment.

 

6




1005900903v7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year first above written.

 

WMG ACQUISITION CORP.

By:

/s/ Paul M. Robinson

 

 

Name:

Paul M. Robinson

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

1005900903v7

--------------------------------------------------------------------------------

 

 

Acknowledged and agreed:

WMG HOLDINGS CORP.

By:

/s/ Paul M. Robinson

 

 

Name:

Paul M. Robinson

 

Title:

Executive Vice President,

 

 

General Counsel & Secretary

 

 

Guarantors:

ROADRUNNER RECORDS, INC.

THE ALL BLACKS U.S.A., INC.

A.P. SCHMIDT CO.

ATLANTIC RECORDING CORPORATION

ATLANTIC/MR VENTURES INC.

BIG BEAT RECORDS INC.

CAFÉ AMERICANA INC.

CHAPPELL MUSIC COMPANY, INC.

COTA MUSIC, INC.

COTILLION MUSIC, INC.

CRK MUSIC INC.

E/A MUSIC, INC.

ELEKSYLUM MUSIC, INC.

ELEKTRA/CHAMELEON VENTURES INC.

ELEKTRA ENTERTAINMENT GROUP INC.

ELEKTRA GROUP VENTURES INC.

ELEKTRA MUSIC GROUP INC.

ELEKTRA RECORDS LLC

FHK, INC.

FIDDLEBACK MUSIC PUBLISHING COMPANY, INC.

FOSTER FREES MUSIC, INC.

GENE AUTRY’S WESTERN MUSIC PUBLISHING CO.

GOLDEN WEST MELODIES, INC.

INSOUND ACQUISITION INC.

INTERSONG U.S.A., INC.

JADAR MUSIC CORP.

LEM AMERICA, INC.

LONDON-SIRE RECORDS INC.

MAVERICK PARTNER INC.

MCGUFFIN MUSIC INC.

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

(cont’d):

MELODY RANCH MUSIC CO., INC.

MIXED BAG MUSIC, INC.

NONESUCH RECORDS INC.

NON-STOP MUSIC HOLDINGS, INC.

OCTA MUSIC, INC.

PEPAMAR MUSIC CORP.

REP SALES, INC.

REVELATION MUSIC PUBLISHING CORPORATION

RHINO ENTERTAINMENT COMPANY

RHINO ENTERTAINMENT LLC

RHINO FOCUS HOLDINGS LLC

RICK’S MUSIC INC.

RIDGEWAY MUSIC CO., INC.

RIGHTSONG MUSIC INC.

RYKO CORPORATION

RYKODISC, INC.

RYKOMUSIC, INC.

SEA CHIME MUSIC, INC.

SR/MDM VENTURE INC.

SUPER HYPE PUBLISHING, INC.

TOMMY VALANDO PUBLISHING GROUP, INC.

UNICHAPPELL MUSIC INC.

W.C.M. MUSIC CORP.

WALDEN MUSIC INC.

WARNER ALLIANCE MUSIC INC.

WARNER BRETHREN INC.

WARNER MUSIC PUBLISHING INTERNATIONAL INC.

WARNER RECORDS INC.

WARNER CUSTOM MUSIC CORP.

WARNER DOMAIN MUSIC INC.

WARNER MUSIC DISCOVERY INC.

WARNER MUSIC LATINA INC.

WARNER MUSIC SP INC.

WARNER SOJOURNER MUSIC INC.

WARNER SPECIAL PRODUCTS INC.

WARNER STRATEGIC MARKETING INC.

WARNER CHAPPELL MUSIC SERVICES, INC.

WARNER CHAPPELL MUSIC, INC.

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

(cont’d):

WARNER CHAPPELL PRODUCTION MUSIC, INC.

WARNER-ELEKTRA-ATLANTIC CORPORATION

WARNERSONGS, INC.

WARNER-TAMERLANE PUBLISHING CORP.

WARPRISE MUSIC INC.

WC GOLD MUSIC CORP.

W CHAPPELL MUSIC CORP.

WCM/HOUSE OF GOLD MUSIC, INC.

WARNER RECORDS/QRI VENTURE, INC.

WARNER RECORDS/RUFFNATION VENTURES, INC.

WARNER RECORDS/SIRE VENTURES LLC

WEA EUROPE INC.

WEA INC.

WEA INTERNATIONAL INC.

WIDE MUSIC, INC.

ARTS MUSIC INC.

ASYLUM RECORDS LLC

ASYLUM WORLDWIDE LLC

ATLANTIC MOBILE LLC

ATLANTIC PRODUCTIONS LLC

ATLANTIC SCREAM LLC

ATLANTIC/143 L.L.C.

AUDIO PROPERTIES/BURBANK, INC.

BB INVESTMENTS LLC

BULLDOG ISLAND EVENTS LLC

BUTE SOUND LLC

CORDLESS RECORDINGS LLC

EAST WEST RECORDS LLC

FOZ MAN MUSIC LLC

FUELED BY RAMEN LLC

LAVA RECORDS LLC

MM INVESTMENT LLC

RHINO NAME & LIKENESS HOLDINGS, LLC

RHINO/FSE HOLDINGS, LLC

T-BOY MUSIC, L.L.C.

T-GIRL MUSIC, L.L.C.

THE BIZ LLC

UPPED.COM LLC

WARNER MUSIC DISTRIBUTION LLC

J. RUBY PRODUCTIONS, INC.

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

(cont’d):

SIX-FIFTEEN MUSIC PRODUCTIONS, INC.

SUMMY-BIRCHARD, INC.

ARTIST ARENA LLC

ATLANTIC PIX LLC

FERRET MUSIC HOLDINGS LLC

FERRET MUSIC LLC

FERRET MUSIC MANAGEMENT LLC

FERRET MUSIC TOURING LLC

P & C PUBLISHING LLC

WARNER MUSIC NASHVILLE LLC

WMG COE, LLC

WMG PRODUCTIONS LLC

WMG RHINO HOLDINGS INC.

WRONG MAN DEVELOPMENT LIMITED LIABILITY COMPANY

 

 

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary of each of the above named entities listed
under the heading Guarantors and signing this agreement in such capacity on
behalf of each such entity

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

WARNER MUSIC INC.

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Executive Vice President, General Counsel & Secretary

 

 

615 MUSIC LIBRARY, LLC

By: Six-Fifteen Music Productions, Inc., its Sole Member

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary

 

 

ARTIST ARENA INTERNATIONAL, LLC

By: Artist Arena LLC, its Sole Member

By: Warner Music Inc., its Sole Member

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Executive Vice President, General Counsel & Secretary

 

 

ALTERNATIVE DISTRIBUTION ALLIANCE

By:

Warner Music Distribution LLC, its Managing Partner

By:

Rep Sales, Inc., its Sole Member and Manager

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

MAVERICK RECORDING COMPANY

By:

SR/MDM Venture Inc., its Managing Partner

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary

 

 

NON-STOP CATACLYSMIC MUSIC, LLC

NON-STOP INTERNATIONAL PUBLISHING, LLC

NON-STOP OUTRAGEOUS PUBLISHING, LLC

By:

Non-Stop Music Publishing, LLC, their Sole Member

By:

Non-Stop Music Holdings, Inc., its Sole Member

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary

 

 

NON-STOP MUSIC LIBRARY, L.C.

NON-STOP MUSIC PUBLISHING, LLC

NON-STOP PRODUCTIONS, LLC

By:

Non-Stop Music Holdings, Inc., their Sole Member

By:

/s/ Paul M. Robinson

 

 

Name: Paul M. Robinson

 

Title: Vice President & Secretary

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, 2020 Revolving
Lender and Issuing Bank

By:

/s/ Lingzi Huang

 

Name: Lingzi Huang

Title: Authorized Signatory

By:

/s/ Nicolas Thierry

 

Name: Nicolas Thierry

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as 2020 Revolving Lender and Issuing Bank

By:

/s/ Kyle Oberkrom

 

Name: Kyle Oberkrom

Title: Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

CITIBANK, N.A., as 2020 Revolving Lender and Issuing Bank

By:

/s/ Blake Gronich

 

Name: Blake Gronich

Title: Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

GOLDMAN SACHS BANK USA, as 2020 Revolving Lender and Issuing Bank

By:

/s/ Thomas Manning

 

Name: Thomas Manning

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., as 2020 Revolving Lender and Issuing Bank

By:

/s/ Bruce S. Borden

 

Name: Bruce S. Borden

Title: Executive Director

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY BANK, N.A., as 2020 Revolving Lender and Issuing Bank

By:

/s/ Julie Lilienfeld

Name: Julie Lilienfeld

Title: Authorized Signatory

 

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

Annex I

 

2020 Revolving Commitments and L/C Fronting Sublimits

 

 

2020 Revolving Lender

2020 Revolving Commitment

L/C Fronting Sublimit

Credit Suisse AG, Cayman Islands Branch

$60,000,000

$18,000,000

Bank of America, N.A.

$50,000,000

$15,000,000

Citibank, N.A.

$50,000,000

$15,000,000

JPMorgan Chase Bank, N.A.

$50,000,000

$15,000,000

Morgan Stanley Bank, N.A.

$50,000,000

$15,000,000

Goldman Sachs Bank USA

$40,000,000

$12,000,000

Total

$300,000,000

$90,000,000

 

 

 

1005900903v7

--------------------------------------------------------------------------------

 

Annex II

 

Credit Agreement

 

[See attached]

 

 

 

1005900903v7

--------------------------------------------------------------------------------

Execution Version

 

CONFORMED COPY SHOWING AMENDMENTS UNDER:
FirstSecond Amendment to Credit Agreement, dated as of October 9April 3,
20192020.

 

CONFORMED CONVENIENCE COPY.  NOTE THAT THIS CONFORMED
COPY IS NOT AN OPERATIVE DOCUMENT.  PLEASE REFERENCE THE
EXECUTED VERSION OF THE CREDIT AGREEMENT DATED JANUARY 31,
2018 AND THE EXECUTION VERSIONS OF THE SUBSEQUENT
AMENDMENTS FOR THE FINAL TERMS OF THE CREDIT AGREEMENT AS
AMENDED.

 

CREDIT AGREEMENT

dated as of January 31, 2018

among

WMG ACQUISITION CORP.,
as Borrower,

THE LENDERS PARTY HERETO,

And

CREDIT SUISSE AG,
as Administrative Agent,

CREDIT SUISSE SECURITIES (USA)LOAN FUNDING LLC,
BARCLAYS BANK PLCBOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A. and
MORGAN STANLEY SENIOR FUNDING, INC.,
NOMURA SECURITIES INTERNATIONAL, INC. and
UBS SECURITIES LLC,
as Joint Bookrunners and Joint Lead Arrangers

and

BARCLAYS BANK PLCCREDIT SUISSE LOAN FUNDING LLC,
BOFA SECURITIES, INC.,
CITIGROUP GLOBAL MARKETS INC.,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A. and
MORGAN STANLEY SENIOR FUNDING, INC. and,
UBS SECURITIES LLC,
as Syndication Agents

 

 

 

 

1005940296v112

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

Section 1.01.

Defined Terms

1

 

Section 1.02.

Other Interpretive Provisions

6985

 

Section 1.03.

Accounting Terms

7086

 

Section 1.04.

Rounding

7086

 

Section 1.05.

References to Agreements and Laws

7087

 

Section 1.06.

Times of Day

7087

 

Section 1.07.

Timing of Payment or Performance

7087

 

Section 1.08.

Currency Equivalents Generally

7187

 

Section 1.09.

Limited Condition Transaction

7188

 

 

Section 1.10.

Conforming Changes to Senior Term Loan Agreement.

90

 

 

ARTICLE II THE CREDITS

7391

 

Section 2.01.

Commitments

7391

 

Section 2.02.

Loans

7392

 

Section 2.03.

Borrowing Procedure

7594

 

Section 2.04.

Evidence of Debt; Repayment of Loans

7695

 

Section 2.05.

Fees

7796

 

Section 2.06.

Interest on Loans

7897

 

Section 2.07.

Default Interest

7897

 

Section 2.08.

Alternate Rate of Interest

7898

 

Section 2.09.

Termination and Reduction of Commitments

7999

 

 

Section 2.10.

Conversion and Continuation of Borrowings

80100

 

Section 2.11.

[Reserved]

81101

 

Section 2.12.

Voluntary Prepayment

81102

 

Section 2.13.

Mandatory Prepayments

82102

 

Section 2.14.

Reserve Requirements; Change in Circumstances

82103

 

Section 2.15.

Change in Legality

84105

 

Section 2.16.

Breakage

85106

 

Section 2.17.

Pro Rata Treatment

85106

 

Section 2.18.

Sharing of Setoffs

86107

 

Section 2.19.

Payments

87108

 

Section 2.20.

Taxes

87108

 

Section 2.21.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

95116

 

Section 2.22.

Defaulting Lenders

96117

 

Section 2.23.

Letters of Credit

98119

 

 

Section 2.24.

Incremental Facility

104126

 

Section 2.25.

Extension Amendments

106128

 

Section 2.26.

Specified Refinancing Facilities

110132

 

i

 

 

1005940296v112

--------------------------------------------------------------------------------

 

ARTICLE III [RESERVED]

112134

 

ARTICLE IV CONDITIONS PRECEDENT

112134

 

Section 4.01.

All Credit Events after the Restatement Date

112134

 

Section 4.02.

Conditions to Effectiveness On the Restatement Date

113135

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

115137

 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws

115137

 

Section 5.02.

Authorization; No Contravention

116137

 

Section 5.03.

Governmental Authorization; Other Consents

116138

 

Section 5.04.

Binding Effect

117138

 

Section 5.05.

Financial Statements; No Material Adverse Effect

117139

 

Section 5.06.

Litigation

117139

 

Section 5.07.

No Default

117139

 

Section 5.08.

Ownership of Property; Liens

117139

 

Section 5.09.

Environmental Compliance

118140

 

Section 5.10.

Taxes

119141

 

Section 5.11.

ERISA Compliance

119141

 

Section 5.12.

Subsidiaries; Equity Interests

120142

 

Section 5.13.

Margin Regulations; Investment Company Act

120142

 

Section 5.14.

USA PATRIOT Act

120142

 

Section 5.15.

Sanctioned Persons

120143

 

Section 5.16.

Foreign Corrupt Practices Act

121143

 

Section 5.17.

Labor Matters

121143

 

Section 5.18.

Disclosure

122144

 

Section 5.19.

Intellectual Property; Licenses, Etc

122144

 

Section 5.20.

Solvency

122145

 

Section 5.21.

Senior Debt Status

122145

 

Section 5.22.

Valid Liens

123145

 

ARTICLE VI AFFIRMATIVE COVENANTS

123145

 

Section 6.01.

Financial Statements

123146

 

Section 6.02.

Certificates; Other Information

124148

 

Section 6.03.

Notices

126150

 

Section 6.04.

Payment of Taxes

127150

 

Section 6.05.

Preservation of Existence, Etc

127150

 

Section 6.06.

Maintenance of Properties

127151

 

Section 6.07.

Maintenance of Insurance

127151

 

Section 6.08.

Compliance with Laws

128151

 

Section 6.09.

Books and Records

128151

 

Section 6.10.

Inspection Rights

128151

 

Section 6.11.

Use of Proceeds

129152

 

Section 6.12.

Covenant to Guarantee Obligations and Give Security

129152

 

ii

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 6.13.

Compliance with Environmental Laws

131155

 

Section 6.14.

Further Assurances

131155

 

Section 6.15.

[Reserved]

132155

 

Section 6.16.

Maintenance of Ratings

132156

 

Section 6.17.

Post-Closing Actions

132156

 

ARTICLE VII NEGATIVE COVENANTS

132156

 

Section 7.01.

Indebtedness

132156

 

Section 7.02.

Restricted Payments

139163

 

Section 7.03.

Asset Sales

148173

 

Section 7.04.

Transactions with Affiliates

149174

 

Section 7.05.

Liens

152178

 

Section 7.06.

Fundamental Changes

152178

 

Section 7.07.

Subsidiary Distributions

154180

 

Section 7.08.

Financial Covenant

158183

 

 

Section 7.09

Suspension of Covenants

183

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

158184

 

Section 8.01.

Events of Default

158184

 

Section 8.02.

Remedies Upon Event of Default

161188

 

Section 8.03.

Application of Funds

161188

 

ARTICLE IX THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

163190

 

ARTICLE X MISCELLANEOUS

168196

 

Section 10.01.

Notices; Electronic Communications

168196

 

Section 10.02.

Survival of Agreement

171199

 

Section 10.03.

Binding Effect

172199

 

Section 10.04.

Successors and Assigns

172200

 

Section 10.05.

Expenses; Indemnity

178206

 

Section 10.06.

Right of Setoff

180208

 

Section 10.07.

Applicable Law

180208

 

Section 10.08.

Waivers; Amendment

181209

 

Section 10.09.

Interest Rate Limitation

186214

 

Section 10.10.

Entire Agreement

187215

 

Section 10.11.

WAIVER OF JURY TRIAL

187215

 

Section 10.12.

Severability

187215

 

Section 10.13.

Counterparts

188215

 

Section 10.14.

Headings

188216

 

Section 10.15.

Jurisdiction; Consent to Service of Process

188216

 

Section 10.16.

Confidentiality

189217

 

Section 10.17.

Lender Action

190218

 

Section 10.18.

USA PATRIOT Act Notice

190218

 

iii

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 10.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

190218

 

Section 10.20.

Acknowledgements

191219

 

 

Section 10.21.

Acknowledgement Regarding Any Supported QFCs

219

 

Section 10.22.

Electronic Execution of Assignments and Certain Other Documents

220

 

 

Section 10.2110.23.

Reaffirmation191220

 

iv

 

 

1005940296v112

--------------------------------------------------------------------------------

 

 

SCHEDULES

I

Guarantors

1.01

Unrestricted Subsidiaries

2.01

Commitments

2.23

Existing Letters of Credit

5.12

Subsidiaries and Other Equity Investments

6.17

Post-Closing Actions

 

EXHIBITS

Form of

A

Assignment and Acceptance

B

Borrowing Request

C

Compliance Certificate

D

Guaranty

E

Security Agreement

F

Solvency Certificate

G

U.S. Tax Compliance Certificate

H-1

Increase Supplement

H-2

Lender Joinder Agreement

 

 

v

 

 

1005940296v112

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is dated as of January 31, 2018 (the
“Restatement Date”), among WMG ACQUISITION CORP., a Delaware corporation (the
“Borrower”), each LENDER from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”) and CREDIT SUISSE AG, as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”).

The Borrower entered into that certain Credit Agreement on November 1, 2012 (as
amended, restated and otherwise modified from time to time, the “2012 Credit
Agreement”), by and among the Borrower, the Administrative Agent and the lenders
from time to time party thereto.  

The Borrower sent a notice terminating the commitments under the 2012 Credit
Agreement effective concurrently with the satisfaction of the conditions to
effectiveness of this Agreement.

The Lenders are willing to extend credit to the Borrower, and the Issuing Bank
isBanks are willing to issue Letters of Credit for the account of the Borrower,
in each case on the terms and subject to the conditions set forth
herein.  Accordingly, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

“2011 Transactions” has the meaning given to the term “Transactions” under the
Senior Unsecured Notes Indenture.

“2012 Credit Agreement” has the meaning given to such term in the introductory
statement to this Agreement.

“2012 Senior Secured Notes” means the Borrower’s 6.0% US dollar and 6.25% Euro
senior secured notes due 2021 issued pursuant to the 2012 Senior Secured Notes
Indenture, and any substantially similar senior secured notes exchanged therefor
that have been registered under the Securities Act, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time, and any Permitted Refinancing of any of the
foregoing.

“2012 Senior Secured Notes Indenture” means the indenture dated as of November
1, 2012 among Wells Fargo Bank, National Association as trustee, the Borrower
and the guarantors party thereto, as the same may be amended or supplemented
from time to time.

“2014 Senior Secured Notes” means the Borrower’s 5.625% US dollar senior secured
notes due 2022 issued pursuant to the 2012 Senior Secured Notes Indenture, and
any substantially similar senior secured notes exchanged therefor that have been
registered under the Securities Act, and as the same or such substantially
similar notes may be amended, supplemented, waived or otherwise modified from
time to time, and any Permitted Refinancing of any of the foregoing.

1

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“2014 Unsecured Indenture” means the indenture dated as of April 9, 2014 among
Wells Fargo Bank, National Association as trustee, the Borrower and the
guarantors party thereto, as the same may be amended or supplemented from time
to time.

“2014 Unsecured Notes” means the Borrower’s 6.750% US dollar senior notes due
2022 issued pursuant to the 2014 Unsecured Indenture, and any substantially
similar senior secured notes exchanged therefor that have been registered under
the Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

“2016 Senior Secured Notes” means the Borrower’s 5.000% US dollar senior secured
notes due 2023, 4.875% US dollar senior secured notes due 2024 and 4.125% Euro
senior secured notes due 2024, in each case issued pursuant to the 2012 Senior
Secured Notes Indenture, and any substantially similar senior secured notes
exchanged therefor that have been registered under the Securities Act, and as
the same or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time, and any Permitted Refinancing of
any of the foregoing.

“2020 Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans hereunder (and to acquire participations in Letters
of Credit as provided for herein) as set forth under Part II of Schedule 2.01,
or in the Assignment and Acceptance pursuant to which such Lender assumed its
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. As of the Second
Amendment Closing Date, the aggregate amount of 2020 Revolving Commitments
equals $300,000,000.

“2020 Revolving Commitment Period” means the period from and including the
Second Amendment Closing Date to, but not including, the 2020 Revolving Maturity
Date, or such earlier date as the 2020 Revolving Commitments shall terminate as
provided herein.

“2020 Revolving Lenders” means has the meaning assigned to such term in Section
2.01(b).

“2020 Revolving Loans” means the revolving credit loans of each Lender holding a
2020 Revolving Commitment.

“2020 Revolving Maturity Date” means April 3, 2025.

“ABR”, when used in reference to any Loan or Borrowing, refers to when such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Loans” means Loans to which the rate of interest applicable is based upon
the Alternate Base Rate.

“Access Investors” means, collectively:  (a) Access Industries, LLC (“Access”),
(b) Mr. Len Blavatnik; (b) immediate family members (including spouses and
direct descendants) of the

2

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Person described in clause (a)c) the Blavatnik Family Foundation LLC, (d) any
direct or indirect equityholder of Access, (e) any family member of any direct
or indirect equityholder of Access, (f) entities controlled, directly or
indirectly, or managed, directly or indirectly, by Access or an Affiliate of
Access, (g) any partnership, corporation or other entity controlled by any
direct or indirect equityholder of Access or such equityholder’s family members
for tax or estate planning purposes; (ch) any trusts created for the benefit of
the Persons described in clauseclauses (a) orthrough (bg) and (j) or any trust
for the benefit of any such trust; (di) any foundation or charity affiliated
with any Access Investor, so long as any Access Investor, or a fiduciary who is
selected by an Access Investor and whom such Access Investor has the power to
remove and replace, retains voting control over the shares transferred to such
foundation or charity, (j) in the event of the incompetence or death of any
Person described in clauses (a) and (b), (d) and (e), such Person’s estate,
executor, administrator, committee or other personal representative or
beneficiaries, in each case who at any particular date shall beneficially own or
have the right to acquire, directly or indirectly, Capital Stock  of the
Borrower or any direct or indirect parent company of the Borrower; (ek) any of
his or their AffiliatesAffiliate of any of the foregoing described in clauses
(a) through (j) (each of the Persons described in clauses (a) through (ek), an
“Access Party”); and (fl) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the Access Parties is a member; provided that in the case of clause (fl) and
without giving effect to the existence of such group or any other group, Access
Parties, collectively, have beneficial ownership, directly or indirectly, of a
majority of the total voting power of the Voting Stock of the Borrower or any
direct or indirect parent of the Borrower held by such group.

“Acquired Debt” means, with respect to any specified Person, (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into
or became a Restricted Subsidiary of such specified Person, including
Indebtedness incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person; and (2) Indebtedness secured by an existing Lien encumbering
any asset acquired by such specified Person.

“Additional Indebtedness” means additional Indebtedness subject to the terms of
the Security Agreement, the Junior Lien Intercreditor Agreement or any Other
Intercreditor Agreement, as applicable.

“Additional Lender” has the meaning assigned to such term in Section 2.24(b).

“Additional Specified Refinancing Lender” has the meaning assigned to such term
in Section 2.26(b).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the product of (i) the LIBO
Rate in effect for such Interest Period and (ii) Statutory Reserves; provided
that if the Adjusted LIBO Rate determined in accordance with the foregoing shall
be less than zero, the Adjusted LIBO Rate shall be deemed to be zero for all
purposes of this Agreement.

“Adjustment Date” means the second Business Day following receipt by the Lenders
of both (a) the financial statements required to be delivered pursuant to
Section 6.01(a) or Section

3

 

 

1005940296v112

--------------------------------------------------------------------------------

 

6.01(b), as applicable, for the most recently completed fiscal period and (b)
the related Compliance Certificate required to be delivered pursuant to Section
6.02(a) with respect to such fiscal period.

“Administrative Agent” has the meaning assigned to such term in the introductory
statement to this Agreement.

“Administrative Agent Fees” has the meaning assigned to such term in Section
2.05(b).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or
otherwise.  In no event shall any Lender or the Administrative Agent be deemed
to be an “Affiliate” of any Loan Party.

“Agents” means the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” means any of them.

“Aggregate Credit Exposure” means the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement” has the meaning assigned to such term in the introductory statement
hereof, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) to the extent the Adjusted
LIBO Rate is ascertainable, the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the rate determined on such day
at approximately 11 a.m. (London time) by reference to the ICE Benchmark
Administration Interest Settlement Rates (or the successor thereto if the ICE
Benchmark Administration is no longer making a LIBO Rate available) for deposits
in Dollars (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBO Rate
available) as an authorized vendor for the purpose of displaying such
rates).  If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted

4

 

 

1005940296v112

--------------------------------------------------------------------------------

 

LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Alternate Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Alternative Currency” means Euro and Sterling.

“Amended Senior Term Loan Agreement” has the meaning assigned to such term in
Section 1.10.

“Amendment” has the meaning assigned to such term in Section 7.07(b)(xii).

“Applicable Commitment Fee Percentage” means, during the period from the Second
Amendment Closing Date until the first Adjustment Date, the Applicable
Commitment Fee Percentage shall at all times equal 0.30% per annum.  The
Applicable Commitment Fee Percentage will be adjusted on each Adjustment Date to
the applicable rate per annum set forth under the heading “Applicable Commitment
Fee Percentage” on the Pricing Grid which corresponds to the Senior Secured
Indebtedness to EBITDA Ratio determined from the financial statements and
Compliance Certificate relating to the end of the fiscal quarter immediately
preceding such Adjustment Date; provided that, in the event that the financial
statements required to be delivered pursuant to Section 6.01(a) or Section
6.01(b), as applicable, and the related Compliance Certificate required to be
delivered pursuant to Section 6.02(a), are not delivered when due, then:

(1)if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered (without giving effect to any applicable cure period) and the
Applicable Commitment Fee Percentage increases from that previously in effect as
a result of the delivery of such financial statements, then the Applicable
Commitment Fee Percentage during the period from the date upon which such
financial statements were required to be delivered (without giving effect to any
applicable cure period) until the date upon which they actually are delivered
shall, except as otherwise provided in clause (3) below, be the Applicable
Commitment Fee Percentage as so increased;

(2)if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered and the Applicable Commitment Fee Percentage decreases from that
previously in effect as a result of the delivery of such financial statements,
then such decrease in the Applicable Commitment Fee Percentage shall not become
applicable until the date upon which the financial statements and Compliance
Certificate are delivered; and

(3)if such financial statements and Compliance Certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and Compliance Certificate were required to be delivered (after the expiration
of the applicable cure period) until the date that is two Business Days
following the date upon which they actually are delivered, the Applicable
Commitment Fee Percentage shall be 0.30% per annum (it being understood that the
foregoing shall not limit the rights of the Administrative Agent and the Lenders
set forth in Article IX).

5

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Applicable Margin” means, (a) in respect of Initial Revolving Loans, (i) with
respect to any Eurodollar Loan, 1.75% per annum and (bii) with respect to any
ABR Loan, 0.75% per annum. and (b) in respect of 2020 Revolving Loans, during
the period from the Second Amendment Closing Date until the first Adjustment
Date (i) with respect to ABR Loans, 0.875% per annum, and (ii) with respect to
Eurodollar Loans, 1.875% per annum.  In respect of 2020 Revolving Loans, the
Applicable Margins will be adjusted on each Adjustment Date to the applicable
rate per annum set forth under the heading “Applicable Margin for ABR Loans” or
“Applicable Margin for Eurodollar Loans” on the Pricing Grid which corresponds
to the Senior Secured Indebtedness to EBITDA Ratio determined from the financial
statements and Compliance Certificate relating to the end of the fiscal quarter
immediately preceding such Adjustment Date; provided that in the event that the
financial statements required to be delivered pursuant to Section 6.01(a) or
6.01(b), as applicable, and the related Compliance Certificate required to be
delivered pursuant to Section 6.02(a), are not delivered when due, then:

(1)if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered (without giving effect to any applicable cure period) and the
Applicable Margin increases from that previously in effect as a result of the
delivery of such financial statements, then the Applicable Margin during the
period from the date upon which such financial statements were required to be
delivered (without giving effect to any applicable cure period) until the date
upon which they actually are delivered shall, except as otherwise provided in
clause (3) below, be the Applicable Margin as so increased;

(2)if such financial statements and Compliance Certificate are delivered after
the date such financial statements and Compliance Certificate were required to
be delivered and the Applicable Margin decreases from that previously in effect
as a result of the delivery of such financial statements, then such decrease in
the Applicable Margin shall not become applicable until the date upon which the
financial statements and Compliance Certificate actually are delivered; and

(3)if such financial statements and Compliance Certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and Compliance Certificate were required to be delivered (after the expiration
of the applicable cure period) until the date that is two Business Days
following the date upon which they actually are delivered, the Applicable Margin
shall be the applicable rate per annum set forth under the heading “Applicable
Margin for ABR Loans” or “Applicable Margin for Eurodollar Loans” in the tier of
the Pricing Grid titled “Tier I” (it being understood that the foregoing shall
not limit the rights of the Administrative Agent and the Lenders set forth in
Article IX).

Notwithstanding anything to the contrary in this definition of “Applicable
Margin”, to the extent the Applicable Margin (as defined in the Senior Term Loan
Agreement) under the Senior Term Loan Agreement is reduced on or following the
Second Amendment Closing Date, the Applicable Margin under the 2020 Revolving
Facility shall, solely in connection with the first such reduction under the
Senior Term Loan Agreement, be reduced such that the Applicable Margin in the
tier of the Pricing Grid titled “Tier I” shall be 0.25% less than the Applicable
Margin (as

6

 

 

1005940296v112

--------------------------------------------------------------------------------

 

defined in the Senior Term Loan Agreement) under the Senior Term Loan Agreement,
with corresponding changes to each other tier of the Pricing Grid.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, 8:30 a.m. New York City time.

“Approved Commercial Bank” means a commercial bank with a consolidated combined
capital and surplus of at least $5.0 billion.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Sale” means  (i) the sale, conveyance, transfer, Division or other
disposition (whether in a single transaction or a series of related
transactions) of property or assets (including by way of a sale and lease-back)
of the Borrower or any Restricted Subsidiary (each referred to in this
definition as a “disposition”) or (ii) the issuance or sale of Equity Interests
of any Restricted Subsidiary, other than Preferred Stock of a Restricted
Subsidiary issued in compliance with Section 7.01 (whether in a single
transaction or a series of related transactions), in each case, other than:

(1)a disposition of Cash Equivalents or Investment Grade Securities or obsolete
or worn out property or equipment in the ordinary course of business or
inventory (or other assets) held for sale in the ordinary course of business,
dispositions of property or assets no longer used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries and dispositions of
Equity Interests received as consideration under contracts entered into in the
ordinary course of business with digital service providers and other service
providers;

(2) (a) the disposition of all or substantially all of the assets of the
Borrower and its Subsidiaries in a manner permitted pursuant to, and as defined
in, the covenant contained in Section 7.06 or (b) any disposition that
constitutes a Change of Control pursuant to this Agreement;

(3)the making of any Restricted Payment (including any transaction specifically
excluded from the definition of the term “Restricted Payments,” including
pursuant to the exceptions contained in the definition thereof and the
parenthetical exclusions of such definition) or Permitted Investment that is
permitted to be made, and is made, pursuant to Section 7.02 or the granting of a
Lien permitted by Section 7.05;

(4)any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50.075.0 million;

(5)any disposition of property or assets or issuance or sale of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to another Restricted Subsidiary;

7

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(6)the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;

(7)any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (with the exception of Investments in
Unrestricted Subsidiaries acquired pursuant to clause (11) of the definition of
“Permitted Investment”);

(8)foreclosures, condemnations or any similar actions with respect to assets;

(9)disposition of an account receivable in connection with the collection or
compromise thereof;

(10)sales of Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” to a Securitization Subsidiary in
connection with any Qualified Securitization Financing;

(11)a transfer of Securitization Assets and related assets of the type specified
in the definition of “Securitization Financing” (or a fractional undivided
interest therein) by a Securitization Subsidiary in a Qualified Securitization
Financing;

(12)to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Permitted Business;

(13)any financing transaction with respect to property of the Borrower or any
Restricted Subsidiary, including sale and lease-back transactions and asset
securitizations permitted by this Agreement;

(14)the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(15)the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business;

(16)any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business;

(17)the unwinding or termination of any Hedging Obligations;

(18)sales, transfers and other dispositions of Investments in joint ventures to
the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

(19)the abandonment of intellectual property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower are
not material to the conduct of the business of the Borrower and its Restricted
Subsidiaries taken as a whole; and

8

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(20)any sale, transfer or other disposition necessary or advisable in the good
faith determination of the Borrower in order to consummate any acquisition
(including any acquisition by means of a merger or consolidation with or into
the Borrower or any Restricted Subsidiary).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit A or such other form as shall be approved by the
Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 30,
20172019 and the related consolidated statements of operations, shareholders’
equity and cash flows for such fiscal year, including the notes thereto.

“Available Revolving Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) the aggregate amount of such Lender’s
Commitments at such time over (b) the sum of (i) the aggregate unpaid principal
amount at such time of all Loans made by such Lender and (ii) an amount equal to
such Lender’s Revolving Commitment Percentage of the outstanding L/C Exposure at
such time; collectively, as to all the Lenders, the “Available Revolving
Commitments.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO Rate for
U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO Rate with the applicable Unadjusted Benchmark Replacement by
the Relevant Governmental

9

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Body or (ii) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBO Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent, in consultation with the
Borrower, decides may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent, in consultation with the Borrower, decides
that adoption of any portion of such market practice is not administratively
feasible or if the Administrative Agent, in consultation with the Borrower,
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent, in consultation with the Borrower, decides is reasonably necessary in
connection with the administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBO Rate permanently or indefinitely ceases to provide LIBO Rate; or

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1)a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

10

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBO Rate announcing that LIBO Rate is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBO Rate for all purposes hereunder in accordance with Section 2.08
and (y) ending at the time that a Benchmark Replacement has replaced LIBO Rate
for all purposes hereunder pursuant to Section 2.08.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning assigned to such term in the introductory statement
to this Agreement.

“Borrower Materials” has the meaning assigned to such term in Section 10.01.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B, or such other form
as shall be approved by the Administrative Agent.

11

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Breakage Event” has the meaning assigned to such term in Section 2.16.

“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that:

(a)when used in connection with a Eurodollar Loan denominated in Dollars, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market;

(b)when used in connection with a Eurodollar Loan denominated in Sterling, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Sterling deposits in the London interbank market; and

(c)when used in connection with a Eurodollar Loan denominated in Euro, the term
“Business Day” shall also exclude any day that is not a TARGET Day.

“Capital Stock” means (1) in the case of a corporation, capital stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation (including, without limitation, options,
warrants or other equivalents) that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

“Capitalized Lease Obligations” of any Person means at the time any
determination thereof is to be made, the amount of the liability in respect of a
capital lease or finance lease that would at such time be required to be
capitalized and reflected as a liability on a balance sheet (excluding the
footnotes thereto) in accordance with GAAP.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor described in (and applied
pursuant to) the definition of “Contribution Indebtedness.”

“Cash Equivalents” means:

(a)U.S. dollars, Sterling, Euro, or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(b)securities issued or directly and fully and unconditionally guaranteed or
insured by the government or any agency or instrumentality of the United States
or any member nation of the European Union having maturities of not more than 12
months from the date of acquisition;

(c)certificates of deposit, time deposits and eurodollar time deposits with
maturities of 12 months or less from the date of acquisition, bankers’
acceptances with

12

 

 

1005940296v112

--------------------------------------------------------------------------------

 

maturities not exceeding 12 months and overnight bank deposits, in each case,
with any lender party to this Agreement, the Senior Term Loan Agreement or any
other Credit Agreement or with any commercial bank having capital and surplus in
excess of $500,000,000;

(d)repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e)commercial paper maturing within 12 months after the date of acquisition and
having a rating of at least P-1 from Moody’s or A-1 from S&P;

(f)marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency or agencies, as the
case may be, which shall be substituted for Moody’s or S&P or both, as the case
may be) and in each case maturing within 12 months after the date of creation
thereof;

(g)investment funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (f) of this
definition; and

(h)readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either Moody’s or S&P with maturities of 12 months or
less from the date of acquisition.

“Cash Management Obligations” means obligations owed by the Borrower or any of
its Restricted Subsidiaries to any Lender or any Term Lender, or any financial
institution that was a Lender or a Term Lender at the time of entering into the
underlying bank products agreement, or any Affiliate of a Lender or a Term
Lender, or any party to an underlying bank products agreement as of the
Restatement Date in respect of any overdraft and related liabilities from
treasury, depository and cash management services or any automated clearing
house transfers of funds; provided that any such bank product agreements are
designated by the Borrower in writing to the Administrative Agent as being a
“revolving loan bank products agreement” as of the Restatement Date or, if
later, as of the time of the entering into of such bank products agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” has the meaning specified in Section 2.20(a).  

“Change of Control” means the occurrence of any of the following:

13

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(a)the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
Subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

(b)(i) at any time prior to a Qualifying IPO, the Borrower becomesbecoming aware
of (by way of a report or any other filing pursuant to Section 13(d) of the
Exchange Act, proxy, vote, written notice or otherwise) the acquisition by any
Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders,
in a single transaction or in a related series of transactions, by way of
merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision), of 50% or more of the total voting power of the Voting
Stock of the Borrower; provided that (x) so long as the Borrower is a Subsidiary
of any Parent, no Person or group shall be deemed to be or become a “beneficial
owner” of 50% or more of the total voting power of the Voting Stock of the
Borrower unless such Person or group shall be or become a “beneficial owner” of
50% or more of the total voting power of the Voting Stock of such Parent and
(y) any Voting Stock of which any Permitted Holder is the “beneficial owner”
shall not in any case be included in any Voting Stock of which any such Person
is the “beneficial owner”; or (ii) at any time upon or after a Qualifying IPO,
(x) the Permitted Holders shall in the aggregate be the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Second Amendment Closing Date) of (A) so long as the Borrower is a Subsidiary of
any Parent, shares or units of Voting Stock having less than 35.0% of the total
voting power of all outstanding shares of such Parent (other than a Parent that
is a Subsidiary of another Parent) and (B) if the Borrower is not a Subsidiary
of any Parent, shares or units of Voting Stock having less than 35.0% of the
total voting power of all outstanding shares of the Borrower and (y) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act as in effect on the Second Amendment Closing Date), other than one
or more Permitted Holders, shall be the “beneficial owner” of (A) so long as the
Borrower is a Subsidiary of any Parent, shares or units of Voting Stock having
more than 35.0% of the total voting power of all outstanding shares of such
Parent (other than a Parent that is a Subsidiary of another Parent) and (B) if
the Borrower is not a Subsidiary of any Parent, shares or units of Voting Stock
having more than 35.0% of the total voting power of all outstanding shares of
the Borrower; or

(c) the first day on which the Board of Directors of the Borrower shall cease to
consist of a majority of directors who (i) were members of the Board of
Directors of the Borrower on the Closing Date or (ii) were either (x) nominated
for election by the Board of Directors of the Borrower, a majority of whom were
directors on the Closing Date or whose election or nomination for election was
previously approved by a majority of such directors, or (y) designated or
appointed by a Permitted Holder; or

(c)(d) at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a directly or indirectly Wholly Owned Subsidiary of Holdings.

14

 

 

1005940296v112

--------------------------------------------------------------------------------

 

For the purpose of this definition, with respect to any sale, lease, transfer
conveyance or other disposition of properties or assets in connection with any
acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

“Charges” has the meaning specified in Section 10.09.

“Closing Date” means November 1, 2012.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Collateral” means all assets of Holdings or the Loan Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

“Collateral Agent” means Credit Suisse AG, as Collateral Agent under the
Security Documents and shall include any successor to the Collateral Agent
appointed pursuant to the terms of the Security Agreement.

“Commitment” means as to any Lender, such Lender’s Initial Revolving
Commitments, Incremental Commitments, Extended Revolving Commitments and, 2020
Revolving Commitments and other Specified Refinancing FacilityCommitments, as
the context requires; collectively, as to all Lenders, the “Revolving
Commitments.”.

“Commitment Fee” has the meaning specified in Section 2.05(a).

“Communications” has the meaning specified in Section 10.01.

“Company” means Warner Music Group Corp., a Delaware corporation and any
successor in interest thereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and other
non-cash charges (excluding any non-cash item that represents an accrual or
reserve for a cash expenditure for a future period) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:  (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
for such period (including (x) amortization of original issue discount, non-cash
interest payments (other than imputed interest as a result of purchase
accounting and any non-cash interest expense attributable to the movement in the
mark-to-market

15

 

 

1005940296v112

--------------------------------------------------------------------------------

 

valuation of Swap Contracts or other derivative instruments pursuant to GAAP),
the interest component of Capitalized Lease Obligations, and net payments (if
any) pursuant to interest rate Swap Contracts, but excluding (y) amortization of
deferred financing fees, debt issuance costs, commissions, fees and expenses,
expensing of any bridge, commitment or other financing fees, penalties and
interest relating to taxes and any “special interest” or “additional interest”
with respect to other securities, and any accretion of accrued interest on
discounted liabilities) and (b) consolidated capitalized interest of such Person
and its Restricted Subsidiaries for such period, whether paid or accrued, less
(c) interest income of such Person for such period; provided, however, that
Securitization Fees shall not be deemed to constitute Consolidated Interest
Expense.

“Consolidated Net Income” means, for any period with respect to any Person and
its Restricted Subsidiaries, the aggregate of the Net Income of such Person and
its Restricted Subsidiaries for such period, on a consolidated basis, and
otherwise determined in accordance with GAAP; provided, however, that

(1)any net after-tax extraordinary, unusual or, nonrecurring, exceptional,
special or infrequent gains, losses or charges (including, without limitation,
severance, relocation, transition and other restructuring costs, charges or
expenses (whether or not classified as restructuring costs, charges or expenses
on the consolidated financial statements of the Borrower), Public Company Costs,
and any fees, expenses or charges associated with the Transactions or the 2011
Transactions, a Qualifying IPO and any follow-on offering and any acquisition,
merger or consolidation after the Closing Date) shall be excluded;

(2)the Net Income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3)any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded;

(4)any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business (as determined in good faith by the
Board of Directors of such Person) shall be excluded;

(5)the Net Income for such period of any Person that is not the referent Person
or a Subsidiary thereof, or that is an Unrestricted Subsidiary of the referent
Person, or that is accounted for by the equity method of accounting, shall be
excluded; provided that, to the extent not already included, Consolidated Net
Income of the referent Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

(6)solely for the purpose of determining the amount available for Restricted
Payments under Section 7.02(a)(3), the Net Income for such period of any
Restricted Subsidiary (other than a Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net

16

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Income is not permitted at the date of determination without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived; provided that Consolidated Net Income of such Person shall be increased
by the amount of dividends or distributions or other payments that are actually
paid in cash (or to the extent converted into cash) to such Person or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein;

(7)solely for purposes of determining the amount available for Restricted
Payments under Section 7.02(a)(3), the amount equal to any reduction in current
taxes recognized during the applicable period by the Borrower and its Restricted
Subsidiaries as a direct result of deductions arising from

(A)the amortization allowed under Section 167 or 197 of the Code for the
goodwill and other intangibles arising from the Transactions or the 2011
Transactions and

(B)employee termination and related restructuring reserves established pursuant
to purchase accounting for the two-year period commencing with the Closing Date,
in each case, will be included in the calculation of “Consolidated Net Income”
so long as such addition will not result in double-counting;

(8)any non-cash impairment charges resulting from the application of ASC 350 and
ASC 360 (formerly Financial Accounting Standards Board Statement Nos.  142 and
144, respectively) and the amortization of intangibles arising from the
application of ASC 805 (formerly Financial Accounting Standards Board Statement
No. 141), shall be excluded;

(9)non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs shall be
excluded;

(10)any net after-tax gains or losses attributable to the early extinguishment
of Indebtedness, Swap Contracts or other derivative instruments shall be
excluded;

(11)any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
Investment, Asset Sale, incurrence or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument and including, in each case, any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful, shall be
excluded;

(12)accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions or the 2011 Transactions (or within twelve months after the closing
of any acquisition that are so

17

 

 

1005940296v112

--------------------------------------------------------------------------------

 

required to be established as a result of such acquisition) in accordance with
GAAP shall be excluded;

(13)to the extent covered by insurance and actually reimbursed, or, so long as
such Person has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of the insurable
event (with a deduction for any amount so added back to the extent not so
reimbursed within such 365-day period), expenses with respect to liability or
casualty events or business interruption shall be excluded;

(14)any non-cash gain or loss resulting from mark-to-market accounting relating
to Swap Contracts or other derivative instruments shall be excluded; and

(15)any unrealized currency translation gains or losses including those related
to currency remeasurements of Indebtedness (including any loss or gain resulting
from Swap Contracts for currency exchange risk) shall be excluded.;

(16)without duplication, the amount of any restructuring charges or reserves
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment cost, excess pension charges, contract termination costs,
including future lease commitments, and costs to consolidate facilities and
relocate employees) shall be excluded;

(17)without duplication, any net loss resulting from Swap Contracts shall be
excluded;

(18)without duplication, pension curtailment expenses, transaction costs and
executive contract expenses incurred by affiliated entities of such Person
(other than such Person and its Subsidiaries) on behalf of such Person or any of
its Subsidiaries and reflected in the combined financial statements of such
Person as capital contributions shall be excluded; and

(19)business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement) shall be excluded.

Notwithstanding the foregoing, for the purpose of the amount available for
Restricted Payments under Section 7.02(a)(3)(A) only, there shall be excluded
from Consolidated Net Income any income from any sale or other disposition of
Restricted Investments made by the Borrower and the Restricted Subsidiaries, any
repurchases and redemptions of Restricted Investments by the Borrower and the
Restricted Subsidiaries, any repayments of loans and advances which constitute
Restricted Investments by the Borrower and any Restricted Subsidiary, any sale
of the stock of an Unrestricted Subsidiary or any distribution or dividend from
an Unrestricted Subsidiary, in each case only to the extent such amounts
increase the amount available for Restricted Payments under Section
7.02(a)(3)(D).

18

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Consolidated Tangible Assets” means, with respect to any Person, the
consolidated total assets of such Person and its Restricted Subsidiaries
determined in accordance with GAAP, less all goodwill, trade names, trademarks,
patents, organization expense and other similar intangibles properly classified
as intangibles in accordance with GAAP, in each case reflected on the
consolidated balance sheet of such Person as of the end of the most recently
ended fiscal quarter of such Person for which such a balance sheet is available
(or, if earlier, was required to be delivered pursuant to Section 6.01(a) or
Section 6.01(b)) (and, in the case of any determination relating to any
incurrence of Indebtedness or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).  Unless the context
otherwise requires, “Consolidated Tangible Assets” shall mean the Consolidated
Tangible Assets of the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions) made to the capital of
the Borrower or such Guarantor after the Restatement Date.

“Control” has the meaning specified in the definition of “Affiliate.”

“Corporate Rating” has the meaning assigned to such term in Section 7.09.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning specified in Section 10.21.

“Credit Agreement” means (a) this Agreement, (b) the Senior Term Loan Facility
and (c) if so designated by the Borrower, and so long as Indebtedness incurred
thereunder does not constitute Subordinated Indebtedness, one or more debt
facilities, commercial paper facilities or series of notes documented in one or
more agreements or indentures, including any related notes, guarantees,
collateral documents, instruments and agreements executed in connection
therewith,

19

 

 

1005940296v112

--------------------------------------------------------------------------------

 

as each may be amended, restated, supplemented, modified, renewed, refunded,
replaced or refinanced (in whole or in part) from time to time in one or more
agreements or indentures (in each case with the same or new lenders or
institutional investors or otherwise, and except for any such agreement or
indenture that expressly provides that it is not a Credit Agreement), including
any agreement or indenture extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Credit Exposure” means, with respect to any Lender at any time, the Dollar
Equivalent of the aggregate principal amount at such time of all outstanding
Loans of such Lender, plus the Dollar Equivalent of the aggregate amount at such
time of such Lender’s L/C Exposure.

“Cured Default” has the meaning specified in Section 1.02.

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Declined Amounts” means the sum of the amount of excess cash flow and net
proceeds from Asset Sales offered to prepay, repay or purchase other
Indebtedness and which the holders of such Indebtedness decline to accept (as
determined by the Borrower in good faith).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has defaulted in its obligation to
make a Loan or to fund its participation in a Letter of Credit required to be
funded by it hereunder, (b) has notified the Administrative Agent or a Loan
Party in writing that it does not intend to satisfy any such obligation, (c) has
become insolvent or the assets or management of which has been taken over by any
Governmental Authority, (d) has, or has a direct or indirect parent company,
that has, become the subject of a Bail-in Action, (e) has failed to pay over to
the Administrative Agent, any Issuing Bank or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute or (f) has failed, within 10
Business Days after request by the Borrower or the Administrative Agent, to
confirm that it will comply with its funding obligations hereunder (provided
that such Defaulting Lender as designated pursuant to this clause (f) shall
cease to be a Defaulting Lender upon receipt of such confirmation by the
Borrower and the Administrative Agent).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as “Designated Non-Cash
Consideration” pursuant to a certificate of a Responsible Officer of the
Borrower setting forth the basis of such valuation, less the amount of cash or
Cash Equivalents received in connection with a subsequent sale, redemption or
repurchase of, or collection or payment on, such Designated Non-Cash
Consideration.

20

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company of the Borrower (other than Disqualified Stock), that
is issued for cash (other than to the Borrower or any of its Subsidiaries or an
employee stock ownership plan or trust established by the Borrower or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to a
certificate of a Responsible Officer of the Borrower, on the issuance date
thereof, the cash proceeds of which are excluded from the calculation set forth
in Section 7.02(a)(3).

“Designation Date” has the meaning assigned to such term in Section 2.25(f).

“Disinterested Directors” means, with respect to any Affiliate Transaction, one
or more members of the Board of Directors of the Borrower, or one or more
members of the Board of Directors of a Parent, having no material direct or
indirect financial interest in or with respect to such Affiliate Transaction.  A
member of any such Board of Directors shall not be deemed to have such a
financial interest by reason of such member’s holding Capital Stock of the
Borrower or any Parent or any options, warrants or other rights in respect of
such Capital Stock or by reason of such member receiving any compensation from
the Borrower or any Parent, as applicable, on whose Board of Directors such
member serves in respect of such member’s role as director.

“Disqualified Lender” means (i) any Person that is a competitor of the Borrower
and its Restricted Subsidiaries and that is in the same or a similar line of
business as the Borrower and its Restricted Subsidiaries or any controlled
affiliate of such competitor that (x) is clearly identifiable on the basis of
such controlled affiliate’s name or (y) has been identified, which Person has
been designated in writing by the Borrower to the Administrative Agent and the
Lenders, from time to time, upon three Business Days’ prior notice, (ii) any
PersonsPerson designated in writing by the Borrower or the Sponsor to the
Administrative Agent on or prior to the Restatement Date.April 3, 2020 or (iii)
in the case of clause (i) above, any affiliate of such Person that is either (x)
designated in writing by the Borrower to the Administrative Agent and the
Lenders or (y) clearly identifiable on the basis of such affiliate’s name (other
than any such affiliate that is a bank, financial institution or fund that
regularly invests in commercial loans or similar extensions of credit in the
ordinary course of business and has no personnel who (A) make investment
decisions or (B) have access to non-public information relating to the Borrower
and its Subsidiaries or any other person that forms part of the Borrower’s
business).  Notwithstanding the ability of the Borrower to supplement the list
of Disqualified Lenders, no such supplement or other modification shall be given
retroactive effect.  The identity of Disqualified Lenders may be communicated by
the Administrative Agent to a Lender upon written request, but will not be
otherwise posted or distributed to any Person.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person, by its terms (or by the terms of any security into which it is
convertible or for which it is putable or exchangeable), or upon the happening
of any event matures or is mandatorily redeemable (other than as a result of a
change of control or asset sale), pursuant to a sinking fund obligation or
otherwise or is redeemable at the option of the holder thereof (other than as a
result of a change of control or asset sale), in whole or in part, in each case,
prior to the date that is ninety-one (91) days after the Initial2020 Revolving
Maturity Date; provided, however, that if such Capital Stock is issued to any
plan for the benefit of employees of the Borrower, any of its Subsidiaries or
any of its direct or indirect parent companies or by any such plan to such
employees, such Capital Stock

21

 

 

1005940296v112

--------------------------------------------------------------------------------

 

shall not constitute Disqualified Stock solely because it may be required to be
repurchased by the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies in order to satisfy applicable statutory or regulatory
obligations; provided, further, that any Capital Stock held by any future,
current or former employee, director, officer, manager or consultant of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies, or their respective estates, spouses and former spouses, in each case
pursuant to any stock subscription or shareholders’ agreement, management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or any of its Subsidiaries, any of
its direct or indirect parent companies or any employee investment vehicles.

“Division” has the meaning assigned to such term in Section 1.02.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Early Opt-in Election” means the occurrence of:

(1)(i) a determination by the Administrative Agent, (ii) a notification by the
Borrower to the Administrative Agent that the Borrower and the Required Lenders
have determined or (iii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined, in each case, that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.08, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBO Rate, and

(2)(i) the election by the Administrative Agent, (ii) the election by the
Borrower and the Required Lenders, or (iii) the election by the Required
Lenders, in each case, to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders, by the Borrower of written notice
of such election to the Administrative Agent or by the Required Lenders of
written notice of such election to the Administrative Agent.

“EBITDA” means, for any period with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, the Consolidated Net Income of such Person
and its Restricted Subsidiaries for such period:

(xw)increased (without duplication) by the following, in each case to the extent
deducted (and not added back) in calculating Consolidated Net Income for such
period:

22

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(1)provision for taxes based on income, profits or capital, plus franchise or
similar taxes of such Person;

(2)Consolidated Interest Expense of such Person, plus amounts excluded from the
calculation of Consolidated Interest Expense as set forth in subclause (y) of
clause (a) in the definition thereof;

(3)Consolidated Depreciation and Amortization Expense of such Person for such
period;

(4)the amount of any restructuring charges or reserves (which, for the avoidance
of doubt, shall include retention, severance, systems establishment cost, excess
pension charges, contract termination costs, including future lease commitments,
and costs to consolidate facilities and relocate employees);[reserved];

(5)without duplication, any other non-cash charges (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) (provided that, in the case of any such
charge that represents an accrual or reserve for a cash expenditure for a future
period, the cash payment in respect thereof in such future period shall be
subtracted from EBITDA);

(6)the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary;

(7)any net loss resulting from Swap Contracts[reserved];

(8)the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsor and its Affiliates pursuant to the Sponsor
Management Agreement (or any accruals relating to such fees and related
expenses), and any Restricted Payment made to any direct or indirect parent
company of such Person intended to enable any such parent company to pay or
cause to be paid such amount, during such period;

(9)Securitization Fees and Securitization Expenses;

(10)without duplication, pension curtailment expenses, transaction costs and
executive contract expenses incurred by affiliated entities of such Person
(other than such Person and its Subsidiaries) on behalf of such Person or any of
its Subsidiaries and reflected in the combined financial statements of such
Person as capital contributions;[reserved];

(11)business optimization expenses (including consolidation initiatives,
severance costs and other costs relating to initiatives aimed at profitability
improvement)[reserved];

23

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(12)any costs or expenses incurred by such Person or a Restricted Subsidiary
thereof pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan, agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of such Person or net cash proceeds of
an issuance of Equity Interest of such Person (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the amount of
Restricted Payments permitted under Section 7.02(a)(3); and

(13)solely for purposes of any Event of Default under the covenant set forth in
Section 7.08, the Net Cash Proceeds of any Permitted Equity Issuance to one or
more holders of Equity Interests of any Parent solely to the extent that such
Net Cash Proceeds (A) are actually received by the Borrower (including through
capital contribution of such Net Cash Proceeds to the Borrower) no later than
fifteen (15) Business Days after the delivery of a Notice of Intent to Cure,
(B) are Not Otherwise Applied and (C) do not exceed the aggregate amount
necessary to cure such Event of Default under Section 7.08 for any applicable
period; provided that in each period of four fiscal quarters, there shall be at
least two (2) fiscal quarters in which no such cure is made; it being understood
that this clause (13) may not be relied on for purposes of calculating any
financial ratios other than as applicable to Section 7.08,

(yx)increased by the amount of net cost savings, operating expense reductions
and synergies (including revenue synergies, those related to new business and
customer wins, the modifications or renegotiation of contracts and other
arrangements and pricing adjustments and increases (in each case, net of any
costs or expenses to implement or achieve the foregoing)) projected by such
Person in good faith to result from actions taken or expected to be taken no
later than 1824 months after the end of such period (calculated on a pro forma
basis as though such cost savings, reductions and synergies had been realized on
the first day of the period for which EBITDA is being determined), net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings, reductions and synergies are reasonably
identifiable and factually supportable, (B) for any period that includes one or
more of the first three fiscal quarters of such Person ended after the Reference
Date (the latest such period, the “Initial Period”), the aggregate amount of
such cost savings and synergies added pursuant to this clause (y) shall not
exceed $65 million plus any applicable Historical Adjustments (as defined in the
Senior Unsecured Notes Indenture), and (C) for any other period ended after the
end of the Initial Period, the aggregate amount of such cost savings and
synergies added pursuant to this clause (y) shall not exceed the greater of (1)
$40 million and (2) 20% of EBITDA for such period (calculated prior to giving
effect to any adjustment pursuant to this clause (y)); and;

(y)increased by, without duplication of any item in the preceding clauses (w) or
(x), additions identified in any quality of earnings analysis prepared by
independent certified public accountants of nationally recognized standing and
delivered to the Administrative Agent in connection with any acquisition of
assets (including Capital Stock), business or Person, or any merger or
consolidation of any Person with or into the

24

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Borrower or any Restricted Subsidiary, or any other similar Investment, in each
case that is permitted under this Agreement; and

(z)decreased (without duplication) by the following, in each case to the extent
included in calculating Consolidated Net Income for such period:

(1)non-cash gains increasing Consolidated Net Income of such Person for such
period (excluding any non-cash gains which represent the reversal of any accrual
of, or cash reserve for, anticipated cash charges or asset valuation adjustments
made in any prior period), and

(2)any net gain resulting from Swap Contracts.,  

provided, that any lost revenues due to COVID-19 will not be added back to
EBITDA pursuant to any of the foregoing clauses (w) through (z); provided,
further, that, notwithstanding any other provision to the contrary contained in
this Agreement, for purposes of any calculation made under the financial
covenant set forth in Section 7.08, to the extent the receipt of any Net Cash
Proceeds of any Permitted Equity Issuance to one or more holders of Equity
Interests of any Parent are an effective addition to EBITDA as contemplated by,
and in accordance with, the provisions of clause (x)(13) above and, as a result
thereof, the Borrower shall be deemed to be in compliance with Section 7.08 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable breach,
default or Event of Default hereunder that had occurred shall be deemed cured
for the purposes of this Agreement, such cure shall be deemed to be effective as
of the last day of such applicable period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund of a Lender, and (d) any other Person (other than a natural person
or a holding company, investment vehicle or trust for, or owned and operated by
or for the primary benefit of one or more natural persons) approved by the
Administrative Agent, the Issuing BankBanks, and, unless an Event of Default has
occurred and is continuing under Section 8.01(a) or Section 8.01(f), the

25

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Holdings, the Borrower or any of their respective Affiliates.

“Engagement Letter” means the Engagement Letter, dated as of October 16, 2012,
among Credit Suisse Securities (USA) LLC, Barclays Bank PLC, UBS Securities LLC,
Macquarie Capital (USA) Inc., Nomura Securities International, Inc. and the
Borrower, as amended, supplemented, waived or otherwise modified from time to
time.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (statutory, common or otherwise), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, Capital Stock and all
warrants, options or other rights to acquire Capital Stock (but excluding any
debt security that is convertible into, or exchangeable for, Capital Stock) of
such Person.

“Equity Issuance” means any issuance for cash by any Person and its Subsidiaries
to any other Person of (a) its Equity Interests, (b) any of its Equity Interests
pursuant to the exercise of options or warrants, (c) any of its Equity Interests
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Equity Interests.  An Asset Sale shall not be deemed
to be an Equity Issuance.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063

26

 

 

1005940296v112

--------------------------------------------------------------------------------

 

of ERISA during a plan year in which it was a “substantial employer” (as defined
in Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA); (d) the filing of a notice to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA (other than, in each case, a standard termination), or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) the appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EUR”, “euro” and “€”, means the single currency of the Participating Member
States.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to when
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Loans” means Loans the rate of interest applicable to which is based
upon the Adjusted LIBO Rate.

“Event of Default” has the meaning specified in Section 8.01 provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Exchanging Revolving Lender” has the meaning assigned to such term in Section
2.01(b).

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Contribution” means (x) net cash proceeds, marketable securities or
Qualified Proceeds, in each case received by the Borrower and its Restricted
Subsidiaries from (i) contributions to its common equity capital and (ii) the
sale (other than to a Subsidiary or to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement of the
Borrower or any Subsidiary) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock), in each case designated as Excluded Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on the later
of (1) the Restatement Date and (2) the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be, which are
excluded from the calculation set forth in Section 7.02(a)(3) and (y) any
Excluded Contribution (as defined under the Senior Unsecured Notes Indenture)
made and not utilized under the Senior Unsecured Notes Indenture prior to the
Closing Date.

“Excluded Subsidiaries” has the meaning specified in Section 6.12(a)(i).

27

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Excluded Taxes” means (a) any Taxes measured by or imposed upon the net income
of any Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, and all franchise Taxes, branch Taxes, Taxes on doing
business or Taxes measured by or imposed upon the overall capital or net worth
of any such Agent or Lender or its applicable lending office, or any branch or
affiliate thereof, in each case imposed:  (i) by the jurisdiction under the laws
of which such Agent or Lender, applicable lending office, branch or affiliate is
organized or is located, or in which its principal executive office is located,
or any nation within which such jurisdiction is located or any political
subdivision thereof; or (ii) by reason of any connection between the
jurisdiction imposing such Tax and such Agent or Lender, applicable lending
office, branch or affiliate other than a connection arising solely from such
Agent or Lender having executed, delivered or performed its obligations under,
or received payment under or enforced, this Agreement or any notes issued
pursuant to Section 2.04(e) and (b) any Taxes imposed by FATCA.  For the
avoidance of doubt, for the purposes of this definition of “Excluded Taxes,” the
term “Lender” includes any Issuing Bank.

“Existing Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries (other than Indebtedness hereunder and under the Senior Term Loan
Facility) in existence on the Restatement Date.

“Existing Letters of Credit” means, (x) prior to the Second Amendment Closing
Date, Letters of Credit issued prior to, and outstanding on, the Restatement
Date and disclosed onunder Part I of Schedule 2.23 and (y) from and after the
Second Amendment Closing Date, Letters of Credit issued prior to, and
outstanding on, the Second Amendment Closing Date and disclosed under Part II of
Schedule 2.23.

“Existing Loans” means Loans of an Existing Tranche.

“Existing Revolving Lender” means those Lenders holding an Initial Revolving
Commitment immediately prior to the Second Amendment Closing Date.

“Existing Tranche” means a Tranche of commitments or Loans existing at given
time.

“Extended Loans” has the meaning assigned to such term in Section 2.25(a).

“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.25(a).

“Extended Revolving Loans” has the meaning assigned to such term in Section
2.25(a).

“Extended Tranche” has the meaning assigned to such term in Section 2.25(a).

“Extending Lender” has the meaning assigned to such term in Section 2.25(b).

“Extension Amendment” has the meaning assigned to such term in Section 2.25(c).

“Extension Date” has the meaning assigned to such term in Section 2.25(d).

“Extension Election” has the meaning assigned to such term in Section 2.25(b).

28

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Extension of Credit” means as to any Lender, the making of a Loan, and as to
any Issuing Bank, the issuance of a Letter of Credit by such Issuing Bank.

“Extension Request” has the meaning assigned to such term in Section 2.25(a).

“Extension Request Deadline” has the meaning assigned to such term in Section
2.25(b).

“Extension Series” means all Extended Loans or Extended Revolving Commitments,
as applicable, that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Loans or Extended Revolving Commitments, as
applicable, provided for therein are intended to be part of any previously
established Extension Series) and that provide for the same interest margins and
amortization schedule.

“Facility” means each of (a) the Initial Revolving Commitments and the
Extensions of Credit made thereunder, (b) the 2020 Revolving Commitments and the
Extensions of Credit made thereunder, (c) the Incremental Revolving Commitments
of the same Tranche and Extensions of Credit made thereunder, (cd) any Extended
Revolving Commitments of the same Extension Series and Extensions of Credit made
thereunder and (de) any Specified Refinancing Facility of the same Tranche
(other than in respect of the 2020 Revolving Commitments) and Extensions of
Credit made thereunder, and collectively, the “Facilities.”

“Facility Fee” has the meaning assigned to such term in Section 2.05(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b) of the Code and
any applicable legislation, regulations or other official guidance adopted by a
Governmental Authority pursuant to any intergovernmental agreement entered into
in connection with the implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as an overnight bank funding rate (from and after such date as the Federal
Reserve Bank of New York shall commence to publish such composite rate).

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fees” means the FacilityCommitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“First Lien Indebtedness” means, with respect to any Person, the aggregate
amount, without duplication, of Total Indebtedness (excluding Capitalized Lease
Obligations and purchase money indebtedness) of such Person as of the end of the
most recently ended fiscal quarter for which internal financial statements are
available plus the amount of any Total Indebtedness

29

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(excluding Capitalized Lease Obligations and purchase money indebtedness) of
such Person incurred subsequent to the end of such fiscal quarter and minus the
amount of any Total Indebtedness (excluding Capitalized Lease Obligations and
purchase money indebtedness) of such Person redeemed, repaid, retired or
extinguished subsequent to the end of such fiscal quarter, as determined in
accordance with GAAP, secured by Liens other than Liens permitted by Section
7.05 (excluding Liens permitted by clause (26) of “Permitted Liens,” provided
that, Revolving Credit Agreement Indebtedness so secured shall be excluded from
the calculation of First Lien Indebtedness) and other than Liens that have
Junior Lien Priority on the Collateral in relation to the Revolving Facility
Obligations.

In addition, to the extent that any Indebtedness is incurred pursuant to Section
7.01(b)(i)(I)(B) or secured by any Lien pursuant to clause (26)(i)(B) of the
definition of “Permitted Liens,” such Indebtedness may be refinanced from time
to time with other Indebtedness (including by Indebtedness refinancing any such
refinancing Indebtedness) in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) not exceeding the principal
amount of, and premium (if any) and accrued interest on, the Indebtedness being
refinanced plus any fees, premiums, underwriting discounts, costs and expenses
relating to such refinancing, and such refinancing Indebtedness may be secured
by any Lien, without further compliance with the First Lien Indebtedness to
EBITDA Ratio thereunder.

“First Lien Indebtedness to EBITDA Ratio” means, with respect to the Borrower,
the ratio of (x) the Borrower’s First Lien Indebtedness, minus an amount of cash
and Cash Equivalents held by the Borrower and its Restricted Subsidiaries as of
the date of determination not exceeding $250.0 million, to (y) the Borrower’s
EBITDA for the most recently ended four full fiscal quarters for which internal
financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b)) immediately preceding
the date on which such event for which such calculation is being made shall
occur (the “Measurement Period”).

For purposes of making the computation referred to above, if any Specified
Transaction has been made by the Borrower or any of its Restricted Subsidiaries
during the Measurement Period or subsequent to the Measurement Period and on or
prior to the date of determination of the First Lien Indebtedness to EBITDA
Ratio, the First Lien Indebtedness to EBITDA Ratio shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and the change in
EBITDA resulting therefrom) had occurred on the first day of the Measurement
Period.  If, since the beginning of such Measurement Period, any Person became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries and, since the beginning of such Measurement Period,
such Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding sentence if made by the
Borrower or a Restricted Subsidiary since the beginning of such Measurement
Period, then the First Lien Indebtedness to EBITDA Ratio shall be calculated
giving pro forma effect thereto for such period as if such Specified Transaction
had occurred at the beginning of such Measurement Period.

For purposes of this definition, whenever pro forma effect is to be given to any
Specified Transaction (including the Transactions and the 2011 Transactions),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, cost savings, operating expense reductions and synergies
(including revenue synergies, those related to new business and customer wins,
the modifications

30

 

 

1005940296v112

--------------------------------------------------------------------------------

 

or renegotiation of contracts and other arrangements and pricing adjustments and
increases (in each case, net of any costs or expenses to implement or achieve
the foregoing)) resulting from or related to any such Specified Transaction
(including the Transactions and the 2011 Transactions) which is being given pro
forma effect that have been or are expected to be realized and for which the
actions necessary to realize such cost savings, reductions and synergies are
taken or expected to be taken no later than 24 months after the date of any such
Specified Transaction (in each case as though such cost savings, reductions and
synergies had been realized on the first day of the applicable Measurement
Period).

In the event that any calculation of the First Lien Indebtedness to EBITDA Ratio
shall be made as of the date of the initial borrowing of any applicable
Indebtedness after giving pro forma effect to the entire committed amount of
such Indebtedness (as contemplated by Section 7.01(b)(i)(I)(B) and clause
(26)(i)(B) of the definition of “Permitted Liens”), such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
and secured by Liens without further compliance with such ratio, provided that
such committed amount shall be included as outstanding Indebtedness in any
subsequent calculation of the First Lien Indebtedness to EBITDA Ratio, to the
extent the commitment therefor then remains outstanding.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period
consisting of such Person’s most recently ended four fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b)), the ratio of EBITDA
of such Person for such period to the Fixed Charges of such Person for such
period.  In the event that such Person or any Restricted Subsidiary thereof
incurs, issues, assumes, enters into any guarantee of, redeems, repays, retires
or extinguishes any Indebtedness or issues or repays Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but prior to or concurrently with the
event for which the calculation of the Fixed Charge Coverage Ratio is made (the
date of such event, the “Calculation Date”), then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, guarantee, redemption, repayment, retirement or extinguishment of
Indebtedness, or such issuance or repayment of Disqualified Stock or Preferred
Stock, as if the same had occurred at the beginning of the applicable
four-quarter period.

For purposes of making the computation referred to above with respect to any
specified Person, if any Specified Transaction has been made by such specified
Person or any of its Restricted Subsidiaries during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date, the Fixed Charge Coverage Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in any associated
fixed charge obligations and the change in EBITDA resulting therefrom) had
occurred on the first day of the four-quarter reference period.  If, since the
beginning of such period, any other Person became a Restricted Subsidiary of
such specified Person or was merged with or into such specified Person or any of
its Restricted Subsidiaries and, since the beginning of such period, such other
Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding sentence if made by such
specified Person or a Restricted Subsidiary thereof since the beginning of such
period, then the Fixed Charge Coverage Ratio shall

31

 

 

1005940296v112

--------------------------------------------------------------------------------

 

be calculated giving pro forma effect thereto for such period as if such
Specified Transaction had occurred at the beginning of the applicable
four-quarter period.

For purposes of this definition with respect to any specified Person, whenever
pro forma effect is to be given to any Specified Transaction (including the
Transactions and the 2011 Transactions), the pro forma calculations shall be
made in good faith by a responsible financial or accounting officer of such
specified Person and may include, for the avoidance of doubt, cost savings,
operating expense reductions and synergies (including revenue synergies, those
related to new business and customer wins, the modifications or renegotiation of
contracts and other arrangements and pricing adjustments and increases (in each
case, net of any costs or expenses to implement or achieve the foregoing))
resulting from or related to any such Specified Transaction (including the
Transactions and the 2011 Transactions) which is being given pro forma effect
that have been or are expected to be realized and for which the actions
necessary to realize such cost savings, reductions and synergies are taken or
expected to be taken no later than 1224 months after the date of any such
Specified Transaction (in each case as though such cost savings, reductions and
synergies had been realized on the first day of the applicable period).  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of such specified Person to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP.  For purposes of
making the computation referred to above, interest on any Indebtedness under a
revolving credit facility (including this Agreement) computed on a pro forma
basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.  Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as such specified Person may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense (excluding all non-cash
interest expense and amortization/accretion of original issue discount in
connection with the Specified Financings (including any original issue discount
created by fair value adjustments to existing Indebtedness as a result of
purchase accounting)) of such Person for such period, (b) all cash dividends
paid during such period (excluding items eliminated in consolidation) on any
series of Preferred Stock of such Person and (c) all cash dividends paid during
such period (excluding items eliminated in consolidation) on any series of
Disqualified Stock.

“Fixed GAAP Date” means (x) for all Fixed GAAP Terms, the Second Amendment
Closing Date and (y) for all Frozen GAAP Terms, the Closing Date, provided that
at any time after the RestatementSecond Amendment Closing Date, the Borrower
may, by prior written notice to the Administrative Agent, elect to change the
Fixed GAAP Date to be the date specified in such notice, and upon the date of
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

32

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Fixed GAAP Terms” means (a) the definitions of the terms “Capitalized Lease
Obligations,” “Consolidated Depreciation and Amortization Expense,” “EBITDA,”
“Consolidated Interest Expense,” “Consolidated Net Income,” “Consolidated
Tangible Assets,” “First Lien Indebtedness”, “First Lien Indebtedness to EBITDA
Ratio”, “Fixed Charge Coverage Ratio,” “Fixed Charges,” “Indebtedness,”
“Investments,” “Net Income,” “Senior Secured Indebtedness,” and “Senior Secured
Indebtedness to EBITDA Ratio,” “Total Indebtedness” and “Total Indebtedness to
EBITDA Ratio,” (b) all defined terms in this Agreement to the extent used in or
relating to any of the foregoing definitions, and all ratios and computations
based on any of the foregoing definitions, and (c) any other term or provision
of this Agreement or the other Loan Documents that, at the Borrower’s election,
may be specified by the Borrower by written notice to the Administrative Agent
from time to time.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law or in excess of the amount that would be permitted
absent a waiver from applicable governmental authority, (b) the failure to make
the required contributions or payments, under any applicable law, on or before
the due date for such contributions or payments, (c) the receipt of a notice by
applicable governmental authority to terminate any such Foreign Pension Plan, or
alleging the insolvency of any such Foreign Pension Plan, (d) the incurrence by
the Borrower or any Restricted Subsidiary of any liability under applicable law
on account of the complete or partial termination of such Foreign Pension Plan
or the complete or partial withdrawal of any participating employer therein or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of any
liability by the Borrower or any Restricted Subsidiary, or the imposition on the
Borrower or any Restricted Subsidiary of any fine, excise tax or penalty
resulting from any noncompliance with any applicable law, in each case, with
respect to clauses (a) through (e), as could reasonably be expected to result in
material liability to the Borrower or any Restricted Subsidiary.

“Foreign Pension Plan” shall mean any employee benefit plan described in Section
4(b)(4) of ERISA sponsored or maintained by a Foreign Subsidiary that under
applicable law is required to be funded through a trust or other funding vehicle
other than a trust or funding vehicle maintained exclusively by a Governmental
Authority.

“Foreign Subsidiary” means (i) any Subsidiary of the Borrower not organized
under the laws of the United States, any state thereof or the District of
Columbia; (ii) any Subsidiary of the Borrower organized under the laws of the
United States, any state thereof or the District of Columbia if all or
substantially all of the assets of such Subsidiary consist of equity or debt of
one or more Subsidiaries described in clause (i) or this clause (ii); or
(iii) any Subsidiary of a Subsidiary described in clause (i) or (ii).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Frozen GAAP Terms” means (a) the definition of the term “Capitalized Lease
Obligation,” (b) all defined terms in this Agreement to the extent used in or
relating to the foregoing definition, and all ratios and computations based on
the foregoing definition, and (c) any other term or provision of this Agreement
or the other Loan Documents that, at the Borrower’s

33

 

 

1005940296v112

--------------------------------------------------------------------------------

 

election, may be specified by the Borrower by written notice to the
Administrative Agent from time to time.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms and the Frozen GAAP Terms) and as in effect from time to time (for all
other purposes of this Agreement), including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession, and subject to
the following sentence.  If at any time the SEC permits or requires
U.S.-domiciled companies subject to the reporting requirements of the Exchange
Act to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower
may elect, by written notice to the Administrative Agent, to use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for all periods beginning on and after the date specified
in such notice, IFRS as in effect on the date specified in such notice (for
purposes of the Fixed GAAP Terms and the Frozen GAAP Terms) and as in effect
from time to time (for all other purposes of this Agreement) and (b) for prior
periods, GAAP as defined in the first sentence of this definition.  All ratios
and computations based on GAAP contained in this Agreement shall be computed in
conformity with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.04(i).

“guarantee” means  a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, without limitation, through letters of credit
or reimbursement agreements in respect thereof, of all or any part of any
Indebtedness or other obligations.

“Guarantee Obligation” means with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit) to induce the creation of which
the guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working

34

 

 

1005940296v112

--------------------------------------------------------------------------------

 

capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the owner
of any such primary obligation against loss in respect thereof; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.  The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors” means, collectively, the Restricted Subsidiaries of the Borrower
listed on Schedule I and each other Restricted Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

“Guaranty” means, collectively, the Subsidiary Guaranty made by the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Lenders,
substantially in the form of Exhibit D, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that is a Lender, a Term Lender, an Affiliate
of a Lender or an Affiliate of a Term Lender, or a Person that was at the time
of entering into a Swap Contract, a Lender, a Term Lender, an Affiliate of a
Lender or an Affiliate of a Term Lender, or that was a party to a Swap Contract
as of the Closing Date, in each case in its capacity as a party to a Swap
Contract. and (b) any other Person that has entered into a Secured Hedge
Agreement with the Borrower or any of its Restricted Subsidiaries, so long as
either (i) such Secured Hedge Agreement shall contain provisions whereby the
Hedge Bank shall have agreed therein that it is bound by the Security Agreement
and shall comply in all respects with the terms thereof and that each of the
other Secured Parties is a third-party beneficiary of such undertaking or (b)
such Hedge Bank shall have executed and delivered an Additional Secured First
Lien Party Consent (as defined in the Security Agreement).

“Hedging Obligations” means, as to any Person, the obligations of such Person
pursuant to any Swap Contract.

“Holdco Senior Unsecured Notes” means Holdings’ 13.75% Senior Notes due 2019
issued pursuant to the Holdco Senior Unsecured Notes Indenture, and any
substantially similar senior

35

 

 

1005940296v112

--------------------------------------------------------------------------------

 

notes exchanged therefor that have been registered under the Securities Act, and
as the same or such substantially similar notes may be amended, supplemented,
waived or otherwise modified from time to time, and any Permitted Refinancing of
any of the foregoing.

“Holdco Senior Unsecured Notes Indenture” means the Indenture dated as of July
20, 2011 between Wells Fargo Bank, National Association, as trustee, and
Holdings, as issuer, together with all instruments and other agreements in
connection therewith, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Holdings” means WMG Holdings Corp., a Delaware corporation and any successor in
interest thereto.

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such Board, or the SEC, as the case may
be), as in effect from time to time.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary that
(i) (x) contributed 5% or less of EBITDA for the period of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrower are available, (y) had
consolidated assets representing 5% or less of Consolidated Tangible Assets as
of the end of the most recently ended financial period for which consolidated
financial statements of the Borrower are available and (z) is designated by the
Borrower as an Immaterial Subsidiary for the purposes of this definition; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i), (x) contributed 10% or less of EBITDA for the period of
the most recent four consecutive fiscal quarters ending prior to the date of
such determination for which consolidated financial statements of the Borrower
are available, and (y) had consolidated assets representing 10% or less of
Consolidated Tangible Assets as of the end of the most recently ended financial
period for which consolidated financial statements of the Borrower are
available.  Any Subsidiary so designated as an Immaterial Subsidiary that fails
to meet the foregoing requirements as of the last day of the period of the most
recent four consecutive fiscal quarters for which consolidated financial
statements of the Borrower are available shall continue to be deemed an
“Immaterial Subsidiary” hereunder until the date that is 60 days following the
date on which such annual or quarterly financial statements were required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b) with respect to such
period.

“Increase Supplement” has the meaning assigned to such term in Section 2.24(c).

“Incremental Commitment Amendment” has the meaning assigned to such term in
Section 2.24(d).

“Incremental Commitments” has the meaning assigned to such term in Section
2.24(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.24(d).

“Incremental Revolving Commitments” has the meaning assigned to such term in
Section 2.24(a).

36

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Incremental Revolving Loans” means any loans drawn under an Incremental
Revolving Commitment.

“incur” has the meaning assigned to such term in Section 7.01(a).

“Indebtedness” means

(a)any indebtedness (including principal and premium) of such Person, whether or
not contingent,

(ii)in respect of borrowed money,

(iii)evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or, without double counting, reimbursement agreements in respect
thereof),

(iv)representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (A) any such balance that constitutes a
trade payable or similar obligation to a trade creditor, in each case, accrued
in the ordinary course of business, and (B) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, and if not paid, after becoming due and payable; or

(v)representing the net obligations under any Hedging Obligations, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet (excluding
the footnotes thereto) of such Person prepared in accordance with GAAP,

(b)Disqualified Stock of such Person,

(c)to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(d)to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided that the amount of Indebtedness of such Person
shall be the lesser of (A) the fair market value of such asset at such date of
determination (as determined in good faith by such Person) and (B) the amount of
such Indebtedness of such other Persons;

provided, however, that Contingent Obligations incurred in the ordinary course
of business and not in respect of borrowed money shall be deemed not to
constitute Indebtedness.

“Indemnitee” has the meaning specified in Section 10.05(b).

37

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged.

“Information” has the meaning specified in Section 10.16.

“Initial Agreement” has the meaning assigned to such term in Section
7.07(b)(xii).

“Initial Default” has the meaning specified in Section 1.02.

“Initial Issuing Bank” means (i) prior to the Second Amendment Closing Date,
Credit Suisse AG, acting through any of its Affiliates or branches, in its
capacity as the issuer of Letters of Credit hereunder and (ii) from and after
the Second Amendment Closing Date, each of the Lenders that is identified as an
Initial Issuing Bank on Part II of Schedule 2.01.

“Initial Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Loans hereunder (and to acquire participations
in Letters of Credit as provided for herein) as set forth onunder Part I of
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Commitment, as applicable, as the same may be (a) reduced from time
to time pursuant to Section 2.09 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.04. As of
the date hereofRestatement Date, the aggregate amount of Initial Revolving
Commitments equaled $180,000,000.  As of the Second Amendment Closing Date, the
aggregate amount of Initial Revolving Commitments equals $180,000,0000.

“Initial Revolving Commitment Period” means the period from and including the
Restatement Date to, but not including, the Initial Revolving Maturity Date, or
such earlier date as the Initial Revolving Commitments shall terminate as
provided herein.

“Initial Revolving Loans” means the revolving credit loans of each Lender
holding an Initial Revolving Commitment.

“Initial Revolving Maturity Date” means January 31, 2023; provided that in the
event more than $190.5 million of the aggregate principal amount of the
Borrower’s 2014 Unsecured Notes are outstanding on January 15, 2022, the
“Initial Revolving Maturity Date” shall mean January 15, 2022.

“Intellectual Property Security Agreement” means, collectively, the Copyright
Security Agreement, the Trademark Security Agreement and the Patent Security
Agreement, substantially in the forms attached to the Security Agreement,
together with each other intellectual property security agreement executed and
delivered pursuant to Section 6.12 or the Security Agreement.

“Intercreditor Agreement Supplement” has the meaning specified in Article IX.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each

38

 

 

1005940296v112

--------------------------------------------------------------------------------

 

day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect; provided, however, that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period and (c) no Interest Period for any Loan shall extend beyond
the maturity date of such Loan.  Interest shall accrue from and including the
first day of an Interest Period to but excluding the last day of such Interest
Period.  For purposes hereof, the date of a Borrowing initially shall be the
date on which such Borrowing is made and thereafter shall be the effective date
of the most recent conversion or continuation of such Borrowing.

“Investment Grade Rating” means a corporate family/corporate credit rating equal
to or higher than Baa3 (or the equivalent) by Moody’s and BBB- (or the
equivalent) by S&P, or an equivalent rating by any other Rating Agency.

“Investment Grade Condition” means a condition that is satisfied if the Borrower
has obtained an Investment Grade Rating from at least two of the Rating Agencies
(in each case, with a stable outlook or better).

“Investment Grade Securities” means (1) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents); (2) debt securities or
debt instruments with an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; (3) investments in any fund that invests exclusively in
investments of the type described in clauses (1) and (2), which fund may also
hold immaterial amounts of cash pending investment or distribution; and (4)
corresponding instruments in countries other than the United States customarily
utilized for high-quality investments.

“Investments” means with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans (including guarantees), advances or capital contributions (excluding
accounts receivable, trade credit, advances to customers, commission, travel and
similar advances to officers, employees, directors and consultants, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property.

39

 

 

1005940296v112

--------------------------------------------------------------------------------

 

For the purposes of the definition of “Unrestricted Subsidiary” and Section
7.02, (i) “Investments” shall include the portion (proportionate to the
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower shall
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (y) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets of such Subsidiary at the time of such
redesignation; (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by the Borrower; and (iii)
any transfer of Capital Stock that results in an entity which became a
Restricted Subsidiary after the Closing Date ceasing to be a Restricted
Subsidiary shall be deemed to be an Investment in an amount equal to the fair
market value (as determined by the Board of Directors of the Borrower in good
faith as of the date of initial acquisition) of the Capital Stock of such entity
owned by the Borrower and the Restricted Subsidiaries immediately after such
transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning specified in Section 5.19.  

“IRS” means the United States Internal Revenue Service.

“ISP” has the meaning specified in Section 10.07.

“Issuing Bank” means each Initial Issuing Bank and any other Lender that may
become an Issuing Bank pursuant to Section 2.23(i) or (k).  TheAn Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates or branches of thesuch Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate or branch with respect to
Letters of Credit issued by such Affiliate or branch.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.05(c).

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC, Barclays Bank
PLCLoan Funding LLC, BofA Securities, Inc., Citigroup Global Markets Inc.,
Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A. and Morgan Stanley Senior
Funding, Inc., Nomura Securities International, Inc. and UBS Securities LLC,
each in its capacity as a Joint Lead Arranger under this Agreement.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into with the representative of Indebtedness secured by a Lien having
Junior Lien Priority substantially in the form attached as Annex B to the
Security Agreement or such other form reasonably satisfactory to the Applicable
Authorized Representative (as such term is defined in the Security Agreement).

40

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Junior Lien Priority” means, with respect to specified Indebtedness, secured by
a Lien on specified Collateral ranking junior to the Lien on such Collateral
securing the Revolving Facility Obligations or any Guaranty, as applicable,
either pursuant to the Junior Lien Intercreditor Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders with
respect to such Collateral than the terms of the Junior Lien Intercreditor
Agreement, as determined in good faith by the Borrower.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Commitment” means the commitment of theeach Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” means a payment or disbursement made by thean Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” means at any time the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The L/C Exposure of any Lender at any time shall equal
its Revolving Commitment Percentage of the aggregate L/C Exposure at such time.

“L/C Fronting Sublimit” means, (i) prior to the Second Amendment Closing Date,
for any Initial Issuing Bank, the amount of such Issuing Bank’s commitment to
issue and to honor payment obligations under Letters of Credit as set forth
onunder Part I of Schedule 2.01, (ii) from and after the Second Amendment
Closing Date, for any Initial Issuing Bank, the amount of such Issuing Bank’s
commitment to issue and to honor payment obligations under Letters of Credit as
set forth under Part II of Schedule 2.01 and (ii) for any other Issuing Bank,
the amount agreed between such Issuing Bank and the Borrower.

“L/C Participation Fee” has the meaning assigned to such term in Section
2.05(c).

“Lead Issuing Bank” means Credit Suisse AG.

“Lender Joinder Agreement” has the meaning assigned to such term in Section
2.24(c).

“Lenders” means the several banks and other financial institutions from time to
time parties to this Agreement.

“Letter of Credit” means the Existing Letters of Credit and any standby letter
of credit issued pursuant to Section 2.23.

“Leverage Excess Proceeds” means any net proceeds from Asset Sales not required
to be applied to prepay, repay or purchase other Indebtedness as a result of the
application of provisions

41

 

 

1005940296v112

--------------------------------------------------------------------------------

 

which reduce the percentage of such proceeds required to be so applied based on
the Borrower’s leverage ratio (as determined by the Borrower in good faith).

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the ICE
Benchmark Administration Interest Settlement Rates (or the successor thereto if
the ICE Benchmark Administration is no longer making such rates available) for
deposits in the currency in which the applicable Eurodollar Borrowing is
denominated (as set forth by any service selected by the Administrative Agent
that has been nominated by the ICE Benchmark Administration (or the successor
thereto if the ICE Benchmark Administration is no longer making such rates
available) an authorized information vendor for the purpose of displaying such
rates) for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “LIBO Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in the currency in which the applicable Eurodollar Borrowing
is denominated are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the beginning of such Interest Period.

“Lien” means with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Limited Condition Transaction” means (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock requiring irrevocable notice
in advance of such redemption, repurchase, defeasance, satisfaction and
discharge or prepayment.

“Loan Documents” means this Agreement, the Guaranty, the Letters of Credit, the
Security Agreement, the Junior Lien Intercreditor Agreement (on and after
execution thereof), each Other Intercreditor Agreement (on and after the
execution thereof), the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other Security Documents, each as amended,
supplemented, waived or otherwise modified from time to time.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

42

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Loans” means the Initial Revolving Loans, 2020 Revolving Loans, Incremental
Revolving Loans, Extended Revolving Loans and Specified Refinancing Loans, as
the context shall require.

“Market Capitalization” means an amount equal to (a) the total number of issued
and outstanding shares of Capital Stock of the Borrower or any Parent (including
all shares of Capital Stock of such Parent reserved for issuance upon conversion
or exchange of Capital Stock of another Parent outstanding on such date) on the
date of declaration of the relevant dividend or making of any other Restricted
Payment, as applicable, multiplied by (b) the arithmetic mean of the closing
prices per share of such capital stock on the New York Stock Exchange (or, if
the primary listing of such capital stock is on another exchange, on such other
exchange) for the 30 consecutive trading days immediately preceding such date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Borrower or the Loan Parties
(taken as a whole) to perform their respective payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party or
(c) a material adverse effect on the rights and remedies of the Lenders under
the Loan Documents taken as a whole.

“Material Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually (or, solely for purposes of Section 8.01(f), in the
aggregate (as if such Restricted Subsidiaries constituted a single Subsidiary)),
a “significant subsidiary” in accordance with Rule 1-02 under Regulation S-X.

“Maturity Date” means (a) in respect of the Initial Revolving Loans, the Initial
Revolving Maturity Date, (b) in respect of the 2020 Revolving Loans, the 2020
Revolving Maturity Date, (c) for any Extended Tranche the “Maturity Date” set
forth in the applicable Extension Amendment, (d) for any Incremental Commitments
the “Maturity Date” set forth in the applicable Incremental Commitment Amendment
and (e) for any Specified Refinancing Tranche (excluding the Tranche that
comprises the 2020 Revolving Commitments and the 2020 Revolving Loans) the
“Maturity Date” set forth in the applicable Specified Refinancing Amendment, as
the context may require.

“Maximum Management Fee Amount” means the greater of (x) $8,897,000 plus, in the
event that the Borrower acquires after the Restatement Date (including by
consolidation or merger), directly or indirectly, any business, entity or
operations following the Restatement Date, an amount equal to 1.5% of the
positive EBITDA of such acquired business, entity or operations (as determined
by the Sponsor in its sole discretion) for the most recent four fiscal quarters
prior to such acquisition for which internal financial statements are available
(or, if earlier, were required to be delivered pursuant to Section 6.01(a) or
(b)) as at the date of such acquisition and (y) 1.5% of EBITDA of the Borrower
for the most recently completed fiscal year.

“Maximum Rate” has the meaning specified in Section 10.09.

43

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Measurement Period” has the meaning specified in the definition of “First Lien
Indebtedness to EBITDA Ratio”

“Minimum Extension Condition” has the meaning assigned to such in Section
2.25(g).

“Modifying Lender” has the meaning assigned to such term in Section 10.08(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Collateral Agent on
behalf of the Lenders on the Closing Date together with each other mortgage to
secure any of the Obligations executed and delivered after the Closing Date.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Music Publishing Business” means the subsidiaries and assets constituting the
music publishing segment, as defined in the financial statements of the
Borrower.  At any point in time in which music publishing is not a reported
segment of the Borrower, “Music Publishing Business” shall refer to the business
that was previously included in this segment.

“Music Publishing Sale” means the sale of all or substantially all of the Music
Publishing Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Recorded Music Business not to exceed 10% of the
total assets constituting the Recorded Music Business.

“Net Cash Proceeds” means, (a) with respect to the issuance of any Equity
Interest by the Borrower, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance over (ii) all taxes and
fees (including investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary or reasonable
expenses) incurred by the Borrower in connection with such issuance and (b) with
respect to the incurrence or issuance of any Indebtedness by the Borrower and
its Subsidiaries, the excess, if any, of (i) the sum of the cash received in
connection with such incurrence or issuance over (ii) the investment banking
fees, underwriting discounts, commissions, costs, taxes paid or reasonably
estimated to be payable and other out-of-pocket expenses and other customary or
reasonable expenses, incurred by the Borrower or such Subsidiary in connection
with such incurrence or issuance.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or accretion of any Preferred Stock.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
Restricted Subsidiary in respect of any Asset Sale or Recovery Event, net of the
costs relating to such Asset Sale or Recovery Event, including, without
limitation, legal, accounting and investment

44

 

 

1005940296v112

--------------------------------------------------------------------------------

 

banking fees, payments made in order to obtain a necessary consent or required
by applicable law, and brokerage and sales commissions, any relocation expenses
incurred as a result thereof, other fees and expenses, including title and
recordation expenses, taxes paid or payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), amounts applied or required to be applied to the repayment of
Indebtedness that is secured by the property or assets that are the subject of
such Asset Sale or Recovery Event (including in respect of principal, premium,
if any, and interest) or that is required to be paid as a result of such
transaction, and any deduction of appropriate amounts to be provided by the
Borrower or any Restricted Subsidiary as a reserve in accordance with GAAP
against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower or any Restricted Subsidiary after such
sale or other disposition thereof, including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“New 2020 Revolving Lenders” has the meaning assigned to such term in Section
2.01(b).

“New 2020 Revolving Commitments” has the meaning assigned to such term in
Section 2.01(b).

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.08(f).

“Non-Defaulting Lender” means any Lender other than a Defaulting Lender.

“Non-Exchanging Revolving Lender” has the meaning assigned to such term in
Section 2.01(b).

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.25(e).

“Non-Modifying Lender” has the meaning assigned to such term in Section
10.08(i).

“Non-Recourse Acquisition Financing Indebtedness” means any Indebtedness
incurred by the Borrower or any Restricted Subsidiary to finance the
acquisition, exploitation or development of assets (including directly or
through the acquisition of entities holding such assets) not owned by the
Borrower or any of its Restricted Subsidiaries prior to such acquisition,
exploitation or development, which assets are used for the creation or
development of Product for the benefit of the Borrower, and in respect of which
the Person to whom such Indebtedness is owed has no recourse whatsoever to the
Borrower or any of its Restricted Subsidiaries for the repayment of or payment
of such Indebtedness other than recourse to the acquired assets or assets that
are the subject of such exploitation or development for the purpose of enforcing
any Lien given by the Borrower or such Restricted Subsidiary over such assets,
including the receivables, inventory, intangibles and other rights associated
with such assets and the proceeds thereof.

“Non-Recourse Product Financing Indebtedness” means any Indebtedness incurred by
the Borrower or any Restricted Subsidiary solely for the purpose of financing
(whether directly or through a partially-owned joint venture) the production,
acquisition, exploitation, creation or development of items of Product produced,
acquired, exploited, created or developed after the

45

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Closing Date (including any Indebtedness assumed in connection with the
production, acquisition, creation or development of any such items of Product or
secured by a Lien on any such items of Product prior to the production,
acquisition, creation or development thereof) where the recourse of the creditor
in respect of that Indebtedness is limited to Product revenues generated by such
items of Product or any rights pertaining thereto and where the Indebtedness is
unsecured save for Liens over such items of Product or revenues and such rights,
and any extension, renewal, replacement or refinancing of such
Indebtedness.  “Non-Recourse Product Financing Indebtedness” excludes, for the
avoidance of doubt, any Indebtedness raised or secured against Product where the
proceeds are used for any other purposes.

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event, that such amount (a) was not previously included in
a calculation of EBITDA pursuant to clause (x)(13) of the definition thereof and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount.  The Borrower shall promptly notify
the Administrative Agent of any application of such amount as contemplated by
clause (b) above.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).  

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all (x) Revolving Facility Obligations, (y) obligations of
any Loan Party arising under any Secured Hedge Agreement (including any
guarantee thereof) and (z) Cash Management Obligations (including any guarantee
thereof).  Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Intercreditor Agreement” means an intercreditor agreement (other than the
Security Agreement and any Junior Lien Intercreditor Agreement) in form and
substance reasonably satisfactory to the Borrower and the Collateral Agent.

“Parent” means any of Holdings, the Company (and any successor in interest
thereto), Airplanes Music LLC (and any successor in interest thereto), any Other
Parent, and any other

46

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Person that is a Subsidiary of Holdings, the Company (and any successor in
interest thereto), Airplanes Music LLC (and any successor in interest thereto)
or any Other Parent and of which the Borrower is a Subsidiary.  As used herein,
“Other Parent” means a Person of which the Borrower becomes a Subsidiary after
the Closing Date, provided that either (x) immediately after the Borrower first
becomes a Subsidiary of such Person, more than 50% of the Voting Stock of such
Person shall be held by one or more Persons that held more than 50% of the
Voting Stock of a Parent of the Borrower immediately prior to the Borrower first
becoming such Subsidiary or (y) such Person shall be deemed not to be an Other
Parent for the purpose of determining whether a Change of Control shall have
occurred by reason of the Borrower first becoming a Subsidiary of such Person.

“Pari Passu Lien Priority” means, with respect to specified Indebtedness,
secured by a Lien on specified Collateral ranking equal with the Lien on such
Collateral securing the Revolving Facility Obligations or any Guaranty, as
applicable, either pursuant to the Security Agreement or one or more other
intercreditor agreements having terms no less favorable to the Lenders in
relation to the holders of such specified Indebtedness with respect to such
Collateral than the terms of the Security Agreement, as determined in good faith
by the Borrower.

“Participant Register” has the meaning specified in Section 10.04(f).

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Permitted Business Assets or a combination of Permitted Business
Assets and cash or Cash Equivalents between the Borrower or any of its
Restricted Subsidiaries and another Person.

“Permitted Business” means the media and entertainment (including film,
television and theater productions) business and any services, activities or
businesses incidental or directly related or similar thereto, any line of
business engaged in by the Borrower or any of its Restricted Subsidiaries on the
Closing Date or any business activity that is a reasonable extension,
development or expansion thereof or ancillary thereto.

“Permitted Business Assets” means assets (other than Cash Equivalents) used or
useful in a Permitted Business, provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed

47

 

 

1005940296v112

--------------------------------------------------------------------------------

 

to be Permitted Business Assets if they consist of securities of a Person,
unless upon receipt of the securities of such Person, such Person would become a
Restricted Subsidiary.

“Permitted Debt” has the meaning assigned to such term in Section 7.01(b).

“Permitted Equity Issuance” means any Equity Issuance (other than of
Disqualified Stock) of the Borrower, to the extent permitted hereunder, or any
Equity Issuance of any Parent.

“Permitted Holders” means any of the following:  (i) the Access Investors, (ii) 
Edgar Bronfman Jr.[reserved], (iii) any officer, director, employee or other
member of the management of any Parent, the Borrower or any of their respective
Subsidiaries, (iv) immediate family members (including spouses and direct
descendants) of a Person described in clause (ii) or (iii), (v) any trusts
created for the benefit of a Person or Persons described in clause (ii),
(iii) or (iv) or any trust for the benefit of any such trust, (vi) in the event
of the incompetence or death of any Person described in clause (ii), (iii) or
(iv), such Person’s estate, executor, administrator, committee or other personal
representative or beneficiaries, in each case who at any particular date shall
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower or any direct or indirect parent company of the Borrower,
or (vii) any Person acting in the capacity of an underwriter in connection with
a public or private offering of Capital Stock of any of the Borrower, Holdings
or any of their respective direct or indirect parent companies.

“Permitted Investment” means

(1)any Investment by the Borrower in any Restricted Subsidiary or by a
Restricted Subsidiary in the Borrower or another Restricted Subsidiary;

(2)any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3)any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is engaged in a Permitted Business if, as a result of such
Investment, (A) such Person becomes a Restricted Subsidiary or (B) such Person,
in one transaction or a series of related transactions, is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Borrower or a Restricted Subsidiary, and,
in each case, any Investment held by such Person; provided that such Investment
was not acquired by such Person in contemplation of such Person becoming a
Restricted Subsidiary or such merger, consolidation, amalgamation, transfer,
conveyance or liquidation;

(4)any Investment in securities or other assets not constituting cash or Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions described in Section 7.03 or any
other disposition of assets not constituting an Asset Sale;

(5)any Investment existing on the Restatement Date or made pursuant to binding
commitments in effect on the Restatement Date or an Investment consisting of any
modification, replacement, renewal or extension of any Investment or binding
commitment existing on the Restatement Date; provided that the amount of any
such

48

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Investment or binding commitment may be increased (x) as required by the terms
of such Investment or binding commitment as in existence on the Restatement Date
or (y) as otherwise permitted under this Agreement;

(6)loans and advances to, or guarantees of Indebtedness of, employees not in
excess of $25.0the greater of $37.5 million and 5.0% of EBITDA in the aggregate
outstanding at any one time;

(7)any investment acquired by the Borrower or any Restricted Subsidiary (A) in
exchange for any other Investment or accounts receivable held by the Borrower or
any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout reorganization or recapitalization of the issuer of such
other Investment or accounts receivable, (B) in satisfaction of judgments
against other Persons or (C) as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investment or other transfer
of title with respect to any secured Investment in default;

(8)Hedging Obligations permitted under Section 7.01(b)(ix);

(9)(1) loans and advances to officers, directors and employees (x) for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practice or (y) to fund such Person’s purchases of Equity Interests of the
Borrower or any of its direct or indirect parent companies in an aggregate
principal amount (net of any proceeds of such loans and advances used to
purchase Equity Interests of the Borrower or contributed to the equity capital
thereof) not to exceed, in the case of this clause (y), $25.0the greater of
$37.5 million and 5.0% of EBITDA outstanding at any time and (2) promissory
notes of any officer, director, employee or other member of the management of
any Parent, the Borrower or any of their respective Subsidiaries acquired (other
than for cash) in connection with the issuance of Capital Stock of the Borrower
or any Parent (including any options, warrants or other rights in respect
thereof) to such Person;

(10)any advance directly or indirectly related to royalties or future profits
(whether or not recouped), directly or indirectly (including through capital
contributions or loans to an entity or joint venture relating to such artist(s)
or writer(s)), to one or more artists or writers pursuant to label and license
agreements, agreements with artists/writers and related ventures, pressing and
distribution agreements, publishing agreements, agreements entered into in
connection with theater, television and film productions, and any similar
contract or agreement entered into from time to time in the ordinary course of
business;

(11)any Investment by the Borrower or a Restricted Subsidiary in a Permitted
Business in an aggregate amount, taken together with all other Investments made
pursuant to this clause (11) that are at that time outstanding (without giving
effect to the sale of an Unrestricted Subsidiary to the extent the proceeds of
such sale do not consist of cash and/or marketable securities), not to exceed
the greater of $150.0225.0 million and 13.030.0% of Consolidated Tangible
AssetsEBITDA;

49

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(12)Investments the payment for which consists of Equity Interests of the
Borrower or any of its direct or indirect parent companies or employee
investment vehicles (exclusive of Disqualified Stock);

(13)guarantees (including Guarantees) of Indebtedness permitted under Section
7.01 and performance guarantees consistent with past practice or in the ordinary
course of business and the creation of Liens on the assets of the Borrower or
any restricted subsidiary in compliance with the covenant described under
Section 7.05;

(14)any transaction to the extent it constitutes an Investment that is permitted
and made in accordance with the provisions of Section 7.04 (except transactions
described in Section 7.04(b)(ii), (vi) and (vii));

(15)Investments by the Borrower or a Restricted Subsidiary in joint ventures
engaged in a Permitted Business in an aggregate amount, taken together with all
other Investments made pursuant to this clause (15) that are at that time
outstanding, not to exceed the greater of $100.0225.0 million and 9.030.0% of
Consolidated Tangible AssetsEBITDA;

(16)Investments consisting of licensing or contribution of intellectual property
pursuant to joint marketing arrangements with other Persons;

(17)any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including Investments of funds held in accounts
permitted or required by the arrangements governing such Qualified
Securitization Financing or any related Indebtedness; provided, however, that
any Investment in a Securitization Subsidiary is in the form of a Purchase Money
Note, contribution of additional Securitization Assets or an equity interest;

(18)additional Investments in an aggregate amount, taken together with all other
Investments made pursuant to this clause (18) that are at that time outstanding
(without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities), not
to exceed the greater of (a) $100.0150.0 million and (b) 9.020.0% of
Consolidated Tangible AssetsEBITDA;

(19)any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business; and

(20)Investments in prepaid expenses, negotiable instruments held for collection
and lease, utility and workers’ compensation, performance and similar deposits
entered into in the ordinary course of business.

If any Investment pursuant to clause (11), (15) or (18) above, or Section
7.02(b)(vii) or 7.02(b)(xi), as applicable, is made in any Person that is not a
Restricted Subsidiary and such Person thereafter (A) becomes a Restricted
Subsidiary or (B) is merged or consolidated into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted

50

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Subsidiary, then such Investment shall thereafter be deemed to have been made
pursuant to clause (1) or (3) above, respectively, and not clause (11), (15) or
(18) above, or Section 7.02(b)(vii) or 7.02(b)(xi), as applicable, to the extent
of such Investment remaining at such Unrestricted Subsidiary immediately after
its redesignation as a Restricted Subsidiary.

“Permitted Liens” means the following types of Liens:

(1)deposits of cash or government bonds made in the ordinary course of business
to secure surety or appeal bonds to which such Person is a party;

(2)Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or bankers’ acceptances issued, and completion
guarantees provided for, in each case pursuant to the request of and for the
account of such Person in the ordinary course of its business or consistent with
past practice;

(3)Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other property owned by the Borrower or any Restricted Subsidiary;

(4)Liens existing on property of a Person at the time such Person becomes a
Subsidiary of the Borrower (or at the time the Borrower or a Restricted
Subsidiary acquires such property, including any acquisition by means of a
merger or consolidation with or into the Borrower or any Restricted Subsidiary);
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
such Liens are limited to all or part of the same property or assets (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof) that secured (or, under the written arrangements under which such Liens
arose, could secure) the obligations to which such Liens relate; provided,
further, that for purposes of this clause (4), if a Person other than the
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any such Subsidiary shall be deemed acquired by the
Borrower or a Restricted Subsidiary, as the case may be, when such Person
becomes such Successor Borrower;

(5)Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 7.01;

(6)Liens on cash deposits or property constituting Cash Equivalents securing
Hedging Obligations not prohibited by this Agreement;

(7)Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

51

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(8)Liens in favor of the Borrower or any Restricted Subsidiary;

(9)Liens existing on the Restatement Date (other than Liens securing
Indebtedness under this Agreement and the other Loan Documents, the Senior Term
Loan Agreement, the 2014 Senior Secured Notes and the 2016 Senior Secured Notes)
and Liens to secure any Indebtedness that is incurred to refinance any
Indebtedness that has been secured by a Lien (A) existing on the Restatement
Date (other than under this Agreement, the Senior Term Loan Credit
Agreement,  the 2014 Senior Secured Notes or the 2016 Senior Secured Notes) or
(B) referred to in clauses (3), (4) and (19)(B) of this definition; provided,
however, that in each case, such Liens (x) are no less favorable to the Lenders
and are not more favorable to the lienholders with respect to such Liens than
the Liens in respect of the Indebtedness being refinanced; and (y) do not extend
to or cover any property or assets of the Borrower or any of its Restricted
Subsidiaries not securing the Indebtedness so refinanced;

(10)Liens on Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” incurred in connection with any
Qualified Securitization Financing;

(11)Liens for taxes, assessments or other governmental charges or levies not yet
delinquent for a period of more than 30 days, or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, or for property taxes on property that the Borrower or one of its
Subsidiaries has determined to abandon if the sole recourse for such tax,
assessment, charge, levy or claim is to such property;

(12)judgment Liens in respect of judgments that do not constitute an Event of
Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(13)pledges, deposits or other Liens under workers’ compensation, unemployment
insurance and other social security laws or regulations, or deposits to secure
the performance of tenders, contracts (other than for the payment of
Indebtedness) or leases, or deposits or other Liens to secure public or
statutory obligations, or deposits or other Liens as security for contested
taxes or import or customs duties or for the payment of rent, or deposits or
other Liens securing liabilities to insurance carriers under insurance or
self-insurance arrangements, in each case incurred in the ordinary course of
business or consistent with past practice;

(14)Liens imposed by law, including carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not overdue by more than
30 days or, if more than 30 days overdue, are unfiled and no other action has
been taken to enforce such Lien, or which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;

(15)survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and

52

 

 

1005940296v112

--------------------------------------------------------------------------------

 

telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of business or to the ownership of properties that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business;

(16)any lease, license, sublease or sublicense granted to or from any Person in
the ordinary course of business that is not granted for the purpose of securing
any Indebtedness of the Borrower or any Restricted Subsidiary owing to such
lessee, licensee, sublessee or sublicensee;

(17)banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution,
provided that (a) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the Federal Reserve
Board or other applicable law and (b) such deposit account is not intended by
the Borrower or any Restricted Subsidiary to provide collateral to the
depositary institution;

(18)Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(19)(A) other Liens securing Indebtedness for borrowed money with respect to
property or assets with an aggregate fair market value (valued at the time of
creation thereof) of not more than $25.0the greater of $37.5 million and 5.0% of
EBITDA at any time and (B) Liens securing Indebtedness incurred to finance the
construction, purchase or lease of, or repairs, improvements or additions to,
property of such Person; provided, however, that (x) the Lien may not extend to
any other property (except for accessions to such property) owned by such Person
or any of its Restricted Subsidiaries at the time the Lien is incurred, (y) such
Liens attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (z) with respect to Capitalized Lease Obligations, such Liens
do not at any time extend to or cover any assets (except for accessions to such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided that individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender;

(20)Liens to secure Non-Recourse Product Financing Indebtedness permitted to be
incurred pursuant to Section 7.01(b)(xviii), which Liens may not secure
Indebtedness other than Non-Recourse Product Financing Indebtedness and which
Liens may not attach to assets other than the items of Product acquired,
exploited, created or developed with the proceeds of such Indebtedness and Liens
to secure Non-Recourse Acquisition Financing Indebtedness permitted to be
incurred pursuant to Section 7.01(b)(xviii), which Liens may not secure
Indebtedness other than Non-Recourse Acquisition Financing Indebtedness and
which Liens may not attach to assets other than the assets acquired, exploited,
created or developed with the proceeds of such Indebtedness;

53

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(21)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(22)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(23)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary that permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(24)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(25)Liens incurred to secure Obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 7.01(b)(iv) and (xx);

(26)Liens securing (i) First Lien Indebtedness in an aggregate principal amount
(as of the date of incurrence of any such Indebtedness and after giving pro
forma effect to the incurrence thereof and the application of the net proceeds
therefrom (or as of the date of the initial borrowing of such Indebtedness after
giving pro forma effect to the incurrence of the entire committed amount of such
Indebtedness)), not exceeding the greater of (A) $2,275.02,800.0 million and
(B) the maximum aggregate principal amount of First Lien Indebtedness that could
be incurred without exceeding a First Lien Indebtedness to EBITDA Ratio for the
Borrower of 4.50 to 1.00, (ii) Senior Secured Indebtedness that is not First
Lien Indebtedness in an aggregate principal amount (as of the date of incurrence
of any such Indebtedness and after giving pro forma effect to the incurrence
thereof and the application of the net proceeds therefrom (or as of the date of
the initial borrowing of such Indebtedness after giving pro forma effect to the
incurrence of the entire committed amount of such Indebtedness)) not exceeding
the maximum aggregate principal amount of Senior Secured Indebtedness that could
be incurred without exceeding a Senior Secured Indebtedness to EBITDA Ratio for
the Borrower of 4.505.00 to 1.00, (iiiii) Revolving Credit Agreement
Indebtedness not to exceed at any time outstanding $180.0300.0 million and
(iiiiv) Indebtedness in an amount not to exceed $300.0the greater of $450.0
million and 60.0% of EBITDA pursuant to Section 2.6 of the Senior Term Loan
Agreement as in effect on the date hereof;Restatement Date; provided, that, in
the case of clause (i) or (ii) above, the applicable representative in respect
of the relevant Indebtedness shall have

54

 

 

1005940296v112

--------------------------------------------------------------------------------

 

become party to the Security Agreement, the Junior Lien Intercreditor Agreement,
any Other Intercreditor Agreement or any Intercreditor Agreement Supplement, as
applicable;

(27)Liens securing (A) interest rate or currency swaps, caps or collars or other
Hedging Obligations entered into to hedge the Borrower’s or any Guarantor’s
exposure with respect to activities not prohibited under this Agreement and
(B) obligations in respect of any overdraft and related liabilities arising from
treasury, depositary and cash management services or any automated clearing
house transfers of funds;

(28)any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement;

(29)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale or purchase of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business;

(30)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(31)Liens on the assets of a non-guarantor Subsidiary securing Indebtedness or
other obligations of a non-Guarantor Subsidiary;

(32)Liens on cash advances in favor of the seller of any property to be acquired
in an Investment permitted under this Agreement to be applied against the
purchase price for such Investment; and

(33)other Liens securing obligations incurred in the ordinary course of business
which obligations (at the time of incurrence thereof) do not exceed the greater
of $50.075.0 million and 5.010.0% of Consolidated Tangible AssetsEBITDA at any
one time outstanding.

For purposes of determining compliance with any U.S. dollar-denominated
restriction in this definition, the U.S. dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such U.S. dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of, premium, if any, and accrued interest
on, the Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased plus any fees, premiums, underwriting discounts, costs and expenses
relating to such extension, replacement, refunding, refinancing, renewal or
defeasance.

55

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof (less any original issue discount, if applicable)
does not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed, replaced, exchanged or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amounts paid, and discounts, commissions and fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement, exchange or extension and by an
amount equal to any existing commitments unutilized thereunder or as otherwise
permitted pursuant to Section 7.01, (b) such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and, if applicable, has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on terms, taken as a whole,
at least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended, (d) the terms and conditions (including, if
applicable, as to collateral but excluding interest rate, fees, original issue
discount and redemption premium), taken as a whole, of any such modified,
refinanced, refunded, renewed, replaced, exchanged or extended Indebtedness are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions, taken as a whole, of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended and (e) such
modification, refinancing, refunding, renewal, replacement, exchange or
extension is incurred by the Person who is the obligor or a guarantor (or any
successor thereto) of the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.01.

“Pledged Debt” has the meaning assigned to such term in the Security Agreement.

“Preferred Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) that by their terms
are preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

“Pricing Grid” means, with respect to the 2020 Revolving Loans:



56

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Tier

Senior Secured Indebtedness to EBITDA Ratio

Applicable Margin for ABR Loans

Applicable Margin
for Eurodollar Loans

Applicable Commitment
Fee Percentage

Tier I

Greater than 3.50:1.00

0.875%

1.875%

0.30%

Tier II

Equal to or less than 3.50:1.00 and greater than 3.00:1.00

0.625%

1.625%

0.25%

Tier III

Equal to or less than 3.00:1.00

0.375%

1.375%

0.175%

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City.  Each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being
effective.  The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available.

“Product” means any music (including musical and audio visual recordings,
musical performance, songs and compositions and also includes mail order music
and activities relating or incidental to music such as touring, merchandising
and artist management), music copyright, motion picture, television programming,
film, videotape, digital file, video clubs, DVD manufactured or distributed or
any other product produced for theatrical, non-theatrical or television release
or for release in any other medium in each case whether recorded on film,
videotape, cassette, cartridge, disc or on or by any other means, method,
process or device, whether now known or hereafter developed, with respect to
which the Borrower or any Restricted Subsidiary (a) is an initial copyright
owner or (b) acquires (or will acquire upon delivery) an equity interest,
license, sublicense or administration or distribution right.

“Production JV” means any Subsidiary created in connection with investments in
film, television or theatrical productions and that is designated by the
Borrower in writing to the Administrative Agent as being a “Production JV”.

“Public Company Costs” means costs relating to compliance with the
Sarbanes-Oxley Act of 2002, as amended, and other expenses arising out of or
incidental to being a public reporting company, including costs, fees and
expenses (including legal, accounting and other professional fees) relating to
compliance with provisions of the Securities Act and the Exchange Act, the rules
of national securities exchange companies with listed equity securities,
directors’ compensation, fees and expense reimbursement shareholder meetings and
reports to shareholders, directors’ and officers’ insurance and other executive
costs, legal and other professional fees, and listing fees.

“Public Lender” has the meaning specified in Section 10.01.

“Purchase Money Note” means a promissory note of a Securitization Subsidiary
evidencing a line of credit, which may be irrevocable, from Holdings or any
Subsidiary of

57

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Holdings to a Securitization Subsidiary in connection with a Qualified
Securitization Financing, which note is intended to finance that portion of the
purchase price that is not paid in cash or a contribution of equity and which
(a) shall be repaid from cash available to the Securitization Subsidiary, other
than (i) amounts required to be established as reserves, (ii) amounts paid to
investors in respect of interest, (iii) principal and other amounts owing to
such investors and (iv) amounts paid in connection with the purchase of newly
generated receivables and (b) may be subordinated to the payments described in
clause (a).

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.21.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Permitted Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the Borrower in good faith.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions:  (i) the Board of
Directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (ii) all sales of
Securitization Assets and related assets to the Securitization Subsidiary are
made at fair market value (as determined in good faith by the Borrower) and
(iii) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.  The grant of a security
interest in any Securitization Assets of the Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary) to secure Indebtedness
hereunder and under any other Credit Agreement or any permitted additional
Indebtedness with Pari Passu Lien Priority and any Refinancing Indebtedness with
respect thereto shall not be deemed a Qualified Securitization Financing.

“Qualifying IPO” means the first issuance by the Borrower or any Parent of its
common Equity Interests in an underwritten primary public offering after the
Second Amendment Closing Date (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the United States Securities Act
of 1933 (whether alone or in connection with a secondary public offering).

“Rating Agencies” means Moody’s, S&P and Fitch, or if any or all of Moody’s, S&P
or Fitch shall not make a rating on Indebtedness that is secured by the
Collateral on a pari passu basis with the Obligations publicly available, a
nationally recognized statistical rating agency or agencies, as the case may be,
selected by the Borrower, with the consent of the Required Lenders, which shall
be substituted for any or all of Moody’s, S&P or Fitch, as the case may be.

“Receivable” means a right to receive payment pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay, as
determined in accordance with GAAP.

58

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Recorded Music Business” means the subsidiaries and assets constituting the
recorded music segment, as defined in the financial statements of the
Borrower.  At any point in time in which recorded music is not a reported
segment of the Borrower, “Recorded Music Business” shall refer to the business
that was previously included in this segment.

“Recorded Music Sale” means the sale of all or substantially all of the Recorded
Music Business, which, for the avoidance of doubt, may include assets
constituting a portion of the Music Publishing Business not to exceed 10% of the
total assets constituting the Music Publishing Business.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Loan Party giving rise to Net Proceeds to such Loan Party, as the case
may be, in excess of $10.0 million, to the extent that such settlement or
payment does not constitute reimbursement or compensation for amounts previously
paid by the Borrower or any other Loan Party in respect of such casualty or
condemnation.

“Reference Date” means July 20, 2011.

“Refinancing Agreement” has the meaning assigned to such term in Section
7.07(b)(xii).

“Refinancing Indebtedness” has the meaning assigned to such term in Section
7.01(b)(xiii).

“Register” has the meaning specified in Section 10.04(d).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replacement Management Agreement” means a management agreement, by and among
the Borrower and/or Holdings and the Sponsor and/or its Affiliates, as the same
may be amended, supplemented, waived or otherwise modified from time to time,
which is entered into after the termination of the Sponsor Management Agreement,
provided that neither such management agreement nor such amendment, supplement,
waiver or other modification (other than to effect the Borrower becoming a party
to or otherwise bound by such Replacement Management Agreement) is materially
less advantageous to the Lenders in the good faith judgment of the Board of
Directors of the Borrower than the Sponsor Management Agreement as in effect on
the Restatement Date.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

“Required Lenders” means Lenders the Revolving Commitment Percentage of which
aggregate to more than 50.0%; provided that the Commitments (or, if the
Commitments have

59

 

 

1005940296v112

--------------------------------------------------------------------------------

 

terminated or expired, all Loans and interests in L/C Exposure) held or deemed
held by Defaulting Lenders shall be excluded for purposes of making a
determination of Required Lenders.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

“Responsible Officer” means the chief executive officer, director, president,
vice president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Restatement Date, any vice president, secretary or
assistant secretary.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning assigned to such term in Section
7.02(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Retired Capital Stock” has the meaning assigned to such term in Section
7.02(b)(ii)(A).

“Revaluation Date” means (a) with respect to a Eurodollar Loan denominated in an
Alternative Currency, each of the following:  (i) each date of a Borrowing
thereof and (ii) each date of a continuation thereof pursuant to Section 2.10
and (b) with respect to Letters of Credit denominated in an Alternative
Currency, (i) each date of issuance thereof, (ii) each date of amendment (if
such amendment increases the amount thereof) and (iii) each date of any payment
by the respective Issuing Bank thereof.

“Reversion Covenants” has the meaning assigned to such term in Section 7.09.

“Revolving Commitment Percentage” means as to any Lender, the percentage of the
aggregate Commitments constituted by its Commitment (or, if the Commitments have
terminated or expired, the percentage which (a) the sum of (i) such Lender’s
then outstanding Loans plus (ii) such Lender’s interests in the aggregate L/C
Exposure then outstanding then constitutes of (b) the sum of (i) the aggregate
Loans of all the Lenders then outstanding plus (ii) the aggregate L/C Exposure
then outstanding); provided that for purposes of Section 2.22, “Revolving
Commitment Percentage” shall mean the percentage of the aggregate Commitments
(disregarding the Commitment of any Defaulting Lender to the extent its L/C
Exposure is reallocated to the Non-Defaulting Lenders) constituted by such
Lender’s Commitment.

60

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Revolving Commitment Period” means the Initial Revolving Commitment Period, the
2020 Revolving Commitment Period, the “Revolving Commitment Period” in respect
of any Tranche of Extended Revolving Commitments as set forth in the applicable
Extension Amendment, the “Revolving Commitment Period” in respect of any Tranche
of Incremental Revolving Commitments as set forth in the applicable Incremental
Commitment Amendment or the “Revolving Commitment Period” in respect of any
Tranche of Specified Refinancing Facilities as set forth in the applicable
Specified Refinancing Amendment, as the context may require.

“Revolving Credit Agreement Indebtedness” means Indebtedness in an aggregate
principal amount not exceeding $180.0300.0 million outstanding under this
Agreement, including any guarantees, collateral documents and other instruments,
agreements and documents executed or delivered pursuant to or in connection
herewith, as the same may be refunded, refinanced, restructured, replaced,
renewed, repaid or extended from time to time (whether in whole or in part,
whether with the original agent and lenders or other agents and lenders or
otherwise, and whether provided under this Agreement, any other revolving credit
agreement, or one or more other credit or financing agreements with a revolving
financing component (to the extent of such component)), and in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time, and including any agreement changing maturity or increasing the
Indebtedness incurred or available to be borrowed (provided that any such
increase shall not be deemed to increase the $180.0300.0 million maximum
principal amount of Revolving Credit Agreement Indebtedness provided for in this
definition), or otherwise altering the terms and conditions thereof or hereof.

“Revolving Exposure” means at any time the Dollar Equivalent of the aggregate
principal amount at such time of all outstanding Loans. The Revolving Exposure
of any Lender at any time shall equal its Revolving Commitment Percentage of the
aggregate Revolving Exposure at such time.

“Revolving Facility Obligations” means obligations of the Borrower and the other
Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, fees and interest
(including interest accruing during (or that would accrue but for) the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on and
reimbursement obligations in connection with the Loans and Letters of Credit,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment, upon the drawing thereof or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower and the other Loan Parties under
this Agreement and the other Loan Documents.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

61

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Second Amendment” means the Second Amendment, dated as of the Second Amendment
Closing Date, by and among the Borrower, the other Loan Parties party thereto,
Holdings, the Lenders party thereto and the Administrative Agent.

“Second Amendment Closing Date” means the date on which the conditions precedent
set forth in Section 3 of the Second Amendment shall be satisfied or waived,
which date, for the avoidance of doubt, is April 3, 2020.

“Section 2.25 Additional Amendment” has the meaning assigned to such term in
Section 2.25(c).

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is outstanding as of the Closing Date or that is entered into by and
between any Loan Party and any Hedge Bank, and that is designated by the
Borrower in writing to the Administrative Agent as being a “secured revolving
loan hedge agreement” as of the Closing Date or, if later, as of the time of
entering into such Swap Contract.

“Secured Parties” means, collectively, the Collateral Agent, the Administrative
Agent, the Lenders, the Hedge Banks, the cash management banks with respect to
Cash Management Obligations and each sub-agent appointed by the Administrative
Agent from time to time pursuant to Article IX.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securitization Assets” means any accounts receivable or catalog, royalty or
other revenue streams from sales of Product subject to a Qualified
Securitization Financing.

“Securitization Expenses” means, for any period, the aggregate interest expense
for such period on any Indebtedness of any Securitization Subsidiary that is a
Restricted Subsidiary, which Indebtedness is not recourse to the Borrower or any
Restricted Subsidiary of the Borrower that is not a Securitization Subsidiary
(except for Standard Securitization Undertakings).

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with, any Qualified Securitization
Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by Holdings or any of its Subsidiaries pursuant to which
Holdings or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Securitization Subsidiary (in the case of a transfer by Holdings or any of
its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets (whether now existing or arising in the future) of
Holdings or any of its Subsidiaries, and any assets related thereto including,
without limitation, all collateral securing such Securitization Assets, all
contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions

62

 

 

1005940296v112

--------------------------------------------------------------------------------

 

involving Securitization Assets and any Swap Contracts entered into by Holdings
or any such Subsidiary in connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including as a result of a receivable or
portion thereof becoming subject to any asserted defense, dispute, off-set or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Subsidiary of Holdings (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which Holdings or any Subsidiary of Holdings makes an Investment
and to which Holdings or any Subsidiary of Holdings transfers Securitization
Assets and related assets) which engages in no activities other than in
connection with the financing of Securitization Assets of Holdings or its
Subsidiaries, all proceeds thereof and all rights (contractual and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of Holdings or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any other Subsidiary of Holdings (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Subsidiary of Holdings in any way
other than pursuant to Standard Securitization Undertakings or (iii) subjects
any property or asset of Holdings, the Borrower or any other Subsidiary of
Holdings, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than pursuant to Standard Securitization Undertakings, (b) with
which none of Holdings, the Borrower or any other Subsidiary of Holdings has any
material contract, agreement, arrangement or understanding other than on terms
which Holdings reasonably believes to be no less favorable to Holdings, the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of Holdings and (c) to which none of Holdings,
the Borrower or any other Subsidiary of Holdings has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.  Any such designation by the Board of
Directors of Holdings or such other Person shall be evidenced to the
Administrative Agent by delivering to the Administrative Agent a certified copy
of the resolutions of the Board of Directors of Holdings or such other Person
giving effect to such designation and a certificate of a Responsible Officer
certifying that such designation complied with the foregoing conditions.

“Security Agreement” means the Security Agreement delivered to the Collateral
Agent as of the Closing Date, substantially in the form of Exhibit E hereto, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.

“Security Documents” means the Security Agreement, each Security Agreement
Supplement (as defined in the Security Agreement) and any mortgages, security
agreements, pledge agreements, Intellectual Property Security Agreements or
other instruments evidencing or creating Liens on the assets of Holdings and the
Loan Parties to secure the Obligations delivered to the Collateral Agent and the
Lenders pursuant to Section 6.12, as amended, restated, amended

63

 

 

1005940296v112

--------------------------------------------------------------------------------

 

and restated, supplemented, waived or otherwise modified from time to time,
executed by the Loan Parties and Holdings, together with each other security
agreement supplement executed and delivered pursuant to Section 6.12 and each
other applicable joinder agreement.

“Senior Secured Indebtedness” means, with respect to any Person, the aggregate
amount, without duplication, of Total Indebtedness for borrowed money of such
Person as of the end of the most recently ended fiscal quarter for which
internal financial statements are available plus the amount of any Total
Indebtedness for borrowed money of such Person incurred subsequent to the end of
such fiscal quarter and minus the amount of any Total Indebtedness for borrowed
money of such Person redeemed, repaid, retired or extinguished subsequent to the
end of such fiscal quarter, as determined in accordance with GAAP, secured by
Liens other than Liens permitted by Section 7.05 (excluding Liens permitted by
clause (26) of “Permitted Liens,” provided that, except in connection with the
calculation of the Senior Secured Indebtedness to EBITDA Ratio for purposes of
Section 7.08, Revolving Credit Agreement Indebtedness so secured shall be
excluded from the calculation of Senior Secured Indebtedness).

In addition, to the extent that any Indebtedness is incurred pursuant to Section
7.01(b)(i)(I)(BII) or secured by any Lien pursuant to clause (26)(iii)(B) of the
definition of “Permitted Liens,” such Indebtedness may be refinanced from time
to time with other Indebtedness (including by Indebtedness refinancing any such
refinancing Indebtedness) in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) not exceeding the principal
amount of, and premium (if any) and accrued interest on, the Indebtedness being
refinanced plus any fees, premiums, underwriting discounts, costs and expenses
relating to such refinancing, and such refinancing Indebtedness may be secured
by any Lien, without further compliance with the Senior Secured Indebtedness to
EBITDA Ratio thereunder.

“Senior Secured Indebtedness to EBITDA Ratio” means, with respect to the
Borrower, the ratio of (x) the Borrower’s Senior Secured Indebtedness, minus an
amount of cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of the date of determination not exceeding $200.0250.0 million,
to (y) the Borrower’s EBITDA for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or Section 6.01(b))
immediately preceding the date on which such event for which such calculation is
being made shall occur (the “applicable Measurement Period”).

Except in connection with the calculation of the Senior Secured Indebtedness to
EBITDA Ratio for purposes of Section 7.08, for purposes of making the
computation referred to above, if any Specified Transaction has been made by the
Borrower or any of its Restricted Subsidiaries during the Measurement Period or
subsequent to the Measurement Period and on or prior to the date of
determination of the Senior Secured Indebtedness to EBITDA Ratio, the Senior
Secured Indebtedness to EBITDA Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in EBITDA
resulting therefrom) had occurred on the first day of the Measurement
Period.  If, since the beginning of such Measurement Period, any Person became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries and, since the beginning of such Measurement Period,
such Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding sentence if made by the
Borrower or a Restricted Subsidiary since the beginning of such

64

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Measurement Period, then the Senior Secured Indebtedness to EBITDA Ratio shall
be calculated giving pro forma effect thereto for such period as if such
Specified Transaction had occurred at the beginning of such Measurement Period.

For purposes of this definition, whenever pro forma effect is to be given to any
Specified Transaction (including the Transactions and the 2011 Transactions),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, cost savings, operating expense reductions and synergies
(including revenue synergies, those related to new business and customer wins,
the modifications or renegotiation of contracts and other arrangements and
pricing adjustments and increases (in each case, net of any costs or expenses to
implement or achieve the foregoing)) resulting from or related to any such
Specified Transaction (including the Transactions and the 2011 Transactions)
which is being given pro forma effect that have been or are expected to be
realized and for which the actions necessary to realize such cost savings,
reductions and synergies are taken or expected to be taken no later than 1224
months after the date of any such Specified Transaction (in each case as though
such cost savings, reductions and synergies had been realized on the first day
of the applicable Measurement Period).

In the event that any calculation of the Senior Secured Indebtedness to EBITDA
Ratio shall be made as of the date of the initial borrowing of any applicable
Indebtedness after giving pro forma effect to the entire committed amount of
such Indebtedness (as contemplated by Section 7.01(b)(i)(I)(BII) and clause
(26)(iii)(B) of the definition of “Permitted Liens”), such committed amount may
thereafter be borrowed and reborrowed, in whole or in part, from time to time,
and secured by Liens without further compliance with such ratio, provided that
such committed amount shall be included as outstanding Indebtedness in any
subsequent calculation of the Senior Secured Indebtedness to EBITDA Ratio, to
the extent the commitment therefor then remains outstanding.

“Senior Term Loan Agreement” means that certain credit agreement, dated on or
about the Closing Date, by and among the Borrower, Credit Suisse AG, as the
administrative agent, and the lenders party thereto, as the same may be amended,
amended and restated, supplemented, waived or otherwise modified from time to
time.

“Senior Term Loan Facility” means the term loan facility made available under
the Senior Term Loan Agreement, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith.

“Senior Term Loan Facility Documents” means the “Loan Documents” as defined in
the Senior Term Loan Agreement, as the same may be amended, supplemented,
waived, otherwise modified, extended, renewed, refinanced or replaced from time
to time.

“Senior Unsecured Notes” means the Borrower’s 11.50% Senior Notes due 2018
issued pursuant to the Senior Unsecured Notes Indenture, and any substantially
similar senior notes exchanged therefor that have been registered under the
Securities Act, and as the same or such substantially similar notes may be
amended, supplemented, waived or otherwise modified from time to time, and any
Permitted Refinancing of any of the foregoing.

65

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Senior Unsecured Notes Indenture” means the Indenture dated as of July 20, 2011
among Wells Fargo Bank, National Association, as trustee, the Borrower, as
issuer, and the guarantors party thereto, as the same may be amended or
supplemented from time to time.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” and “Solvency” with respect to the Borrower and its Subsidiaries on a
consolidated basis, means (i) the Fair Value and Present Fair Salable Value of
the assets of the Borrower and its Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (ii) the Borrower and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iii) the Borrower and its Subsidiaries taken as a whole will be able to pay
their Stated Liabilities and Identified Contingent Liabilities as they mature
(all capitalized terms used in this definition (other than “Borrower” and
“Subsidiary” which have the meanings set forth in this Agreement) shall have the
meaning assigned to such terms in the form of solvency certificate attached
hereto as Exhibit F.

“Special Purpose Entity” means (x) any Special Purpose Subsidiary or (y) any
other Person that is engaged in the business of acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time), other
accounts and/or other receivables, and/or related assets.

“Special Purpose Subsidiary” means any Subsidiary of the Borrower that (a) is
engaged solely in (x) the business of (i) acquiring, selling, collecting,
financing or refinancing Receivables, accounts (as defined in the Uniform
Commercial Code as in effect in any jurisdiction from time to time) and other
accounts and receivables (including any thereof constituting or evidenced by
chattel paper, instruments or general intangibles), all proceeds thereof and all
rights (contractual and other), collateral and other assets relating thereto
and/or (ii) owning or holding Capital Stock of any Special Purpose Subsidiary
and/or engaging in any financing or refinancing in respect thereof, and (y) any
business or activities incidental or related to such business, and (b) is
designated as a “Special Purpose Subsidiary” by the Borrower.

“Specified Debt” means, collectively, the Indebtedness under the Senior Term
Loan Facility, the 2014 Senior Secured Notes, the 2014 Unsecured Notes and the
2016 Senior Secured Notes.

“Specified Existing Tranche” has the meaning assigned to such term in Section
2.25(a).

“Specified Financings” means the financings included in the Transactions and the
2011 Transactions.

“Specified Refinancing Amendment” means an amendment to this Agreement effecting
the incurrence of Specified Refinancing Facilities in accordance with Section
2.26.

“Specified Refinancing Commitment” means as to any Lender, its obligation to
make Specified Refinancing Loans to, and/or participate in Letters of Credit
issued on behalf of, the Borrower.

66

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Specified Refinancing Facilities” has the meaning assigned to such term in
Section 2.26(a).

“Specified Refinancing Lenders” has the meaning assigned to such term in Section
2.26(b).

“Specified Refinancing Loans” has the meaning assigned to such term in Section
2.26(a).

“Specified Refinancing Tranche” means Specified Refinancing Facilities with the
same terms and conditions made on the same day and any Supplemental Revolving
Commitments and Loans in respect thereof, as applicable, added to such Tranche
pursuant to Section 2.24.

“Specified Transaction” means (a) any designation of operations or assets of the
Borrower or a Restricted Subsidiary as discontinued operations (as defined under
GAAP), (b) any Investment that results in a Person becoming a Restricted
Subsidiary, (c) any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement, (d) any purchase or
other acquisition of a business of any Person, of assets constituting a business
unit, line of business or division of any Person or (e) any Asset Sale or other
disposition (i) that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower or (ii) of a business, business unit, line of
business or division of the Borrower or a Restricted Subsidiary, in each case
whether by merger, consolidation or otherwise.

“Sponsor” means Access Industries, Inc. and any successor in interest thereto.

“Sponsor Management Agreement” means the Management Agreement, dated July 20,
2011, by and among the Company, Holdings and the Sponsor and/or its Affiliates,
as the same may be amended, supplemented, waived or otherwise modified from time
to time, provided that the Sponsor Management Agreement as so amended,
supplemented, waived or otherwise modified (other than in the case of an
amendment to effect the Borrower becoming a party to or otherwise bound by the
Sponsor Management Agreement) is not materially less advantageous to the Lenders
in the good faith judgment of the Board of Directors of the Borrower than the
Sponsor Management Agreement as in effect on the Closing Date.

“Spot Rate” for a currency means the rate determined in good faith by the
Administrative Agent or the applicable Issuing Bank to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for such currency; provided further that the
applicable Issuing Bank may use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“SPV” has the meaning specified in Section 10.04(i).

67

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by Holdings or any Subsidiary of Holdings
which the Borrower has determined in good faith to be customary in a
Securitization Financing, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity” means with respect to any installment of interest or principal
on any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States of America
(the “Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board).  Eurodollar Loans shall
be deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of
the Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D.  Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Sterling”, “GBP” and “£” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” means (a) with respect to the Borrower, indebtedness
of the Borrower that is by its terms subordinated in right of payment to the
Loans and (b) with respect to any Guarantor, any Indebtedness of such Guarantor
that is by its terms subordinated in right of payment to its Guaranty.

“Subsidiary” means, with respect to any specified Person:

(1)any corporation, association or other business entity, of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(2)any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited

68

 

 

1005940296v112

--------------------------------------------------------------------------------

 

partnership or otherwise and (y) such Person or any Wholly Owned Restricted
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantee” means the guaranty of the Revolving Facility Obligations
of the Borrower under the Loan Documents provided pursuant to the Guaranty.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Successor Borrower” has the meaning assigned to such term in Section 7.06(a).

“Supplemental Revolving Commitments” has the meaning assigned to such term in
Section 2.24(a).

“Supported QFC” has the meaning specified in Section 10.21.

“Suspended Covenants” has the meaning assigned to such term in Section 7.09.

“Suspension Period” has the meaning assigned to such term in Section 7.09.

“Suspension Trigger” has the meaning assigned to such term in Section 7.09.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any such Master Agreement.

“Syndication Agents” means Barclays Bank PLCCredit Suisse Loan Funding LLC, BofA
Securities, Inc., Citigroup Global Markets Inc., Goldman Sachs Bank USA,
JPMorgan Chase Bank, N.A. and Morgan Stanley Senior Funding, Inc. and UBS
Securities LLC, as Syndication Agents under the Loan Documents.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

69

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Taxes” means any and all present or future income, stamp or other taxes,
levies, imposts, duties, charges, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority.

“Term Lender” means a lender under any Senior Term Loan Facility.  

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Threshold Amount” means $50,000,00075,000,000.

“Total Commitment” means, at any time, the aggregate amount of the Commitments,
as in effect at such time.  

“Total Indebtedness” means with respect to any Person, the aggregate amount,
without duplication, of Indebtedness consisting of Indebtedness for borrowed
money, Capitalized Lease Obligations, purchase money indebtedness and debt
obligations evidenced by bonds, notes, debentures or similar instruments,
Disqualified Stock and (in the case of any Restricted Subsidiary that is not a
Guarantor) Preferred Stock of such Person as of the end of the most recently
ended fiscal quarter for which internal financial statements are available plus
the amount of any such Indebtedness of such Person incurred subsequent to the
end of such fiscal quarter and minus the amount of any such Indebtedness of such
Person redeemed, repaid, retired or extinguished subsequent to the end of such
fiscal quarter, as determined in accordance with GAAP (provided that Revolving
Credit Agreement Indebtedness shall be excluded from the calculation of Total
Indebtedness).  

In addition, to the extent that any Indebtedness is incurred pursuant to Section
7.01(b)(xxiv), such Indebtedness may be refinanced from time to time with other
Indebtedness (including by Indebtedness refinancing any such refinancing
Indebtedness) in an aggregate principal amount (or if issued with original issue
discount, an aggregate issue price) not exceeding the principal amount of, and
premium (if any) and accrued interest on, the Indebtedness being refinanced plus
any fees, premiums, underwriting discounts, costs and expenses relating to such
refinancing, and such refinancing Indebtedness may be secured by any Lien,
without further compliance with the Total Indebtedness to EBITDA Ratio
thereunder.

“Total Indebtedness to EBITDA Ratio” means with respect to the Borrower, the
ratio of (x) the Borrower’s Total Indebtedness, minus an amount of cash and Cash
Equivalents held by the Borrower and its Restricted Subsidiaries as of the date
of determination not exceeding $250.0 million, to (y) the Borrower’s EBITDA for
the applicable Measurement Period.

For purposes of making the computation referred to above, if any Specified
Transaction has been made by the Borrower or any of its Restricted Subsidiaries
during the Measurement Period or subsequent to the Measurement Period and on or
prior to the date of determination of the Total Indebtedness to EBITDA Ratio,
the Total Indebtedness to EBITDA Ratio shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and the change in

70

 

 

1005940296v112

--------------------------------------------------------------------------------

 

EBITDA resulting therefrom) had occurred on the first day of the Measurement
Period. If, since the beginning of such Measurement Period, any Person became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries and, since the beginning of such Measurement Period,
such Person shall have made any Specified Transaction that would have required
adjustment pursuant to the immediately preceding sentence if made by the
Borrower or a Restricted Subsidiary since the beginning of such Measurement
Period, then the Total Indebtedness to EBITDA Ratio shall be calculated giving
pro forma effect thereto for such period as if such Specified Transaction had
occurred at the beginning of such Measurement Period.

For purposes of this definition, whenever pro forma effect is to be given to any
Specified Transaction (including the Transactions and the 2011 Transactions),
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, cost savings, operating expense reductions and synergies
(including revenue synergies, those related to new business and customer wins,
the modifications or renegotiation of contracts and other arrangements and
pricing adjustments and increases (in each case, net of any costs or expenses to
implement or achieve the foregoing)) resulting from or related to any such
Specified Transaction (including the Transactions and the 2011 Transactions)
which is being given pro forma effect that have been or are expected to be
realized and for which the actions necessary to realize such cost savings,
reductions and synergies are taken or expected to be taken no later than 24
months after the date of any such Specified Transaction (in each case as though
such cost savings, reductions and synergies had been realized on the first day
of the applicable Measurement Period).

In the event that any calculation of the Total Indebtedness to EBITDA Ratio
shall be made as of the date of the initial borrowing of any applicable
Indebtedness after giving pro forma effect to the entire committed amount of
such Indebtedness (as contemplated by Section 7.01(b)(xxiv)), such committed
amount may thereafter be borrowed and reborrowed, in whole or in part, from time
to time, provided that such committed amount shall be included as outstanding
Indebtedness in any subsequent calculation of the Total Indebtedness to EBITDA
Ratio, to the extent the commitment therefor then remains outstanding.

“Tranche” means with respect to Loans or commitments, refers to whether such
Loans or commitments are (1) Initial Revolving Commitments or Initial Revolving
Loans, (2) 2020 Revolving Commitments or 2020 Revolving Loans, (3) Incremental
Revolving Commitments or Incremental Revolving Loans with the same terms and
conditions made on the same day and any Supplemental Revolving Commitments and
Loans in respect thereof added to such Tranche pursuant to Section 2.24,
(34) Extended Revolving Loans or Extended Revolving Commitments (of the same
Extended Tranche) or (45) Specified Refinancing Facilities with the same terms
and conditions made on the same day any Supplemental Revolving Commitments and
Loans in respect thereof added to such Tranche pursuant to Section 2.24
(excluding 2020 Revolving Loans and 2020 Revolving Commitments).

“Transactions” means, collectively, any or all of the following:  (a) the entry
into the 2012 Senior Secured Notes Indenture and the offer and issuance of the
2012 Senior Secured Notes, (b) the entry into the Senior Term Loan Agreement and
the incurrence of Indebtedness thereunder, (c) the entry into this Agreement and
the incurrence of Indebtedness hereunder, (d) the repayment of certain existing
Indebtedness of the Borrower (including the redemption of the Borrower’s

71

 

 

1005940296v112

--------------------------------------------------------------------------------

 

9.50% Senior Secured Notes due 2016, (e) the solicitation of certain consents
and related amendments with respect to the Senior Unsecured Notes and the Holdco
Senior Unsecured Notes, and (f) all other transactions relating to any of the
foregoing (including payment of fees and expenses related to any of the
foregoing).

“Type”, when used in respect of any Loan or Borrowing, means the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” means the
Adjusted LIBO Rate and the Alternate Base Rate.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Person” means any United States person within the meaning of
Section 7701(a)(30) of the Code.

“Unrestricted Subsidiary” means (i) each Subsidiary of the Borrower listed on
Schedule 1.01, (ii) any Subsidiary of the Borrower that at the time of
determination is an Unrestricted Subsidiary (as designated by the Board of
Directors of the Borrower, as provided below) and (iii) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors of the Borrower may designate
any Subsidiary of the Borrower (including any existing Subsidiary and any newly
acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the Borrower or
any Subsidiary of the Borrower (other than any Subsidiary of the Subsidiary to
be so designated); provided that (a) any Unrestricted Subsidiary must be an
entity of which shares of the Capital Stock or other equity interests (including
partnership interests) entitled to cast at least a majority of the votes that
may be cast by all shares or equity interests having ordinary voting power for
the election of directors or other governing body are owned, directly or
indirectly, by the Borrower, (b) such designation complies with Section 7.02 and
(c) each of (I) the Subsidiary to be so designated and (II) its Subsidiaries
does not at the time of designation, and does not thereafter,

(1)create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the Borrower or any Restricted Subsidiary;
or

(2)own assets constituting part of the Music Publishing Business in excess of
10.0% of the total assets constituting the Music Publishing Business.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation, no Default or Event of Default shall be continuing and (1) the
Borrower could incur $1.00 of

72

 

 

1005940296v112

--------------------------------------------------------------------------------

 

additional Indebtedness under Section 7.01(a) or (2) the Fixed Charge Coverage
Ratio for the Borrower and its Restricted Subsidiaries would be greater than
such ratio for the Borrower and its Restricted Subsidiaries immediately prior to
such designation, in each case on a pro forma basis taking into account such
designation. Any such designation by such Board of Directors shall be notified
by the Borrower to the Administrative Agent by promptly filing with the
Administrative Agent a copy of the board resolution giving effect to such
designation and a certificate of a Responsible Officer certifying that such
designation complied with the foregoing provisions.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.21.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.20(b)(ii)(B).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by
dividing:  (a) the sum of the products obtained by multiplying (i) the amount of
each then-remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness.

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” of any Person means a subsidiary of such Person of
which securities (except for (a) directors’ qualifying shares, (b) shares held
by nominees and (c) shares held by foreign nationals as required by applicable
Law) or other ownership interests representing 100% of the Capital Stock are, at
the time any determination is being made, owned, Controlled or held by such
Person or one or more wholly owned Subsidiaries of such Person or by such Person
and one or more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02.Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

The meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms.

73

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(i)The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(ii)Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii)The term “including” is by way of example and not limitation.

(iv)The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v)Any reference herein to a Person shall be construed to include such Person’s
successors and assigns.

(vi)With respect to any Default or Event of Default, the words “exists,” “is
continuing” or similar expressions with respect thereto shall mean that such
Default or Event of Default has occurred and has not yet been cured or
waived.  If any Default or Event of Default has occurred hereunder (any such
Default or Event of Default, an “Initial Default”) and is subsequently cured (a
“Cured Default”), any other Default, Event of Default or failure of a condition
precedent that resulted or may have resulted from (i) the making or deemed
making of any representation or warranty by any Loan Party or (ii) the taking of
any action or omission by any Loan Party or any Subsidiary of any Loan Party, in
each case which subsequent Default, Event of Default or failure would not have
arisen had the Cured Default not been continuing at the time of such
representation, warranty, action or omission, shall be deemed to automatically
be cured or satisfied, as applicable, upon, and simultaneously with, the cure of
the Cured Default, so long as at the time of such representation, warranty,
action or omission, no Responsible Officer of the Borrower had knowledge of any
such Initial Default.  To the extent not already so notified, the Borrower will
provide prompt written notice of any such automatic cure to the Administrative
Agent after a Responsible Officer of the Borrower knows of the occurrence of any
such automatic cure.  

(vii)Any reference herein or in any other Loan Document to (i) a transfer,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (collectively, a “Division”),
as if it were a transfer, assignment, sale or transfer, or similar term, as
applicable, to a separate Person, and (ii) a merger, consolidation, amalgamation
or consolidation, or similar term, shall be deemed to apply to the division of
or by a limited liability company, or an allocation of assets to a series of a
limited liability company, or the unwinding of such a division or allocation, as
if it were a merger, consolidation, amalgamation or consolidation or similar
term, as applicable, with a separate Person.

74

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(viii)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

(ix)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Section 1.03.Accounting Terms.  As used herein and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Restricted Subsidiaries not
defined in Section 1.01 and accounting terms partly defined in Section 1.01, to
the extent not defined, shall have the respective meanings given to them under
GAAP.

Section 1.04.Rounding.  Any financial ratios, including any required to be
satisfied in order for a specific action to be permitted under this Agreement,
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

Section 1.05.References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06.Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight savings or standard,
as applicable).

Section 1.07.Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as specifically provided in Section 2.19 or as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

Section 1.08.Currency Equivalents Generally.

(a)Any amount specified in this Agreement (other than in Articles II, IX and X
or in respect of Borrowings, Loans or Letters of Credit) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Administrative Agent at the close of business
on the Business Day immediately preceding any date of determination thereof, to
prime banks in New York, New York for the spot purchase in the New York foreign
exchange market of such

75

 

 

1005940296v112

--------------------------------------------------------------------------------

 

amount in Dollars with such other currency; provided that, if any basket is
exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such basket was utilized, such basket will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.

(b)The Administrative Agent or the applicable Issuing Bank, as applicable, shall
determine in good faith the Spot Rates as of each Revaluation Date to be used
for calculating Dollar Equivalent amounts of Borrowings, Loans and Letters of
Credit denominated in Alternative Currencies.  Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date with respect to such Borrowing, Loan or Letter of Credit
occurs.

Section 1.09.Limited Condition Transaction.

(a)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of determining compliance with any provision
of this Agreement which requires that no Default or, Event of Default, specified
Default or specified Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no Default
or, Event of Default, specified Default or specified Event of Default, as
applicable, exists on the date the(x) a definitive agreementsagreement for such
Limited Condition Transaction areis entered into or irrevocable, (y) in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) notice of redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock is given.  For
the avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (a), and any Default or, Event of Default, specified
Default or specified Event of Default, as applicable, occurs following the date
the(x) a definitive agreementsagreement for the applicable Limited Condition
Transaction werewas entered into or irrevocable, (y) in connection with an
acquisition to which the United Kingdom City Code on Takeovers and Mergers (or
any equivalent thereof under the laws, rules or regulations in any other
applicable jurisdiction) applies, on which a “Rule 2.7 announcement” of a firm
intention to make an offer in respect of a target of a Limited Condition
Transaction is made (or the equivalent notice under such equivalent laws, rules
or regulations in such other applicable jurisdiction) or (z) notice of
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default or, Event
of Default, specified Default or specified Event of Default, as applicable,
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.

76

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(b)In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of

(i)determining compliance with any provision of this Agreement which requires
the calculation of the Fixed Charge Coverage Ratio or, the First Lien
Indebtedness to EBITDA Ratio, the Senior Secured Indebtedness to EBITDA Ratio;
or the Total Indebtedness to EBITDA Ratio or any other financial measure;

(ii)testing baskets set forth in this Agreement (including baskets measured as a
percentage of Consolidated Tangible AssetsEBITDA); or

(iii)any other determination as to whether any such Limited Condition
Transaction and any related transactions (including any financing thereof)
complies with the covenants or agreements contained in this Agreement;

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the(x) a definitive
agreementsagreement for such Limited Condition Transaction areis entered into or
irrevocable, (y) in connection with an acquisition to which the United Kingdom
City Code on Takeovers and Mergers (or any equivalent thereof under the laws,
rules or regulations in any other applicable jurisdiction) applies, the date on
which a “Rule 2.7 announcement” of a firm intention to make an offer in respect
of a target of a Limited Condition Transaction is made (or the equivalent notice
under such equivalent laws, rules or regulations in such other applicable
jurisdiction) or (z) notice of redemption, repurchase, defeasance, satisfaction
and discharge or repayment of Indebtedness, Disqualified Stock or Preferred
Stock is given, as applicable (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrenceIncurrence or
discharge of Indebtedness and Liens and the use of proceeds of such
incurrencethereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters of the Borrower ending prior to the LCT Test
Date for which consolidated financial statements of the Borrower are available,
the Borrower could have taken such action on the relevant LCT Test Date in
compliance with such ratio, basket or amount, such ratio, basket or amount shall
be deemed to have been complied with; provided that (a) if financial statements
for one or more subsequent fiscal years or quarters shall have been delivered
pursuant to Section 6.01(a) or 6.01(b) prior to the date on which such Limited
Condition Transaction is consummated, the Borrower may elect, in its sole
discretion, to re-determine all such ratios, baskets or amounts on the basis of
such financial statements, in which case, such date of redetermination shall
thereafter be deemed to be the applicable LCT Test Date for purposes of such
ratios, baskets or amounts and (b) except as contemplated in the foregoing
clause (a), compliance with such ratios, baskets or amounts (and any related
requirements and conditions) shall not be determined or tested at any time after
the applicable LCT Test Date for such Limited Condition Transaction and any
actions or transactions related thereto (including any Incurrence or discharge
of Indebtedness and Liens and the use of proceeds thereof).  For purposes of
determining compliance with any ratio, basket or amount on the

77

 

 

1005940296v112

--------------------------------------------------------------------------------

 

applicable LCT Test Date, Consolidated Interest Expense for purposes of the
Fixed Charge Coverage Ratio will be calculated using an assumed interest rate
based on the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as determined by the Borrower in good faith, which
determination shall be conclusive.  For the avoidance of doubt, if the Borrower
has made an LCT Election and any of the ratios, baskets or amounts for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any such ratio or, basket or amount, including due to
fluctuations in exchange rates or in EBITDA or Consolidated Tangible Assets of
the Borrower or the Person subject to such Limited Condition Transaction or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such baskets, ratios, baskets or amounts will
not be deemed to have been exceeded as a result of such fluctuations.  If the
Borrower has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio, basket or amount with
respect to the incurrence ofIncurrence or discharge of Indebtedness or Liens, or
the making of Restricted Payments, Asset Sales, mergers, the conveyance, lease
or other transfer of all or substantially all of the assets of the Borrower or
the designation of an Unrestricted Subsidiary on or following the relevant LCT
Test Date and prior to the earlier of the date on which (1) such Limited
Condition Transaction is consummated or, (2) the definitive agreement for, or
firm offer in respect of, such Limited Condition Transaction (if an acquisition
or investment) is terminated or expires without consummation of such Limited
Condition Transaction or (3) such notice of redemption, repurchase, defeasance,
satisfaction and discharge or repayment of Indebtedness, Disqualified Stock or
Preferred Stock is revoked or expires without consummation, any such ratio,
basket or amount shall be calculated on a pro forma basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrenceIncurrence or discharge of Indebtedness and Liens and the use of
proceeds thereof) have been consummated.

Section 1.10.Conforming to Senior Term Loan Agreement  Notwithstanding anything
in this Agreement to the contrary, with respect to the first amendment,
restatement or modification of the Senior Term Loan Agreement (or refinancing of
the Senior Term Loan Agreement with another term loan facility) which extends
the maturity therefor and/or makes material changes to the Senior Term Loan
Agreement following the Second Amendment Closing Date, as of the effective date
of such amendment, restatement, modification or refinancing, if the Senior Term
Loan Agreement as so amended, restated, modified or refinanced (the “Amended
Senior Term Loan Agreement”) contains provisions (excluding any provision which
relates solely to the fact that the Amended Senior Term Loan Agreement is a term
loan facility as opposed to a revolving facility) that are more restrictive on
the Borrower and its Restricted Subsidiaries than any of the corresponding
provisions of this Agreement (as reasonably determined by the Administrative
Agent), the relevant provision(s) of this Agreement shall be amended
concurrently with the effectiveness of the Amended Senior Term Loan Agreement to
conform such provision(s) to the corresponding provision(s) of the Amended
Senior Term Loan Agreement.  Such amendment shall be documented pursuant to an
amendment to this Agreement reasonably satisfactory to the Administrative Agent
and executed by the Administrative Agent and the Borrower; provided that,
notwithstanding anything to the contrary herein, if the Borrower shall fail to
execute any such amendment within five (5) Business Days from the date of
delivery to the Borrower of a draft thereof, then the Administrative Agent is
and shall be

78

 

 

1005940296v112

--------------------------------------------------------------------------------

 

authorized to execute such amendment on behalf of the Borrower and such
amendment shall become effective without further consent of or action by any
Person. Notwithstanding anything to the contrary herein, such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

ARTICLE II
THE CREDITS

Section 2.01.Commitments.  

(a)Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender holding an Initial Revolving Commitment
agrees, severally and not jointly, to make Initial Revolving Loans to the
Borrower in Dollars or in one or more Alternative Currencies, at any time and
from time to time on and after the date hereofRestatement Date, and until the
earlier of the Initial Revolving Maturity Date and the termination of the
Initial Revolving Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Credit Exposure exceeding such Lender’s Initial Revolving
Commitment.  Within the limits set forth in this Section 2.01 and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
or prepay and reborrow Loans.

(b)(i) Subject to the terms and conditions and relying upon the representations
and warranties herein set forth and in the Second Amendment, each Lender listed
under Part II of Schedule 2.01 hereto that is not an Existing Revolving Lender
(each such Lender a “New 2020 Revolving Lender”) and each Lender listed under
Part II of Schedule 2.01 that is an Existing Revolving Lender (each such Lender,
an “Exchanging Revolving Lender” and, together with the New 2020 Revolving
Lenders, the “2020 Revolving Lenders”) agrees, severally and not jointly, to
make 2020 Revolving Loans to the Borrower in Dollars or in one or more
Alternative Currencies, at any time and from time to time on and after the
Second Amendment Closing Date, and until the earlier of the 2020 Revolving
Maturity Date and the termination of the 2020 Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in such Lender’s Credit Exposure
exceeding such Lender’s 2020 Revolving Commitment.  Within the limits set forth
in this Section 2.01 and subject to the terms, conditions and limitations set
forth herein and in the Second Amendment, the Borrower may borrow, pay or prepay
and reborrow Loans; provided, that Exchanging Revolving Lenders shall make their
respective 2020 Revolving Loans by exchanging their Initial Revolving Loans for
2020 Revolving Loans in lieu of their pro rata portion of the prepayment of
Initial Revolving Loans pursuant to Section 2.12.

(ii)Subject to the terms and conditions hereof, on the Second Amendment Closing
Date, upon execution of the Second Amendment by an Exchanging Revolving Lender
and the indication on such Lender’s signature page that such Exchanging
Revolving Lender elects to exchange all of such Lender’s Initial Revolving
Commitments for 2020 Revolving Commitments, the amount of

79

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Initial Revolving Commitments held by such Exchanging Revolving Lender shall be
exchanged for the amount of such Exchanging Revolving Lender’s 2020 Revolving
Commitment as set forth under Part II of Schedule 2.01 hereto.

Section 2.02.Loans.

(a)Each Loan shall be made as part of a Borrowing consisting of Loans in Dollars
or in one or more Alternative Currencies made by the Lenders ratably in
accordance with their Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender).  Except for Loans deemed made pursuant to Section
2.02(f), the Loans comprising any Borrowing shall be made in an aggregate
principal amount equal to (x) in the case of ABR Loans, $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, equal to the remaining available
balance of the Commitments) and (y) (i) in the case of Eurodollar Loans in
Dollars, $1,000,000 or a whole multiple of $500,000 in excess thereof (or equal
to the remaining available balance of the Commitments), (ii) in the case of
Eurodollar Loans in Euro, €1,000,000 or a whole multiple of €500,000 in excess
thereof (or equal to the remaining available balance of the Commitments) or
(iii) in the case of Eurodollar Loans in Sterling, £1,000,000 or a whole
multiple of £500,000 in excess thereof (or equal to the remaining available
balance of Commitments).

(b)Subject to Section 2.02(f), 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03 and any ABR Loan may only be denominated in Dollars.  Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.  Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than ten Eurodollar Borrowings outstanding hereunder at any time
(or such greater number of Eurodollar Borrowings permitted by the Administrative
Agent in its sole discretion).  For purposes of the foregoing, Borrowings having
different Interest Periods or currencies, regardless of whether they commence on
the same date, shall be considered separate Borrowings.

(c)Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than, in the case of a Loan
denominated in Dollars, 1:00 p.m., New York City time and, in the case of a Loan
denominated in an Alternative Currency, 8.30 a.m., New York City time, and the
Administrative Agent shall in each case promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

80

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding
amount.  If the Administrative Agent shall have so made funds available then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).  If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request any Borrowing of Initial Revolving Loans or 2020
Revolving Loans if the Interest Period requested with respect thereto would end
after the Initial Revolving Maturity Date or the 2020 Revolving Maturity Date,
respectively.

(f)If thean Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, thesuch Issuing Bank will promptly notify the Administrative Agent of
the L/C Disbursement and the Administrative Agent will promptly notify each
Lender of such L/C Disbursement and its Revolving Commitment Percentage thereof
(which, in the case of an L/C Disbursement made with respect to a Letter of
Credit denominated in an Alternative Currency, shall be a Dollar amount
calculated by reference to the Dollar Equivalent of the L/C Disbursement).  Each
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on such date
(or, if such Lender shall have received such notice later than 12:00 (noon), New
York City time, on any day, not later than 10:00 a.m., New York City time, on
the immediately following Business Day), an amount in Dollars equal to such
Lender’s Revolving Commitment Percentage of such L/C Disbursement (it being
understood that (i) if the conditions precedent to borrowing set forth in
Sections 4.01(b) and (c) have been satisfied, such amount shall be deemed to
constitute an ABR Loan of such Lender and, to the extent of such payment, the
obligations of the Borrower in respect of such L/C Disbursement shall be
discharged and replaced with the resulting ABR Borrowing, and (ii) if such
conditions precedent to borrowing have not been satisfied, then any such amount
paid by any Lender shall not constitute a Loan and shall not relieve the
Borrower from its obligation to reimburse such L/C Disbursement), and the
Administrative Agent will promptly pay to the applicable Issuing Bank amounts so
received by it from the Lenders.  The Administrative Agent will promptly pay to
the

81

 

 

1005940296v112

--------------------------------------------------------------------------------

 

applicable Issuing Bank any amounts received by it from the Borrower pursuant to
Section 2.23(e) prior to the time that any Lender makes any payment pursuant to
this paragraph (f); any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the Lenders
that shall have made such payments and to the applicable Issuing Bank, as their
interests may appear.  If any Lender shall not have made its Revolving
Commitment Percentage of such L/C Disbursement available to the Administrative
Agent as provided above, such Lender and the Borrower severally agree to pay
interest on such amount, for each day from and including the date such amount is
required to be paid in accordance with this paragraph to but excluding the date
such amount is paid, to the Administrative Agent for the account of the
applicable Issuing Bank at (i) in the case of the Borrower, a rate per annum
equal to the interest rate applicable to Loans pursuant to Section 2.06(a) and
(ii) in the case of such Lender, for the first such day, the Federal Funds
Effective Rate, and for each day thereafter, the Alternate Base Rate.

Section 2.03.Borrowing Procedure.  In order to request a Borrowing (other than a
deemed Borrowing pursuant to Section 2.02(f), as to which this Section 2.03
shall not apply), the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
12:00 (noon), New York City time, three Business Days before a proposed
Borrowing or, in the case of any Eurodollar Borrowing to be made on the
Restatement Date, not later than 12:00 (noon) New York City time, one Business
Day prior to the Restatement Date, and (b) in the case of an ABR Borrowing, not
later than 12:00 (noon), New York City time, on the requested date of
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
(provided that, any telephonic notification or Borrowing Request in respect of a
Borrowing to be made on the Restatement Date may be revoked and/or extended by
not more than 5 Business Days pending satisfaction of the conditions set out in
Article IV), and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information:  (i) whether the Borrowing then being requested is to be
a Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing
(which shall be a Business Day); (iii) the number and location of the account to
which funds are to be disbursed; (iv) the amount of such Borrowing; (v) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; and (vi) if such Borrowing is to be a Eurodollar Borrowing, the
currency of such Borrowing; provided, however, that, notwithstanding any
contrary specification in any Borrowing Request, each requested Borrowing shall
comply with the requirements set forth in Section 2.02.  If no election as to
the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period with respect to any
Eurodollar Borrowing is specified in any such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  If no
currency with respect to a Borrowing is specified, the currency shall be in
Dollars.  The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.

Section 2.04.Evidence of Debt; Repayment of Loans.

(a)The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of

82

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(i) each Initial Revolving Loan of such Lender on the Initial Revolving Maturity
Date; and (ii) each 2020 Revolving Loan of such Lender on the 2020 Revolving
Maturity Date.

(b)Each Lender shall maintain, in accordance with its usual practice, an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the currency and
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)The Administrative Agent shall maintain accounts in which it will record
(i) the currency and amount of each Loan made hereunder, the Type thereof and,
if applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof and (iv), with respect to Loans in an Alternative
Currency, the Dollar Equivalent of that Loan as calculated in respect of the
most recently occurring Revaluation Date.

(d)The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be (absent manifest error) prima facie evidence of the existence
and amounts of the obligations therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with their terms.

(e)Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its permitted registered
assigns and in a form and substance reasonably acceptable to the Administrative
Agent and the Borrower.  Notwithstanding any other provision of this Agreement,
in the event any Lender shall request and receive such a promissory note, the
interests represented by such note shall at all times (including after any
assignment of all or part of such interests pursuant to Section 10.04) be
represented by one or more promissory notes payable to the payee named therein
or its registered assigns.

Section 2.05.Fees.

(a)The Borrower agrees to pay to each Lender (which is not a Defaulting Lender),
through, or cause to be paid, to the Administrative Agent, on the last Business
Day of March, June, September and December in each year and on each date on
which any Commitment of such Lender shall expire or be terminated as provided
herein, a facility fee (a “Facilityfor the account of each Lender, a commitment
fee (the “Commitment Fee”) for the period from and including the first day of
the applicable Revolving Commitment Period to the applicable Maturity Date equal
to 0.50% per annum on the daily Commitment, computed at the Applicable
Commitment Fee Percentage on the average daily amount of the Available Revolving
Commitment of such Lender during the preceding quarter (or other period
commencing with the first day of the

83

 

 

1005940296v112

--------------------------------------------------------------------------------

 

applicable Revolving Commitment Period or ending with the applicable period for
which payment is made, payable quarterly in arrears on the last Business Day of
each March, June, September and December, and on the applicable Maturity Date,
or thesuch earlier date on whichas the Commitments of such Lender shall expire
or be terminated).  All Facility Feesshall terminate as provided herein,
commencing on the last Business Day of June 2020.  Such commitment fee shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
the administrative fees set forth in clause (x) of the second to last paragraph
of Section 5 of the Engagement Letter at the times and in the amounts specified
therein (the “Administrative Agent Fees”).

(c)The Borrower agrees to pay (i) to each Lender (which is not a Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year and on the date on which the
Commitment of such Lender shall be terminated as provided herein, a fee in
Dollars (an “L/C Participation Fee”) calculated on such Lender’s Revolving
Commitment Percentage of the Dollar Equivalent of the daily aggregate L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the first day of the applicable Revolving Commitment Period or ending with the
applicable Maturity Date or the date on which all Letters of Credit have been
canceled or have expired and the Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Borrowings comprised of Eurodollar Loans
pursuant to Section 2.06, and (ii) to theeach Issuing Bank with respect to each
Letter of Credit issued by thesuch Issuing Bank the standard fronting, issuance
and drawing fees in an amount equal to 0.125% per annum (the “Issuing Bank
Fees”).  All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

(d)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Bank.  Once paid, none of the Fees shall be refundable under
any circumstances.

Section 2.06.Interest on Loans.

(a)Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when the
Alternate Base Rate is determined by reference to the Prime Rate and over a year
of 360 days at all other times and calculated from and including the date of
such Borrowing to but excluding the date of repayment thereof) at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin.

84

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(b)Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed, in the case of a Loan
denominated in Dollars or Euro, on the basis of the actual number of days
elapsed over a year of 360 days and, in the case of a Loan denominated in
Sterling, on the basis of the actual number of days elapsed over a year of 365
days) at a rate per annum equal to the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin.

(c)Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement.  The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07.Default Interest.  All overdue amounts outstanding under this
Agreement and the other Loan Documents shall bear interest (after as well as
before judgment), payable on demand, (a) in the case of overdue principal, at
the rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00%
per annum and (b) in the case of all other overdue amounts, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) equal to the rate that would be
applicable to an ABR Loan plus 2.00% per annum.

Section 2.08.Alternate Rate of Interest.  

(a)In the event, and on each occasion, that on the day two Business Days prior
to the commencement of any Interest Period for a Eurodollar Borrowing the
Administrative Agent shall have determined that deposits in the currency of such
Eurodollar Borrowing in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such deposits are being offered will not adequately and
fairly reflect the cost to the majority in interest of the Lenders of making or
maintaining Eurodollar Loans during such Interest Period, or that reasonable
means do not exist for ascertaining the Adjusted LIBO Rate, the Administrative
Agent shall, as soon as practicable thereafter, give written or fax notice of
such determination to the Borrower and the Lenders.  In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or Section 2.10 (x) in Dollars, shall be deemed to be a request for
an ABR Borrowing and (y) in an Alternative Currency, shall be deemed to be a
request for a Borrowing at the average of the rates per annum at which overnight
deposits in the applicable Alternative Currency are offered to major banks in
the interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m., London time, on such day.  Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

(b)Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this

85

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Agreement to replace LIBO Rate with a Benchmark Replacement. Any such amendment
with respect to a Benchmark Transition Event will become effective at 5:00 p.m.
on the fifth (5th) Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower so long as the Administrative
Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of LIBO Rate with a Benchmark Replacement pursuant to this Section
will occur prior to the applicable Benchmark Transition Start Date.

(c)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent, with the consent of the Borrower (not to be unreasonably
withheld, delayed or conditioned), will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.  

(d)The Administrative Agent will promptly notify the Borrower and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative
Agent, the Borrower or Lenders pursuant to this Section, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.

(e)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period, the component of ABR based upon LIBO Rate will not be
used in any determination of ABR.

Section 2.09.Termination and Reduction of Commitments.

(a)The Initial Revolving Commitments shall automatically terminate on the
Initial Revolving Maturity Date.  

86

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(b)The 2020 Revolving Commitments shall automatically terminate on the 2020
Revolving Maturity Date.  The L/C Commitment shall automatically terminate on
the earlier to occur of (i) the termination of the Commitments and (ii) the date
that is 30 days prior to the Initial2020 Revolving Maturity Date.

(c)(b) Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent (provided that such notice may be conditioned
on receiving the proceeds of any refinancing or on any other transaction), the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Initial Revolving Commitments, the 2020 Revolving
Commitments, the Incremental Revolving Commitments of any Tranche, the Extended
Revolving Commitments of any Tranche, and/or the Specified Refinancing
Commitments of any Tranche; provided, however, that (i) each partial reduction
of the Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $5,000,000 and (ii) the Total Commitment shall not be reduced
to an amount that is less than the Aggregate Credit Exposure (without taking
into account Letters of Credit that have been cash collateralized or backstopped
in a manner satisfactory to the Administrative Agent and the applicable Issuing
Bank in their sole discretion) at the time.

(d)(c) Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective applicable Commitments.  The
Borrower shall pay to the Administrative Agent for the account of the applicable
Lenders, on the date of each termination or reduction of any Commitment, the
FacilityCommitment Fees on the amount of the Commitments so terminated or
reduced accrued to but excluding the date of such termination or reduction.

Section 2.10.Conversion and Continuation of Borrowings.  The Borrower shall have
the right at any time upon prior irrevocable written notice to the
Administrative Agent (a) not later than 12:00 (noon), New York City time, one
Business Day prior to the date of conversion, to convert any Eurodollar
Borrowing denominated in Dollars into an ABR Borrowing, (b) not later than 12:00
(noon), New York City time, three Business Days prior to the date of conversion
or continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 12:00 (noon), New York City time, three
Business Days prior (in the case of a Eurodollar Borrowing denominated in
Dollars) or four Business Days prior (in the case of a Eurodollar Borrowing
denominated in an Alternative Currency) to the date of conversion, to convert
the Interest Period with respect to any Eurodollar Borrowing to another
permissible Interest Period, subject in each case to the following:

(a)each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(b)if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

87

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(c)each conversion shall be effected by each Lender and the Administrative Agent
by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

(d)if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(e)any portion of a Borrowing maturing or required to be repaid in less than one
month may not be converted into or continued as a Eurodollar Borrowing;

(f)any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and

(g)upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or an Event of Default, no outstanding Loan may be converted into,
or continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day), (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto
and (v) the currency of the Borrowing (which shall be the same as the currency
of the Borrowing being converted or continued).  If no Interest Period is
specified in any such notice with respect to any conversion to or continuation
as a Eurodollar Borrowing, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.10
and of each Lender’s portion of any converted or continued Borrowing.  If the
Borrower shall not have given notice in accordance with this Section 2.10 to
continue any Borrowing into a subsequent Interest Period (and shall not
otherwise have given notice in accordance with this Section 2.10 to convert such
Borrowing), such Borrowing shall, at the end of the Interest Period applicable
thereto (unless repaid pursuant to the terms hereof):

(i)in case of a Borrowing denominated in Dollars, automatically be converted
into an ABR Borrowing; or

(ii)in the case of a Borrowing denominated in an Alternative Currency, be
continued as a Eurodollar Loan in its original currency with an Interest Period
of one month.

Section 2.11.[Reserved].

88

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 2.12.Voluntary Prepayment.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, upon at least three Business Days’ prior
written or fax notice (or telephone notice promptly confirmed by written or fax
notice) in the case of Eurodollar Loans, or written or fax notice (or telephone
notice promptly confirmed by written or fax notice) at least one Business Day
prior to the date of prepayment in the case of ABR Loans, to the Administrative
Agent before 12:00 (noon), New York City time; provided, however, that (i) each
partial prepayment of a Borrowing denominated in Dollars shall be in an amount
that is an integral multiple of $500,000 and not less than £1,000,000, each
partial prepayment of a Borrowing denominated in EUR shall be in an amount that
is an integral multiple of €500,000 and not less than €1,000,000 and each
partial payment of a Borrowing denominated in Sterling shall be in an amount
that is an integral multiple of £500,000 and not less than £1,000,000 and
(ii) at the Borrower’s election, such prepayment shall not, so long as no Event
of Default then exists, be applied to any Loan of a Defaulting Lender.

(b)Each notice of prepayment shall specify the prepayment date, the Tranche
being prepaid (which at the discretion of the Borrower may be Initial Revolving
Loans, 2020 Revolving Loans, Incremental Revolving Loans, Extended Revolving
Loans or Specified Refinancing Loans and/or a combination thereof)  and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (provided that such notice may be conditioned on receiving the
proceeds of any refinancing or other transaction) and shall commit the Borrower
to prepay such Borrowing by the amount stated therein on the date stated
therein; provided, however, that, if such prepayment is for all of the then
outstanding Loans, then the Borrower may revoke such notice and/or extend the
prepayment date by not more than five Business Days; provided, further, however,
that the provisions of Section 2.16 shall apply with respect to any such
revocation or extension.  All prepayments under this Section 2.12 shall be
subject to Section 2.16 but shall otherwise be without premium or penalty.  All
prepayments under this Section 2.12 (other than prepayments of ABR Loans that
are not made in connection with the termination or permanent reduction of the
Commitments) shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment.

Section 2.13.Mandatory Prepayments.  In the event of any termination of all the
Commitments, the Borrower shall, on the date of such termination, repay or
prepay all its outstanding Borrowings and replace or cause to be canceled (or
cash collateralize, backstop or make any other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank in their sole discretion
with respect to) all outstanding Letters of Credit.  If, after giving effect to
any partial reduction of the Commitments or at any other time, the Aggregate
Credit Exposure would exceed the Total Commitment, then the Borrower shall, on
the date of such reduction or at such other time, repay or prepay Borrowings
and, after the Borrowings shall have been repaid or prepaid in full, replace or
cause to be canceled (or cash collateralize, backstop or make other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank in
their sole discretion with respect to) Letters of Credit in an amount sufficient
to eliminate such excess.

89

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 2.14.Reserve Requirements; Change in Circumstances.

(a)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof applicable to any Lender, or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case made
subsequent to the RestatementSecond Amendment Closing Date (or, if later, the
date on which such Lender becomes a Lender):

(i)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBO Rate hereunder
(excluding any Tax of any kind whatsoever); or

(ii)shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender or
any Issuing Bank, by an amount which such Lender deems to be material, of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit (in each case hereunder) or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, upon
notice to the Borrower from such Lender, through the Administrative Agent in
accordance herewith, the Borrower shall promptly pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable with respect to such Eurodollar
Loans; provided that, in any such case, the Borrower may elect to convert the
Eurodollar Loans made by such Lender hereunder to ABR Loans by giving the
Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, amounts theretofore required to be paid to such Lender pursuant to
this Section 2.14(a) and such amounts, if any, as may be required pursuant to
Section 2.05(b) and Section 2.16.  If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.14(a), it shall provide prompt
notice thereof to the Borrower, through the Administrative Agent, certifying
(x) that one of the events described in this clause (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. (provided, that such request will not in any way
require disclosure of confidential or price-sensitive information or any other
information the disclosure of which is prohibited by law).  Such a certificate
as to any additional amounts payable pursuant to this Section 2.14(a) submitted
by such Lender or Issuing Bank, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error.  Notwithstanding
anything to the contrary in this Section 2.14(a),

90

 

 

1005940296v112

--------------------------------------------------------------------------------

 

the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.14(a) for any amounts incurred more than six months prior to the date
that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor (except that, if the adoption of or change in any
Requirement of Law or in the interpretation or application thereof giving rise
to such increased costs or reductions is retroactive, then provided such Lender
shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof).  This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(b)If any Lender shall have determined that the adoption of or any change in any
Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority, in each case, made subsequent to the RestatementSecond
Amendment Closing Date, does or shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender or Issuing
Bank to be material, then from time to time, within ten Business Days after
submission by such Lender to the Borrower (through the Administrative Agent) of
a written request therefor certifying (x) that one of the events described in
this clause (b) has occurred and describing in reasonable detail the nature of
such event, (y) as to the reduction of the rate of return on capital resulting
from such event and (z) as to the additional amount or amounts demanded by such
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or corporation for such reduction (provided, that
such request will not in any way require disclosure of confidential or
price-sensitive information or any other information the disclosure of which is
prohibited by law).  Such a certificate as to any additional amounts payable
pursuant to this Section 2.14(b) submitted by such Lender, through the
Administrative Agent, to the Borrower shall be conclusive in the absence of
manifest error.  Notwithstanding anything to the contrary in this Section
2.14(b), the Borrower shall not be required to compensate a Lender pursuant to
this Section 2.14(b) for any amounts incurred more than six months prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor (except that, if the adoption of or change in any
Requirement of Law or in the interpretation or application thereof giving rise
to such increased costs or reductions is retroactive, then provided such Lender
shall, within six months of such adoption, change, interpretation or
application, have notified the Borrower of such Lender’s intention to claim
compensation therefor, the six-month period first referred to in this sentence
shall be extended to include the period of retroactive effect thereof).  This
covenant shall

91

 

 

1005940296v112

--------------------------------------------------------------------------------

 

survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

(c)Notwithstanding anything herein to the contrary, (i) the Dodd Frank Wall
Street Reform and Consumer Protection Act, and all requests, rules, regulations,
guidelines and directives promulgated thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each
case, shall be deemed to have been enacted, adopted, promulgated or issued, as
applicable, subsequent to the RestatementSecond Amendment Closing Date for all
purposes herein.

Section 2.15.Change in Legality.  Notwithstanding any other provision of this
Agreement, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof in each case occurring after the
RestatementSecond Amendment Closing Date shall make it unlawful for any Lender
to make or maintain any Eurodollar Loans as contemplated by this Agreement
(“Affected Loans”), (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (b) the commitment of
such Lender hereunder to make Affected Loans, continue Affected Loans as such
and convert an ABR Loan to an Affected Loan shall forthwith be cancelled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain such Affected Loans, such Lender shall then have a commitment only to
make an ABR Loan when an Affected Loan is requested and (c) such Lender’s Loans
then outstanding as Affected Loans, if any, shall be converted automatically to
ABR Loans on the respective last days of the then-current Interest Periods with
respect to such Affected Loans or within such earlier period as required by
law.  If any such conversion or prepayment of an Affected Loan occurs on a day
which is not the last day of the then-current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.16.

Section 2.16.Breakage.  The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder.  In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be

92

 

 

1005940296v112

--------------------------------------------------------------------------------

 

realized by such Lender (as reasonably determined by such Lender) in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period.  A reasonably detailed certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 shall be delivered to the Borrower and shall be conclusive absent
manifest error.

Section 2.17.Pro Rata Treatment.  Except as expressly otherwise provided herein,
each borrowing of Loans by the Borrower from the Lenders hereunder shall be
made, each payment (except as provided in Section 2.22(a)) by the Borrower on
account of any commitment fee in respect of the Commitments hereunder and any
reduction (except as provided in Section 2.15, 2.21(a), 2.22, 2.24, 2.25, 2.26,
10.08(f) or 10.08(i)) of the Commitments of the Lenders shall be allocated by
the Administrative Agent, pro rata according to the respective Revolving
Commitment Percentages of the Lenders (other than payments in respect of any
difference in the FacilityCommitment Fee in respect of any Tranche); provided
that, at the request of the Borrower, in lieu of such application on a pro rata
basis among all Commitments, such reduction may be applied to any Commitments so
long as the Maturity Date of such Commitments precedes the Maturity Date of each
other Tranche of Commitments then outstanding or, in the event more than one
Tranche of Commitments shall have an identical Maturity Date that precedes the
Maturity Date of each other Tranche of Commitments then outstanding, to such
Tranches on a pro rata basis. Each payment (including each prepayment, but
excluding payments made pursuant to Sections 2.15, 2.20, 2.21(a), 2.22, 2.24,
2.25, 2.26, 10.05, 10.08(f) or 10.08(i)) by the Borrower on account of principal
of and interest on any Tranche of Loans (other than payments in respect of any
difference in the interest accruing in respect of any Tranche) shall be
allocated by the Administrative Agent pro rata according to the respective
outstanding principal amounts of such Tranche then held by the respective
Lenders (or as otherwise provided in the applicable Incremental Commitment
Amendment, Extension Amendment or Specified Refinancing Amendment, if
applicable). This Section 2.17 may be amended in accordance with Section
10.08(g) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new Tranches added
pursuant to Sections 2.24, 2.25, 2.26, 10.08(e) and 10.08(i), as applicable.

Section 2.18.Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans or L/C Disbursement (except pursuant to Sections 2.21(a), 2.22, 2.24,
2.25, 2.26, 10.08(f) or 10.08(i)) as a result of which the unpaid principal
portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid principal portion of the Loans and
participations in L/C Disbursements of any other Lender, it shall be deemed
simultaneously to have purchased from such other Lender at face value, and shall
promptly pay to such other Lender the purchase price for, a participation in the
Loans and L/C Exposure of such other Lender, so that the aggregate unpaid
principal amount of the Loans and L/C Exposure and participations in Loans and
L/C Exposure held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all Loans and L/C Exposure then outstanding
as the principal amount of its Loans and L/C Exposure prior to such exercise of
banker’s lien, setoff or

93

 

 

1005940296v112

--------------------------------------------------------------------------------

 

counterclaim or other event was to the principal amount of all Loans and L/C
Exposure outstanding prior to such exercise of banker’s lien, setoff or
counterclaim or other event; provided, however, that (i) if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.18 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustments restored without interest, and
(ii) the provisions of this Section 2.18 shall not be construed to apply to any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any of its Affiliates (as to which
the provisions of this Section 2.18 shall apply).  The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation. This Section 2.18 may be amended in accordance
with Section 10.08(g) to the extent necessary to reflect differing amounts
payable, and priorities of payments, to Lenders participating in any new
Tranches added pursuant to Sections 2.24, 2.25, 2.26, 10.08(e) and 10.08(i), as
applicable.

Section 2.19.Payments.

(a)Except with respect to principal or interest payments on Loans denominated in
an Alternative Currency, the Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), New York City time, on the date when due in immediately available
Dollars, without setoff, defense or counterclaim.  All payments of principal or
interest with respect to a Borrowing denominated in an Alternative Currency
shall be made not later than the Applicable Time on the date when due in
immediately available funds in the applicable Alternative Currency, without
setoff, defense or counterclaim.  Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  Each such payment (other than Issuing Bank Fees, which shall
be paid directly to the applicable Issuing Bank) shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010.  The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

(b)Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

94

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 2.20.Taxes.

(a)Except as provided below in this Section 2.20 or as required by law (which,
for purposes of this Section 2.20, shall include FATCA), all payments made by
the Borrower or the Agents under this Agreement and any promissory notes
executed and delivered pursuant to Section 2.04(e) shall be made free and clear
of, and without deduction or withholding for or on account of any Taxes;
provided that, if any Non-Excluded Taxes are required to be withheld from any
amounts payable by the Borrower to any Agent or any Lender hereunder or under
any such notes, the amounts so payable by the Borrower shall be increased to the
extent necessary to yield to such Agent or such Lender (after payment of all
Non-Excluded Taxes) interest or any such other amounts payable hereunder at the
rates or in the amounts specified in this Agreement; provided, however, that the
Borrower shall be entitled to deduct and withhold, and the Borrower shall not be
required to indemnify for, any Non-Excluded Taxes, and any such amounts payable
by the Borrower to or for the account of any Agent or Lender shall not be
increased (x) if such Agent or Lender fails to comply with the requirements of
clause (b), (c), (d) or (f) of this Section 2.20 or with the requirements of
Section 2.21, or (y) with respect to any Non-Excluded Taxes imposed in
connection with the payment of any fees paid under this Agreement unless such
Non-Excluded Taxes are imposed as a result of a Change in Law, or (z) with
respect to any Non-Excluded Taxes imposed by the United States or any state or
political subdivision thereof, unless such Non-Excluded Taxes are imposed as a
result of a change in treaty, law or regulation that occurred after the later of
(i) the date that such Agent became an Agent hereunder or such Lender became a
Lender hereunder (or, if such Agent or Lender is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes, after the relevant
beneficiary or member of such Agent or Lender became such a beneficiary or
member, if later) and (ii) the RestatementSecond Amendment Closing Date (any
such change, at such time, a “Change in Law”).  Whenever any Non-Excluded Taxes
are payable by the Borrower, as promptly as possible thereafter the Borrower
shall send to the Administrative Agent for its own account or for the account of
the respective Lender or Agent, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof.  If
the Borrower fails to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority in accordance with applicable law or fails to remit to
the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Lenders and
the Agents for any incremental Taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.  The agreements in this Section 2.20 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

(b)Each Agent and each Lender that is not a United States Person shall:

(i)(A) on or before the date of any payment by the Borrower under this Agreement
(or any promissory notes executed and delivered pursuant to Section 2.04(e)) to,
or for the account of, such Agent or Lender, deliver to the Borrower and the
Administrative Agent (1) two accurate and complete original signed Internal
Revenue Service Forms W-8BEN-E (certifying that it is a resident

95

 

 

1005940296v112

--------------------------------------------------------------------------------

 

of the applicable country within the meaning of the income tax treaty between
the United States and that country) or Forms W-8ECI, or successor applicable
form, as the case may be, in each case certifying that it is entitled to receive
all payments under this Agreement and any such notes without deduction or
withholding of any United States federal income taxes, and (2) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any such notes;

(B)deliver to the Borrower and the Administrative Agent two further original
signed forms or certifications provided in Section 2.20(b)(i)(A) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form or
certificate previously delivered by it to the Borrower;

(C)obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; and

(D)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (D), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by any Loan Party)
which would be imposed on such Lender of complying with such request; or

(ii)in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and is claiming the so-called “portfolio
interest exemption,”

(A)represent to the Borrower and the Administrative Agent that it is not (1) a
bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code;

(B)deliver to the Borrower on or before the date of any payment by the Borrower
with a copy to the Administrative Agent, (1) two certificates substantially in
the form of Exhibit G hereto (any such certificate, a “U.S. Tax Compliance
Certificate”) and (2) two accurate and complete original signed Internal Revenue
Service Forms W-8BEN-E, or successor applicable form, certifying to such
Lender’s legal entitlement at the date of such form to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this

96

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Agreement and any such notes and (3) such other forms, documentation or
certifications, as the case may be, certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any such notes (and shall also deliver to the Borrower
and the Administrative Agent two further original signed forms or certificates
on or before the date the previous forms or certificates expire or become
obsolete and after the occurrence of any event requiring a change in the most
recently provided forms or certificates and, if necessary, obtain any extensions
of time reasonably requested by the Borrower or the Administrative Agent for
filing and completing such forms or certificates); and

(C)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Lender to an exemption from, or reduction of, withholding with respect to
payments under this Agreement and any such notes, provided that, in determining
the reasonableness of a request under this clause (C), such Lender shall be
entitled to consider the cost (to the extent unreimbursed by the Borrower) which
would be imposed on such Lender of complying with such request; or

(iii)in the case of any such Agent or Lender that is a non-U.S. intermediary or
flow-through entity for U.S. federal income tax purposes,

(A)on or before the date of any payment by the Borrower under this Agreement or
any such notes to, or for the account of, such Agent or Lender, deliver to the
Borrower and the Administrative Agent two accurate and complete original signed
Internal Revenue Service Forms W-8IMY and, if any beneficiary or member of such
Lender is claiming the so-called “portfolio interest exemption,” (1) represent
to the Borrower and the Administrative Agent that such Lender is not (x) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (z) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (2) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates certifying to such
Lender’s legal entitlement at the date of such certificate to an exemption from
U.S. withholding tax under the provisions of Section 881(c) of the Code with
respect to payments to be made under this Agreement and any such notes; and

(aa)with respect to each beneficiary or member of such Agent or Lender that is
not claiming the so-called “portfolio interest exemption,” also deliver to the
Borrower and the Administrative Agent (xx) two copies of such beneficiary’s or
member’s accurate and complete original signed Internal Revenue Service Form
W-8BEN-E (certifying that such beneficiary or member is a resident of the
applicable country within the meaning of the income tax treaty between the
United States and that country), Form W-8ECI or Form W-9, or successor
applicable form, as the case may be, in each case so that each such beneficiary
or member is

97

 

 

1005940296v112

--------------------------------------------------------------------------------

 

entitled to receive all payments under this Agreement and any such notes without
deduction or withholding of any United States federal income taxes and (yy) such
other forms, documentation or certifications, as the case may be, certifying
that each such beneficiary or member is entitled to an exemption from United
States backup withholding tax with respect to all payments under this Agreement
and any such notes; and

(bb)with respect to each beneficiary or member of such Lender that is claiming
the so-called “portfolio interest exemption”, (xx) represent to the Borrower and
the Administrative Agent that such beneficiary or member is not (1) a bank
within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (yy) also deliver to the Borrower and the
Administrative Agent two U.S. Tax Compliance Certificates with respect to each
beneficiary or member (which may be provided by such Lender on behalf of such
beneficiary or member) and two copies of such beneficiary’s or member’s accurate
and complete original signed Internal Revenue Service Form W-8BEN-E, or
successor applicable form, certifying to such beneficiary’s or member’s legal
entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any such
notes, and (zz) also deliver to the Borrower and the Administrative Agent such
other forms, documentation or certifications, as the case may be, certifying
that it is entitled to an exemption from United States backup withholding tax
with respect to payments under this Agreement and any such notes;

(B)deliver to the Borrower and the Administrative Agent two further signed
copies or originals (as applicable) of any forms, certificates or certifications
referred to above on or before the date any such form, certificate or
certification expires or becomes obsolete, or any beneficiary or member changes,
and after the occurrence of any event requiring a change in the most recently
provided form, certificate or certification and obtain such extensions of time
reasonably requested by the Borrower or the Administrative Agent for filing and
completing such forms, certificates or certifications; and

(C)deliver, to the extent legally entitled to do so, upon reasonable request by
the Borrower, to the Borrower and the Administrative Agent such other forms as
may be reasonably required in order to establish the legal entitlement of such
Agent or Lender (or beneficiary or member) to an exemption from, or reduction
of, withholding with respect to payments under this Agreement and any such
notes, provided that, in determining the reasonableness of a request under this
clause (C), such Agent or Lender shall be entitled to consider the cost (to the
extent unreimbursed by the Borrower) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

98

 

 

1005940296v112

--------------------------------------------------------------------------------

 

unless, in any such case, there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Borrower and the
Administrative Agent.

(c)Each Lender and each Agent, in each case that is a United States Person,
shall, on or before the date of any payment by the Borrower under this Agreement
or any promissory notes executed and delivered pursuant to Section 2.04(e) to
such Lender or Agent, deliver to the Borrower and the Administrative Agent two
accurate and complete original signed Internal Revenue Service Forms W-9, or
successor form, certifying that such Lender or Agent is a United States Person
and that such Lender or Agent is entitled to complete exemption from United
States backup withholding tax.

(d)Notwithstanding the foregoing, if the Administrative Agent is not a United
States Person, on or before the date of any payment by the Borrower under this
Agreement or any promissory notes executed and delivered pursuant to Section
2.04(e) to the Administrative Agent, the Administrative Agent shall:

(i)deliver to the Borrower (A) two accurate and complete original signed
Internal Revenue Service Forms W-8ECI, or successor applicable form, with
respect to any amounts payable to the Administrative Agent for its own account,
(B) two accurate and complete original signed Internal Revenue Service Forms
W-8IMY, or successor applicable form, with respect to any amounts payable to the
Administrative Agent for the account of others, certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the
Borrower to be treated as a U.S. person with respect to such payments (and the
Borrower and the Administrative Agent agree to so treat the Administrative Agent
as a U.S. person with respect to such payments as contemplated by U.S. Treasury
Regulation § 1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as
may be sufficient under applicable law to establish that the Administrative
Agent is entitled to receive any payment by the Borrower under this Agreement or
any such notes (whether for its own account or for the account of others)
without deduction or withholding of any United States federal income taxes;

(ii)deliver to the Borrower two further original signed forms or certifications
provided in Section 2.20(d)(i) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Borrower; and

(iii)obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent.

99

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Administrative Agent and the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrower as may be necessary for the Administrative
Agent and the Borrower to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment.  For the avoidance
of doubt, the Borrower and the Administrative Agent shall be permitted to
withhold any Taxes imposed by FATCA.

(f)Upon the request, and at the expense of the Borrower, each Lender and Agent
to which the Borrower is required to pay any additional amount pursuant to this
Section 2.20, and any participant of a Lender in respect of whose participation
such payment is required, shall reasonably afford the Borrower the opportunity
to contest, and reasonably cooperate with the Borrower in contesting, the
imposition of any Non-Excluded Tax giving rise to such payment; provided that
(i) such Lender or Agent shall not be required to afford the Borrower the
opportunity to so contest unless the Borrower shall have confirmed in writing to
such Lender or Agent its obligation to pay such amounts pursuant to this
Agreement and (ii) the Borrower shall reimburse such Lender or Agent for its
reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Borrower in contesting the imposition of such Non-Excluded
Tax; provided, however, that, notwithstanding the foregoing no Lender or Agent
shall be required to afford the Borrower the opportunity to contest, or
cooperate with the Borrower in contesting, the imposition of any Non-Excluded
Taxes, if such Lender or Agent in its sole discretion in good faith determines
that to do so would have an adverse effect on it.

(g)If a Lender changes its applicable lending office (other than (i) pursuant to
Section 2.21(b) or (ii) after an Event of Default under Section 8.01(a) or
Section 8.01(f) has occurred and is continuing) and the effect of such change,
as of the date of such change, would be to cause the Borrower to become
obligated to pay any additional amount under Section 2.14 or this Section 2.20,
the Borrower shall not be obligated to pay such additional amount.

(h)If any Agent or any Lender receives a refund directly attributable to Taxes
for which the Borrower has made additional payments pursuant to this Section
2.20, such Agent or such Lender, as the case may be, shall promptly pay such
refund (together with any interest with respect thereto received from the
relevant taxing authority, but net of any reasonable cost incurred in connection
therewith) to the Borrower; provided, however, that the Borrower agrees promptly
to return such refund (together with any interest with respect thereto due to
the relevant taxing authority) (free of all Non-Excluded Taxes) to such Agent or
the applicable Lender, as the case may be, upon receipt of a notice that such
refund is required to be repaid to the relevant taxing authority.

100

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(i)The Borrower agrees to pay, indemnify or reimburse each Lender, each
Syndication Agent, each Joint Lead Arranger and the Agents for, and hold each
Lender, each Syndication Agent, each Joint Lead Arranger and the Agents harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, any stamp, documentary,
excise and other similar taxes, if any, that may be payable or determined to be
payable in connection with the execution, delivery or enforcement of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents.

(j)To the extent required by any applicable law, each Agent may withhold from
any payment to any Lender an amount equivalent to any applicable withholding
tax, and in no event shall such Agent be required to be responsible for or pay
any additional amount with respect to any such withholding.  If the IRS or any
other Governmental Authority asserts a claim that any Agent did not properly
withhold tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify such Agent of a change in circumstances which rendered
the exemption from or reduction of withholding tax ineffective or for any other
reason, without limiting the provisions of Section 2.20(a), such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within 30 days
after demand therefor.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 2.20(j).  The agreements
in this Section 2.20(j) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Revolving
Facility Obligations.

(k)For the avoidance of doubt, for purposes of this Section 2.20, the term
“Lender” includes any Issuing Bank.

Section 2.21.Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate.

(a)In the event (i) any Lender (or any participant of such Lender) or the
Issuing Bank delivers a certificate requesting compensation pursuant to Section
2.14, (ii) any Lender or the Issuing Bank delivers a notice described in Section
2.15 or (iii) the Borrower is required to pay any additional amount to any
Lender or the Issuing Bank or any Governmental Authority on account of any
Lender (or any participant of such Lender) or the Issuing Bank pursuant to
Section 2.20 then, in each case, the Borrower shall have the right, for so long
as such obligation remains, (i) with the assistance of the Administrative Agent,
to seek one or more substitute Lenders or Issuing Banks reasonably satisfactory
to the Administrative Agent and the Borrower to purchase the

101

 

 

1005940296v112

--------------------------------------------------------------------------------

 

affected Loan or Commitment or Letter of Credit participation and/or replace the
affected Issuing Bank as an Issuing Bank hereunder, as the case may be, in whole
or in part, at, in the case of Loans and Commitments, an aggregate price no less
than such Loan’s or Commitment’s principal amount plus accrued interest, and
assume the affected obligations under this Agreement, or (ii) so long as no
Event of Default under Section 8.01(a) or (f) then exists or will exist
immediately after giving effect to the respective prepayment, upon notice to the
Administrative Agent, to prepay the affected Loan, in whole or in part, subject
to Section 10.05, without premium or penalty and terminate the Commitments of
such Lender.  In the case of the substitution of a Lender, the Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver a duly completed Assignment and Acceptance pursuant to
Section 10.04(b) to effect the assignment of rights to, and the assumption of
obligations by, the substitute Lender; provided that any fees required to be
paid by Section 10.04(b) in connection with such assignment shall be paid by the
Borrower or the substitute Lender.  In the case of a prepayment of an affected
Loan, the amount specified in the notice shall be due and payable on the date
specified therein, together with any accrued interest to such date on the amount
prepaid.  In the case of each of the substitution of a Lender and of the
prepayment of an affected Loan, the Borrower shall first pay the affected Lender
any additional amounts owing under Sections 2.14 and 2.20 (as well as any
commitment fees and other amounts then due and owing to such Lender, including
any amounts under this Section 2.21) prior to such substitution or
prepayment.  In the case of the substitution of a Lender pursuant to this
Section 2.21(a), if the Lender being replaced does not execute and deliver to
the Administrative Agent a duly completed Assignment and Acceptance and/or any
other documentation necessary to reflect such replacement by the later of
(a) the date on which the assignee Lender executes and delivers such Assignment
and Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to such replaced Lender relating to the Loans
and L/C Participations so assigned shall be paid in full by the assignee Lender
and/or the Borrower to such Lender being replaced, then the Lender being
replaced shall be deemed to have executed and delivered such Assignment and
Acceptance and/or such other documentation as of such date and the Borrower
shall be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

(b)If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.15 or (iii) the Borrower is required to pay any additional amount or
indemnity to any Lender or the Issuing Bank or any Governmental Authority on
account of any Lender or the Issuing Bank, pursuant to Section 2.20, then such
Lender or the Issuing Bank shall use reasonable efforts (which shall not require
such Lender or the Issuing Bank to incur an unreimbursed loss or unreimbursed
cost or expense or otherwise take any action inconsistent with its internal
policies or legal or regulatory restrictions or suffer any disadvantage or
burden deemed by it to be significant), (x) to file any certificate or document
reasonably requested in writing by the Borrower or (y) to assign its rights and
delegate and transfer its obligations hereunder to another of its offices,
branches or affiliates, if such filing or assignment would reduce its claims for
compensation under Section 2.14 or enable it to withdraw its notice pursuant to
Section 2.15 or would reduce amounts payable pursuant to Section 2.20, as the
case may be, in the future.  Upon

102

 

 

1005940296v112

--------------------------------------------------------------------------------

 

request from the applicable Lender(s) or the Issuing Bank, the Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Issuing Bank in connection with any such filing or assignment and transfer.

Section 2.22.Defaulting Lenders.  Notwithstanding anything contained in this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)no commitment fee shall accrue for the account of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender;

(b)in determining the Required Lenders, any Lender that at the time is a
Defaulting Lender (and the Loans and/or Commitment of such Defaulting Lender)
shall be excluded and disregarded;

(c)the Borrower shall have the right, at its sole expense and effort (i) to seek
one or more Persons reasonably satisfactory to the Administrative Agent and the
Borrower to each become a substitute Lender and assume all or part of the
Commitment of any Defaulting Lender and the Borrower, the Administrative Agent
and any such substitute Lender shall execute and deliver, and such Defaulting
Lender shall thereupon be deemed to have executed and delivered, a duly
completed Assignment and Acceptance to effect such substitution or (ii)  upon
notice to the Administrative Agent, to prepay the Loans and, at the Borrower’s
option, terminate the Commitments of such Defaulting Lender, in whole or in
part, without premium or penalty;

(d)if any L/C Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i)all or any part of such L/C Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages but only to the extent the sum of all Non-Defaulting Lenders’ L/C
Exposure does not exceed the total of all Non-Defaulting Lenders’ Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, cash collateralize such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) on terms reasonably satisfactory to the relevant Issuing BankBanks
for so long as such L/C Exposure is outstanding; or

(iii)if any portion of such Defaulting Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the Issuing Bank Fee pursuant to Section 2.05(c) with respect to such
portion of such Defaulting Lender’s L/C Exposure so long as it is cash
collateralized;

(e)if any portion of such Defaulting Lender’s L/C Exposure is reallocated to the
Non-Defaulting Lenders pursuant to clause (d)(i) above, then the letter of
credit

103

 

 

1005940296v112

--------------------------------------------------------------------------------

 

commission with respect to such portion shall be allocated among the
Non-Defaulting Lenders in accordance with their Revolving Commitment
Percentages. TheNo Issuing Bank shall not be required to issue, amend, extend or
increase any Letter of Credit, unless they are respectivelyit is satisfied that
the related exposure will be 100% covered by the Commitments of the
Non-Defaulting Lenders and/or cash collateralized on terms reasonably
satisfactory to the Issuing Bankit, and participations in any such newly issued
or increased Letter of Credit shall be allocated among Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (and
Defaulting Lenders shall not participate therein);

(f)any amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18) may, in
lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable Requirement of Law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to the Issuing BankBanks hereunder, (iii) third, to the funding of any
Loan or the funding or cash collateralization of any Letter of Credit in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent,
(iv) fourth, if so determined by the Administrative Agent and the Borrower, held
in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement, (v) fifth, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that, if such
payment is (x) a prepayment of the principal amount of any Loans or amount of
reimbursement in respect of letter of credit disbursements in respect of which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.01 are satisfied, such payment
shall be applied solely to prepay the Loans of, and amounts of reimbursement of
an L/C Disbursement owed to, all Non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans, or amounts of reimbursement of an L/C
Disbursement owed to, any Defaulting Lender; and

(g)In the event that the Administrative Agent, the Borrower, each applicable
Issuing Bank, as the case may be, each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the L/C Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and, on such date, such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Revolving Commitment Percentage.  The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies that the Borrower, the Administrative Agent,

104

 

 

1005940296v112

--------------------------------------------------------------------------------

 

the Issuing BankBanks and the Non-Defaulting Lenders may have against such
Defaulting Lender.  The arrangements permitted or required by this Section 2.22
shall be permitted under this Agreement, notwithstanding any limitation on Liens
or the pro rata sharing provisions or otherwise.

Section 2.23.Letters of Credit.

(a)General.  The Borrower may request the issuance by any Issuing Bank of a
Letter of Credit in Dollars or an Alternative Currency for its own account or
for the account of any of its Subsidiaries that are Restricted Subsidiaries (in
which case, the Borrower and such Restricted Subsidiary shall be co-applicants
with respect to such Letter of Credit), in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time while the L/C Commitment remains in effect as set forth in Section
2.09(ab).  This Section shall not be construed to impose an obligation upon
theany Issuing Bank to issue any Letter of Credit that is inconsistent with the
terms and conditions of this Agreement.  Notwithstanding anything to the
contrary contained in this Section 2.23 or elsewhere in this Agreement, in the
event that a Lender is a Defaulting Lender (i) the Revolving Commitment
Percentage of such Defaulting Lender with respect to any L/C Exposure will
automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Lenders that are not Defaulting Lenders pro rata in
accordance with their respective Commitments; provided, that (x) with respect to
each non-Defaulting Lender, its Credit Exposure may not in any event exceed its
Commitment as in effect at the time of such reallocation and (y) subject to
Section 10.19, neither such reallocation nor any payment by a non-Defaulting
Lender pursuant thereto will constitute a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing BankBanks or any other Lender
may have against such Defaulting Lender or cause such Defaulting Lender to be a
non-Defaulting Lender and (ii) to the extent that any portion (the
“unreallocated portion”) of the Revolving Commitment Percentage of such
Defaulting Lender with respect to any L/C Exposure cannot be so reallocated, the
Borrower will promptly, and in no event later than one Business Day after any
demand by the Administrative Agent (at the direction of theany Issuing Bank),
(x) cash collateralize its obligations to the relevant Issuing BankBanks in
respect of such L/C Exposure, in an amount at least equal to the aggregate
amount of the unreallocated portion of such L/C Exposure, or (y) make other
arrangements reasonably satisfactory to the Administrative Agent and to the
relevant Issuing BankBanks to protect them against the risk of non-payment by
such Defaulting Lender.  Notwithstanding the foregoing, theno Issuing Bank shall
have noany obligation to issue new Letters of Credit, or to extend, renew or
amend existing Letters of Credit until such unreallocated portion of L/C
Exposure is cash collateralized in accordance with clause (x) above or such
other arrangements are made in accordance with clause (y) above.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or fax to
thean Issuing Bank and the Administrative Agent (at least five Business Days
prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter

105

 

 

1005940296v112

--------------------------------------------------------------------------------

 

of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, the date of issuance, amendment, renewal or extension, the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
below), the currency and amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare such Letter of Credit.  A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension
(i) with regard to any Issuing Bank individually, the L/C Exposure with respect
to Letters of Credit issued by such Issuing Bank shall not exceed its respective
L/C Fronting Sublimit, (ii) the L/C Exposure with regard to all Letters of
Credit shall not exceed $50,000,00090,000,000 and (iii) the Aggregate Credit
Exposure shall not exceed the Total Commitment.

(c)Expiration Date.  Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the
Initial2020 Revolving Maturity Date, except to the extent cash collateralized or
backstopped pursuant to arrangements reasonably satisfactory to the applicable
Issuing Bank at the time of issuance or renewal thereof, unless such Letter of
Credit expires by its terms on an earlier date; provided, however, that a Letter
of Credit may, upon the request of the Borrower, include a provision whereby
such Letter of Credit shall be renewed automatically for additional consecutive
periods of 12 months or less (but not beyond the date that is five Business Days
prior to the Initial2020 Revolving Maturity Date, except to the extent cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the applicable Issuing Bank at the time of issuance or renewal thereof,
unless the applicable Issuing Bank notifies the beneficiary thereof at least 30
days (or such longer period as may be specified in such Letter of Credit) prior
to the then-applicable expiration date that such Letter of Credit will not be
renewed.

(d)Participations.  By the issuance of a Letter of Credit by any Issuing Bank
and without any further action on the part of thesuch Issuing Bank or the
Lenders, the applicable Issuing Bank hereby grants to each Lender, and each such
Lender hereby acquires from thesuch Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Revolving Commitment Percentage of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit.  In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of thesuch Issuing Bank, such
Lender’s Revolving Commitment Percentage of each L/C Disbursement made by
thesuch Issuing Bank and not reimbursed by the Borrower (or, if applicable,
another party pursuant to its obligations under any other Loan Document)
forthwith on the date due as provided in Section 2.02(f).  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or because of the
currency of the Letter of Credit, and that each such

106

 

 

1005940296v112

--------------------------------------------------------------------------------

 

payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e)Reimbursement.  If theany Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement on the same Business Day that it
has received notice from thesuch Issuing Bank that payment of such draft will be
made, or, if the Borrower shall have received such notice later than 10:00 a.m.,
New York City time, on any Business Day, not later than 12:00 (noon) New York
City time, on the immediately following Business Day.  The amount to be paid in
respect of an L/C Disbursement in an Alternative Currency shall be paid in the
Alternative Currency in which the L/C Disbursement was made unless (A) the
applicable Issuing Bank shall have specified in applicable notice requesting
payment that it will require payment in Dollars or (B) in the absence of any
such request from the applicable Issuing Bank, the Borrower shall have notified
thesuch Issuing Bank promptly upon receipt of such notice that the Borrower will
make the payment required with respect to the L/C Disbursement in Dollars.  In
the case of any payment in Dollars with respect to an L/C Disbursement
denominated in an Alternative Currency, the applicable Issuing Bank shall notify
the Borrower of the Dollar Equivalent of the applicable payment promptly
following determination thereof.

(f)Obligations Absolute.  The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i)any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii)any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

(iii)the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, theany Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv)any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)payment by thean Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not comply with the terms of such Letter
of Credit;

107

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(vi)any other act or omission to act or delay of any kind of the Issuing
BankBanks, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Borrower’s obligations hereunder; and

(vii)any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or in the relevant currency
markets generally.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of theany Issuing Bank.  However, the foregoing shall not be
construed to excuse theany Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by thesuch Issuing
Bank’s bad faith, gross negligence or willful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  It is further understood and agreed that thean Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) thesuch Issuing Bank’s exclusive reliance on the documents presented
to it under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
thesuch Issuing Bank.

(g)Disbursement Procedures.  TheEach Issuing Bank shall, promptlywithin the
period stipulated by the terms and conditions of a Letter of Credit, following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. TheAfter such examination, such Issuing Bank
shall as promptly as possible give telephonic notification, confirmed by fax, to
the Administrative Agent and the Borrower of such demand for payment and whether
thesuch Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse thesuch Issuing Bank and the
Lenders with respect to any such L/C Disbursement.

(h)Interim Interest.  If thean Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of thesuch Issuing Bank, for each day from and
including the date of such L/C

108

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Disbursement, to but excluding the earlier of the date of payment by the
Borrower or the date on which interest shall commence to accrue thereon as
provided in Section 2.02(f), at the rate per annum that would apply to such
amount if such amount were an ABR Loan.

(i)Resignation or Removal of thean Issuing Bank.  TheAny Issuing Bank may
(x) resign at any time by giving 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower, and may so long as a
successor Issuing Bank has been appointed with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed) to replace the retiring
Issuing Bank (provided, that the consent of the Borrower shall not be required
(i) in the case of a successor Issuing Bank that is another Lender or (ii) after
the occurrence and during the continuance of any Event of Default pursuant to
Section 8.01(a) or 8.01(f)) and (y) be removed at any time by the Borrower by
notice to thesuch Issuing Bank, the Administrative Agent and the Lenders.  Upon
the acceptance of any appointment as thean Issuing Bank hereunder by a Lender
that shall agree to serve as the successor Issuing Bank, such successor shall
succeed to and become vested with all the interests, rights and obligations of
the retiring Issuing Bank.  At the time such removal or resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.05(c)(ii).  The acceptance of any appointment as thean Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.  After the resignation or removal of thean Issuing Bank hereunder, the
retiring Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of thean Issuing Bank under this Agreement and the
other Loan Documents with respect to Letters of Credit issued by it prior to
such resignation or removal, but shall not be required to issue additional
Letters of Credit.  In the event that (x) any Issuing Bank ceases to be a Lender
(excluding an Issuing Bank that is a Defaulting Lender and an Issuing Bank that
has assigned its interest without the prior written consent of the Borrower) or
(y) the Administrative Agent resigns pursuant to Article IX, any outstanding
Letter of Credit issued by such Issuing Bank (or the Administrative Agent in its
capacity as Issuing Bank) shall be cash collateralized or backstopped pursuant
to arrangements satisfactory to thesuch Issuing Bank in its sole discretion.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date in the
currency of the L/C Exposure or, if denominated in an Alternative

109

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Currency, at the option of the applicable Issuing Bank or the Borrower, in
Dollars in an amount equal to the Dollar Equivalent of such amount to be
deposited, provided that the obligation to deposit such cash will become
effective immediately, and such deposit will become immediately payable in
immediately available funds, without demand or notice of any kind, upon the
occurrence of an Event of Default described in Section 8.01(f) or Section
8.01(g).  Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the Obligations.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits in Cash Equivalents, which investments shall be made at the
option and sole discretion of the Administrative Agent, such deposits shall not
bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall (i) automatically be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
L/C Disbursements for which it has not been reimbursed, (ii) be held for the
satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy the
Obligations.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.

(k)Additional Issuing Banks.  The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of this Agreement,
subject to reporting requirements reasonably satisfactory to the Administrative
Agent with respect to issuances, amendments, extensions and terminations of
Letters of Credit by such additional issuing bank.  Any Lender designated as an
issuing bank pursuant to this paragraph (k) shall be deemed to be an “Issuing
Bank” (in addition to being a Lender) in respect of Letters of Credit issued or
to be issued by such Lender, and, with respect to such Letters of Credit, such
term shall thereafter apply to the othersuch Issuing Bank and such Lender.

(l)Existing Letters of Credit.  

(i)Part I of Schedule 2.23 contains a schedule of certain letters of credit
issued prior to the Restatement Date by the Issuing Bank listed on such Schedule
for the account of the Borrower.  On the Restatement Date (i) such letters of
credit, to the extent then outstanding, shall be deemed to be Letters of Credit
issued pursuant to this Section 2.23 for the account of the Borrower, (ii) the
face amount of such letters of credit shall be included in the calculation of
L/C Exposure and (iii) all liabilities of the Borrower with respect to such
letters of credit shall constitute Obligations.

110

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(ii)Part II of Schedule 2.23 contains a schedule of certain letters of credit
issued from and after the Restatement Date and prior to the Second Amendment
Closing Date by the Issuing Bank listed on such Schedule for the account of the
Borrower.  On the Second Amendment Closing Date (i) such letters of credit, to
the extent then outstanding, shall be deemed to be Letters of Credit issued
pursuant to this Section 2.23 for the account of the Borrower, (ii) the face
amount of such letters of credit shall be included in the calculation of L/C
Exposure and (iii) all liabilities of the Borrower with respect to such letters
of credit shall constitute Obligations.

Section 2.24.Incremental Facility.

(a)So long as no Event of Default under Section 8.01(a) or 8.01(f) exists or
would arise therefrom, the Borrower shall have the right, at any time and from
time to time after the Restatement Date, (i) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments”), (ii) to increase the Existing Tranche of
Commitments by requesting new Commitments be added to an Existing Tranche of
Commitments (the “Supplemental Revolving Commitments”), and (iii) to request new
synthetic or other letter of credit facility commitments under one or more new
synthetic or other letter of credit facilities to be included in this Agreement
(together with the Incremental Revolving Commitments and the Supplemental
Revolving Commitments, the “Incremental Commitments”), provided that, the
aggregate amount of Incremental Commitments permitted pursuant to this Section
2.24 shall not exceed, at the time the respective Incremental Commitment becomes
effective (and after giving effect to the incurrence of Indebtedness in
connection therewith and the application of proceeds of any such Indebtedness to
refinance such other Indebtedness), an amount that could then be incurred under
this Agreement in compliance with Section 7.01(b)(i)(I).  Any loans made in
respect of any such Incremental Commitment (other than Supplemental Revolving
Commitments) shall be made by creating a new Tranche.

(b)Each request from the Borrower pursuant to this Section 2.24 shall set forth
the requested amount and proposed terms of the relevant Incremental
Commitments.  The Incremental Commitments (or any portion thereof) may be made
by any existing Lender or by any other bank or financial institution (any such
bank or other financial institution, an “Additional Lender”) subject, in the
case of any Incremental Revolving Commitments and Supplemental Revolving
Commitments (if such Additional Lender is not already a Lender hereunder or any
affiliate of a Lender hereunder) to the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed).

(c)Supplemental Revolving Commitments shall become commitments under this
Agreement pursuant to a supplement specifying the Tranche of Commitments to be
increased, executed by the Borrower and each increasing Lender substantially in
the form attached hereto as Exhibit H-1 (the “Increase Supplement”) or by each
Additional Lender substantially in the form attached hereto as Exhibit H-2 (the
“Lender Joinder Agreement”), as the case may be, which shall be delivered to the
Administrative Agent

111

 

 

1005940296v112

--------------------------------------------------------------------------------

 

for recording in the Register.  An Increase Supplement or Lender Joinder
Agreement may, without the consent of any other Lender, effect such amendments
to the Loan Documents as may be necessary or appropriate, in the opinion of the
Borrower and the Administrative Agent, to effect the provisions of this Section
2.24.  Upon effectiveness of the Lender Joinder Agreement, each Additional
Lender shall be a Lender for all intents and purposes of this Agreement and the
commitments made pursuant to such Supplemental Revolving Commitment shall be
Commitments.  Upon the effectiveness of the Increase Supplement or the Lender
Joinder Agreement, as the case may be, in each case with respect to any
Supplemental Revolving Commitments, outstanding Loans and/or participations in
outstanding L/C Exposure of the applicable Existing Tranche, as the case may be,
shall be reallocated (and the increasing Lender or joining Additional Lender, as
applicable, shall make appropriate payments representing principal, with the
Borrower making any necessary payments of accrued interest) so that after giving
effect thereto the increasing Lender or the joining Additional Lender, as the
case may be, and the other Lenders of the applicable Existing Tranche share
ratably in the total Aggregate Credit Exposure in accordance with the applicable
Commitments (and notwithstanding Section 10.05, no Borrower shall be liable for
any amounts under Section 10.05 as a result of such reallocation).

(d)Incremental Commitments (other than Supplemental Revolving Commitments) shall
become commitments under this Agreement pursuant to an amendment (an
“Incremental Commitment Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower and each Additional Lender.  An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.24, provided, however, that (i) (A) the Incremental
Commitments will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured (any incremental loans drawn
thereunder, the “Incremental Loans”) on a pari passu or (at the Borrower’s
option) junior basis by the same collateral securing the Loans, (B) the
Incremental Commitments and any Incremental Loans shall rank pari passu in right
of payment with or (at the Borrower’s option) junior to the Loans and (C) no
Incremental Commitment Amendment may provide for (I) any Incremental Commitment
or any Incremental Loans to be secured by any Collateral or other assets of any
Loan Party that do not also secure the Loans and (II) so long as any Loans
(other than Incremental Loans) are outstanding, any mandatory prepayment
provisions that do not also apply to the Loans on a pro rata basis following the
occurrence of an acceleration of the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) the maturity
date of such Incremental Commitments shall be no earlier than the Initial2020
Revolving Maturity Date (other than an earlier maturity date for customary
bridge financings, which, subject to customary conditions (as determined by the
Borrower in good faith), would either be automatically converted into or
required to be exchanged for permanent financing which does not provide for an
earlier maturity date than the Initial2020 Revolving Maturity Date); (iv) the
interest rate margins applicable to the loans made pursuant to the Incremental
Commitments shall be determined by the Borrower and the applicable Additional
Lenders; (v) such Incremental Commitment Amendment may provide for the

112

 

 

1005940296v112

--------------------------------------------------------------------------------

 

inclusion, as appropriate, of Additional Lenders in any required vote or action
of the Required Lenders or of the Lenders of each Tranche hereunder and may
provide class protection for any additional credit facilities; and (vi) the
other terms and documentation in respect thereof, to the extent not consistent
with this Agreement as in effect prior to giving effect to the Incremental
Commitment Amendment, shall otherwise be reasonably satisfactory to the
Borrower.

Section 2.25.Extension Amendments.

(a)The Borrower may at any time and from time to time request that all or a
portion, including one or more Tranches, of any commitments or the Loans
(including any Extended Loans under an Existing Tranche) be converted to extend
the termination date thereof and scheduled maturity date(s) of any payment of
principal or scheduled termination date(s) of any commitments, as applicable,
with respect to all or a portion of any principal or committed amount of any
Existing Tranche (any such Existing Tranche which has been so extended,
“Extended Tranche,” the Loans of such Tranche, the “Extended Loans” and the
Loans of such Tranche, the “Extended Revolving Loans” and the commitments of
such Tranche, the “Extended Revolving Commitments”) and to provide for other
terms consistent with this Section 2.25; provided that any applicable Minimum
Extension Condition shall be satisfied unless waived by the Borrower.  In order
to establish any Extended Tranche, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Tranche) (an “Extension Request”) setting
forth the proposed terms of the Extended Tranche to be established, which terms
shall be identical to those applicable to the Existing Tranche from which they
are to be extended (the “Specified Existing Tranche”) except (x) all or any of
the final maturity dates of such Extended Tranches shall be delayed to later
dates than the final maturity dates of the Specified Existing Tranche, (y) (A)
the interest margins with respect to the Extended Tranche may be higher or lower
than the interest margins for the Specified Existing Tranche and/or (B)
additional fees may be payable to the Lenders providing such Extended Tranche in
addition to or in lieu of any increased margins contemplated by the preceding
clause (A) and (z) the commitment fee, if any, with respect to the Extended
Tranche may be higher or lower than the commitment fee, if any, for the
Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided that, notwithstanding anything to the
contrary in this Section 2.25 or otherwise, assignments and participations of
Extended Revolving Commitments shall be governed by the same or, at the
Borrower’s discretion, more restrictive assignment and participation provisions
applicable to Initial Revolving Commitments and 2020 Revolving Commitments, as
applicable, set forth in Section 10.04.  No Lender shall have any obligation to
agree to have any of its Existing Loans or, if applicable, commitments of any
Existing Tranche converted into an Extended Tranche pursuant to any Extension
Request.  Any Extended Tranche shall constitute a separate Tranche of Loans
(and, if applicable, commitments) from the Specified Existing Tranches and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

(b)The Borrower shall provide the applicable Extension Request at least ten (10)
Business Days (or such shorter period as the Administrative Agent may agree in
its

113

 

 

1005940296v112

--------------------------------------------------------------------------------

 

reasonable discretion) prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond.  Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Specified Existing Tranche that it has elected to
convert into an Extended Tranche.  In the event that the aggregate amount of the
Specified Existing Tranche subject to Extension Elections exceeds the amount of
Extended Tranches requested pursuant to the Extension Request, the Specified
Existing Tranches subject to Extension Elections shall be converted to Extended
Tranches on a pro rata basis based on the amount of Specified Existing Tranches
included in each such Extension Election.  The Borrower may amend, revoke or
replace an Extension Request pursuant to procedures reasonably acceptable to the
Administrative Agent at any time prior to the date (the “Extension Request
Deadline”) on which Lenders under the applicable Existing Tranche are requested
to respond to the Extension Request.  Any Lender may revoke an Extension
Election at any time prior to 5:00 p.m. on the date that is two Business Days
prior to the Extension Request Deadline, at which point the Extension Election
becomes irrevocable (unless otherwise agreed by the Borrower).  The revocation
of an Extension Election prior to the Extension Request Deadline shall not
prejudice any Lender’s right to submit a new Extension Election prior to the
Extension Request Deadline.

(c)Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in
Section 2.25(a) clauses (x) to (z) and which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.25(c) and
notwithstanding anything to the contrary set forth in Section 10.08, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Tranches established thereby) executed by the Loan Parties, the
Administrative Agent, and the Extending Lenders.  Notwithstanding anything to
the contrary in this Agreement and without limiting the generality or
applicability of Section 10.08 to any Section 2.25 Additional Amendments, any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, a “Section 2.25 Additional Amendment”) to this Agreement
and the other Loan Documents; provided that such Section 2.25 Additional
Amendments do not become effective prior to the time that such Section 2.25
Additional Amendments have been consented to (including pursuant to consents
applicable to holders of any Extended Tranches provided for in any Extension
Amendment) by such of the Lenders, the Borrower and other parties (if any) as
may be required in order for such Section 2.25 Additional Amendments to become
effective in accordance with Section 10.08; provided, further, that no Extension
Amendment may provide for (a) any Extended Tranche to be secured by any
Collateral or other assets of any Loan Party that does not also secure the
Existing Tranches and (b) so long as any Existing Tranches are outstanding, any
mandatory prepayment provisions that do not also apply to the Existing Tranches
on a pro rata basis after the occurrence of an acceleration of the Loans.  It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement

114

 

 

1005940296v112

--------------------------------------------------------------------------------

 

and the other Loan Documents authorized by this Section 2.25 and the
arrangements described above in connection therewith except that the foregoing
shall not constitute a consent on behalf of any Lender to the terms of any
Section 2.25 Additional Amendment.  In connection with any Extension Amendment,
the Borrower shall deliver an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment, this
Agreement as amended thereby, and such of the other Loan Documents (if any) as
may be amended thereby.

(d)Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Tranche is converted to extend the related
scheduled maturity date(s) in accordance with paragraph (a) above (an “Extension
Date”), in the case of the Specified Existing Tranche of each Extending Lender,
the aggregate principal amount of such Specified Existing Tranche shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Tranche so converted by such Lender on such date, and such Extended Tranches
shall be established as a separate Tranche from the Specified Existing Tranche
and from any other Existing Tranches (together with any other Extended Tranches
so established on such date) and (B) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Tranches, such Loans (and any related participations) shall be deemed to be
allocated as Extended Loans (and related participations) and Existing Loans (and
related participations) in the same proportion as such Extending Lender’s
applicable Specified Existing Tranches to the applicable Extended Tranches so
converted by such Lender on such date.

(e)If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such Lender, a “Non-Extending
Lender”) then the Borrower may, on notice to the Administrative Agent and the
Non-Extending Lender, (A) replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
10.04 (with the assignment fee and any other costs and expenses to be paid by
the Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender; provided, further, that the applicable assignee shall have
agreed to provide Loans and/or a commitment on the terms set forth in such
Extension Amendment; and provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender (or, at the Borrower’s
option, the Borrower) to such Non-Extending Lender concurrently with such
Assignment and Acceptance or (B) prepay the Loans and, at the Borrower’s option,
if applicable, terminate the commitments of such Non-Extending Lender, in whole
or in part, subject to Section 10.05, without premium or penalty.   In
connection with any such replacement under this Section 2.25, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
replacement Lender executes and delivers such Assignment and Acceptance and/or
such other documentation and (b) the date as of which all obligations of the
Borrower owing to the Non-Extending

115

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender (or, at the Borrower’s option, the Borrower) to such
Non-Extending Lender, then such Non-Extending Lender shall be deemed to have
executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Non-Extending Lender.

(f)Following any Extension Date, with the written consent of the Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans or
commitments, as applicable, deemed to be an Extended Loan or commitment, as
applicable, under the applicable Extended Tranche on any date (each date, a
“Designation Date”) prior to the maturity date of such Extended Tranche;
provided that such Lender shall have provided written notice to the Borrower and
the Administrative Agent at least 10 Business Days prior to such Designation
Date (or such shorter period as the Administrative Agent may agree in its
reasonable discretion).  Following a Designation Date, the Existing Loans or
commitments, as applicable, held by such Lender so elected to be extended will
be deemed to be Extended Loans or commitments, as applicable, of the applicable
Extended Tranche, and any Existing Loans held by such Lender not elected to be
extended, if any, shall continue to be “Existing Loans” of the applicable
Tranche.

(g)With respect to all Extension Requests consummated by the Borrower pursuant
to this Section 2.25, (i) such extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Sections 2.12 and 2.13 and
(ii) no Extension Request is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such extension that a
minimum amount (to be determined and specified in the relevant Extension Request
in the Borrower’s sole discretion and may be waived by the Borrower) of Existing
Loans of any or all applicable Tranches be extended.  The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this Section
2.25 (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Loans on such terms as may be set forth in
the relevant Extension Request) and hereby waive the requirements of any
provision of this Agreement (including Sections 2.12, 2.13 and 2.17) or any
other Loan Document that may otherwise prohibit any such extension or any other
transaction contemplated by this Section 2.25.

Section 2.26.Specified Refinancing Facilities.

(a)The Borrower may, from time to time, add one or more new revolving credit
facilities (the “Specified Refinancing Facilities”) to the Facilities to
refinance all or any portion of any Tranche of Loans (or unused
Commitments) under this Agreement; provided that (i) the Specified Refinancing
Facilities will not be guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors, and will be secured on a pari passu or (at the
Borrower’s option) junior basis by the same Collateral securing the Loans, (ii)
the Specified Refinancing Facilities and revolving loans drawn thereunder (the

116

 

 

1005940296v112

--------------------------------------------------------------------------------

 

“Specified Refinancing Loans”) shall rank pari passu in right of payment with or
(at the Borrower’s option) junior to the Loans, (iii) no Specified Refinancing
Amendment may provide for any Specified Refinancing Facility or any Specified
Refinancing Loans to be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans, (iv) the Specified Refinancing
Facilities will have such pricing, amortization and optional and mandatory
prepayment terms as may be agreed by the Borrower and the applicable Lenders
thereof, (v) the maturity date of any Specified Refinancing Facility shall be no
earlier than, and no scheduled mandatory commitment reduction in respect thereof
shall be required prior to, the Maturity Date of the Tranche being refinanced
(other than an earlier Maturity Date for customary bridge financings, which,
subject to customary conditions (as determined by the Borrower in good faith),
would either be automatically converted into or required to be exchanged for
permanent financing which does not provide for an earlier maturity date than the
maturity date of the Tranche being refinanced), and (vi) the net proceeds of
such Specified Refinancing Facility shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Loans
being so refinanced (and a corresponding amount of Commitments shall be
permanently reduced) pursuant to Section 2.12.

(b)Each request from the Borrower pursuant to this Section 2.26 shall set forth
the requested amount and proposed terms of the relevant Specified Refinancing
Facility.  The Specified Refinancing Facilities (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution (any
such bank or other financial institution, an “Additional Specified Refinancing
Lender,” and the Additional Specified Refinancing Lenders together with any
existing Lender providing Specified Refinancing Facilities, the “Specified
Refinancing Lenders”); provided that if such Additional Specified Refinancing
Lender is not already a Lender hereunder or an Affiliate of a Lender hereunder,
the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required.

(c)Specified Refinancing Facilities shall become facilities under this Agreement
pursuant to a Specified Refinancing Amendment to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower and each
applicable Specified Refinancing Lender.  Any Specified Refinancing Amendment
may, without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.26, in each
case on terms consistent with this Section 2.26.

(d)Any loans made in respect of any such Specified Refinancing Facility shall be
made by creating a new Tranche.  Any Specified Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the Borrower or any
Restricted Subsidiary, pursuant to any Specified Refinancing Facility
established thereby; provided that no Issuing Bank shall be obligated to provide
any such Letters of Credit unless it has consented (in its sole discretion) to
the applicable Specified Refinancing Amendment.

117

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(e)The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Specified Refinancing Amendment.  Each of the parties
hereto hereby agrees that, upon the effectiveness of any Specified Refinancing
Amendment, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary or appropriate to reflect the existence and terms of the
Specified Refinancing Facilities incurred pursuant thereto (including the
addition of such Specified Refinancing Facilities as separate “Facilities” and
“Tranches” hereunder and treated in a manner consistent with the Facilities
being refinanced, including for purposes of prepayments and voting).  Any
Specified Refinancing Amendment may, without the consent of any Person other
than the Borrower, the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned) and the Lenders providing such Specified
Refinancing Facilities, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.26.  In addition, if so provided in the relevant Specified Refinancing
Amendment and with the consent of each Issuing Bank (not to be unreasonably
withheld, delayed or conditioned), participations in Letters of Credit expiring
on or after the scheduled Maturity Date in respect of the respective Tranche of
Loans or commitments shall be reallocated from Lenders holding such Commitments
to Lenders holding commitments under Specified Refinancing Facilities in
accordance with the terms of such Specified Refinancing Amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding commitments under such Specified Refinancing
Facilities, be deemed to be participation interests in respect of such
commitments under such Specified Refinancing Facilities and the terms of such
participation interests (including the commission applicable thereto) shall be
adjusted accordingly.

ARTICLE III
[RESERVED]

ARTICLE IV
CONDITIONS PRECEDENT

The obligations of the Lenders to make Loans and of theeach Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:

Section 4.01.All Credit Events after the Restatement Date. On the date of each
Borrowing (other than a conversion or a continuation of a Borrowing) and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit
(each such event being called a “Credit Event”):

(a)The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b).

118

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(b)The representations and warranties of the Loan Parties set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such date, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date and (ii) the representations and warranties contained in Section 5.05(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a) and (b).

(c)At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02.Conditions to Effectiveness On the Restatement Date.

(a)The Administrative Agent shall have received executed counterparts of this
Agreement and the Guaranty by each Loan Party, as applicable.

(b)[Reserved].

(c)The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of (i) Debevoise &
Plimpton LLP, and (ii) Richards, Layton & Finger, PA, special Delaware counsel,
in each case (A) dated the Restatement Date, and (B) addressed to the Issuing
Bank, the Administrative Agent and the Lenders.

(d)The Administrative Agent shall have received (i) a copy of the certificate or
articles of incorporation, partnership agreement or other constitutive document,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State or comparable office of the state of its
organization or, if consented to by the Administrative Agent (not to be
unreasonably withheld or delayed), by a Responsible Officer of the relevant Loan
Party, and a certificate as to the good standing of each Loan Party as of a
recent date, from such Secretary of State; (ii) a certificate of a Responsible
Officer of each Loan Party dated the Restatement Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws, partnership
agreement, limited liability company agreement (or other equivalent documents)
of such Loan Party as in effect on the Restatement Date and at all times since a
date immediately prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors, members or partners or shareholders (or
other equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation, partnership
agreement

119

 

 

1005940296v112

--------------------------------------------------------------------------------

 

or other constitutive document of such Loan Party have not been amended since
the date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; and
(iii) a certificate of another officer as to the incumbency and specimen
signature of a Responsible Officer executing the certificate pursuant to clause
(ii) above.

(e)All Fees and other reasonable fees, costs and expenses due and payable on or
prior to the Restatement Date (including Attorney Costs and expenses of any
other advisors), to the extent invoiced at least two Business Days prior to the
Restatement Date (except as otherwise reasonably agreed by the Borrower), and
other compensation payable to the Administrative Agent, the Joint Lead Arrangers
and the Lenders required to be reimbursed or paid by the Borrower hereunder or
under any other Loan Document on the Restatement Date, shall have been paid.

(f)This Agreement shall have been designated as a Refinancing Agreement with
respect to the 2012 Credit Agreement for purposes of the Security Agreement and
the Security Agreement and the Intellectual Property Security Agreements shall
be in full force and effect on the Restatement Date, and true and correct copies
of such Security Documents shall have been delivered to the Collateral Agent.

(g)The Administrative Agent shall have received the results of a search of the
Uniform Commercial Code filings (or equivalent filings) made with respect to the
Loan Parties in the states (or other jurisdictions) of formation of such
Persons, together with copies of the financing statements (or similar documents)
disclosed by such search, and accompanied by evidence satisfactory to the
Administrative Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 7.05 or have been or will
be contemporaneously released or terminated.

(h)The Borrower shall have paid or cause to be paid to the Administrative Agent
for the ratable account of each Lender a fee in an amount equal to 0.25% of the
Initial Revolving Commitment of each Lender.

(i)The Administrative Agent shall have received a duly completed Borrowing
Request from the Borrower substantially in the form of Exhibit B.

(j)The Borrower shall have delivered a notice, which notice shall be conditional
with the effectiveness of this Agreement, terminating the commitments under the
2012 Credit Agreement and such commitments shall have been, or shall
concurrently with the effectiveness of this Agreement be, terminated.

(k)As of the Restatement Date, no Default or Event of Default shall have
occurred and be continuing.

(l)The representations and warranties of the Loan Parties set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the Restatement Date with the same effect as though made
on and

120

 

 

1005940296v112

--------------------------------------------------------------------------------

 

as of such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

(m)The Administrative Agent shall have received, at least 3 days prior to the
Restatement Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the USA PATRIOT Act, as
has been reasonably requested in writing at least 5 days prior to the
Restatement Date.

(n)In connection with any Letter of Credit being issued on the Restatement Date,
the Issuing Bank and the Administrative Agent shall have received a notice
requesting the issuance of such Letter of Credit as required by Section 2.23(b)
or as otherwise agreed by the Issuing Bank and the Administrative Agent.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

Section 5.01.Existence, Qualification and Power; Compliance with Laws.  Each
Loan Party (a) is a Person (i) duly organized or formed and validly existing and
(ii) in good standing (to the extent such concept has a legally recognized
meaning in its jurisdiction of organization) under the Laws of the jurisdiction
of its organization, (b) has all requisite corporate or other organizational
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all applicable Laws and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a)(i) (other than as to
the Borrower and any Material Subsidiary that is a Loan Party), clause (a)(ii)
(other than as to the Borrower) or clauses (b)(i), (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

Section 5.02.Authorization; No Contravention.  (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (i) are within such Loan
Party’s corporate or other powers and have been duly authorized by all necessary
corporate or other organizational action and (ii) do not and will not
(A) contravene the terms of any of such Person’s Organization Documents;
(B) conflict with or result in any breach or contravention of, or require any
payment to be made under (in each case other than in respect of Indebtedness to
be repaid in connection with the Transactions), (x) any Contractual Obligation
to which such Person is a party or affecting such Person or the properties of
such Person or any of its Restricted Subsidiaries or (y) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (C) violate any Law; except in the case of
clauses (ii)(A) (other than as to the Borrower), (ii)(B) and (ii)(C) to the
extent that such conflict, breach,

121

 

 

1005940296v112

--------------------------------------------------------------------------------

 

contravention or payment would not reasonably be expected to have a Material
Adverse Effect and (b) the execution, delivery and performance by each Loan
Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions do not or will not result in the creation of
any Lien under any Contractual Obligation to which such Person is a party or by
which such Person or the properties of such Person or any of its Restricted
Subsidiaries is bound (other than as permitted by Section 7.05).

Section 5.03.Governmental Authorization; Other Consents.  No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Security Documents, (c) the perfection or
maintenance of the Liens created under the Security Documents (including the
priority thereof) or (d) the exercise by the Collateral Agent, Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Security Documents, except for
(i) actions, filings and registrations necessary to perfect the Liens on the
Collateral and the priority thereof granted by the Loan Parties in favor of the
Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain, take, give or make would not reasonably be expected to have a
Material Adverse Effect.

Section 5.04.Binding Effect.

(a)This Agreement and each other Loan Document has been duly executed and
delivered by Holdings and each Loan Party that is a party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of Holdings and such Loan Party, enforceable against Holdings and
each Loan Party that is party thereto in accordance with its terms, in each case
except as such enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity.

Section 5.05.Financial Statements; No Material Adverse Effect.

(a)The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b)Since September 30, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect on the business, operations, assets,
liabilities (actual or

122

 

 

1005940296v112

--------------------------------------------------------------------------------

 

contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole.

Section 5.06.Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing, at
law, in equity, in arbitration or before any Governmental Authority, by or
against the Borrower or any of its Restricted Subsidiaries or against any of
their properties or revenues (i) as of the Restatement DateSecond Amendment
Closing, that pertain to this Agreement, any other Loan Document or the
consummation of the Transactions or (ii) that would reasonably be expected to
have a Material Adverse Effect.

Section 5.07.No Default.  Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.08.Ownership of Property; Liens.  Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or valid leasehold
interests in, or easements or other limited property interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.05 and except where the
failure to have such title or other interests would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09.Environmental Compliance.

(a)There are no claims against the Borrower or its Restricted Subsidiaries
alleging potential liability or responsibility for violation of any
Environmental Law binding on their respective businesses, operations and
properties that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b)Except as would not reasonably be expected to have a Material Adverse Effect,
(i) none of the properties currently or formerly owned or operated by the
Borrower or any of its Restricted Subsidiaries is listed or proposed for listing
on the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) there are no underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by the Borrower or any of its
Restricted Subsidiaries, or on any property formerly owned or operated by the
Borrower or any of its Restricted Subsidiaries requiring investigation,
remediation, mitigation, removal, or assessment, or other response, remedial or
corrective action, pursuant to Environmental Law; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by the
Borrower or any of its Restricted Subsidiaries; and (iv) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by the Borrower or any of its Restricted Subsidiaries
except for such releases, discharges or disposal that were in material
compliance with Environmental Laws.

123

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(c)The properties currently or formerly owned or leased by the Borrower or its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require remedial action
under, or (iii) would reasonably be expected to give rise to liability under,
Environmental Laws, except for violations, remedial actions and liabilities
that, in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

(d)Neither the Borrower nor any of its Restricted Subsidiaries is undertaking,
and has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

(e)All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by the Borrower or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.

Section 5.10.Taxes.  The Borrower and its Restricted Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (a) which are not overdue by more than thirty (30) days, (b) which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP or
(c) with respect to which the failure to make such filing or payment would not
reasonably be expected to have a Material Adverse Effect.

Section 5.11.ERISA Compliance.

(a)Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other Federal or state Laws, except as would not reasonably be expected to
result in a Material Adverse Effect.  Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
from the IRS or an application for such a letter will be submitted to the IRS
within the applicable required time period with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification, except as would not reasonably be expected to
result in a Material Adverse Effect.  Each Loan Party and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan, except as would not reasonably be expected to result in a
Material Adverse Effect.

124

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(b)There are no pending or, to the knowledge of the Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that would reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event or Foreign Benefit Event has occurred or, to the knowledge
of the Borrower, is reasonably expected to occur; (ii) no Pension Plan is in
“at-risk status” (as defined in Section 303(i)(4) of ERISA) and no application
for a waiver of the minimum funding standard has been filed with respect to any
Pension Plan; (iii) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability under Title IV of ERISA with
respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except, with respect to each of the foregoing clauses of this Section
5.11(c), as would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect.

Section 5.12.Subsidiaries; Equity Interests.  As of the date hereofSecond
Amendment Closing Date, no Loan Party has any Restricted Subsidiaries other than
those disclosed in SectionSchedule 5.12, and all of the outstanding Equity
Interests in such Restricted Subsidiaries that are owned by a Loan Party are
owned free and clear of all Liens except for Permitted Liens.  As of the date
hereofSecond Amendment Closing Date, Schedule 5.12 (a) sets forth the name and
jurisdiction of each Restricted Subsidiary, (b) sets forth the ownership
interest of the Borrower and any other Restricted Subsidiary in each Restricted
Subsidiary, including the percentage of such ownership and (c) identifies each
Restricted Subsidiary that is a Restricted Subsidiary the Equity Interests of
which are required to be pledged hereunder or under the Security Documents.

Section 5.13.Margin Regulations; Investment Company Act.

(a)The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used by the Borrower
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

(b)Neither the Borrower nor any other Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

125

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 5.14.USA PATRIOT Act.  Except to the extent it would not reasonably be
expected to have a Material Adverse Effect, to the extent applicable, each Loan
Party is in compliance with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (b) USA PATRIOT Act.

Section 5.15.Sanctioned Persons.  None of the Borrower or any Restricted
Subsidiary nor, to the knowledge of the Borrower, any director, officer or
employee of the Borrower or any Restricted Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); and the Borrower will not directly, or to its
knowledge, indirectly use the proceeds of the Loans or Letters of Credit for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

Section 5.16.Foreign Corrupt Practices Act.  Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, the Borrower has, and
to the knowledge of the Borrower each of its directors, officers, agents,
employees, and any person acting for or on behalf of the Borrower has, complied
with, and will comply with, the U.S. Foreign Corrupt Practices Act, as amended
from time to time, or any other applicable anti­bribery or anti-corruption law;
and except to the extent it would not reasonably be expected to have a Material
Adverse Effect, the Borrower has not, and to the knowledge of the Borrower none
of its directors, officers, agents, employees, and any person acting for or on
behalf of the Borrower, its directors, officers, agents or employees have, made,
offered, promised, or authorized, and the Borrower will not, and will use its
commercially reasonable efforts to cause each of its directors, officers,
agents, employees, and any person acting for or on its behalf to not, make,
offer, promise, or authorize, whether directly or indirectly, any payment, of
anything of value to:  (i) an executive, official, employee or agent of a
governmental department, agency or instrumentality, (ii) a director, officer,
employee or agent of a wholly or partially government-owned or -controlled
company or business, (iii) a political party or official thereof, or candidate
for political office or (iv) an executive, official, employee or agent of a
public international organization (e.g., the International Monetary Fund or the
World Bank) (“Government Official”); in each case while knowing or having a
reasonable belief that all or some portion will be used for the purpose
of:  (a) influencing any act, decision or failure to act by a Government
Official in his or her official capacity, (b) inducing a Government Official to
use his or her influence with a government or instrumentality to affect any act
or decision of such government or entity, or (c) securing an improper advantage;
in each case in order to obtain, retain, or direct business.

Section 5.17.Labor Matters.  As of the date hereofSecond Amendment Closing Date,
(a) there are no strikes, lockouts or slowdowns against the Borrower or any
Restricted Subsidiary pending or, to the knowledge of the Borrower, threatened;
(b) the hours worked by and payments made to employees of the Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters; (c) all payments due from the Borrower or any Restricted
Subsidiary on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability (if required in
accordance with GAAP) on the books of the Borrower or

126

 

 

1005940296v112

--------------------------------------------------------------------------------

 

such Restricted Subsidiary; and (d) the consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Restricted Subsidiary is bound, except, with respect to each of clauses
(a) through (d), as would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.18.Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished), in each case on or prior to the RestatementSecond Amendment Closing
Date, when taken as a whole, contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not materially
misleading; provided that, (A) with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by it to be reasonable at the time of
preparation, it being understood that projections are as to future events and
are not to be viewed as facts, that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and its Subsidiaries, that no assurance can be given that any
particular projection will be realized and that actual results during the period
or periods covered by any such projections may differ significantly from the
projected results and such differences may be material and that such projections
are not a guarantee of future financial performance and (B) that no
representation is made with respect to information of a general economic or
general industry nature.

Section 5.19.Intellectual Property; Licenses, Etc.  Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, logos, trade dress, goodwill associated with the
foregoing, domain names, copyrights, patents, trade secrets, know-how and other
intellectual property rights (including all registrations and applications for
registration of the foregoing) (collectively, “IP Rights”) that are necessary
for the operation of their respective businesses, except to the extent that the
failure to so own, or possess the right to use such IP Rights, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  To the knowledge of the Borrower, the conduct of the
business of each Loan Party and its Restricted Subsidiaries does not infringe,
misappropriate or otherwise violate any IP Rights of any other Person except for
such infringements, misappropriations or violations, which, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  There is no claim, investigation, suit or proceeding pending or, to the
knowledge of the Borrower, threatened in writing, against any Loan Party or any
of its Restricted Subsidiaries (i) challenging the validity, ownership or use of
any IP Rights of such Loan Party or any of its Restricted Subsidiaries or
(ii) alleging that the conduct of their respective businesses infringes,
misappropriates, or otherwise violates the IP Rights of any other Person, in
each case which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

Section 5.20.Solvency.  On the RestatementSecond Amendment Closing Date after
giving effect to the transactions contemplated hereby, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.

127

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 5.21.Senior Debt Status.  The Loans will be treated as senior debt under
the relevant documentation for any Subordinated Indebtedness of the Borrower or
any Guarantor.

Section 5.22.Valid Liens.  Each Security Document (other than the Mortgages) is,
or on execution and delivery thereof by the parties thereto will be, effective
to create (to the extent described therein) in favor of the Collateral Agent for
the benefit of the Secured Parties, legal, valid and enforceable Liens on, or
security interests in, the Collateral described therein to the extent required
by the terms thereof, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity,
(a) when financing statements and other filings in appropriate form are filed in
the offices of the Secretary of State of each Loan Party’s jurisdiction of
organization or formation and applicable documents are filed and recorded in the
United States Copyright Office and the United States Patent and Trademark Office
and (b) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Security Documents
(other than the Mortgages) shall constitute to the extent required by the terms
thereof fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral, in each case free and clear of
any Liens other than Liens permitted by Section 7.05.

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower, the applicable
Issuing Bank and the Administrative Agent in its sole discretion) shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

Section 6.01.Financial Statements.  Deliver to the Administrative Agent for
further distribution to each Lender:

(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower ending on or after December 31, 2017 (or
such longer period as would be permitted by the SEC if the Borrower (or any
Parent whose financial statements satisfy the Borrower’s reporting obligations
under this Section 6.01(a)) were then subject to SEC reporting requirements as a
non-accelerated filer; provided, that such longer period shall not apply if the
SEC provided such longer period exclusively to the Borrower (or such Parent)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, and
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Ernst & YoungKPMG LLP or any
other independent certified

128

 

 

1005940296v112

--------------------------------------------------------------------------------

 

public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than with
respect to, or resulting from, (x) any potential inability to satisfy the
covenant in Section 7.08 of this Agreement or any financial maintenance covenant
included in any other Indebtedness of the Borrower or its Subsidiaries on a
future date or in a future period or (y) an upcoming maturity date under the
Facility that is scheduled to occur within one year from the time such report
and opinion are delivered);

(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower ending on or after December 31, 2017 (or such longer period as would be
permitted by the SEC if the Borrower (or any Parent whose financial statements
satisfy the Borrower’s reporting obligations under this Section 6.01(b)) were
then subject to SEC reporting requirements as a non-accelerated filer; provided,
that such longer period shall not apply if the SEC provided such longer period
exclusively to the Borrower (or such Parent)), a consolidated balance sheet of
the Borrower as at the end of such fiscal quarter, and the related unaudited
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the fiscal year then ended,
and setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

(c)prior to a Qualifying IPO, as soon as available, but in any event no later
than sixty (60) days after the end of each fiscal year of the Borrower ending on
or after December 31, 2017, a budget prepared by management of the Borrower,
consistent with past practice or otherwise in form reasonably satisfactory to
the Administrative Agent for the fiscal year following such fiscal year then
ended (including a projected consolidated balance sheet and the related
consolidated statements of projected cash flow and projected income of the
Borrower and its Subsidiaries); and

(d)to the extent applicable, simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and 6.01(b)
above, related unaudited condensed consolidating financial statements reflecting
the material adjustments necessary (as determined by the Borrower in good faith)
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for any Parent on Form 10-K for any
fiscal year, as filed with the SEC, within 90 days after the end of such fiscal
year (or such longer period as would be permitted by the SEC if such Parent were
then subject to SEC reporting requirements as a non-

129

 

 

1005940296v112

--------------------------------------------------------------------------------

 

accelerated filer; provided, that such longer period shall not apply if the SEC
provided such longer period exclusively to the Borrower (or such Parent)), such
Form 10-K shall satisfy all requirements of Section 6.01(a) with respect to such
fiscal year and (ii) in the event that the Borrower delivers to the
Administrative Agent a Quarterly Report for any Parent on Form 10-Q for any
fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter (or such longer period as would be permitted by the SEC if such
Parent were then subject to SEC reporting requirements as a non-accelerated
filer; provided, that such longer period shall not apply if the SEC provided
such longer period exclusively to the Borrower (or such Parent)), such Form 10-Q
shall satisfy all requirements of Section 6.01(b) with respect to such fiscal
quarter.

Notwithstanding anything in clauses (a) or (b) of this Section 6.01 to the
contrary, except as expressly required with respect to Unrestricted Subsidiaries
in clause (d) above, in no event shall any annual or quarterly financial
statements delivered pursuant to clauses (a) or (b) of this Section 6.01 be
required to (x) include any separate consolidating financial information with
respect to the Borrower, any Subsidiary Guarantor or any other Affiliate of the
Borrower, (y) comply with Section 302, Section 404 and Section 906 of the
Sarbanes Oxley Act of 2002, as amended, or related items 307 and 308 of
Regulation S-K under the Securities Act and (z) comply with Rule 3-05, Rule
3-09, Rule 3-10 and Rule 3-16 of Regulation S-X under the Securities Act, as the
same may be amended or any successor law, rule or regulation thereto.

Section 6.02.Certificates; Other Information.  Deliver to the Administrative
Agent for further distribution to each Lender:

(a)to the extent (x) permitted by the internal policies of such independent
certified public accountants and (y) that Section 7.08 was applicable during the
time period covered by the financial statements delivered under Section 6.01(a),
no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate or report of its independent
certified public accountants stating that in making the examination necessary
therefor no knowledge was obtained of any failure of the Company to comply with
the terms, covenants, provisions or conditions of Section 7.08, except as
specified in such certificate or, if any such failure to comply shall exist,
stating the nature of such failure to comply;

(b)concurrently with the delivery of the financial statements and reports
referred to in Section 6.01(a) and 6.01(b), a Compliance Certificate signed by a
Responsible Officer of the Borrower (i) stating that, to the best of such
Responsible Officer’s knowledge, each of the Borrower and its Restricted
Subsidiaries during such period has observed or performed all of its covenants
and other agreements contained in this Agreement and the other Loan Documents to
which it is a party and that such Responsible Officer has obtained no knowledge
of any Default or Event of Default except, in each case, as specified in such
certificate and (ii) if such Compliance Certificate demonstrates an Event of
Default of any covenant under Section 7.08, one or more of the holders of Equity
Interests of any Parent or the Borrower may deliver, together with such
Compliance Certificate, notice of their intent to cure (a “Notice of Intent to
Cure”) such Event of Default through capital contributions or the purchase of
Equity Interests as contemplated pursuant to clause (x)(13) and the final
proviso of the definition of “EBITDA,” provided that after receipt of the Notice
of Intent to Cure and

130

 

 

1005940296v112

--------------------------------------------------------------------------------

 

during the 15 Business Days during which such capital contributions or purchase
of Equity Interests may be made, unless and until the relevant cure amount is
actually received by the Borrower, no Lender or Issuing Bank shall be required
to make any Loans or issue any Letters of Credit hereunder;

(c)promptly after the same are publicly available, copies of each annual report,
proxy or financial statement or other material report or material communication
sent to the stockholders of the Borrower, and copies of all annual, regular,
periodic and special reports and registration statements which the Borrower has
filed with the SEC (other than any registration statement on Form S-8 or any
filing on Form 8-K) or with any national securities exchange and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, (i) copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) and
(ii) copies of any statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Restricted Subsidiaries, in each
case pursuant to the terms of any Specified Debt in a principal amount greater
than the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(e)[Reserved];

(f)together with the delivery of each Compliance Certificate pursuant to Section
6.02(b), (i) a list of each Subsidiary that is an Unrestricted Subsidiary or an
Immaterial Subsidiary as of the date of such Compliance Certificate and
(ii) copies of any Intellectual Property Security Agreement delivered to the
Collateral Agent in accordance with Section 2.11(e) of the Security Agreement
during the prior fiscal quarter;

(g)[Reserved];

(h)promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and

(i)promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 10.01 (or such other website address as
the Borrower may specify by written notice to the Administrative Agent from time
to time); or (ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant internet or intranet website, if any,
to which each Lender and the Administrative

131

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Agent have access (whether a commercial, third-party website (including any
website maintained by the SEC) or whether sponsored by the Administrative
Agent); provided that:  (i) upon request the Borrower shall deliver paper copies
of such documents to the Administrative Agent for further distribution to each
Lender until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  The Administrative
Agent shall have no obligation to request the delivery or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for the timely accessing
of posted documents or requesting delivery of paper copies of such documents
from the Administrative Agent and maintaining its copies of such documents.

Section 6.03.Notices.  Promptly upon a Responsible Officer of the Borrower
obtaining knowledge thereof, notify the Administrative Agent:

(a)of the occurrence of any Default; and

(b)of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default under, a Contractual Obligation of any
Loan Party or any Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material development
in, any litigation or proceeding affecting any Loan Party or any Subsidiary,
including pursuant to any applicable Environmental Laws and or in respect of IP
Rights or the assertion or occurrence of any noncompliance by any Loan Party or
any of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event or Foreign Benefit Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth
reasonable details of the occurrence referred to therein and stating what action
(if any) the Borrower has taken and proposes to take with respect thereto.  The
Administrative Agent agrees to promptly transmit each notice received by it in
compliance with Section 6.03(a) to each Lender.

Section 6.04.Payment of Taxes.  Pay, discharge or otherwise satisfy as the same
shall become due and payable, all taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets, except (a) those which are being contested in good faith by appropriate
proceedings and for which adequate reserves are maintained to the extent
required by GAAP (or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdictions of organization) or (b) to the extent the failure to pay,
discharge or satisfy the same would not reasonably be expected to have a
Material Adverse Effect.

132

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 6.05.Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except in a transaction permitted by Section 7.03 or 7.06
or to the extent (other than for the Borrower) that the failure to do so would
not reasonably be expected to have a Material Adverse Effect, (b) take all
reasonable action to maintain all rights, privileges (including its good
standing if such concept has a legally recognized meaning in its jurisdiction of
organization), permits, licenses and franchises necessary in the normal conduct
of its business, except, in each case, as permitted by Section 7.03 or to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (c) preserve or renew all of its registered patents,
trademarks, trade names, service marks and copyrights, to the extent required
under the Security Agreement.

Section 6.06.Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear and casualty or condemnation excepted.

Section 6.07.Maintenance of Insurance.  Except where failure to do so would not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies insurance with respect to
its material properties and business against loss or damage of such types and in
such amounts (after giving effect to any self-insurance consistent with past
practice, or reasonable under the circumstances, and, in either case, customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and its Restricted Subsidiaries) as are consistent with past practice,
or reasonable under the circumstances, and customarily carried under similar
circumstances by such other Persons.

Section 6.08.Compliance with Laws.  Comply in all material respects with the
requirements of all applicable Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

Section 6.09.Books and Records.  Maintain proper books of record and account in
a manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all material financial transactions and
matters involving the material assets and business of the Borrower and its
Subsidiaries taken as a whole (it being understood and agreed that each Foreign
Subsidiary may maintain individual books and records in a manner to allow
financial statements to be prepared in conformity with generally accepted
accounting principles that are applicable in its jurisdiction of organization).

Section 6.10.Inspection Rights.  Permit representatives of the Administrative
Agent (x) to visit and inspect any of its properties (to the extent it is within
such person’s control to permit such inspection), to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
reasonable expense of the Borrower, and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and (y) to have reasonable discussions regarding
the business, operations, properties and financial condition of the Borrower and
its Subsidiaries with the Borrower’s independent certified public accountants
(subject to such accountants’ customary policies and

133

 

 

1005940296v112

--------------------------------------------------------------------------------

 

procedures); provided that, (i) excluding any such visits and inspections during
the continuation of an Event of Default, the Administrative Agent shall not
exercise such rights more often than once during any calendar year absent the
existence of an Event of Default and (ii) such exercise shall be at the
Borrower’s reasonable expense; provided, further that when an Event of Default
exists the Administrative Agent (or its representatives) may do any of the
foregoing at the reasonable expense of the Borrower at any time during normal
business hours and upon reasonable advance written notice.  The Administrative
Agent shall give the Borrower the opportunity to participate in any discussions
with the Borrower’s accountants pursuant to clause (y) of the immediately
preceding sentence. Notwithstanding anything to the contrary in Section 6.02(i)
or in this Section 6.10, none of the Borrower or any Restricted Subsidiary will
be required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or the Lenders (or their respective representatives) is
prohibited by Requirement of Law or any binding agreement or (iii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

Section 6.11.Use of Proceeds.  Use the proceeds of the Loans and request the
issuance of Letters of Credit only for general corporate purposes of the
Borrower and its Subsidiaries, including to refinance existing Indebtedness and
pay related fees, costs and expenses.

Section 6.12.Covenant to Guarantee Obligations and Give Security.

(a)Upon (i) the formation or acquisition of any new direct or indirect Domestic
Subsidiary that is a Wholly Owned Restricted Subsidiary (other than (A) an
Unrestricted Subsidiary, (B) any Subsidiary that is prohibited by any
Contractual Obligation (provided that such prohibition was not incurred in
connection with or in contemplation of the acquisition of such Subsidiary) or by
applicable Laws from guaranteeing the Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide such guarantee unless such consent, approval, license or
authorization has been received, (C) any Securitization Subsidiary, (D) any
Subsidiary with respect to which the provision of a guaranty of the Obligations
would result in material adverse tax consequences (as reasonably determined by
the Borrower and notified in writing to the Administrative Agent), (E) any
not-for-profit Subsidiary, (F) any Captive Insurance Subsidiary, (G) any
Subsidiary with respect to which the Borrower and Administrative Agent
reasonably agree that the burden or cost or other consequences of providing a
guarantee of the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (H) any Subsidiary that is a Special Purpose
Entity, (I) a Subsidiary formed solely for the purpose of becoming a Parent, or
merging with the Borrower in connection with another Subsidiary becoming a
Parent, or otherwise creating or forming a Parent, or (J) an Immaterial
Subsidiary, all Subsidiaries described in foregoing clauses (A) tothrough (J),
the “Excluded Subsidiaries”) by any Loan Party, (ii) the designation of any
existing direct or indirect Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) as a Restricted Subsidiary in
accordance with the terms hereof, (iii) any Domestic Subsidiary that is a Wholly
Owned Subsidiary that is an Unrestricted Subsidiary (other than an Unrestricted
Subsidiary that is otherwise an Excluded Subsidiary) ceasing to be an
Unrestricted Subsidiary, (iv) any Domestic Subsidiary that is

134

 

 

1005940296v112

--------------------------------------------------------------------------------

 

a Wholly Owned Restricted Subsidiary that is an Immaterial Subsidiary (other
than an Immaterial Subsidiary that is otherwise an Excluded Subsidiary) ceasing
to be an Immaterial Subsidiary, or (v) any Domestic Subsidiary that is a Wholly
Owned Restricted Subsidiary that is an Excluded Subsidiary ceasing to be an
Excluded Subsidiary, the Borrower shall, in each case at the Borrower’s expense,
within 90 days after such formation, acquisition, designation, change in status
or guarantee or such longer period as the Administrative Agent may agree in its
discretion (so long as such Subsidiary is not an Excluded Subsidiary at the end
of such 90 day or longer period):

(i)cause each such Subsidiary to duly execute and deliver to the Administrative
Agent a guaranty supplement, in substantially the form attached to the Guaranty
as Exhibit A, guaranteeing the Obligations of each Loan Party;

(ii)cause each such Subsidiary to duly execute and deliver to the Collateral
Agent a Security Agreement Supplement (as defined in the Security Agreement) (if
applicable) and those Security Documents required to be delivered under the
Security Agreement, as further specified by and in form and substance reasonably
satisfactory to the Collateral Agent (substantially consistent with the Security
Documents in effect on the Restatement Date unless otherwise consented to by the
Collateral Agent), granting a Lien to the extent required under the Security
Agreement, in each case securing the Obligations of such Subsidiary under its
Guaranty;

(iii)(x) cause each such Subsidiary to deliver (i) any and all certificates
representing Capital Stock directly owned by such Subsidiary (limited, in the
case of Capital Stock in a Foreign Subsidiary, to 65% of each class of the
outstanding Capital Stock (including for these purposes any investment deemed to
be Capital Stock for United States Tax purposes) in such Foreign Subsidiary)
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (ii) instruments evidencing the Pledged Debt in each case
in excess of $5,000,000 held by such Subsidiary, indorsed in blank to the
Collateral Agent and (y) cause each direct parent of such Subsidiary that is a
Guarantor or is required to become a Guarantor pursuant to Section 6.12(a)(i),
to deliver any and all certificates representing the outstanding Capital Stock
of such Subsidiary owned by such parent accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank; and

(iv)take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary to take whatever action is required under the Security Agreement or
otherwise deemed necessary in the reasonable opinion of the Collateral Agent to
vest in the Collateral Agent (or in any representative of the Collateral Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Documents delivered pursuant to this Section 6.12 and
the Security Agreement, enforceable against all third parties in accordance with
their terms.

135

 

 

1005940296v112

--------------------------------------------------------------------------------

 

For the avoidance of doubt, (i) no Excluded Subsidiary shall be required
hereunder to guarantee the obligations of the Borrower or any Guarantor, (ii) no
Foreign Subsidiary shall be required hereunder to guarantee the obligations of
the Borrower or any Guarantor, (iii) no more than 65% of any class of Capital
Stock of any Foreign Subsidiary shall be required to be pledged to support
obligations of the Borrower or any Guarantor, and (iv) no Capital Stock of any
Excluded Subsidiary shall be required to be pledged.

(b)Upon the acquisition by any Loan Party of any property the Borrower will
cause such Loan Party to comply with the requirements under the Security
Documents and cause such assets to be subject to a perfected Lien in favor of
the Collateral Agent for the benefit of the Secured Parties to the extent
required under the Security Documents and the Borrower will cause the relevant
Loan Party to take such additional actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to above.

(c)In no event shall the Borrower or any Restricted Subsidiary be required to
(i) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any such Collateral, (ii) deliver control agreements with respect to, or
confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except, in the case of Collateral that constitutes
Capital Stock or intercompany notes in certificated form, delivering such
Capital Stock or intercompany notes (in the case of intercompany notes, limited
to any such note with a principal amount in excess of $5,000,000) to the
Collateral Agent (or another Person as required under the Security Agreement) or
(iii) deliver landlord lien waivers, estoppels or collateral access letters.

(d)Notwithstanding the foregoing, (x) the Collateral Agent shall not take a
security interest in (i) those assets as to which the Collateral Agent and the
Borrower shall agree (each acting reasonably) that the cost of obtaining such
Lien (including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby or
(ii) assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of the operation of
Section 956 of the Code or any similar Law in any applicable jurisdiction) as
reasonably determined by the Borrower and notified in writing to the
Administrative Agent and (y) Liens required to be granted pursuant to this
Section 6.12 shall be subject to exceptions and limitations consistent with
those set forth in the Security Documents as in effect on the Restatement Date
(to the extent appropriate in the applicable jurisdiction).  In the case of any
conflict between this Agreement and the Security Documents, the Security
Documents shall govern and no assets are required to be pledged or actions are
required to be taken that are not required to be pledged or taken under the
Security Documents.

Section 6.13.Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (a) comply, and take all reasonable actions to cause
all lessees and other Persons operating or

136

 

 

1005940296v112

--------------------------------------------------------------------------------

 

occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits, (b) obtain and renew
all Environmental Permits necessary for its operations and properties, and
(c) in each case to the extent required by Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws.

Section 6.14.Further Assurances.  Promptly upon reasonable request by the
Collateral Agent (or, with respect to a Guaranty and any other Loan Document
(other than the Security Documents), the Administrative Agent) (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Guaranty, Security Document or any
other Loan Document and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent (or, with respect to a Guaranty and any other Loan Document (other than
the Security Documents), the Administrative Agent) may reasonably require from
time to time in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents.

Section 6.15.[Reserved].

Section 6.16.Maintenance of Ratings.  Use commercially reasonable efforts to
maintain a public corporate family rating from S&P and a public corporate family
rating from Moody’s, in each case in respect of the Borrower (but, for the
avoidance of doubt, not to obtain or maintain a specific rating).  

Section 6.17.Post-Closing Actions.  Complete the actions listed on Schedule 6.17
by the times stated therein (or such later date as may be consented to by the
Administrative Agent in its sole discretion).

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable (except with respect to any
Secured Hedge Agreement or Cash Management Obligations) shall remain unpaid or
unsatisfied, or any Letter of Credit (that has not been cash collateralized or
backstopped, in each case on terms agreed to by the Borrower and the applicable
Issuing Bank and the Administrative Agent in its sole discretion) shall remain
outstanding:

Section 7.01.Indebtedness.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, enter into any
guarantee of, or otherwise become directly or indirectly liable, contingently or
otherwise, for (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not permit any of its Restricted Subsidiaries to
issue any shares of Preferred Stock; provided, however, that the Borrower and
any Restricted Subsidiary may incur Indebtedness (including Acquired Debt) and
any Restricted Subsidiary may issue

137

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Preferred Stock if the Fixed Charge Coverage Ratio for the Borrower’s most
recently ended four full fiscal quarters for which internal financial statements
are available (or, if earlier, were required to be delivered pursuant to Section
6.01(a) or (b)) immediately preceding the date on which such additional
Indebtedness is incurred or such Preferred Stock is issued would have been at
least 2.00 to 1.00, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred or the Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that the aggregate principal amount of
Indebtedness that may be incurred and the liquidation preference of Preferred
Stock that may be issued pursuant to the foregoing by Restricted Subsidiaries
that are not Guarantors, together with the aggregate principal amount of
Indebtedness incurred under Sections 7.01(b)(i) and 7.01(b)(xxiv) by Restricted
Subsidiaries that are not Guarantors, shall not exceed $100.0the greater of
$225.0 million and 30.0% of EBITDA at any one time outstanding;

(b)Notwithstanding the foregoing Section 7.01(a), the Borrower and its
Restricted Subsidiaries may incur the following Indebtedness (collectively,
“Permitted Debt”):

(i)(I) Indebtedness (a) [reserved], (b) pursuant to the Senior Term Loan
Facility and any other Credit Agreement and (c) pursuant to the 2014 Senior
Secured Notes and the 2016 Senior Secured Notes, up to an aggregate principal
amount, together with amounts outstanding under a Qualified Securitization
Financing incurred pursuant to clause (xvii) below, not to exceed at any one
time outstanding the greater of (A) $2,275.02,800.0 million and (B) the maximum
aggregate principal amount (as of the date of incurrence of any such
Indebtedness and after giving pro forma effect to the incurrence thereof and the
application of the net proceeds therefrom (or as of the date of the initial
borrowing of such Indebtedness after giving pro forma effect to the incurrence
of the entire committed amount of such Indebtedness)) that can be incurred
without exceeding a First Lien Indebtedness to EBITDA Ratio for the Borrower of
4.50 to 1.00 (it being understood that for purposes of determining compliance
under this clause (I) and under Section 2.24(a), any Indebtedness incurred under
this clause (I) and under Section 2.24(a) (whether or not secured), other than
Revolving Credit Agreement Indebtedness, will be included in the amount of First
Lien Indebtedness for purposes of calculating the First Lien Indebtedness to
EBITDA Ratio), (II) Indebtedness pursuant to any Credit Agreement up to an
aggregate principal amount not to exceed at any one time outstanding the maximum
aggregate principal amount (as of the date of incurrence of any such
Indebtedness and after giving pro forma effect to the incurrence thereof and the
application of the net proceeds therefrom (or as of the date of the initial
borrowing of such Indebtedness after giving pro forma effect to the incurrence
of the entire committed amount of such Indebtedness)) that can be incurred
without exceeding a Senior Secured Indebtedness to EBITDA Ratio for the Borrower
of 4.505.00 to 1.00 (it being understood that for purposes of determining
compliance under this clause (i) and under Section 2.24(aII), any Indebtedness
incurred under this clause (iII) and under Section 2.24(a) (whether or not
secured), other than Revolving

138

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Credit Agreement Indebtedness, will be included in the amount of Senior Secured
Indebtedness for purposes of calculating the Senior Secured Indebtedness to
EBITDA Ratio) and (IIIII) Indebtedness under this Agreement and the other Loan
Documents and any other Revolving Credit Agreement Indebtedness not to exceed at
any time outstanding $180.0 million;300.0 million; provided, that the aggregate
principal amount of Indebtedness that may be incurred pursuant to the foregoing
by Restricted Subsidiaries that are not Guarantors, together with the aggregate
principal amount of Indebtedness incurred (and, with respect to Section 7.01(a),
the liquidation preference of Preferred Stock issued) under Sections 7.01(a) and
7.01(b)(xxiv) by Restricted Subsidiaries that are not Guarantors, shall not
exceed the greater of $225.0 million and 30.0% of EBITDA at any one time
outstanding; provided, that, in each case of Permitted Debt secured by Liens on
the Collateral incurred under clause (I) or (II) above, the applicable
representative in respect thereof shall have become party to the Security
Agreement, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, as applicable;

(ii)Indebtedness in an amount not to exceed $300.0the greater of $450.0 million
and 60.0% of EBITDA pursuant to Section 2.6 of the Senior Term Loan Agreement as
in effect on the date hereofSecond Amendment Closing Date;

(iii)the 2014 Unsecured Notes and other Existing Indebtedness (other than
Indebtedness described in clauses (i) and (vii));

(iv)Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any Restricted Subsidiary and Preferred Stock issued by a Restricted
Subsidiary to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Permitted Business (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) provided that the aggregate principal amount of Indebtedness
incurred pursuant to this clause to finance the acquisition of Capital Stock of
any Person at any time outstanding shall not exceed the greater of (x) $50.075.0
million and (y) 5.010.0% of Consolidated Tangible AssetsEBITDA;

(v)Indebtedness incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance; provided that upon
the drawing of such letters of credit or the incurrence of such Indebtedness,
such obligations are reimbursed within 30 days following such drawing or
incurrence;

(vi)Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,

139

 

 

1005940296v112

--------------------------------------------------------------------------------

 

earnouts or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary,
other than guarantees of Indebtedness incurred by any Person acquiring all or
any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition; provided that such Indebtedness is not reflected on
the balance sheet of the Borrower or any Restricted Subsidiary (contingent
obligations referred to in a footnote to financial statements and not otherwise
reflected on the balance sheet will not be deemed to be reflected on such
balance sheet for purposes of this clause);

(vii)Indebtedness of the Borrower owed to and held by any Restricted Subsidiary
or Indebtedness of a Restricted Subsidiary owed to and held by the Borrower or
any Restricted Subsidiary; provided, however, that (A) any subsequent issuance
or transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any subsequent
transfer of any such Indebtedness (except to the Borrower or a Restricted
Subsidiary) shall be deemed, in each case, to constitute the incurrence of such
Indebtedness by the issuer thereof and (B) if the Borrower is the obligor on
such Indebtedness (other than any Existing Indebtedness) owing to a Restricted
Subsidiary that is not a Guarantor, such Indebtedness is expressly subordinated
to the prior payment in full in cash of all obligations of the Borrower with
respect to the Loans;

(viii)shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or a Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock;

(ix)Hedging Obligations of the Borrower or any Restricted Subsidiary (excluding
Hedging Obligations entered into for speculative purposes) for the purpose of
limiting (A) interest rate risk with respect to any Indebtedness that is
permitted to be incurred by the terms of this Agreement, (B) exchange rate risk
with respect to any currency exchange or (C) commodity price risk;

(x)obligations in respect of self-insurance, performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any Restricted Subsidiary or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case, in the ordinary course of business or consistent with past practice;

(xi)Indebtedness of the Borrower or any Restricted Subsidiary or Preferred Stock
of any Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference which, when aggregated

140

 

 

1005940296v112

--------------------------------------------------------------------------------

 

with the principal amount and liquidation preference of all other Indebtedness
and Preferred Stock then outstanding and incurred pursuant to this clause (xi),
does not at any one time outstanding exceed the greater of $250.0370.0 million
and 17.550.0% of Consolidated Tangible AssetsEBITDA (it being understood that
any Indebtedness or Preferred Stock incurred pursuant to this clause (xi) shall
cease to be deemed incurred or outstanding for purposes of this clause (xi) but
shall be deemed incurred for the purposes of Section 7.01(a) from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness or Preferred Stock under Section 7.01(a) without
reliance on this clause (xi));

(xii)(a) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as (in
the case of any such Indebtedness) the incurrence of such Indebtedness by such
Restricted Subsidiary is permitted under the terms of this Agreement, or (b) any
guarantee by a Restricted Subsidiary of Indebtedness or other obligations of the
Borrower; provided that (in the case of any such guarantee of Indebtedness) such
guarantee is incurred in accordance with the terms of this Agreement;

(xiii)Indebtedness or Preferred Stock of the Borrower or any Restricted
Subsidiary that serves to extend, replace, refund, refinance, renew or defease
any Indebtedness incurred as permitted under Section 7.01(a) and Section
7.01(b)(i), (iii), (iv), (xiii) and (xiv) or any Indebtedness issued to so
extend, replace, refund, refinance, renew or defease such Indebtedness including
additional Indebtedness incurred to pay premiums and fees in connection
therewith (the “Refinancing Indebtedness”); provided that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, (B) to the extent such Refinancing
Indebtedness refinances Indebtedness that is subordinated to the Revolving
Facility Obligations, such Refinancing Indebtedness is subordinated to the
Revolving Facility Obligations at least to the same extent as the Indebtedness
being refinanced or refunded, (C) shall not include (x) Indebtedness or
Preferred Stock of a Subsidiary that is not a Guarantor that refinances
Indebtedness or Preferred Stock of the Borrower or (y) Indebtedness or Preferred
Stock of the Borrower or a Restricted Subsidiary that refinances Indebtedness or
Preferred Stock of an Unrestricted Subsidiary, (D) shall not be in a principal
amount (or, if issued with original issue discount, an aggregate issue price) in
excess of the principal amount of, premium, if any, and accrued interest on, the
Indebtedness being replaced, refunded, refinanced, renewed or defeased plus any
fees, premiums, underwriting discounts, costs and expenses relating to such
extension, replacement, refunding, refinancing, renewal or defeasance, and (E)
shall not have a Stated Maturity date prior to the Stated Maturity of the
Indebtedness being extended, replaced, refunded, refinanced, renewed or defeased
and provided, further, that subclauses (A), (B) and (E) of this clause (xiii)
will not apply to any refunding or refinancing of any Indebtedness under any
Credit Agreement;

141

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(xiv)Indebtedness or Preferred Stock of (A) the Borrower or a Restricted
Subsidiary incurred to finance an acquisition of any assets (including Capital
Stock), business or Person or (B) Persons that are acquired by the Borrower or
any Restricted Subsidiary or merged or consolidated with or into the Borrower or
a Restricted Subsidiary in accordance with the terms of this Agreement; provided
that after giving effect to such acquisition, merger or consolidation (including
the incurrence of such Indebtedness) either (x) the Borrower would be permitted
to incur at least $1.00 of additional Indebtedness pursuant to Section 7.01(a)
or (y) the Fixed Charge Coverage Ratio would be equal to or greater than
immediately prior to such acquisition, merger or consolidation;

(xv)Indebtedness arising from the honoring by a bank or financial institution of
a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided that such Indebtedness is extinguished
within five business days of its incurrence;

(xvi)Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
supported by a letter of credit issued in compliance with this Section 7.01 in a
principal amount not in excess of the stated amount of such letter of credit;

(xvii)Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to the Borrower or any Restricted
Subsidiary of the Borrower other than a Securitization Subsidiary (except for
Standard Securitization Undertakings);

(xviii)(A) Non-Recourse Acquisition Financing Indebtedness and (B) Non-Recourse
Product Financing Indebtedness;

(xix)Contribution Indebtedness;

(xx)Indebtedness of Foreign Subsidiaries of the Borrower; provided, however,
that the aggregate principal amount of Indebtedness incurred under this clause
(xx), when aggregated with the principal amount of all other Indebtedness then
outstanding and incurred pursuant to this clause (xx), does not exceed the
greater of (i) $100.0150.0 million and (ii) 9.0% of the Consolidated Tangible
Assets20.0% of EBITDA;

(xxi)Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to future, current or former employees, directors
and consultants, and their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests permitted by Section
7.02;

(xxii)Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take or pay

142

 

 

1005940296v112

--------------------------------------------------------------------------------

 

obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

(xxiii)Indebtedness of the Borrower or any of its Restricted Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business.;
and

(xxiv)unsecured Indebtedness of the Borrower or any Restricted Subsidiary up to
an aggregate principal amount not to exceed at any one time outstanding the
maximum aggregate principal amount (as of the date of incurrence of any such
Indebtedness and after giving pro forma effect to the incurrence thereof and the
application of the net proceeds therefrom (or as of the date of the initial
borrowing of such Indebtedness after giving pro forma effect to the incurrence
of the entire committed amount of such Indebtedness)) that can be incurred
without exceeding a Total Indebtedness to EBITDA Ratio for the Borrower of 5.50
to 1.00 (it being understood that for purposes of determining compliance under
this clause (xxiv), Revolving Credit Agreement Indebtedness will not be included
in the amount of Total Indebtedness for purposes of calculating the Total
Indebtedness to EBITDA Ratio); provided, that the aggregate principal amount of
Indebtedness that may be incurred pursuant to the foregoing by Restricted
Subsidiaries that are not Guarantors, together with the aggregate principal
amount of Indebtedness incurred (and, with respect to Section 7.01(a), the
liquidation preference of Preferred Stock issued) under Sections 7.01(a) and
7.01(b)(i) by Restricted Subsidiaries that are not Guarantors, shall not exceed
the greater of $225.0 million and 30.0% of EBITDA at any one time outstanding.

(c)For purposes of determining compliance with this covenant:

(i)in the event that an item of Indebtedness or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or Preferred Stock described in clauses (i) through (xxiii) above or is entitled
to be incurred pursuant to the Section 7.01(a), the Borrower, in its sole
discretion, will be permitted to classify or reclassify such item of
Indebtedness or Preferred Stock (or any portion thereof) in any manner that
complies with this covenant and will only be required to include the amount and
type of such Indebtedness or Preferred Stock (or portion thereof) in one of the
above clauses or paragraphs; provided that Indebtedness outstanding on the
RestatementSecond Amendment Closing Date hereunder and under the Senior Term
Loan Credit Agreement, the 2014 Unsecured Notes, the 2014 Senior Secured Notes
and the 2016 Senior Secured Notes shall be classified as incurred under Section
7.01(b), and not under Section 7.01(a); and

(ii)at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 7.01(a) and (b); and

143

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(iii)the principal amount of Indebtedness outstanding under any clause of this
Section 7.01 or Section 2.24(a) shall be determined after giving effect to the
application of proceeds of any such Indebtedness to refinance any such other
Indebtedness.

(d)Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Preferred Stock will not
be deemed to be an incurrence of Indebtedness or Preferred Stock for purposes of
this covenant.

(e)For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to extend, replace, refund, refinance, renew or defease other
Indebtedness denominated in a foreign currency, and such extension, replacement,
refunding, refinancing, renewal or defeasance would cause the applicable U.S.
dollar denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance, such U.S. dollar-denominated
restriction shall be deemed not to have been exceeded so long as the principal
amount of such refinancing Indebtedness does not exceed the principal amount of,
premium, if any, and accrued interest on, the Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased plus any fees, premiums,
underwriting discounts, costs and expenses relating to such extension,
replacement, refunding, refinancing, renewal or defeasance.

(f)The principal amount of any Indebtedness incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness, if incurred in a different
currency from the Indebtedness being extended, replaced, refunded, refinanced,
renewed or defeased, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness is
denominated that is in effect on the date of such extension, replacement,
refunding, refinancing, renewal or defeasance.

Section 7.02.Restricted Payments.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(i)declare or pay any dividend or make any other payment or distribution on
account of the Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests, including any dividend or distribution payable in connection with any
merger or consolidation (other than (A) dividends or distributions by the
Borrower payable in Equity Interests (other than Disqualified Stock) of the
Borrower or in options, warrants or other rights to purchase such Equity
Interests (other than Disqualified Stock) or (B) dividends or distributions by a
Restricted Subsidiary so long as, in the case of any dividend or distribution
payable on or in

144

 

 

1005940296v112

--------------------------------------------------------------------------------

 

respect of any class or series of securities issued by a Restricted Subsidiary
other than a Wholly Owned Subsidiary and a Production JV, the Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities);

(ii)purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Borrower or any direct or indirect parent company of the
Borrower, including in connection with any merger or consolidation involving the
Borrower;

(iii)make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment,
sinking fund payment or maturity or any Subordinated Indebtedness (other than
(x) Subordinated Indebtedness permitted under Section 7.01(b)(vii) and (viii) or
(y) the purchase, repurchase or other acquisition of Subordinated Indebtedness
in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition); or

(iv)make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) being collectively referred to as
“Restricted Payments”),

unless, at the time of and immediately after giving effect to such Restricted
Payment:

(1)no Event of Default under Section 8.01(a) or Section 8.01(f) has occurred and
is continuing or would occur as a consequence of such Restricted
PaymentPayments;

(2)if such Restricted Payment is made in reliance on clause (A) of paragraph (3)
below, the Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 7.01(a);[reserved];

(3)such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries after
the Second Amendment Closing Date (including Restricted Payments permitted by
Section 7.02(b)(i), (ix), and (xviii), but excluding all other Restricted
Payments permitted by Section 7.02(b)), is less than the sum, without
duplication, of:

(A)the greater of $280,000,000 and 38.0% of EBITDA;

(B)(A) 50% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from the beginning of the fiscal quarter during which
the Second Amendment Closing Date occurs to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial

145

 

 

1005940296v112

--------------------------------------------------------------------------------

 

statements are available (or, if earlier were required to be delivered pursuant
to Section 6.01(a) or (b)) at the time of such Restricted Payment (or, in the
case such Consolidated Net Income for such period is a deficit, minus 100% of
such deficit), plus

(C)(B) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Board of Directors of the Borrower, of property
and marketable securities received by the Borrower after the Second Amendment
Closing Date from the issue or sale of (x) Equity Interests of the Borrower
(including Retired Capital Stock (as defined below) but excluding (i) cash
proceeds and marketable securities received from the sale of Equity Interests to
members of management, directors or consultants of the Borrower, any direct or
indirect parent company of the Borrower and the Subsidiaries after the Second
Amendment Closing Date to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.02(b)(4) and, to the
extent actually contributed to the Borrower, Equity Interests of the Borrower’s
direct or indirect parent companies, (ii) Designated Preferred Stock and (iii)
Disqualified Stock) or (y) debt securities of the Borrower that have been
converted into or exchanged for such Equity Interests of the Borrower (other
than Refunding Capital Stock (as defined below) or Equity Interests or
convertible debt securities of the Borrower sold to a Restricted Subsidiary or
the Borrower, as the case may be, and other than Disqualified Stock or
Designated Preferred Stock or debt securities that have been converted into or
exchanged for Disqualified Stock or Designated Preferred Stock), plus

(D)(C) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Board of Directors of the Borrower, of property
and marketable securities contributed to the capital of the Borrower after the
Second Amendment Closing Date (other than (i) by a Restricted Subsidiary, (ii)
any Excluded Contributions, (iii) any Disqualified Stock, (iv) any Designated
Preferred Stock and (v) the Cash Contribution Amount), plus

(E)(D) 100% of the aggregate amount received in cash after the Second Amendment
Closing Date and the fair market value, as determined in good faith by the Board
of Directors of the Borrower, of property and marketable securities received by
means of (A) the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) of Restricted Investments made by the Borrower or its
Restricted Subsidiaries and repurchases and redemptions of such Restricted
Investments from the Borrower or its Restricted Subsidiaries and repayments of
loans or advances, and releases of guarantees, which constitute Restricted
Investments by the Borrower or its Restricted Subsidiaries or (B) the sale
(other than to the Borrower or a Restricted Subsidiary) of the Capital Stock of
an Unrestricted Subsidiary or a distribution from an Unrestricted Subsidiary
(other than in each case to the extent the Investment in such Unrestricted
Subsidiary was made by a Restricted Subsidiary pursuant to Section 7.02(b)(vii)
or (xi) or to the extent such Investment constituted a Permitted Investment) or
a dividend from an Unrestricted Subsidiary, plus

146

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(F)(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the Borrower or a Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to the Borrower or a Restricted Subsidiary,
the fair market value of the Investment in such Unrestricted Subsidiary, as
determined by the Board of Directors of the Borrower in good faith at the time
of the redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary
or at the time of such merger, consolidation or transfer of assets (other than
an Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary was made by a Restricted Subsidiary pursuant to Section 7.02(b)(vii)
or (xi) or to the extent such Investment constituted a Permitted Investment),
plus.

(F) an amount equal to the amount available as of the Closing Date (or, if
later, the date on which internal financial statements are available for the
Borrower’s fiscal quarter most recently ended prior to the Closing Date) for
making Restricted Payments pursuant to Section 4.11(a)(3) of the Senior
Unsecured Notes Indenture.

(b)The preceding provisions will not prohibit the following:

(i)the payment of any dividend or other distribution or the consummation of any
redemption within 60 days after the date of declaration of the dividend or other
distribution or giving of the redemption notice, as the case may be, if at the
date of declaration or notice, the dividend or other distribution or redemption
would have complied with the provisions of this Agreement;

(ii)(A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the Borrower or any direct or indirect parent company
(“Retired Capital Stock”) or Subordinated Indebtedness in exchange for or out of
the proceeds of the sale or issuance (other than to a Restricted Subsidiary or
the Borrower) of Equity Interests of the Borrower or any direct or indirect
parent company thereof to the extent contributed to the equity capital of the
Borrower (in each case, other than Disqualified Stock) (“Refunding Capital
Stock”) or any contributions to the equity capital of the Borrower, (B) the
declaration and payment of dividends on the Retired Capital Stock out of the
proceeds of the sale or issuance (other than to a Subsidiary of the Borrower or
to an employee stock ownership plan or any trust established by the Borrower or
any of its Subsidiaries) of Refunding Capital Stock and (C) if, immediately
prior to the retirement of Retired Capital Stock, the declaration and payment of
dividends thereon was permitted under Section 7.02(b)(vi)(a) or (b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Borrower) in an aggregate amount per year no greater than
the aggregate amount of dividends per annum that were declarable and payable on
such Retired Capital Stock immediately prior to such retirement;

147

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(iii)the redemption, repurchase, defeasance or other acquisition or retirement
of Subordinated Indebtedness made by exchange for, or out of the proceeds of the
incurrence of, new Indebtedness which is incurred in compliance with Section
7.01 so long as (A) the principal amount (or, if issued with original issue
discount, the issue price) of such new Indebtedness does not exceed the
principal amount of, and premium, if any, and accrued interest on, the
Indebtedness being so redeemed, repurchased, defeased or otherwise acquired or
retired for value plus any fees, premiums, underwriting discounts, costs and
expenses related to such redemption, repurchase, defeasance or other acquisition
or retirement for value, (B) if such Indebtedness refinances Subordinated
Indebtedness, such new Indebtedness is subordinated to the Revolving Facility
Obligations and any Guarantees thereof at least to the same extent as such
Indebtedness being so redeemed, repurchased or otherwise acquired or retired for
value, (C) such new Indebtedness does not have a Stated Maturity date prior to
the Stated Maturity of the Indebtedness being so redeemed, repurchased, defeased
or otherwise acquired or retired for value and (D) such new Indebtedness has a
Weighted Average Life to Maturity which is not less than the remaining Weighted
Average Life to Maturity of the Indebtedness being so redeemed, repurchased,
defeased or otherwise acquired or retired for value;

(iv)any Restricted Payment to pay for the repurchase, retirement, redemption or
other acquisition or retirement for value of Equity Interests of the Borrower or
any of its direct or indirect parent companies or employee investment vehicles
held by any future, present or former employee, director or consultant of the
Borrower, any of its Subsidiaries or any of its direct or indirect parent
companies and their respective estates, spouses and former spouses pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement (including, for the avoidance of doubt, any
principal and interest payable on any notes issued by the Borrower or any direct
or indirect parent company of the Borrower in connection with any such
repurchase, retirement or other acquisition), or any stock subscription or
shareholder, equity holder, partnership or limited liability company agreement,
including any Equity Interest rolled over by management of the Borrower or any
direct or indirect parent company of the Borrower in connection with the 2011
Transactions; provided, however, that the aggregate amount of Restricted
Payments made under this clause (iv) does not exceed in any calendar year (x)
prior to any Qualifying IPO, $50.0 million (with unused amounts in any calendar
year being carried over to any succeeding calendar year, it being understood
that the Borrower may elect to apply all or any portion of the amounts so
carried over in any calendar year) and (y) from and after any Qualifying IPO,
the greater of $75.0 million and 10.0% of EBITDA (with unused amounts in any
calendar year being carried over to the immediately succeeding calendar year);
and provided, further, that such amount in any calendar year may be increased by
an amount not to exceed (A) the cash proceeds from the sale of Equity Interests
(other than Disqualified Stock) of the Borrower and, to the extent contributed
to the Borrower, Equity Interests of any of its direct or indirect parent
companies or employee investment vehicles, in each case to any future, present
or former

148

 

 

1005940296v112

--------------------------------------------------------------------------------

 

employee, director or consultant of the Borrower, any of its Subsidiaries or any
of its direct or indirect parent companies that occurs after the Restatement
Date plus (B) the amount of any cash bonuses otherwise payable to any future,
present or former employee, director or consultant of the Borrower or any of its
Subsidiaries or any of its direct or indirect parent companies that are foregone
in return for the receipt of Equity Interests or the Borrower or any direct or
indirect parent company of the Borrower or any employee investment vehicle
pursuant to deferred compensation plan of such corporation plus (C) the cash
proceeds of key man life insurance policies received by the Borrower or its
Restricted Subsidiaries after the Restatement Date plus (D) the amount available
as of the Restatement Date for making Restricted Payments pursuant to Section
8.2(b)(iv) of the Senior Term Loan Agreement (provided that the Borrower may
elect to apply all or any portion of the aggregate increase contemplated by
clauses (A), (B), (C) and (D) above in any calendar year) less (E) the amount of
any Restricted Payments previously made pursuant to clauses (A), (B), (C) and
(D) of this clause (iv); and provided, further, that cancellation of
Indebtedness owing to the Borrower from any future, present or former employee,
director or consultant of the Borrower or any of its Subsidiaries or any of its
direct or indirect parent companies and their respective estates, spouses and
former spouses in connection with a repurchase of Equity Interests of the
Borrower or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

(v)the declaration and payment of dividends to holders of any class or series of
Disqualified Stock of the Borrower or any Restricted Subsidiary issued or
incurred in accordance with Section 7.01 to the extent such dividends are
included in the definition of Fixed Charges for such entity;

(vi)(a) the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the RestatementSecond Amendment Closing Date, (b) the
declaration and payment of dividends to any direct or indirect parent company of
the Borrower, the proceeds of which will be used to fund the payment of
dividends to holders of any class or series of Designated Preferred Stock (other
than Disqualified Stock) of any direct or indirect parent company of the
Borrower issued after the RestatementSecond Amendment Closing Date, provided
that the aggregate amount of dividends declared and paid pursuant to this clause
(b) shall not exceed the aggregate amount of cash actually contributed to the
Borrower from the sale of such Designated Preferred Stock, and (c) the
declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to Section 7.02(b)(ii); provided, however, that for the most recently
ended four full fiscal quarters for which internal financial statements are
available (or, if earlier, were required to be delivered pursuant to Section
6.01(a) or (b)) immediately preceding the date of issuance of such Designated
Preferred Stock or the declaration of such dividends on Refunding Capital Stock
that is Preferred Stock, after giving effect to such issuance (and the payment
of dividends or distributions) on a pro forma

149

 

 

1005940296v112

--------------------------------------------------------------------------------

 

basis, the Borrower would have had a Fixed Charge Coverage Ratio of at least
2.00 to 1.00;

(vii)Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(vii) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash and/or marketable securities, not to exceed the greater of $75.0112.5
million and 6.515.0% of Consolidated Tangible AssetsEBITDA at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(viii)payments made or expected to be made by the Borrower or any Restricted
Subsidiary in respect of withholding or similar taxes payable upon exercise of
Equity Interests by any future, present or former employee, director or
consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies and their respective estates, spouses and former
spouses and repurchases or withholding of Equity Interests deemed to occur upon
exercise of stock options or warrants or the vesting of equity awards (including
restricted stock and restricted stock units) if such Equity Interests represent
a portion of the exercise price of, or withholding obligation with respect to,
such options, warrants or equity awards and any related payment in respect of
such obligation;

(ix)the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any direct or indirect parent company of the
Borrower to fund a payment of dividends on such company’s common stock),
following the first public offering of the Borrower’s common stock or the common
stock of any direct or indirect parent company of the Borrower after the
Restatement Date, of up to 6.0% per annum of the net cashRestricted Payments
following a Qualifying IPO in an amount not to exceed in any fiscal year of the
Borrower the sum of (a) 7.0% of the aggregate gross proceeds received by or
contributed to the Borrower in or from any such public offering(whether
directly, or indirectly through a contribution to common equity capital) in or
from such Qualifying IPO and (b) 7.0% of Market Capitalization;

(x)Restricted Payments (x) in an aggregate amount at any time outstanding equal
to the amount of Excluded Contributions; or (y) without duplication of clause
(x), in an amount not to exceed an amount equal to the product of (i) the Net
Proceeds from an Asset Sale in respect of property or assets acquired after the
Closing Date, if the acquisition of such property or assets was financed with
Excluded Contributions, multiplied by (ii) a fraction the numerator of which is
the aggregate amount of Excluded Contributions used to finance the acquisition
of such property or assets and the denominator of which is the aggregate amount
of all consideration used to finance the acquisition of such property or assets;
provided that Restricted Payments pursuant to this clause (y) shall not exceed
the aggregate amount of Excluded Contributions originally used to acquire such
property or assets;

150

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(xi)any other Restricted Payment in an aggregate amount, taken together with all
other Restricted Payments made pursuant to this clause (xi), at any one time
outstanding not to exceed an amount equal to the sum of (x) the greater of
$100.0260.0 million and 10.035.0% of Consolidated Tangible AssetsEBITDA at the
time of such Restricted Payment plus (y) the aggregate amount of all Declined
Amounts plus (z) the aggregate amount of Leverage Excess Proceeds;

(xii)the declaration and payment of dividends to, or the making of loans or any
other payments to, any direct or indirect parent company of the Borrower in
amounts intended to enable any such parent company to pay or cause to be paid:

(1)franchise and excise taxes and other fees, taxes and expenses required to
maintain its corporate or other legal existence;

(2) federal, foreign, state and local income or franchise taxes with respect to
any period for which the Borrower or any of its Subsidiaries is a member of a
consolidated, combined or unitary group of which such direct or indirect parent
company is a member; provided that the amount of such payments shall not exceed
the tax liability that the Borrower and its Subsidiaries would have incurred
were such taxes determined as if such entities were a stand-alone group; and
provided that Restricted Payments under this clause in respect of any taxes
attributable to the income of any Unrestricted Subsidiaries may be made only to
the extent that such Unrestricted Subsidiaries have made cash payments to the
Borrower or its Restricted Subsidiaries;

(3)customary salary, bonus and other benefits payable to officers, directors and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(4)general corporate overhead costs and expenses (including professional
expenses) for any direct or indirect parent company of the Borrower to the
extent such costs and expenses are attributable to the ownership or operation of
the Borrower and its Restricted Subsidiaries, and amounts to fund any charitable
foundation of any direct or indirect parent company of the Borrower;

(5)fees and expenses other than to Affiliates related to any unsuccessful equity
or debt offering not prohibited by this Agreement and fees and expenses related
to any disposition or acquisition or investment transaction by the Borrower or
any of its Restricted Subsidiaries (or any acquisition of or investment in any
business, assets or property that will be

151

 

 

1005940296v112

--------------------------------------------------------------------------------

 

contributed to the Borrower or any of its Restricted Subsidiaries as part of the
same or a related transaction) not prohibited by this Agreement;

(6)taxes arising by virtue of (i) having capital stock outstanding or being a
direct or indirect holding company parent of the Borrower, any Subsidiary of the
Borrower or any direct or indirect parent of the Borrower, (ii) having
guaranteed any obligations of the Borrower or any Subsidiary of the Borrower,
(iii) having made a payment in respect of any of the payments permitted to be
made to it under this Section 7.02, (iv) any actions taken with respect to any
intellectual property and associated rights relating to the business of the
Borrower or any Subsidiary of the Borrower and (v) the receipt of, or
entitlement to, any payment permitted to be made under this Section 7.02 or any
payment in connection with the Transactions or the 2011 Transactions, including
any payment received after the Closing Date pursuant to any agreement related to
the Transactions or the 2011 Transactions;

(7)payments made or expected to be made to cover social security, Medicare,
withholding and other taxes payable in connection with any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of any direct or indirect parent company of the Borrower or to make
any other payment that would, if made by the Borrower or any Restricted
Subsidiary, be permitted pursuant to Section 7.02(b)(viii); and

(8)annual management, consulting, monitoring and advisory fees to any of the
Sponsor and its Affiliates in an aggregate amount in any fiscal year not to
exceed the Maximum Management Fee Amount, and related expenses and indemnities,
pursuant to the Sponsor Management Agreement, any Replacement Management
Agreement or otherwise;

(xiii)any Restricted Payment made in connection with the Transactions or the
2011 Transactions and the fees and expenses related thereto or owed to
Affiliates, in each case with respect to any Restricted Payment made or owed to
an Affiliate, to the extent permitted by the covenant described under Section
7.04;

(xiv)distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

(xv) the repurchase, redemption, defeasance or other acquisition or retirement
for value of any Subordinated Indebtedness (a) from Net Proceeds or any
equivalent amount to the extent permitted by Section 7.03 or (b) from declined
amounts as contemplated by Section 4.4(d) of the Senior Term Loan Agreement (as
in effect on the Restatement Date);

(xvi)[Reserved];

152

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(xvii)[Reserved];

(xviii)the repurchase, redemption or other acquisition or retirement for value
of Equity Interests of the Borrower deemed to occur in connection with paying
cash in lieu of fractional shares of such Equity Interests in connection with a
share dividend, distribution, share split, reverse share split, merger,
consolidation, amalgamation or other business combination of the Borrower, in
each case, permitted under this Agreement; and

(xix)the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

(xx)so long as no Event of Default under Section 8.01(a) or Section 8.01(f) has
occurred and is continuing or would occur as a consequence of such Restricted
Payments, any Restricted Payments; provided that on a pro forma basis after
giving effect to such Restricted Payment the Total Indebtedness to EBITDA Ratio
for the Borrower would be equal to or less than 4.50 to 1.00;

provided that at the time of, and immediately after giving effect to, any
Restricted Payment permitted under Sections 7.02(b)(vii) and (xi), no Default or
Event of Default shall have occurred and be continuing or would occur as a
consequence thereof.  The Borrower, in its sole discretion, may classify any
Restricted Payment as being made in part under one of the provisions of this
Section 7.02 and in part under one or more other such provisions (or, as
applicable, such clauses or subclauses).

(c)The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Subsidiary, as the
case may be, pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this Section 7.02 will be
determined in good faith by the Board of Directors of the Borrower.

(d)As of the RestatementSecond Amendment Closing Date, all of the Borrower’s
Subsidiaries will be Restricted Subsidiaries except WMG Kensington Ltd and its
Subsidiaries.  The Borrower will not permit any Unrestricted Subsidiary to
become a Restricted Subsidiary except pursuant to the second to last sentence of
the definition of “Unrestricted Subsidiary.”  For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the Borrower and the Restricted Subsidiaries (except to the extent repaid) in
the Subsidiary so designated will be deemed to be Restricted Payments or
Permitted Investments in an amount determined as set forth in the second
paragraph of the definition of “Investments.” Such designation will be permitted
only if a Restricted Payment or Permitted Investment in such amount would be
permitted at such time under this Section 7.02 or the definition of Permitted
Investments and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the covenants in this Agreement.

153

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 7.03.Asset Sales.  

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(i)the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of the Asset Sale at least equal to the fair market
value (as determined, as of the time of contractually agreeing to such Asset
Sale, in good faith by senior management or the Board of Directors of the
Borrower, whose determination shall be conclusive, provided that in the case of
any Asset Sale involving consideration in excess of $50.075.0 million, such
determination shall be made by the Board of Directors of the Borrower) of the
assets or Equity Interests issued or sold or otherwise disposed of; and

(ii)except for any Permitted Asset Swap, at least 75% of the consideration
received in the Asset Sale by the Borrower or such Restricted Subsidiary is in
the form of cash or Cash Equivalents.

(b)For purposes of Section 7.03(a)(ii), the amount of (i) any liabilities (as
shown on the Borrower’s or such Restricted Subsidiary’s most recent balance
sheet or in the notes thereto, or if incurred or accrued subsequent to the date
of such balance sheet, such liabilities that would have been shown on such
balance sheet or in the notes thereto if such incurrence or accrual had taken
place on or prior to the date of such balance sheet, as determined in good faith
by the Borrower) of the Borrower or any Restricted Subsidiary (other than
liabilities that are by their terms subordinated in right of payment to the
Revolving Facility Obligations) that are assumed by the transferee of any such
assets (or are otherwise extinguished in connection with the transactions
relating to such Asset Sale), if such liabilities are not Indebtedness, or the
Borrower or such Restricted Subsidiary has been released from all liability on
payment of the principal amount of such liabilities in connection with such
Asset Sale, (ii) any securities, notes or other obligations received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to
the extent of the cash or Cash Equivalents received) within 180 days following
the closing of such Asset Sale and (iii) any Designated Non-Cash Consideration
received by the Borrower or any of its Restricted Subsidiaries in such Asset
Sale having an aggregate fair market value (as determined in good faith by the
Board of Directors of the Borrower), taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not to exceed the greater of (x) $100.0150.0 million and (y)
9.0% of Consolidated Tangible Assets20.0% of EBITDA at the time of the receipt
of such Designated Non-Cash Consideration (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
without giving effect to subsequent changes in value), shall be deemed to be
cash for purposes of this Section 7.03 and for no other purpose.

Section 7.04.Transactions with Affiliates.  

154

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(a)The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each, an “Affiliate Transaction”) involving aggregate consideration in excess
of $15.0the greater of $22.5 million and 3.0% of EBITDA, unless:

(i)the Affiliate Transaction is on terms that are not materially less favorable
to the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person; and

(ii)the Borrower delivers to the Administrative Agent, with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $30.0the greater of $45.0 million and 6.0%
of EBITDA, a resolution adopted by the Board of Directors of the Borrower
approving such Affiliate Transaction and a certificate of a Responsible Officer
certifying that such Affiliate Transaction complies with clause (i) above.

For purposes of this Section 7.04(a), any Affiliate Transaction shall be deemed
to have satisfied the requirements set forth in this Section 7.04(a) if (x) such
Affiliate Transaction is approved by a majority of the Disinterested Directors
or (y) in the event there are no Disinterested Directors, a fairness opinion is
provided by a nationally recognized appraisal or investment banking firm with
respect to such Affiliate Transaction.

(b)The provisions of Section 7.04(a) will not apply to the following:

(i)transactions between or among the Borrower and/or any Restricted Subsidiary
and/or any entity that becomes a Restricted Subsidiary as a result of such
transaction;

(ii)Restricted Payments (including any transaction specifically excluded from
the definition of the term “Restricted Payments,” including pursuant to the
exceptions contained in the definition thereof and the parenthetical exclusions
of such definition) and Permitted Investments, in each case permitted by this
Agreement;

(iii)the payment to any of the Sponsor and its Affiliates of annual management,
consulting, monitoring and advisory fees in an aggregate amount in any fiscal
year not to exceed the Maximum Management Fee Amount, and related expenses and
indemnities, pursuant to the Sponsor Management Agreement, Replacement
Management Agreement or otherwise;

(iv)the payment of reasonable and customary fees and compensation paid to, and
indemnities and reimbursements provided on behalf of, officers, directors,
employees or consultants of the Borrower, any of its direct or indirect parent
companies or any Restricted Subsidiary;

155

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(v)the payments by the Borrower or any Restricted Subsidiary to the Sponsor and
any of its Affiliates made for any financial advisory, financing, underwriting
or placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures,
which payments are approved by a majority of the members of the Board of
Directors of the Borrower in good faith;

(vi)transactions in which the Borrower or any Restricted Subsidiary delivers to
the Administrative Agent a letter from an Independent Financial Advisor stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person;

(vii)payments or loans (or cancellations of loans) to employees or consultants
of the Borrower or any of its direct or indirect parent companies or any
Restricted Subsidiary which are approved by a majority of the Board of Directors
of the Borrower in good faith and which are otherwise permitted under this
Agreement;

(viii)payments made or performance under any agreement as in effect on the
Closing Date (including, without limitation, each of the agreements entered into
in connection with the Transactions or the 2011 Transactions) or any amendment
thereto (so long as any such amendment taken as a whole is not materially less
advantageous to the Lenders in the good faith judgment of the Board of Directors
of the Borrower than the applicable agreement as in effect on the Closing Date);

(ix)payments made or performance under any agreement to which Warner Music Group
Corp. and/or Holdings is a party as of the Closing Date (including, without
limitation, each of the agreements entered into in connection with the
Transactions or the 2011 Transactions) and to or by which the Borrower becomes a
party or otherwise bound after the Closing Date, any amendment thereto by which
the Borrower becomes a party thereto or otherwise bound thereby, and any other
amendment thereto (so long as any such other amendment (other than an amendment
to effect the Borrower becoming a party to or otherwise bound by such agreement)
taken as a whole is not materially less advantageous to the Lenders in the good
faith judgment of the Board of Directors of the Borrower than such agreement as
in effect on the Closing Date);

(x)transactions with customers, clients, suppliers, contractors, joint venture
partners or purchasers or sellers of goods or services, in each case in the
ordinary course of business and otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and its Restricted Subsidiaries, in the
reasonable determination of the Board of Directors of the Borrower or the senior

156

 

 

1005940296v112

--------------------------------------------------------------------------------

 

management thereof, or are on terms at least as favorable as might reasonably
have been obtained at such time from an unaffiliated party;

(xi)the Transactions, the 2011 Transactions and the payment of all fees and
expenses related to the Transactions or the 2011 Transactions, including, for
the avoidance of doubt, any reimbursement on or after the Closing Date of fees
and expenses related to the Transactions or the 2011 Transactions paid by the
Sponsor and its Affiliates;

(xii)the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Parent, any Permitted Holder, or any director, officer, employee
or consultant of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies;

(xiii)any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing;

(xiv)investments by any of the Permitted Holders in securities of the Borrower
or any of its Restricted Subsidiaries (and payment of reasonable out-of-pocket
expenses incurred by such Permitted Holders in connection therewith) so long as
(a) the investment is being offered generally to other investors on the same or
more favorable terms and (b) the investment constitutes less than 5.0% of the
proposed or outstanding issue amount of such class of securities;

(xv)payments to or from, and transactions with, any joint venture in the
ordinary course of business (including, without limitation, any cash management
activities related thereto);

(xvi)entering into, and performing the obligations under, any tax sharing
agreement, consistent with the limitations imposed on Restricted Payments in
Section 7.02; and

(xvii)intellectual property licenses in the ordinary course of business.; and

(xviii)entering into a Replacement Management Agreement and performing
non-monetary obligations thereunder.

Section 7.05.Liens.  

(a)The Borrower will not, and will not permit any Guarantor to, directly or
indirectly, create, incur, assume or suffer to exist any Lien (except Permitted
Liens) that secures obligations under any Indebtedness of the Borrower or of a
Guarantor, on any asset or property of the Borrower or any Guarantor, or any
income or profits therefrom, or on any right to receive income therefrom (the
“Initial Lien”), unless (a) in the case of an Initial Lien on any Collateral,
such Initial Lien expressly has Junior Lien Priority on such Collateral in
relation to the Revolving Facility Obligations and the Guarantees, as applicable
or (b) in the case of an Initial Lien on any other asset or property, the

157

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Revolving Facility Obligations (or a Guaranty in the case of Liens of a
Guarantor) are equally and ratably secured with (or, in the event the Lien
relates to Subordinated Indebtedness, are secured on a senior basis to) the
obligations so secured until such time as such obligations are no longer secured
by a Lien;

(b)Any Lien created for the benefit of the Lenders pursuant to Section 7.05(a)
shall be automatically and unconditionally released and discharged upon the
release and discharge of the Initial Lien that gave rise to the obligation to
secure the Revolving Facility Obligations.

Section 7.06.Fundamental Changes.  The Borrower may not (1) consolidate or merge
with or into another Person (whether or not the Borrower is the surviving
Person); or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions to another
Person (including pursuant to a Division); unless:

(a)either:  (i) the Borrower is the surviving Person; or (ii) the Person formed
by or surviving any such consolidation or merger (if other than the Borrower) or
to which such sale, assignment, transfer, conveyance or other disposition has
been made is a Person organized or existing under the laws of the United States,
any state of the United States, the District of Columbia or any territory
thereof (the Borrower or such Person, as the case may be, being herein called,
the “Successor Borrower”);

(b)the Successor Borrower (if other than the Borrower) assumes all the
obligations of the Borrower under this Agreement and the other Loan Documents to
which it is a party by executing a joinder or one or more other documents or
instruments in form reasonably satisfactory to the Administrative Agent;

(c)immediately after such transaction no Default or Event of Default exists;

(d)immediately after giving pro forma effect to such transaction and any related
financing transactions, as if the same had occurred at the beginning of the
applicable four-quarter period, either:

(i)the Successor Borrower would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 7.01(a); or

(ii)the Fixed Charge Coverage Ratio for the Successor Borrower and its
Restricted Subsidiaries would be equal to or greater than such ratio for the
Borrower and its Restricted Subsidiaries immediately prior to such transaction;

(e)each Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that will
be released from its obligations under its Subsidiary Guarantee in connection
with such transaction and (y) any party to any such consolidation or merger that
does not survive or become the Successor Borrower) shall have delivered a
joinder or other document or instrument in form reasonably satisfactory to the
Administrative Agent, confirming its Subsidiary Guarantee; and

158

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(f)each Subsidiary Guarantor (other than (x) any Subsidiary that will be
released from its grant or pledge of Collateral under the Security Agreement in
connection with such transaction and (y) any party to any such consolidation or
merger that does not survive or become the Successor Borrower) shall have by a
supplement to the Security Agreement or another document or instrument in form
reasonably satisfactory to the Administrative Agent affirmed that its
obligations thereunder shall apply to its Guaranty as confirmed pursuant to
clause (e) above; provided that, for the purposes of this Section 7.06 only,
neither a Music Publishing Sale nor a Recorded Music Sale will be deemed to be a
sale, assignment, transfer, conveyance or other disposition of all or
substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole. For the avoidance of doubt, (1) the Borrower may
therefore consummate a Music Publishing Sale in accordance with Section 7.03
without complying with this Section 7.06 notwithstanding anything to the
contrary in this Section 7.06, (2) the Borrower may therefore consummate a
Recorded Music Sale in accordance with Section 7.03 without complying with this
Section 7.06 notwithstanding anything to the contrary in this Section 7.06 and
(3) the determination in the preceding proviso shall not affect the
determination of what constitutes all or substantially all the assets of the
Borrower under any other contract to which the Borrower is a party.

For the purpose of this Section 7.06, with respect to any sale, lease, transfer,
conveyance or other disposition of properties or assets in connection with any
acquisition (including any acquisition by means of a merger or consolidation
with or into the Borrower or any Restricted Subsidiary), the determination of
whether such sale, lease, transfer, conveyance or disposition constitutes a sale
of all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole shall be made on a pro forma basis giving effect
to such acquisition.

This Section 7.06 will not apply to a sale, assignment, transfer, conveyance or
other disposition of assets between or among the Borrower and its Restricted
Subsidiaries. Notwithstanding the foregoing clauses (c) and (d), (x) any
Restricted Subsidiary may consolidate with, merge into or transfer all or part
of its properties and assets to the Borrower or to another Restricted Subsidiary
and (y) the Borrower may merge with an Affiliate incorporated solely for the
purpose of reincorporating the Borrower in another state of the United States so
long as the amount of Indebtedness of the Borrower and its Restricted
Subsidiaries is not increased thereby.

Section 7.07.Subsidiary Distributions.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any such Restricted Subsidiary to:

(i)pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries that are Guarantors, or with
respect to any other interest or participation in, or measured by, its profits,
or pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries that are Guarantors;

159

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(ii)make loans or advances to the Borrower or any of its Restricted Subsidiaries
that are Guarantors; or

(iii)sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries that are Guarantors;

provided that dividend or liquidation priority between classes of Capital Stock,
or subordination of any obligation (including the application of any remedy bars
thereto) to any other obligation, will not be deemed to constitute such an
encumbrance or restriction.

(b)However, the restrictions in Section 7.07(a) will not apply to encumbrances
or restrictions consisting of, or existing under or by reason of:

(i) contractual encumbrances or restrictions in effect (x) pursuant to this
Agreement or the other Loan Documents, the 2014 Unsecured Notes, the 2014 Senior
Secured Notes, the 2016 Senior Secured Notes, the Senior Term Loan Facility
Documents, any Hedging Obligations, and, on or after the execution and delivery
thereof, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement and any other Credit Agreement or any related documents or (y) on the
Restatement Date, including, without limitation, pursuant to Existing
Indebtedness and related documentation;

(ii)[Reserved];

(iii)purchase money obligations that impose encumbrances or restrictions on the
property so acquired;

(iv)applicable law or any applicable rule, regulation or order;

(v)any agreement or other instrument of a Person, or relating to Indebtedness or
Capital Stock of a Person, which Person is acquired by or merged or consolidated
with or into the Borrower or any Restricted Subsidiary, or which agreement or
instrument is assumed by the Borrower or any Restricted Subsidiary in connection
with an acquisition from such Person, or any other transaction entered into in
connection with any such acquisition, merger or consolidation, as in effect at
the time of such acquisition, merger, consolidation or transaction (except to
the extent that such Indebtedness was incurred to finance, or otherwise in
connection with, such acquisition, merger, consolidation or transaction);
provided that, for purposes of this clause (v), if a Person other than the
Borrower is the Successor Borrower with respect thereto, any Subsidiary thereof
or agreement or instrument of such Person or any such Subsidiary shall be deemed
acquired or assumed, as the case may be, by the Borrower or a Restricted
Subsidiary, as the case may be, when such Person becomes such Successor
Borrower;

(vi)any transfer of, agreement to transfer, option or right with respect to, or
Lien on, any property or assets of the Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, including without limitation,

160

 

 

1005940296v112

--------------------------------------------------------------------------------

 

customary restrictions with respect to a Subsidiary pursuant to an agreement
that has been entered into for the sale or other disposition of the Capital
Stock or assets of such Subsidiary;

(vii)Secured Indebtedness otherwise permitted to be incurred pursuant to the
covenants described in Section 7.01 and 7.05 that limits the right of the debtor
to dispose of the assets securing such Indebtedness;

(viii)restrictions on cash or other deposits or net worth imposed by customers
or suppliers under contracts entered into in the ordinary course of business;

(ix)other Indebtedness or Preferred Stock (x) of the Borrower or any Restricted
Subsidiary that is a Guarantor that is incurred subsequent to the Restatement
Date pursuant to Section 7.01 or (y) that is incurred by a Foreign Subsidiary of
the Borrower subsequent to the Restatement Date pursuant to Section 7.01;

(x)customary provisions in joint venture agreements and other similar agreements
entered into in the ordinary course of business;

(xi)customary provisions contained in leases, subleases, licenses or asset sale
agreements and other agreements;

(xii)any encumbrances or restrictions pursuant to any agreement, instrument or
obligation (a “Refinancing Agreement”) effecting an extension, renewal,
increase, refunding, replacement or refinancing of any contract, instrument or
obligation referred to in clauses (i) through (xi) above (an “Initial
Agreement”) or that is, or is contained in, any amendment, supplement,
restatement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided that the encumbrances and restrictions
contained in any such Refinancing Agreement or Amendment taken as a whole are
not materially less favorable to the Lenders than encumbrances and restrictions
contained in the Initial Agreement or Initial Agreements to which such
Refinancing Agreement or Amendment relates (as determined in good faith by the
Borrower);

(xiii) any encumbrance or restriction of a Securitization Subsidiary effected in
connection with a Qualified Securitization Financing; provided, however, that
such restrictions apply only to any Securitization Subsidiary;

(xiv)any encumbrance or restriction in connection with Non-Recourse Product
Financing Indebtedness or Non-Recourse Acquisition Financing Indebtedness;

(xv)any trading, netting, operating, construction, service, supply, purchase,
sale or other agreement to which the Borrower or any of its Restricted
Subsidiaries is a party entered into in the ordinary course of business;
provided

161

 

 

1005940296v112

--------------------------------------------------------------------------------

 

that such agreement prohibits the encumbrance of solely the property or assets
of the Borrower or such Restricted Subsidiary that are the subject to such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property of the Borrower or such
Restricted Subsidiary or the assets or property of another Restricted
Subsidiary;

(xvi)customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of any Restricted Subsidiary;

(xvii)customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(xviii)any encumbrances or restrictions arising in connection with cash or other
deposits permitted under Section 7.05;

(xix)any encumbrance or restriction that arises or is agreed to in the ordinary
course of business and does not detract from the value of property or assets of
the Borrower or any Restricted Subsidiary in any manner material to the Borrower
or such Restricted Subsidiary;

(xx)customary provisions restricting dispositions of real property interests set
forth in any reciprocal easement agreements of the Borrower or any Restricted
Subsidiary; or

(xxi)an agreement or instrument relating to any Indebtedness incurred subsequent
to the Restatement Date (i) if the encumbrances and restrictions contained in
any such agreement or instrument taken as a whole are not materially less
favorable to the Lenders than the encumbrances and restrictions contained in
agreements in effect on the Restatement Date (as determined in good faith by the
Borrower) or (ii) if such encumbrance or restriction is not materially more
disadvantageous to the Lenders than is customary in comparable financings (as
determined in good faith by the Borrower) and either (x) the Borrower determines
in good faith that such encumbrance or restriction will not materially affect
the Borrower’s ability to make principal or interest payments on the Loans or
(y) such encumbrance or restriction applies only if a default occurs in respect
of a payment or financial covenant relating to such Indebtedness.

Section 7.08.Financial Covenant.  Permit the Senior Secured Indebtedness to
EBITDA Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 4.755.00:1.00, if at the end of such fiscal quarter the outstanding amount
of Loans and drawings under Letter of Credit which have not then been reimbursed
is in excess of $54,000,000105,000,000.

Section 7.09.Suspension of Covenants.  From and after the date that (i)(x) the
Investment Grade Condition is satisfied or (y) the Total Indebtedness to EBITDA
Ratio calculated as of the last day of any fiscal quarter is less than 3.25 to
1.00 (clause (x) and clause (y), each, a “Suspension Trigger”) and (ii) no
Default or Event of Default has occurred and is continuing under this Agreement,
the Borrower and the other Loan Parties shall not be subject to the covenants
set forth in Sections 7.01, 7.02, 7.04 and 7.07, and clause (d)(ii) of Section
7.06

162

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(such covenants, the “Suspended Covenants”) and, in each case, any related
default provision will cease to be effective and will not be applicable to the
Borrower and the other Loan Parties (such period during which covenants are
suspended, the “Suspension Period”).  The Borrower shall deliver to the
Administrative Agent an officer’s certificate certifying that a Suspension
Trigger has occurred.  

The Suspension Period shall end and the Suspended Covenants shall be reinstated
from and after the date (the “Reversion Date”) when (i) the Suspension Trigger
which triggered the Suspension Period ceases to be satisfied (it being
understood that in the case of clause (y) thereof it shall only be tested as of
the last day of a fiscal quarter) and (ii) no other Suspension Trigger is
satisfied; provided further that no action taken during a Suspension Period in
compliance with the covenants then applicable will require reversal or
constitute a Default or Event of Default in the event that the Suspended
Covenants are subsequently reinstated or suspended, as the case may be.

In the event of any reinstatement of the Suspended Covenants on a Reversion
Date, (i) with respect to Restricted Payments made after such reinstatement, the
amount available to be made as Restricted Payments will be calculated as though
Section 7.02 had been in effect prior to, but not during, the Suspension Period;
(ii) all Indebtedness incurred, or Preferred Stock issued, during the Suspension
Period will be classified to have been incurred or issued pursuant to Section
7.01(b)(3); (iii) any Affiliate Transaction entered into after such
reinstatement pursuant to an agreement entered into during any Suspension Period
shall be deemed to be permitted pursuant to Section 7.04(b)(8); and (iv) any
encumbrance or restriction on the ability of any Restricted Subsidiary that is
not a Guarantor to take any action described in Section 7.07(a)(i) through (iii)
that becomes effective during any Suspension Period shall be deemed to be
permitted pursuant to Section 7.07(b)(1).

During the Suspension Period, any reference in the definitions of “Permitted
Liens” and “Unrestricted Subsidiary” to Section 7.01 or any provision thereof
shall be construed as if such covenant were in effect during the Suspension
Period.

Notwithstanding that the Suspended Covenants may be reinstated, no Default,
Event of Default or breach of any kind will be deemed to exist or have occurred
as a result of any failure by the Borrower or any other Loan Party to comply
with the Suspended Covenants during any Suspension Period (or upon termination
of the Suspension Period or after that time arising out of actions taken or
events that occurred during the Suspension Period).  No subsidiary may be
designated as an Unrestricted Subsidiary during the Suspension Period, unless
such designation would have complied with the definition of “Permitted
Investments” of this Agreement as if such provisions would have been in effect
for the purposes of designating Unrestricted Subsidiaries from the Second
Amendment Closing Date to the date of such designation.  

163

 

 

1005940296v112

--------------------------------------------------------------------------------

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Section 8.01.Events of Default.  Any of the following shall constitute an Event
of Default:

(a)Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document; or

(b)Specific Covenants.  The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to the Borrower) or Section 6.11 or Article VII; provided that the
occurrence of any Event of Default under Section 7.08 is subject to the last
proviso set forth in the definition of “EBITDA”; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or, (b) aboveor (d))
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30), (x) in the case of a default with respect to
Section 1.10, five Business Days after notice thereof by the Administrative
Agent (which notice may be provided by e-mail to each of dwagner@accind.com,
paul.robinson@wmg.com and Trent.Tappe@wmg.com), (y) in the case of a default
with respect to reporting obligations under Section 6.01 or related certificates
under Section 6.02, 120 days after notice thereof by the Administrative Agent
toor the BorrowerRequired Lenders, and (z) in the case of any other default, 30
days after notice thereof by the Administrative Agent or the Required Lenders;
or

(d)Representations and Warranties.  Any representation or warranty made or
deemed made by or on behalf of (x) the Borrower or any other Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith or (y) Holdings in any Security Document, shall
be incorrect in any material respect when made or deemed made; or, and for the
failure of any representation or warranty that is capable of being cured (as
determined in good faith by the Borrower, which determination shall be
conclusive), such default shall continue unremedied for a period of 30 days
after the earlier of (A) the date on which a Responsible Officer of the Borrower
become aware of such failure and (B) the date on which written notice thereof
shall have been given by the Administrative Agent or the Required Lenders; or

(e)Cross-Default.  Any Loan Party or any of its Restricted Subsidiaries shall
(i) default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Revolving Facility Obligations) in excess of the Threshold Amount
or (y) in the payment of any Guarantee Obligation in excess of the Threshold
Amount, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created;
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding

164

 

 

1005940296v112

--------------------------------------------------------------------------------

 

the Revolving Facility Obligations) or Guarantee Obligation referred to in
clause (i) above or contained in any instrument or agreement evidencing,
securing or relating thereto (other than a failure to provide notice of a
default or an event of default under such instrument or agreement or default in
the observance of or compliance with any financial maintenance covenant), or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Guarantee Obligation (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice or lapse of time if required,
such Indebtedness to become due prior to its stated maturity or such Guarantee
Obligation to become payable (an “Acceleration”; and the term “Accelerated”
shall have a correlative meaning), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and such default shall
not have been remedied or waived by or on behalf of such holder or holders
(provided that this clause (ii) shall not apply to (x) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder or (y) any termination event or similar event pursuant to the terms of
any Swap Contract) or (iii) in the case of any Indebtedness or Guarantee
Obligations referred to in clause (i) above containing or otherwise requiring
observance or compliance with any financial maintenance covenant, such
Indebtedness or Guarantee Obligation shall have been Accelerated and such
Acceleration shall not have been rescinded; or

(f)Insolvency Proceedings, Etc. If (i) the Borrower or any Material Subsidiary
of the Borrower shall commence any case, proceeding or other action (A) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Borrower that is not a Loan
Party), or (B) seeking appointment of a receiver, interim receiver, receivers,
receiver and manager, trustee, custodian, conservator or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
Material Subsidiary of the Borrower shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Material Subsidiary of the Borrower any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged, unstayed or unbonded for a period of 60 days; or
(iii) there shall be commenced against the Borrower or any Material Subsidiary
of the Borrower any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Borrower or
any Material Subsidiary of the Borrower shall take any corporate or other
similar organizational action in furtherance of, or indicating its consent

165

 

 

1005940296v112

--------------------------------------------------------------------------------

 

to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) the Borrower or any Material Subsidiary of the
Borrower shall be generally unable to, or shall admit in writing its general
inability to, pay its debts as they become due; or

(g)Judgments.  One or more judgments or decrees shall be entered against the
Borrower or any of its Restricted Subsidiaries involving in the aggregate at any
time a liability (net of any insurance or indemnity payments actually received
in respect thereof prior to or within 60 days from the entry thereof, or to be
received in respect thereof in the event any appeal thereof shall be
unsuccessful) of the Threshold Amount or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof; or

(h)ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect or (iii) a
Foreign Benefit Event occurs which, either individually or together with other
Foreign Benefit Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect; or

(i)Invalidity of Loan Documents.  With respect to any Collateral, individually,
having a fair market value in excess of the Threshold Amount, any of the
Security Documents ceases to be in full force and effect, or any of the Security
Documents ceases to give the Lenders the Liens purported to be created thereby,
or any of the Security Documents is declared null and void or the Borrower or
any Guarantor denies in writing that it has any further liability under any
Security Document (in each case other than in accordance with the terms of this
Agreement or any of the Security Documents), except to the extent that any loss
of perfection or priority results from the failure of the Collateral Agent (or
any other collateral agent for any Indebtedness secured by a Lien) to maintain
possession of certificates actually delivered to it representing securities,
promissory notes or other instruments pledged under the Security Documents, or
otherwise results from the gross negligence or willful misconduct of the
Administrative Agent or the Collateral Agent (or any other collateral agent for
any Indebtedness secured by a Lien) and except, as to Collateral consisting of
real property, to the extent that such failure is covered by a lender’s title
insurance policy and the Collateral Agent is reasonably satisfied with the
credit of such insurer; provided, that if a failure of the sort described in
this Section 8.01(i) is susceptible of cure (including with respect to any loss
of Lien priority on material portions of the Collateral), no Event of Default
shall arise under this Section 8.01(i) with respect thereto until 30 days after
a Responsible Officer becomes aware of such failure; or

(j)Change of Control.  There occurs any Change of Control.

166

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 8.02.Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(a)declare the Commitment of each Lender to make Loans and any obligation of the
Issuing BankBanks to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c)require that the Borrower cash collateralize the L/C Exposure in accordance
with Section 2.23(j); and

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that, upon the occurrence of an Event of Default under Section 8.01(f)
or Section 8.01(g), the obligation of each Lender to make Loans and any
obligation of the Issuing BankBanks to issue Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to cash collateralize the L/C
Exposure in accordance with Section 2.23(j) as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.; and

(e)Notwithstanding anything to the contrary, neither the Administrative Agent
nor any Lender may deliver notice of any Default or Event of Default or
otherwise consent, take action or direct or require the Administrative Agent or
any Lender to undertake any action in respect of any Default or Event of Default
previously reported to the Administrative Agent and the Lenders through the
delivery of a notice of Default in accordance with Section 6.03(a) more than two
years prior to such delivery of notice, consent, action or direction or
requirement to undertake action in respect of Default or Event of Default, and
such delivery of notice, consent, action or direction or requirement to
undertake action shall be invalid and have no effect; provided that, such two
year limitation shall not apply if the Administrative Agent or the Required
Lenders have commenced any remedial action (whether as set forth in this Section
8.02 or as otherwise set forth in the Loan Documents) in respect of any such
Default or Event of Default prior to such time.

Section 8.03.Application of Funds.  The Lenders and the Administrative Agent
agree, as among such parties, as follows:  subject to the terms of the Security
Agreement, any Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement, after the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Exposures have automatically

167

 

 

1005940296v112

--------------------------------------------------------------------------------

 

been required to be cash collateralized as set forth in the proviso to Section
8.02), any amounts received on account of the Obligations shall, except as
otherwise expressly provided herein, be applied in the following order:

First, to the extent any amounts are proceeds of any collection or sale of the
Collateral, to payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the Security Agreement or the terms of any Loan
Document;

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05 but excluding
principal and interest on any Loan) payable to the Administrative Agent in its
capacity as such;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders arising under the Loan Documents (including Attorney Costs payable under
Section 2.14, Section 2.15, Section 2.16 and Section 10.05), ratably among them
in proportion to the amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Letters of Credit, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth payable to
them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letters of Credit, the termination value under
Secured Hedge Agreements and Cash Management Obligations, ratably among the
Lenders and/or other holders thereof in proportion to the respective amounts
described in this clause Fifth held by them;

Sixth, to the Administrative Agent for the account of the applicable Issuing
Bank, to cash collateralize the L/C Exposure in accordance with Section 2.23(j);

Seventh, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, delivered to the Borrower or as otherwise required by Law.

Subject to Section 2.23(d) and Section 2.23(e), amounts used to cash
collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above and, if no Obligations remain outstanding, to the Borrower. This Section
8.03 may be amended (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendment) to the extent necessary
to reflect differing amounts payable, and priorities of

168

 

 

1005940296v112

--------------------------------------------------------------------------------

 

payments, to Lenders participating in any new classes or tranches of Loans added
pursuant to Sections 2.24, 2.25 and 2.26, as applicable.  

ARTICLE IX
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Each Lender and the Issuing Bank hereby irrevocably appoints the Administrative
Agent and the Collateral Agent (for purposes of this Article IX, the
Administrative Agent and the Collateral Agent are referred to collectively as
the “Agents”) its agent and authorizes the Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  Each Lender and the Issuing Bank authorizes the
Administrative Agent to act as its representative under the Security Agreement
and each other Security Document, as applicable and further agrees that the
Required Lenders may instruct the Administrative Agent to take actions with
respect to the Collateral (subject to the provisions of the Security Agreement,
any Junior Lien Intercreditor Agreement, any Other Intercreditor Agreement and
any Intercreditor Agreement Supplement).  Without limiting the generality of the
foregoing, the Agents are hereby expressly authorized to (i) execute any and all
documents (including releases, any Incremental Commitment Amendment as provided
in Section 2.24, any Increase Supplement as provided in Section 2.24, any Lender
Joinder Agreement as provided in Section 2.24, any Extension Amendment as
provided in Section 2.25 and any Specified Refinancing Amendment as provided in
Section 2.26) with respect to the Collateral and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the other Loan Documents, and (ii) negotiate,
enforce or settle any claim, action or proceeding affecting the Lenders in their
capacity as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

The institution serving as the Administrative Agent and/or the Collateral Agent
under any Loan Document shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not an Agent hereunder.

The Administrative Agent shall have no duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
instructed in writing to exercise by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.08), and (c) except as expressly set forth in the Loan
Documents, neither Agent shall have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to Holdings, the Borrower
or any of the Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in

169

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 10.08) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall not be deemed to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent and any such sub-agent may perform any and all of their
duties and exercise their rights and powers by or through their respective
Related Parties.  The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facility as well as activities of the Administrative
Agent.

Subject to the appointment of a successor as set forth herein, (i) the
Administrative Agent or the Collateral Agent may be removed by the Borrower or
the Required Lenders (in the case of the Collateral Agent, subject to the
Security Agreement) if the Administrative Agent, the Collateral Agent or a
controlling affiliate of the Administrative Agent or the Collateral Agent is a
Defaulting Lender and (ii) the Administrative Agent and the Collateral Agent may
resign as Administrative Agent or Collateral Agent, respectively, in each case
upon ten days’ notice to the Administrative Agent, the Lenders, the Issuing
BankBanks and the Borrower, as applicable.  If the Administrative Agent or the
Collateral Agent shall be removed by the Borrower or the Required Lenders
pursuant to clause (i) above or if the Administrative Agent or the Collateral
Agent shall resign as Administrative Agent or Collateral Agent, as applicable,
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders and the Issuing Banks a successor agent for
the Lenders and the Issuing BankBanks, which such successor agent shall be
subject to approval by the Borrower; provided that such approval by the Borrower
in connection with the appointment of any successor Administrative Agent shall
only be required so long as no Event of Default under Section 8.01(a) or Section
8.01(f) has occurred and is continuing; provided, further, that the Borrower
shall not unreasonably withhold its approval of any successor Administrative
Agent if such successor is a commercial bank with a consolidated combined
capital

170

 

 

1005940296v112

--------------------------------------------------------------------------------

 

and surplus of at least $5.0 billionan Approved Commercial Bank.  If no
successor shall have been so appointed by the Required Lenders and approved by
the Borrower (to the extent required) and shall have accepted such appointment
within 45 days after the Administrative Agent or the Collateral Agent, as the
case may be, gives notice of its resignation or is notified that it is being
removed, then the Administrative Agent or Collateral Agent, as the case may be,
may, on behalf of the Lenders and the Issuing BankBanks appoint a successor
Administrative Agent or Collateral Agent, as the case may be, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank.  If
no successor Administrative Agent or Collateral Agent, as the case may be, has
been appointed pursuant to the immediately preceding sentence by the 45th day
after the date such notice of resignation or removal, as applicable, the
Administrative Agent’s or Collateral Agent’s resignation or removal, as
applicable, shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent or Collateral Agent hereunder
and/or under any other Loan Document until such time, if any, as the Required
Lenders appoint a successor Administrative Agent or Collateral Agent, as the
case may be.  Any resignation by or removal of the Administrative Agent
hereunder shall also constitute, to the extent applicable, its resignation as an
Issuing Bank, and the Administrative Agent (x) shall not be required to issue
any further Letters of Credit and (y) shall maintain all of its rights as
Issuing Bank, as the case may be, with respect to any Letters of Credit issued
by it prior to the date of such resignation or removal.  Upon the successful
appointment of a successor agent, such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent or the Collateral Agent,
as applicable, and the term “Administrative Agent” or “Collateral Agent,” as
applicable, shall mean such successor agent effective upon such appointment and
approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans.  After any retiring Agent’s
resignation or removal as Agent, the provisions of this Article IX shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement and the other Loan Documents.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  In the case of the Collateral Agent, the provision of this paragraph
shall in all respects be subject to the provisions of the Security Agreement.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Lead Arrangers and the Syndication Agents
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to this Agreement or any other Loan Document; it being understood and
agreed that each of the Joint Lead Arrangers and the Syndication Agents shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein

171

 

 

1005940296v112

--------------------------------------------------------------------------------

 

and in the other Loan Documents.  Without limitation of the foregoing, neither
the Joint Lead Arrangers nor the Syndication Agents in their respective
capacities as such shall, by reason of this Agreement or any other Loan
Document, have any fiduciary relationship in respect of any Lender, Loan Party
or any other Person.

Each Lender authorizes and directs the Administrative Agent (including in its
capacity as representative of the Lenders under the Security Documents) and the
Collateral Agent to enter into (and agrees to be bound by the terms of) (x) the
Guaranty, the Security Documents, the Junior Lien Intercreditor Agreement and
any Other Intercreditor Agreement for the benefit of the Lenders and the other
Secured Parties and (y) any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to the
Security Documents, the Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement or other intercreditor agreements in connection with the
incurrence by any Loan Party or any Subsidiary thereof of Additional
Indebtedness (each an “Intercreditor Agreement Supplement”) to permit such
Additional Indebtedness to be secured by a valid, perfected lien (with such
priority as may be designated by the Borrower or relevant Subsidiary, to the
extent such priority is permitted by the Loan Documents).  Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by the
Administrative Agent, the Collateral Agent or the Required Lenders in accordance
with the provisions of this Agreement or any other Loan Document and the
exercise by the Agents or the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Each Lender further
agrees that the Collateral Agent may act pursuant to the Security Documents as
instructed by the representative of the First Lien Obligations (as defined in
the Security Agreement) then having authority to direct actions of the
Collateral Agent pursuant to the Security Documents.  The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time, to take any
action with respect to any applicable Collateral or Security Documents which may
be necessary to perfect and maintain perfected the security interest in and
liens upon the Collateral granted pursuant to the Security Documents.  Each
Lender agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loans
unless instructed to do so by the Collateral Agent, it being understood and
agreed that such rights and remedies may be exercised only by the Collateral
Agent.  Notwithstanding the foregoing, each Lender expressly and irrevocably
waives any right to take or institute any actions or proceedings, judicial or
otherwise, for any right or remedy or assert any other cause of action against
any Loan Party (including the exercise of any right of set-off, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings or any other cause of action, or otherwise
commence any remedial procedures, in each case in its capacity as a Lender,
against Holdings, the Borrower and/or any of their respective Subsidiaries or
any Parent with respect to any Collateral or any other property of any such
Person, without the prior written consent of the Administrative Agent and the
Required Lenders (which shall not be withheld in contravention of this Article
IX); provided, that, for the avoidance of doubt, this provision may be enforced
against any Lender by the Required Lenders, the Agents or the Borrower (or any
of its Affiliates) and each Lender and the Agents expressly acknowledge that
this provision shall be available as a defense of the Borrower (or any of its
Affiliates) in any action, proceeding, cause of action or remedial
procedure.  The Collateral Agent may grant extensions of time for the creation
and perfection of security interests in or the obtaining of title insurance,
legal opinions or other deliverables with respect to particular assets or the
provision of any guarantee by any Subsidiary

172

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(including extensions beyond the Restatement Date or in connection with assets
acquired, or Subsidiaries formed or acquired, after the Restatement Date) where
it determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or the Security Documents or if instructed to do
so in accordance with the Security Documents.

The Lenders hereby authorize each Agent, in each case at its option and in its
discretion, (A) to release any Lien granted to or held by such Agent upon any
Collateral (i) upon termination of the Commitments and payment and satisfaction
of all of the Revolving Facility Obligations under the Loan Documents at any
time arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof, (iii) owned by
any Subsidiary Guarantor designated as an Excluded Subsidiary or constituting
Equity Interests of an Excluded Subsidiary, (iv) if approved, authorized or
ratified in writing by the Required Lenders (or such greater amount, to the
extent required by Section 10.08) or (v) as otherwise may be expressly provided
in the relevant Security Documents and (B) at the written request of the
Borrower to subordinate any Lien on any Excluded Assets or any other property
granted to or held by such Agent, as the case may be under any Loan Document to
the holder of any Permitted Lien.  Upon request by any Agent, at any time, the
Lenders will confirm in writing any Agent’s authority to release particular
types or items of Collateral pursuant to this Article IX.

The Lenders hereby authorize the Administrative Agent and the Collateral Agent,
as the case may be, in each case at its option and in its discretion, to enter
into any amendment, amendment and restatement, restatement, waiver, supplement
or modification, and to make or consent to any filings or to take any other
actions, in each case as contemplated by Section 10.08(b)(iii)(B) or the second
to last sentence of Section 10.08(b).  Upon request by any Agent, at any time,
the Lenders will confirm in writing the Administrative Agent’s and the
Collateral Agent’s authority under this paragraph of Article IX.

No Agent shall have any obligation whatsoever to the Lenders to assure that the
Collateral exists or is owned by Holdings, the Borrower or any of its Restricted
Subsidiaries or is cared for, protected or insured or that the Liens granted to
any Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Article IX or
in any of the Security Documents, it being understood and agreed by the Lenders
that in respect of the Collateral, or any act, omission or event related
thereto, each Agent may act in any manner it may deem appropriate, in its sole
discretion, given such Agent’s own interest in the Collateral as a Lender and
that no Agent shall have any duty or liability whatsoever to the Lenders, except
for its bad faith, gross negligence or willful misconduct.

The Collateral Agent may appoint the Administrative Agent as its agent for the
purposes of holding any Collateral and/or perfecting the Collateral Agent’s
security interest therein and for the purpose of taking such other action with
respect to the collateral as such Agents may from time to time agree.

173

 

 

1005940296v112

--------------------------------------------------------------------------------

 

ARTICLE X
MISCELLANEOUS

Section 10.01.Notices; Electronic Communications.  Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a)if to the Borrower, to it at WMG Acquisition Corp., c/o Warner Music Group
Corp., 1633 Broadway, 7th Floor, New York, NY 10019, Attention: General Counsel,
Fax No. 212-275-3601, website: www.wmg.com;

with copies to:

Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York 10022, Attention:
Pierre Maugüé, Esq., Email: pmaugue@debevoise.com, Fax No.: 212-909-6836;

(b)if to the Administrative Agent, to Credit Suisse AG, Attention of: Sean
Portrait, Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291,
Email: agency.loanops@credit_suisse.com;

(c)if to the Lead Issuing Bank, to Credit Suisse AG, Attention of: Jack Madej,
Eleven Madison Ave., 23rd Floor, New York, NY 10010, Fax No. 212-325-8315,
Email: list.ib-letterofcredit@credit-suisse.com; and

(d)if to a Lender or an Issuing Bank (other than the Lead Issuing Bank), to it
at its address (or fax number) set forth on Schedule 2.01 or in the Assignment
and Acceptance pursuant to which such Lender shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
10.01.  As agreed to among the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

Unless directed otherwise by the Administrative Agent or unless the electronic
mail address referred to below has not been provided by the Administrative Agent
to the Borrower, the Borrower may, and may cause its Subsidiaries to, provide to
the Administrative Agent all information, documents and other materials that it
is obligated to furnish to the Administrative Agent pursuant to the Loan
Documents or to the Lenders under Article VI, including all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) is or
relates to a Borrowing Request, a notice pursuant to Section 2.10 or a notice
requesting the issuance, amendment, extension or renewal of a Letter of Credit
pursuant to Section 2.23, (ii) relates to the payment of any principal

174

 

 

1005940296v112

--------------------------------------------------------------------------------

 

or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent.  In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing BankBanks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC,” unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents and (2) notification of
changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS,

175

 

 

1005940296v112

--------------------------------------------------------------------------------

 

IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.

Section 10.02.Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and the Issuing BankBanks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
BankBanks, regardless of any investigation made by the Lenders or the Issuing
BankBanks or on their behalf, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not been terminated.  The provisions of Sections 2.14, 2.16,
2.20, 10.05 and 10.16 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, (to the
maximum extent permitted by applicable law) the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Lender or
the Issuing BankBanks.

176

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 10.03.Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower, the Administrative Agent, and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto.

Section 10.04.Successors and Assigns.

(a)Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, the Administrative Agent, the Collateral Agent, the Issuing BankBanks
or the Lenders that are contained in this Agreement shall bind and inure to the
benefit of their respective permitted successors and assigns.

(b)Each Lender may assign to one or more Eligible Assignees (other than to a
Disqualified Lender) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it), with the prior written consent of the Administrative
Agent (not to be unreasonably withheld or delayed); provided, however, that
(i) in the case of an assignment of a Commitment, each of the Borrower and
theeach Issuing Bank must also give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed) (provided,
that  the consent of the Borrower (A) shall not be required to any such
assignment made (x) to another Lender or an Affiliate of a Lender or an Approved
Fund (other than any Affiliate or Approved Fund to the extent such Person is
solely or primarily engaged in the business of asset management) or (y) after
the occurrence and during the continuance of any Event of Default pursuant to
Section 8.01(a) or 8.01(f) and (B) shall be deemed to have been given if the
Borrower has not responded within 10 Business Days of a written request for such
consent), (ii) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an aggregate amount of not less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof (or, if less, the entire
remaining amount of such Lender’s Commitment or Loans); provided that
simultaneous assignments by two or more related Approved Funds shall be combined
for purposes of determining whether the minimum assignment requirement is met,
(iii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent, or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state

177

 

 

1005940296v112

--------------------------------------------------------------------------------

 

securities laws) and all applicable tax forms.  Upon acceptance and recording
pursuant to paragraph (e) of this Section 10.04, from and after the effective
date specified in each Assignment and Acceptance, (A) the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement and (B) the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits and subject to the
obligations of Sections 2.14, 2.16, 2.20, 10.05 and 10.16, as well as to the
benefit of any Fees accrued for its account and not yet paid). Notwithstanding
the foregoing, no Lender shall be permitted to make assignments under this
Agreement to any Disqualified Lender.

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment and the outstanding balance of its Loans, in each case without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, the Security Agreement, any Junior Lien Intercreditor
Agreement and any Other Intercreditor Agreement, together with copies of the
most recent financial statements referred to in Section 5.05(a) or delivered
pursuant to Section 6.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance; (v) such assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof, together with such powers as are reasonably
incidental thereto; (vii) such assignee agrees that it will perform in
accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender and (viii) such
assignee agrees that it will be bound by and will take no actions

178

 

 

1005940296v112

--------------------------------------------------------------------------------

 

contrary to the provisions of the Security Agreement, any Junior Lien
Intercreditor Agreement and any Other Intercreditor Agreement.

(d)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Issuing BankBanks, the Collateral Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing BankBanks, the Collateral Agent and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.  Notwithstanding anything
herein to the contrary, the Borrower shall be entitled to pursue any remedy
available to it (whether at law or in equity) against the Lender and such
Disqualified Lender.  Notwithstanding the foregoing, in no event shall the
Administrative Agent (in its capacity as such) (x) be obligated to ascertain,
monitor or inquire as to whether any Lender is a Disqualified Lender or (y) have
any liability with respect to any assignment or participation of Loans to any
Disqualified Lender (other than through the Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by a court of
competent jurisdiction in a final non-appealable decision; provided that in no
event shall the Administrative Agent have any liability for any failure to
ascertain, monitor or inquire as to whether any Lender is a Disqualified
Lender).

(e)Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower and theany Issuing Bank to
such assignment and any applicable tax forms, the Administrative Agent shall
promptly (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register.  No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f)Each Lender may without the consent of the Borrower, the Issuing BankBanks or
the Administrative Agent sell participations to one or more banks or other
Persons (other than to any Disqualified Lender) in all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) the participating banks or other Persons shall be
entitled to the benefit of, and subject to the obligations under, the cost
protection provisions contained in Sections 2.14, 2.16 and 2.20 (and subject to
the obligations under Section 2.21(b)) to the same extent as if they were
Lenders (it being understood that the documentation required under Section
2.20(b) shall

179

 

 

1005940296v112

--------------------------------------------------------------------------------

 

be delivered by the participating Lender); provided however, that no Loan Party
shall be obligated to make any greater payment under Sections 2.14, 2.16 or 2.20
than it would have been obligated to make in the absence of such participation,
and (iv) the Borrower, the Administrative Agent, the Issuing BankBanks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or Person has an interest, increasing or extending the Commitments in which such
participating bank or Person has an interest or releasing one or more Guarantors
representing all or substantially all of the value of the Guaranty (other than
in connection with the sale of such Guarantor in a transaction permitted by
Section 7.06) or all or substantially all of the Collateral.  To the extent
permitted by law, each participating bank or other Person also shall be entitled
to the benefits of Section 10.06 as though it were a Lender, provided that such
participating bank or other Person agrees to be subject to Section 2.18 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and related interest amounts) of each participant’s interest in the
Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive, absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  No Lender shall
have any obligation to disclose all or any portion of the Participant Register
to the Borrower or any other Person (including the identity of any participant
or any information relating to a participant’s interest in any obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Lender.

(g)Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any confidential information relating to the Borrower, any Parent or
any of its Subsidiaries furnished to such Lender by or on behalf of the
Borrower, any Parent or any of its Subsidiaries; provided that, prior to any
such disclosure of information, each such assignee or participant or proposed
assignee or participant shall execute an agreement whereby such assignee or
participant shall agree (subject to customary exceptions) to preserve the
confidentiality of such confidential information on terms no less restrictive
than those applicable to the Lenders pursuant to Section 10.16.

180

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(h)Any Lender may at any time assign all or any portion of its rights under this
Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such assignment shall
release a Lender from any of its obligations hereunder or substitute any such
assignee for such Lender as a party hereto.

(i)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof.  The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender and such SPV shall be reflected in
the Register.  Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 10.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPV.  Notwithstanding the foregoing, no Loan Party shall be obligated to make
any greater payment under Sections 2.14, 2.16 or 2.20 than it would have been
obligated to make in the absence of any grant by a Granting Lender to an SPV.

(j)The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, theeach
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k)In the event that any Lender shall become a Defaulting Lender or S&P, Moody’s
and Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case of
Lenders that are insurance companies (or Best’s Insurance Reports, if such
insurance

181

 

 

1005940296v112

--------------------------------------------------------------------------------

 

company is not rated by Insurance Watch Ratings Service)) shall, after the date
of any Lender’s Commitment, downgrade the long term certificate deposit ratings
of such Lender, and the resulting ratings shall be below BBB; Baa3 and C (or BB,
in the case of a Lender that is an insurance company (or B, in the case of an
insurance company not rated by InsuranceWatch Ratings Service)) (or, with
respect to any Lender that is not rated by any such ratings service or provider,
the Issuing BankBanks shall have reasonably determined that there has occurred a
material adverse change in the financial condition of any such Lender, or a
material impairment of the ability of any such Lender to perform its obligations
hereunder, as compared to such condition or ability as of the date of such
Lender’s Commitment), then the Issuing BankBanks shall have the right, but not
the obligation, at itstheir own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Commitment to such assignee;
provided, however, that (i) no such assignment shall conflict with any law, rule
and regulation or order of any Governmental Authority and (ii) the Issuing
BankBanks or such assignee, as the case may be, shall pay to such Lender in
immediately available funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

(l)If the Borrower wishes to replace the Loans or Commitments under any Facility
or Tranche in whole or in part with ones having different terms, it shall have
the option, with the consent of the Administrative Agent and subject to at least
three Business Days’ (or such shorter period as agreed to by the Administrative
Agent in its reasonable discretion) advance notice to the Lenders under such
Facility or Tranche, instead of prepaying the Loans or reducing or terminating
the Commitments to be replaced, to (i) require the Lenders under such Facility
or Tranche to assign such Loans or Commitments to the Administrative Agent or
its designees and (ii) amend the terms thereof in accordance with Section
10.08.  Pursuant to any such assignment, all Loans and Commitments to be
replaced shall be purchased at par (allocated among the Lenders under such
Facility or Tranche in the same manner as would be required if such Loans were
being optionally prepaid or such Commitments were being optionally reduced or
terminated by the Borrower), accompanied by payment of any accrued interest and
fees thereon and any amounts owing pursuant to Section 10.05.  By receiving such
purchase price, the Lenders under such Facility or Tranche shall automatically
be deemed to have assigned the Loans or Commitments under such Facility or
Tranche pursuant to the terms of the form of Assignment and Acceptance attached
hereto as Exhibit A, and accordingly no other action by such Lenders shall be
required in connection therewith.  The provisions of this paragraph are intended
to facilitate the maintenance of the perfection and priority of existing
security interests in the Collateral during any such replacement.

Section 10.05.Expenses; Indemnity.

(a)The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Lead Issuing Bank in
connection

182

 

 

1005940296v112

--------------------------------------------------------------------------------

 

with the syndication of the Facility and the preparation and administration of
this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated); provided that it shall not be responsible for fees, charges and
disbursements of more than one counsel (in addition to one local counsel per
relevant jurisdiction, and in the case of a conflict of interest, one additional
counsel per relevant jurisdiction for all similarly situated persons).  The
Borrower also agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder, including the reasonable and documented fees, charges
and disbursements of one counsel (and, if necessary, of one local counsel in
each relevant jurisdiction and in the case of a conflict of interest, one
additional counsel per relevant jurisdiction for all similarly situated
persons).

(b)The Borrower agrees to indemnify the Administrative Agent, each Lender,
theeach Issuing Bank and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable fees, charges and disbursements of one
counsel (and, if necessary, of one local counsel in each relevant jurisdiction
and in the case of a conflict of interest, one additional counsel per relevant
jurisdiction for all similarly situated persons) arising out of, in any way
connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Facility), (ii) the use
of the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by the Borrower, any other Loan Party or
any of their respective Affiliates) or (iv) any actual or alleged presence or
release of Hazardous Materials on any property currently or formerly owned or
operated by the Borrower or any of the Subsidiaries, or any Environmental
Liability related in any way to the Borrower or the Subsidiaries; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the bad faith, gross negligence or willful misconduct of
such Indemnitee.  This Section 10.05(b) shall not apply with respect to Taxes.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or theany Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the applicable Issuing Bank, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim,

183

 

 

1005940296v112

--------------------------------------------------------------------------------

 

damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the applicable Issuing Bank in its
capacity as such.  For purposes of this Section, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Aggregate Credit
Exposure and unused Commitments at the time (in each case determined as if no
Lender were a Defaulting Lender).

(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e)The provisions of this Section 10.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Lender or theany Issuing Bank.  All amounts due
under this Section 10.05 shall be payable on written demand therefor.

Section 10.06.Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 10.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

Section 10.07.Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENTS (INCLUDING, WITHOUT LIMITATION,
ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT
MATTER HEREOF) SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.  EACH LETTER OF CREDIT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE

184

 

 

1005940296v112

--------------------------------------------------------------------------------

 

DESIGNATED, THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF
COMMERCE PUBLICATION NO. 590 (THE “ISP”) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES
OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

Section 10.08.Waivers; Amendment.

(a)No failure or delay of the Administrative Agent, the Collateral Agent, any
Lender or theany Issuing Bank in exercising any power or right hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent, the
Issuing BankBanks and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on the Borrower shall entitle the Borrower to any other or further notice or
demand in similar or other circumstances.

(b)Neither this Agreement or any provision hereof nor any Loan Document or any
provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders; provided, however, that no such agreement shall (i) decrease the
principal amount of, or extend the maturity of or any scheduled principal
payment date or date for the payment of any interest on any Loan or any date for
reimbursement of an L/C Disbursement, or waive or excuse any such payment or any
part thereof, or decrease the rate of interest on any Loan or L/C Disbursement,
without the prior written consent of each Lender directly adversely affected
thereby, (ii) increase or extend the Commitment or decrease or extend the date
for payment of any Fees of any Lender without the prior written consent of such
Lender, (iii)(A) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 10.04(j) or the provisions of this Section or (B) release
one or more Guarantors representing all or substantially all of the value of the
Guaranty (other than in connection with the sale of such Guarantor in a
transaction permitted by Section 7.06) or all or substantially all of the
Collateral, in each case without the prior written consent of each Lender
except, in the case of this clause (B), as may be expressly permitted hereby or
by any Security Document (as such documents are in effect on the date hereof or,
if later, the date of execution and delivery thereof in accordance with the
terms hereof), (iv) modify the protections afforded to an SPV pursuant to the
provisions of Section 10.04(i) without the written consent of such SPV or
(v) reduce the percentage contained in the definition of the term “Required
Lenders”

185

 

 

1005940296v112

--------------------------------------------------------------------------------

 

without the prior written consent of each Lender (it being understood that with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments on the date hereofSecond
Amendment Closing Date); provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
thean Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or thesuch Issuing
Bank.  Notwithstanding anything to the contrary herein, (x) in addition to Liens
the Collateral Agent is authorized to release pursuant to Article IX and in
accordance with clause (iii)(B) above, the Collateral Agent may, in its
discretion, release the Lien on Collateral valued in the aggregate not in excess
of $10,000,000 in any fiscal year without the consent of any Lender and the
Collateral Agent may release Liens on Collateral upon instructions of the
Authorized Applicable Representative (as defined in the Security Agreement)
pursuant to the Security Agreement and (y) in connection with the incurrence by
any Loan Party or any Subsidiary thereof of any Additional Indebtedness, each of
the Administrative Agent and the Collateral Agent agree to execute and deliver
amendments, waivers, supplements or other modifications to the Security
Agreement, the Junior Lien Intercreditor Agreement or any Other Intercreditor
Agreement or any Intercreditor Agreement Supplement and amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, any Security Document (including but not limited to any
Mortgages and UCC fixture filings), and to make or consent to any filings or
take any other actions in connection therewith, as may be reasonably deemed by
the Borrower to be necessary or reasonably desirable for any Lien on the assets
of any Loan Party permitted to secure such Additional Indebtedness to become a
valid, perfected lien (with such priority as may be designated by the relevant
Loan Party or Subsidiary, to the extent such priority is permitted by the Loan
Documents) pursuant to the Security Document being so amended, amended and
restated, restated, waived, supplemented or otherwise modified or
otherwise.  Notwithstanding any provision herein to the contrary, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents, except to the
extent the consent of such Lender would be required under clause (i) in the
proviso to the first sentence of Section 10.08(b), (ii) no Disqualified Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any of the Loan  Documents and (iii) any waiver, amendment or
modification that by its terms solely adversely affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments that are Initial
Revolving Loans, 2020 Revolving Loans, Incremental Revolving Loans, Extended
Revolving Loans or Specified Refinancing Loans or Initial Revolving Commitments,
2020 Revolving Commitments, Incremental Commitments, Extended Revolving
Commitments or Specified Refinancing Facility, as the case may be (such relevant
Tranche of Loans or Commitments, the “Affected Tranche”), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the Affected Tranche of Lenders that would
be required to consent thereto under this Section if Lenders of such Affected
Tranche were the only Lenders hereunder at the time.  

186

 

 

1005940296v112

--------------------------------------------------------------------------------

 

(c)The Administrative Agent and the Borrower may amend this Agreement or any
other Loan Document without the consent of any Lender to cure any ambiguity,
mistake, omission, defect or inconsistency, in each case without the consent of
any other Person.   Notwithstanding anything to the contrary contained herein,
such amendment shall become effective without any further consent of any other
party to such Loan Document.

(d)Notwithstanding any provision herein to the contrary, any Security Document,
Junior Lien Intercreditor Agreement, Other Intercreditor Agreement or
Intercreditor Agreement Supplement may be amended (or amended and restated),
restated, waived, supplemented or modified as contemplated by and in accordance
with paragraph (b) above with the written consent of the Agent party thereto and
the Loan Party party thereto.

(e)Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or deemed amended) or amended and restated with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more additional credit facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the existing Facility and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility or Tranche hereunder and (z)
to provide class protection for any additional credit facilities.

(f)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by Section 10.08(b), the consent of each Lender, each Lender or
each affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”) then the Borrower may, on notice to the Administrative
and the Non-Consenting Lender, (A) replace such Non-Consenting Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.04 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to the applicable change, waiver, discharge or termination of this
Agreement and/or the other Loan Documents; and provided, further, that all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender (or, at their option, by the Borrower) to such Non-Consenting
Lender concurrently with such Assignment and Acceptance or (B) prepay the Loans
and, if applicable, terminate the Commitments of such Non-Consenting Lender, in
whole or in part, subject to Section 10.05, without premium or penalty.   In
connection with any such replacement under this Section 10.08(f), if the
Non-Consenting Lender does not execute and deliver to the

187

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Administrative Agent a duly completed Assignment and Acceptance and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Acceptance and/or such other documentation and (b) the date as of which all
obligations of the Borrower owing to the Non-Consenting Lender relating to the
Loans, Commitments and participations so assigned shall be paid in full by the
assignee Lender to such Non-Consenting Lender, then such Non-Consenting Lender
shall be deemed to have executed and delivered such Assignment and Acceptance
and/or such other documentation as of such date and the Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

(g)Notwithstanding any provision herein to the contrary, (x) this Agreement and
the other Loan Documents may be amended in accordance with Section 2.24 to
incorporate the terms of any Incremental Commitments (including to add a new
revolving facility under this Agreement with respect to any Incremental
Revolving Commitment) with the written consent of the Borrower and the Lenders
providing such Incremental Commitments, provided that if such amendment includes
an Incremental Commitment of a bank or other financial institution that is not
at such time a Lender or an affiliate of a Lender, the inclusion of such bank or
other financial institution as an Additional Lender shall be subject to the
Administrative Agent’s consent (not to be unreasonably withheld or delayed) at
the time of such amendment, (y) the scheduled date of maturity of any Loan owed
to any Lender or any Commitment of any Lender may be extended, and this
Agreement and the other Loan Documents may be amended to effect such extension
in accordance with Section 2.25, with the written consent of the Borrower and
the Extending Lenders, as contemplated by Section 2.25 or otherwise and (z) this
Agreement and the other Loan Documents may be amended in accordance with Section
2.26 to incorporate the terms of any Specified Refinancing Facilities with the
written consent of the Borrower and the Specified Refinancing Lenders.  Without
limiting the generality of the foregoing, any provision of this Agreement and
the other Loan Documents, including Section 2.12, 2.13, 2.17, 2.18 or 10.06
hereof, may be amended as set forth in the immediately preceding sentence
pursuant to any Incremental Commitment Amendment, any Extension Amendment or
Specified Refinancing Amendment, as the case may be, to provide for non-pro rata
borrowings and payments of any amounts hereunder as between any Tranches,
including the Commitments, Loans, any Incremental Commitments or Incremental
Loans, any Extended Tranche and any Specified Refinancing Tranche, or to provide
for the inclusion, as appropriate, of the Lenders of any Incremental Commitments
or Incremental Loans, any Extended Tranche or any Specified Refinancing Tranche
in any required vote or action of the Required Lenders or of the Lenders of each
Tranche hereunder.  The Administrative Agent hereby agrees (if requested by the
Borrower) to execute any amendment referred to in this clause (g) or an
acknowledgement thereof.

(h)Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with Section 2.08, that adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate and the Administrative Agent and the
Borrower mutually determine that a comparable successor rate, at such time, has
been broadly accepted by

188

 

 

1005940296v112

--------------------------------------------------------------------------------

 

the syndicated loan market, then the Administrative Agent and Borrower may,
without the consent of any Lender, amend this Agreement to adopt such new
broadly accepted successor rate and to make such other changes as shall be
necessary or appropriate in the good faith determination of the Administrative
Agent and the Borrower in order to implement such new market standard herein and
in the other Loan Documents.this Agreement may be amended as set forth in
Sections 1.10 and 2.08(b).

(i)Notwithstanding anything to the contrary herein, at any time and from time to
time, upon notice to the Administrative Agent (who shall promptly notify the
applicable Lenders) specifying in reasonable detail the proposed terms thereof,
the Borrower may make one or more loan modification offers to all the Lenders of
any Facility that would, if and to the extent accepted by any such Lender, (a)
change the Applicable Margin, premium and/or fees payable with respect to the
Loans and Commitments under such Facility (in each case solely with respect to
the Loans and Commitments of accepting Lenders in respect of which an acceptance
is delivered), (b) add any additional or different financial or other covenants
or other provisions that are agreed between the Borrower, the Administrative
Agent and the accepting Lenders; provided that such covenants and provisions are
applicable only during periods after the Initial2020 Revolving Maturity Date and
(c) treat the Loans and Commitments so modified as a new “Facility” and a new
“Tranche” for all purposes under this Agreement; provided that (i) such loan
modification offer is made to each Lender under the applicable Facility on the
same terms and subject to the same procedures as are applicable to all other
Lenders under such Facility (which procedures in any case shall be reasonably
satisfactory to the Administrative Agent) and (ii) no loan modification shall
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or any Issuing Bank, without its prior written consent.  In
connection with any such loan modification, the Borrower and each accepting
Lender shall execute and deliver to the Administrative Agent such agreements and
other documentation as the Administrative Agent shall reasonably specify to
evidence the acceptance of the applicable loan modification offer and the terms
and conditions thereof, and this Agreement and the other Loan Documents shall be
amended in a writing (which may be executed and delivered by the Borrower and
the Administrative Agent and shall be effective only with respect to the
applicable Loans and Commitments of Lenders that shall have accepted the
relevant loan modification offer (and only with respect to Loans and Commitments
as to which any such Lender has accepted the loan modification offer) (each such
accepting Lender, a “Modifying Lender”)) to the extent necessary or appropriate,
in the judgment of the Administrative Agent, to reflect the existence of, and to
give effect to the terms and conditions of, the applicable loan modification
(including the addition of such modified Loans and/or Commitments as a
“Facility” or a “Tranche” hereunder).  No Lender shall have any obligation
whatsoever to accept any loan modification offer, and may reject any such offer
in its sole discretion (each such non-accepting Lender, a “Non-Modifying
Lender”).  The Borrower shall have the right, at its sole expense and effort
(A) to seek one or more Persons reasonably satisfactory to the Administrative
Agent and the Borrower to each become a substitute Lender and assume all or part
of the Commitment of any Non-Modifying Lender and the Borrower, the
Administrative Agent and any such substitute Lender shall execute and deliver,
and such Non-Modifying Lender shall thereupon be deemed to have executed and
delivered, a duly completed Assignment and

189

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Acceptance to effect such substitution or (B) upon notice to the Administrative
Agent, to prepay the Loans and, at the Borrower’s option, terminate the
Commitments of such Non-Modifying Lender, in whole or in part, without premium
or penalty.  If any L/C Exposure exist at the time a Lender becomes a
Non-Modifying Lender then:

(i)all or any part of such L/C Exposure shall be reallocated among the Modifying
Lenders in accordance with their respective Revolving Commitment Percentages but
only to the extent the sum of all Modifying Lenders’ Revolving Exposures plus
such Non-Modifying Lender’s L/C Exposures does not exceed the total of all
Modifying Lenders’ Commitments;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize such Non-Modifying
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) on terms reasonably satisfactory to the applicable Issuing
Bank for so long as such L/C Exposure is outstanding;

(iii)if any portion of such Non-Modifying Lender’s L/C Exposure is cash
collateralized pursuant to clause (ii) above, the Borrower shall not be required
to pay the Issuing Bank Fee pursuant to Section 2.05(c) for participation with
respect to such portion of such Non-Modifying Lender’s L/C Exposure so long as
it is cash collateralized; or

(iv)if any portion of such Non-Modifying Lender’s L/C Exposure is reallocated to
the Modifying Lenders pursuant to clause (i) above, then the letter of credit
commission with respect to such portion shall be allocated among the Modifying
Lenders in accordance with their Revolving Commitment Percentages.

Section 10.09.Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
10.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

Section 10.10.Entire Agreement.  This Agreement, the Fee Letters and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof.  Any other previous agreement among the parties with
respect to the subject matter hereof is

190

 

 

1005940296v112

--------------------------------------------------------------------------------

 

superseded by this Agreement and the other Loan Documents.  Nothing in this
Agreement or in the other Loan Documents, expressed or implied, is intended to
confer upon any Person (other than the parties hereto and thereto, their
respective successors and assigns permitted hereunder (including any Affiliate
of the Issuing BankBanks that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Collateral Agent, the Issuing BankBanks and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

Section 10.11.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.

Section 10.12.Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, to the maximum extent
permitted by law, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 10.13.Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section
10.03.  Delivery of an executed signature page to this Agreement by facsimile or
other customary means of electronic transmission (e.g., a “pdf” or “tiff”) shall
be as effective as delivery of a manually signed counterpart of this Agreement.

Section 10.14.Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15.Jurisdiction; Consent to Service of Process.  Each party hereto
hereby irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party
to the exclusive

191

 

 

1005940296v112

--------------------------------------------------------------------------------

 

general jurisdiction of the Supreme Court of the State of New York for the
County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court”, and together with the New York Supreme Court, the “New York Courts”) and
appellate courts from either of them; provided that nothing in this Agreement
shall be deemed or operate to preclude (i) any Agent from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Revolving Facility Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Section 10.15 would otherwise require to be asserted in a
legal action or proceeding in a New York Court), or to enforce a judgment or
other court order in favor of the Administrative Agent or the Collateral Agent,
(ii) any party from bringing any legal action or proceeding in any jurisdiction
for the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this sub-clause (a) (after
giving effect to the applicability of clauses (i) through (iii) of this proviso)
would otherwise require to be asserted in a legal proceeding in a New York
Court) in any such action or proceeding;

(b)consents that any such action or proceeding may be brought in such courts,
agrees, subject to clauses (i) through (iii) of the proviso to sub-clause (a)
above, to bring any such action or proceeding in such courts and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in Section 10.01 or at such other address of which the
Administrative Agent, any such Lender and the Borrower shall have been notified
pursuant thereto;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or (subject to clause (a) above)
shall limit the right to sue in any other jurisdiction; and

(e)without limiting the obligations of the Borrower under Section 10.05(b),
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
10.15 any consequential or punitive damages.

192

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 10.16.Confidentiality.  Each of the Administrative Agent, the Issuing
BankBanks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ officers, directors, employees and agents, including
accountants, legal counsel, other advisors and numbering, administration and
settlement service providers (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) in connection with the exercise of any remedies hereunder or under
the other Loan Documents or any suit, action or proceeding relating to the
enforcement of its rights hereunder or thereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section 10.16 to
(i) any actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.16.  For the purposes of this Section, “Information”
shall mean all information received from the Borrower and related to the
Borrower or Holdings or their business, other than any such information that was
available to the Administrative Agent, thean Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by or on behalf of the
Borrower.  Any Person required to maintain the confidentiality of Information as
provided in this Section 10.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord its
own confidential information.  Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 10.16 shall survive with respect to each Agent and
Lender until the second anniversary of such Agent or Lender ceasing to be an
Agent or a Lender, respectively.

Section 10.17.Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written consent of the Administrative Agent.  The provisions of this
Section 10.17 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.18.USA PATRIOT Act Notice.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the USA PATRIOT Act.

193

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Section 10.19.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.  

Section 10.20.Acknowledgments.  The Borrower hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b)neither any Agent nor any Lender has any fiduciary relationship with or duty
to the Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Administrative Agent
and Lenders, on the one hand, and the Borrower, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor; and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby and thereby
among the Lenders or among the Borrower and the Lenders.

Section 10.21.Acknowledgement Regarding Any Supported QFCs.    

(a)To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Secured Hedge Agreements or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the

194

 

 

1005940296v112

--------------------------------------------------------------------------------

 

resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

(b)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States.  In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.  Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

Section 10.22.Electronic Execution of Assignments and Certain Other
Documents.  The words “execution”, “signed”, “signature”, and words of like
import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

Section 10.23.Section 10.21. Reaffirmation.  The Borrower hereby: (i) reaffirms
each Lien granted by it to the Collateral Agent for the benefit of the Revolving
Secured Parties, (ii) acknowledges and agrees that the grants of security
interests by it contained in the Security Agreement are, and shall remain, in
full force and effect after giving effect to this Agreement, (iii) acknowledges
and agrees that the Secured First Lien Obligations include, among other things
and without limitation, the performance by it of its obligations (including
payment of principal and interest when due) under this Agreement and (iv)
acknowledges and agrees that (x) the Lenders are Revolving Secured Parties and

195

 

 

1005940296v112

--------------------------------------------------------------------------------

 

Secured First Lien Parties and (y) the Obligations are Revolving Obligations.
Terms used in this Section and not otherwise defined in this Agreement shall
have the meaning given to such terms in the Security Agreement.

 

[Remainder of page intentionally left blank]

 

196

 

 

1005940296v112

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

WMG ACQUISITION CORP.


By:
Name:
Title:





[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Lender


By:              
Name:
Title:


By:                      
Name:
Title:




[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Credit Suisse AG, Cayman Islands Branch, as Lender


By:              
Name:
Title:



[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Barclays Bank PLC, as Lender


By:              
Name:
Title:



[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Goldman Sachs Bank USA, as Lender


By:              
Name:
Title:






[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Morgan Stanley Bank, N.A., as Lender


By:              
Name:
Title:

[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

UBS AG, Stamford Branch, as Lender


By:              
Name:
Title:

[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Nomura Corporate Funding Americas, LLC, as Lender


By:              
Name:
Title:





 

 

[Signature Page to Revolving Credit Agreement]

 

1005940296v1

 

--------------------------------------------------------------------------------

 

 

Annex III

 

Schedules

 

[See attached]

 

 

 

 

1005900903v7

 

--------------------------------------------------------------------------------

SCHEDULE I

GUARANTORS

Entity

State of Formation

I. CORPORATIONS

 

1.A.P. Schmidt Co.

DE

2.Arts Music Inc.

DE

3.Atlantic Recording Corporation

DE

4.Atlantic/MR Ventures Inc.

DE

5.Audio Properties/Burbank, Inc.

CA

6.Big Beat Records Inc.

DE

7.Café Americana Inc.

DE

8.Chappell Music Company, Inc.

DE

9.Cota Music, Inc.

NY

10.Cotillion Music, Inc.

DE

11.CRK Music Inc.

DE

12.E/A Music, Inc.

DE

13.Eleksylum Music, Inc.

DE

14.Elektra Entertainment Group Inc.

DE

15.Elektra Group Ventures Inc.

DE

16.Elektra Music Group Inc.

NY

17.Elektra/Chameleon Ventures Inc.

DE

18.FHK, Inc.

TN

19.Fiddleback Music Publishing Company, Inc.

DE

20.Foster Frees Music, Inc.

CA

21.Gene Autry’s Western Music Publishing Co.

CA

22.Golden West Melodies, Inc.

CA

23.Insound Acquisition Inc.

DE

24.Intersong U.S.A., Inc.

DE

25.J. Ruby Productions, Inc.

CA

26.Jadar Music Corp.

DE

27.LEM America, Inc.

DE

28.London-Sire Records Inc.

DE

29.Maverick Partner Inc.

DE

30.McGuffin Music Inc.

DE

31.Melody Ranch Music Co., Inc.

CA

32.Mixed Bag Music, Inc.

NY

33.Nonesuch Records Inc.

DE

34.Non-Stop Music Holdings, Inc.

DE

35.Octa Music, Inc.

NY

36.Pepamar Music Corp.

NY

37.Rep Sales, Inc.

MN

38.Revelation Music Publishing Corporation

NY

39.Rhino Entertainment Company

DE

40.Rick's Music Inc.

DE

41.Ridgeway Music Co., Inc.

DE

42.Rightsong Music Inc.

DE

43.Roadrunner Records, Inc.

NY

44.Ryko Corporation

DE

45.Rykodisc, Inc.

MN

46.Rykomusic, Inc.

MN

47.Sea Chime Music, Inc.

CA

 

1005985620v5

 

--------------------------------------------------------------------------------

 

Entity

State of Formation

48.Six-Fifteen Music Productions, Inc.

TN

49.SR/MDM Venture Inc.

DE

50.Summy-Birchard, Inc.

WY

51.Super Hype Publishing, Inc.

NY

52.The All Blacks U.S.A., Inc.

DE

53.Tommy Valando Publishing Group, Inc.

DE

54.Unichappell Music Inc.

DE

55.W.C.M. Music Corp.

DE

56.Walden Music Inc.

NY

57.Warner Alliance Music Inc.

DE

58.Warner Brethren Inc.

DE

59.Warner Music Publishing International Inc.

DE

60.Warner Records Inc.

DE

61.Warner Custom Music Corp.

CA

62.Warner Domain Music Inc.

DE

63.Warner Music Discovery Inc.

DE

64.Warner Music Inc.

DE

65.Warner Music Latina Inc.

DE

66.Warner Music SP Inc.

DE

67.Warner Sojourner Music Inc.

DE

68.Warner Special Products Inc.

DE

69.Warner Strategic Marketing Inc.

DE

70.Warner Chappell Music Services, Inc.

NJ

71.Warner Chappell Music, Inc.

DE

72.Warner Chappell Production Music, Inc.

DE

73.Warner-Elektra-Atlantic Corporation

NY

74.WarnerSongs, Inc.

DE

75.Warner-Tamerlane Publishing Corp.

CA

76.Warprise Music Inc.

DE

77.WC Gold Music Corp.

DE

78.W Chappell Music Corp.

CA

79.WCM/House of Gold Music, Inc.

DE

80.Warner Records/QRI Venture, Inc.

DE

81.Warner Records/Ruffnation Ventures, Inc.

DE

82.WEA Europe Inc.

DE

83.WEA Inc.

DE

84.WEA International Inc.

DE

85.Wide Music, Inc.

CA

II. LCs

 

86.Non-Stop Music Library, L.C.

UT

III. LLCs

 

87.615 Music Library, LLC

TN

88.Artist Arena International, LLC

NY

89.Artist Arena LLC

NY

90.Asylum Records LLC

DE

91.Asylum Worldwide LLC

 

92.Atlantic Mobile LLC

DE

93.Atlantic Pix LLC

DE

94.Atlantic Productions LLC

DE

95.Atlantic Scream LLC

DE

96.Atlantic/143 L.L.C.

DE

 

1005985620v5

 

--------------------------------------------------------------------------------

 

Entity

State of Formation

97.BB Investments LLC

DE

98.Bulldog Island Events LLC

NY

99.Bute Sound LLC

DE

100.Cordless Recordings LLC

DE

101.East West Records LLC

DE

102.Elektra Records LLC

DE

103.Ferret Music Holdings LLC

DE

104.Ferret Music LLC

NJ

105.Ferret Music Management LLC

NJ

106.Ferret Music Touring LLC

NJ

107.Foz Man Music LLC

DE

108.Fueled by Ramen LLC

DE

109.Lava Records LLC

DE

110.MM Investment LLC

DE

111.Non-Stop Cataclysmic Music, LLC

UT

112.Non-Stop International Publishing, LLC

UT

113.Non-Stop Music Publishing, LLC

UT

114.Non-Stop Outrageous Publishing, LLC

UT

115.Non-Stop Productions, LLC

UT

116.P & C Publishing LLC

NY

117.Rhino Name & Likeness Holdings, LLC

DE

118.Rhino Entertainment LLC

DE

119.Rhino Focus Holdings LLC

DE

120.Rhino/FSE Holdings, LLC

DE

121.T-Boy Music, L.L.C.

NY

122.T-Girl Music, L.L.C.

NY

123.The Biz LLC

DE

124.Upped.com LLC

DE

125.Warner Music Distribution LLC

DE

126.Warner Music Nashville LLC

TN

127.Warner Records/SIRE Ventures LLC

DE

128.WMG COE, LLC

DE

129.WMG Productions LLC

DE

130.WMG Rhino Holdings Inc.

DE

131.Wrong Man Development Limited Liability Company

NY

IV. Partnerships

 

132.Alternative Distribution Alliance

NY

133.Maverick Recording Company

CA

 

 

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 1.01

Unrestricted Subsidiaries

 

Entity

Type of Organization

Jurisdiction of Organization

WMG Kensington Ltd.

Corporation

UK (England and Wales)

WMG Church Street Limited

Private Limited Company

UK (England and Wales)

 

 

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

Part I

 

Lender

Commitment

L/C Fronting Sublimit

Credit Suisse AG, Cayman Islands Branch

$47,000,000

$50,000,000

Barclays Bank PLC

$30,000,000

N/A

Goldman Sachs Bank, USA

$30,000,000

N/A

Morgan Stanley Bank, N.A.

$30,000,000

N/A

UBS AG, Stamford Branch

$30,000,000

N/A

Nomura Corporate Funding Americas, LLC

$13,000,000

N/A

Total

$180,000,000

$50,000,000

 

 

 

 

Part II

 

2020 Revolving Lender

2020 Revolving Commitment

L/C Fronting Sublimit

Credit Suisse AG, Cayman Islands Branch

$60,000,000

$18,000,000

Bank of America, N.A.

$50,000,000

$15,000,000

Citibank, N.A.

$50,000,000

$15,000,000

JPMorgan Chase Bank, N.A.

$50,000,000

$15,000,000

Morgan Stanley Bank, N.A.

$50,000,000

$15,000,000

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 2.01

Goldman Sachs Bank USA

$40,000,000

$12,000,000

Total

$300,000,000

$90,000,000

 

 

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 2.23

Existing Letters of Credit

Part I

 

Applicant

Beneficiary

Issue Date

Current Amount of L/C

Letter of Credit Number

Issued by

WMG Acquisition Corp.

1.SRI Ten Santa Fe LLC

10/18/2016

$7,724,000.00

TS-07009961

Credit Suisse

WMG Acquisition Corp.

2.Paramount Group

10/1/2013

$3,500,000.00

TS-07007093

Credit Suisse

WMG Acquisition Corp.

3.Chartis

11/1/2012

$21,013.00

TS-07006356

Credit Suisse

WMG Acquisition Corp.

4.Zurich American Ins. Co.

11/1/2012

$333,000.00

TS-07006355

Credit Suisse

 

 

 

Part II

 

Applicant

Beneficiary

Issue Date

Current Amount of L/C

Letter of Credit Number

Issued by

WMG Acquisition Corp.

1.Chartis

3/1/2014

$21,013.00

TS-07006356

Credit Suisse

WMG Acquisition Corp.

2.Zurich American Ins. Co.

3/1/2014

$300,000.00

TS-07006355

Credit Suisse

WMG Acquisition Corp.

3.AIFFOZ Owner LLC

10/18/2016

$12,448,000

TS-07009961

Credit Suisse

 

 

 

 

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiaries; Equity Investments

 

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

1967 Limited

England

Warner Music UK Limited  

100%

615 Music Library, LLC

United States, TN

Six-Fifteen Music Productions, Inc.

100%

679 Recordings Limited

England

Warner Music UK Limited  

100%

A+E Records Limited

England

Warner Music UK Limited  

100%

A.P. Schmidt Co.

United States, DE

Summy-Birchard, Inc.

100%

AB Nordic Songs

Sweden

Warner Chappell Music Scandinavia AB  

100%

AB Nordiska Musikforlaget

Sweden

Warner Chappell Music Scandinavia AB  

100%

ADA Global Ltd.

England and Wales

Warner Music UK Limited  

100%

Alternative Distribution Alliance

United States, NY

Warner Music Distribution LLC and Rep Sales, Inc.

100%

Anxious Records Limited

England

Warner Music UK Limited  

100%

Artist Arena International, LLC

United States, NY

Artist Arena LLC

100%

Artist Arena LLC

United States, NY

Warner Music Inc.

100%

Arts Music Inc.

United States, DE

Warner Records Inc.

100%

Ascherberg, Hopwood & Crew Limited

United Kingdom

Warner Chappell Music International Limited (99.999%); Warner Chappell Overseas
Holdings Limited (Dormant) (0.001%)

100%

Asylum LLC

United States, DE

Rhino Entertainment LLC

100%

Asylum Records LLC

United States, DE

Warner-Elektra-Atlantic Corporation

100%

Asylum Worldwide LLC

United States, DE

Rep Sales, Inc.

100%

Atlantic Mobile LLC

United States, DE

Atlantic Recording Corporation

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Atlantic Pix LLC

United States, DE

Atlantic Productions LLC

100%

Atlantic Productions LLC

United States, DE

Atlantic Recording Corporation

100%

Atlantic Recording Corporation

United States, DE

Warner Records Inc.

100%

Atlantic Recording LLC

United States, DE

Rhino Entertainment LLC

100%

Atlantic Scream LLC

United States, DE

Atlantic Recording Corporation

100%

Atlantic/143 L.L.C.

United States, DE

Atlantic Recording Corporation

100%

Atlantic/MR Ventures Inc.

United States, DE

Atlantic Recording Corporation

100%

Audio Properties/Burbank, Inc.

United States, CA

Atlantic Recording Corporation

100%

Aulecar, S.A. de C.V.

Mexico

WEA International Inc. (99.994%); WEA Europe Inc. (0.006%)

100%

B Unique Records Limited

England and Wales

Warner Music UK Limited  

100%

Babel Music N.V.

Belgium

Intersong Primavera Editions Musicales N.V. (99.680%); Muziekuitgeverij Artemis
B.V. (0.320%)  

99.68%

Bad Boy Records LLC

United States, DE

BB Investments LLC

50.00%

Bajca Music, Inc.

United States, NY

Warner Chappell Music France S.A.S.  

100%

BB Investments LLC

United States, DE

Warner Music Inc.

100%

Belinda (Amsterdam) BV

Netherlands

Muziekuitgeverij Artemis B.V.

100%

Big 4 Publishing

France

Warner Chappell Music France S.A.S.

100%

Big Beat Records Inc.

United States, DE

Warner Music Inc.

100%

Blonde Music SAS

France

Warner Chappell Music France S.A.S.  

100%

Bolero Records AB

Sweden

Warner Chappell Music Scandinavia AB  

100%

Bubbles Music Limited

United Kingdom

Warner Chappell Music Limited  

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Bulldog Island Events LLC

United States, NY

Warner Music Inc.

100%

Burlington Music Company Limited

United Kingdom

Warner Chappell Music International Limited (50.000%); Warner Chappell Overseas
Holdings Limited (Dormant) (50.000%)  

100%

Bute Sound LLC

United States, DE

Atlantic/143 L.L.C.

100%

BV Editions Altona

Netherlands

Muziekuitgeverij Artemis B.V.

100%

Café Americana Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Centro Inc. (f/k/a Warner Music Agency Inc.; f/k/a Ninety-One Inc.)

Japan

Warner Music Japan Inc. (also locally as K.K. Warner Music Japan)  

100%

Chappell & Co. (Australia) Pty Ltd

Australia

Warner Chappell Music Australia Pty Limited  

100%

Chappell & Intersong Music Group (Australia) Limited

United States, DE

New Chappell Inc.

100%

Chappell And Intersong Music Group (Germany) Inc.

Germany

WMG Acquisition Corp. & New Chappell Inc.

100%

Chappell Music Company, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Chappell Music Limited

United Kingdom

Warner Chappell Music International Limited  

100%

Chappell Musikverlag GmbH

Germany

Warner Music Group Germany Holding GmbH  

100%

CHAPPELL NORDISKA AB

Sweden

Warner Chappell Music Scandinavia AB  

100%

Chappell-Morris Limited

United Kingdom

Warner Chappell Music International Limited    

100%

Chatham Music Corporation

United States, NY

WMG Acquisition Corp.

62.50%

China Records Limited

United Kingdom

Warner Music UK Limited  

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Chrysalis Records International Limited

United Kingdom

Parlophone Records Limited

100%

Comedy Box Limited

United Kingdom

Warner Music UK Limited  

100%

Cordless Recordings LLC

United States, DE

Warner-Elektra-Atlantic Corporation

100%

Cota Music, Inc.

United States, NY

Atlantic Recording Corporation

100%

Cotillion Music, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

CPM Music Limited
(f/k/a Photoplay Music Limited)

England and Wales

CRML Limited  

100%

Cress Publishing GmbH

Germany

Hanseatic Musikverlag GmbH

100%

CRK Music Inc.

United States, DE

Big Beat Records Inc.

100%

CRML Limited

England

Warner Chappell Production Music Limited (99.0%); Warner Chappell Music Limited
(1.0%)  

100%

Death Angel Records Limited

New Zealand

Mushroom Records Pty Ltd.  

100%

Death Angel Records Pty Limited (f/k/a Flying Nun Records (Australia) Pty
Limited)

Australia

Mushroom Records Pty Ltd.  

100%

Decibels Productions SAS (f/k/a Jean-Claude Camus Productions SAS)

France

Warner Music France SAS  

100%

Destiny Music Limited

England

Warner Chappell Production Music Limited (99.0%); Warner Chappell Music Limited
(1.0%)  

100%

Diablo Srl

Italy

Warner Chappell Music Italiana SrL

51%

Dizzy Heights Music Publishing Limited

United Kingdom

Warner Chappell Music Limited  

100%

Dorella Music, Inc.

United States, NY

Warner Chappell Music, Inc.

52%

E.M.P. Merchandising Handelsgesellschaft mbH

Germany

Warner Music Germany Group Holding GmbH

100%

E/A Music, Inc.

United States, DE

Elektra Entertainment Group Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

East West Records LLC

United States, DE

Warner-Elektra-Atlantic Corporation

100%

Ediciones Musicales Warner Music Publishing S.A.

Spain

Warner Chappell Music Spain SA  

100%

Editions Chappell S.A.R.L.

Switzerland

Warner Chappell Music Germany GmbH

100%

EDITIONS COSTALLAT S.A.S.

France

Warner Music France SAS  

100%

EDITIONS ET PRODUCTIONS THEATRALES CHAPPELL S.A.R.L.

France

Warner Chappell Music France S.A.S. (99.015%); SPRENGERS, O (0.510%); INDIVISION
MAUREY (0.275%); INDIVISION LOPEZ (0.145%); Indivision Yvain (0.055%)

99%

Editions Universelles SAS

France

Warner Chappell Music France S.A.S.  

100%

Ehrling & Lofvenholm AB

Sweden

AB Nordiska Musikforlaget  

100%

Eleksylum Music, Inc.

United States, DE

Elektra Entertainment Group Inc.

100%

Elektra Music LLC


United States, DE

Rhino Entertainment LLC

100%

Elektra Entertainment Group Inc.

United States, DE

Elektra Music Group Inc.

100%

Elektra Group Ventures Inc.

United States, DE

Warner Music Inc.

100%

Elektra Music Group Inc. (f/k/a T.Y.S., Inc.)

United States, NY

Atlantic Recording Corporation

100%

Elektra Records LLC

United States, DE

Elektra Entertainment Group Inc.

100%

Elektra/Chameleon Ventures Inc.

United States, DE

Elektra Entertainment Group Inc.

100%

Elmlowe Limited

United Kingdom

Warner Music UK Limited  

100%

Emma Productions SAS

France

Warner Chappell Music France S.A.S.  

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

EMP Mailorder Italia S.r.l.

Italy

E.M.P. Merchandising Handelsgesellschaft mbH

100%

EMP Mailorder UK Ltd.

United Kingdom

E.M.P. Merchandising Handelsgesellschaft mbH

100%

Erato Record Classics Limited

United Kingdom

Parlophone Records Limited

100%

Exallshow Limited

United Kingdom

Warner Music UK Limited

100%

F.A.M.E. Recordings Publishing GmbH

Germany

Hanseatic Musikverlag GmbH

100%

Fechter Verlag KG

Austria

Warner Chappell Musikverlag Geselleschaft m.b.H.  

100%

Ferret Music Holdings LLC

United States, DE

Warner Music Inc.

100%

Ferret Music LLC

United States, NJ

Ferret Music Holdings LLC

100%

Ferret Music Management LLC

United States, NJ

Ferret Music Holdings LLC

100%

Ferret Music Touring LLC

United States, NJ

Ferret Music Holdings LLC

100%

Festival Records NZ Limited

New Zealand

Festival Records Pty Limited  

100%

Festival Records Pty Limited

Australia

Warner Music Australia Pty. Limited  

100%

FFRR Music Limited

United Kingdom

Warner Chappell Music Limited  

100%

FFRR Records Limited

United Kingdom

Warner Music UK Limited  

100%

FHK, Inc.

United States, TN

Warner Chappell Music, Inc.

100%

Fiddleback Music Publishing Company, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Film27 Ltd.

United Kingdom

Warner Music UK Limited

100%

First Night Records Limited

United Kingdom

Exallshow Limited

100%

Food Limited

United Kingdom

Parlophone Records Limited

100%

Forza Music, spol. s.r.o.

Slovakia

Warner Music Czech Republic s.r.o. (99.90%); Warner Music Poland sp.z.o.o.
(0.10%)

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Foster Frees Music, Inc.

United States, CA

Warner-Tamerlane Publishing Corp.

100%

Foz Man Music LLC

United States, DE

Atlantic/143 L.L.C.

100%

Fueled By Ramen LLC

United States, DE

Warner Music Inc.

100%

Funghi Records Limited

United Kingdom

A+E Records Limited  

100%

Gene Autry's Western Music Publishing Co.

United States, CA

Warner Chappell Music, Inc.

100%

Get In Mexico, S.A. de C.V. (f/k/a Editora de Musica Wea, S.A. de C.V.)

Mexico

Aulecar, S.A. de C.V. (51.0%); WEA International Inc. (48.40%); WEA Europe Inc.
(0.60%)  

100%

Glissando Music Limited

United Kingdom

Warner Chappell Music Limited  

100%

Gloria Musikverlag Kommanditgesellschaft

Austria

Warner/Chappell Musikverlag Geselleschaft m.b.H.    

50%

Gold Typhoon Entertainment Limited

Hong Kong

Warner Music Hong Kong Limited

100%

Gold Typhoon Music Limited

Hong Kong

Gold Typhoon Entertainment Limited

100%

Golden West Melodies, Inc.

United States, CA

Warner Chappell Music, Inc.

100%

Hanseatic Musikverlag GmbH  

Germany

Warner Chappell Music Germany GmbH

100%

Hermann Schneider Mudikalien-u. Buhnenverlags Kommanditgesellschaft

Austria

Warner Chappell Musikverlag Geselleschaft m.b.H.

100%

Infectious Records Limited

England

A+E Records Limited  

100%

Insound Acquisition Inc.

United States, DE

Atlantic Recording Corporation

100%

Intersong Music Limited

United Kingdom

Warner Chappell Music International Limited

100%

Intersong Musikverlag GmbH

Switzerland

Warner Chappell Music Germany GmbH

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Intersong Primavera Editions Musicales N.V.

Belgium

Warner Chappell Music Belgium N.V. (99.940%);

Muziekuitgeverij Artemis B.V. (0.040%); Babel Music N.V. (0.020%)  

100%

Intersong U.S.A., INC.

United States, DE

Warner Chappell Music, Inc.

100%

Intersong-Forlagen AB

Sweden

Warner Chappell Music Scandinavia AB  

100%

J. Ruby Productions, Inc.

United States, CA

Rhino Entertainment Company

100%

Jadar Music Corp.

United States, DE

Warner Chappell Music, Inc.

100%

Large Popmerchandising B.V.

Netherlands

E.M.P. Merchandising Handelsgesellschaft mbH

100%

Large Popmerchandising B.V.B.A.

Belgium

E.M.P. Merchandising Handelsgesellschaft mbH (99.733%) and Warner Music Group
Germany Holding GmbH (0.267%)

100%

Latino Editora Musical Ltda.

Brazil

WEA International Inc. (99.987%) and Warner Music Brasil Ltda (.013%)

100%

Laurel Records Limited

England

Warner Music UK Limited

100%

Lava Records LLC

United States, DE

Atlantic Recording Corporation

100%

LEM America, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

LLC Warner Music Ukraine

Ukraine

Warner Chappell Music Group (Netherlands) B.V.

100%

London-Sire Records Inc.

United States, DE

Warner Music Inc.

100%

Magnet Music Limited

United Kingdom

Warner Chappell Music Limited  

100%

Magnet Records Limited

United Kingdom

Warner Music UK Limited  

100%

Maverick Partner Inc.

United States, DE

SR/MDM Venture Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Maverick Recording Company

United States, CA

SR/MDM Venture Inc. & Maverick Partner Inc.

100%

McGuffin Music Inc.

United States, DE

Big Beat Records, Inc.

100%

Megasong Publishing A/S

Denmark

Warner Chappell Music Denmark A/S  

100%

Melody Ranch Music Co., Inc.

United States, CA

Warner Chappell Music, Inc.

100%

Mixed Bag Music, Inc.

United States, NY

Warner-Tamerlane Publishing Corp.

100%

MM Investment LLC

United States, DE

WMG Acquisition Corp.

100%

Mushroom Records Pty Ltd.

Australia

Warner Music Australia Pty. Limited  

100%

Music for Pleasure Limited

United Kingdom

Parlophone Records Limited

100%

MusicAllStars Management B.V.

Netherlands

Spinnin Records B.V.

100%

Muziekuitgeverij Artemis B.V.

Netherlands

Warner Chappell Music Group (Netherlands) B.V.  

100%

NC Hungary Holdings Inc.

United States, DE

New Chappell Inc.

100%

Neue Welt Musikverlag GmbH

Germany

Warner Chappell Music Germany GmbH

100%

New Chappell Inc.

United States, DE

Warner Music Publishing International Inc.

100%

Newiscom, S.L.

Spain

Warner Music Spain, S.L.

100%

Nonesuch Records Inc.

United States, DE

WMG Acquisition Corp.

100%

Non-Stop Cataclysmic Music, LLC

United States, UT

Non-Stop Music Publishing, LLC

100%

Non-Stop International Publishing, LLC

United States, UT

Non-Stop Music Publishing, LLC

100%

Non-Stop Music Holdings, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Non-Stop Music Library, LC

United States, UT

Non-Stop Music Holdings, Inc.

100%

Non-Stop Music Publishing, LLC

United States, UT

Non-Stop Music Holdings, Inc.

100%

Non-Stop Outrageous Publishing, LLC

United States, UT

Non-Stop Music Publishing, LLC

100%

Non-Stop Productions, LLC

United States, UT

Non-Stop Music Holdings, Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Notservice AB

Sweden

Warner Chappell Music Scandinavia AB  

100%

Nous SAS

France

Warner Music France SAS  

100%

Octa Music, Inc.

United States, NY

Atlantic Recording Corporation

100%

OPUS a.s.

Slovakia

Forza Music, spol. s.r.o.

96.270%

P & C Publishing LLC

United States, NY

Ferret Music Holdings LLC

100%

Palace Music Company Limited

United Kingdom

Burlington Music Company Limited (Dormant) (50.0%); Warner/Chappell Overseas
Holdings Limited (Dormant) (50.0%)  

100%

Parlophone Music International Services Limited

United Kingdom

Parlophone Records Limited

100%

Parlophone Records Limited

United Kingdom

WMG Finance Limited

100%

Peerless S.A. de C.V.

Mexico

Aulecar, S.A. de C.V. (100.0%); Warner Music Mexico, S.A. de C.V. (0.0%)

100%

Peerless-MCM, S.A. De C.V.

Mexico

Aulecar, S.A. de C.V. (99.995%); Warner Music Mexico, S.A. de C.V. (0.005%)  

100%

Pepamar Music Corp.

United States, NY

WMG Acquisition Corp.

100%

PeppermintBlue Entertainment Pty Ltd

Australia

Warner Music Australia Pty. Limited

100%

PLG Classics Germany GmbH

Germany

Parlophone Records Limited

100%

Prisma Music S.L.U.

Spain

Warner Music Spain, S.L.  

100%

Promociones Musicales Get In, S.L. (f/k/a: Get In, S.L.)

Spain

Warner Music Spain, S.L.  

100%

Pt. Warner Music Indonesia

Indonesia

WEA Europe Inc. & WEA International Inc.

100%

R.S.O. Publishing B.V.

Netherlands

Muziekuitgeverij Artemis B.V.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Radar Scope Ltd.

United Kingdom

Warner Music International Services Limited

100%

Rep Sales, Inc.

United States, MN

Ryko Corporation

100%

Revelation Music Publishing Corporation

United States, NY

Warner Chappell Music, Inc.

100%

Rhino Entertainment Company

United States, DE

Atlantic Recording Corporation

100%

Rhino Entertainment LLC

United States, DE

WMG Rhino Holdings Inc.

100%

Rhino Focus Holdings LLC

United States, DE

Warner Music Inc. (89.5%)
Rhino Entertainment Company (10.5%)

100%

Rhino Name & Likeness Holdings, LLC

United States, DE

Warner Music Inc.

100%

Rhino/FSE Holdings, LLC

United States, DE

Rhino Name & Likeness Holdings LLC

100%

Rick's Music Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Ridgeway Music Co., Inc.

United States, CA

Warner Chappell Music, Inc.

100%

Rightsong Music Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Roadrunner Records Australasia Pty Ltd

Australia

Warner Music Australia Pty. Limited

100%

Roadrunner Records Canada Inc.

Canada

Warner Music Canada Co.

100%

Roadrunner Records, Inc.

United States, NY

Warner Music Inc.

100%

Rodeo Media B.V.

Netherlands

Spinnin Records B.V.

100%

Ryko Corporation

United States, DE

Warner Special Products Inc.

100%

Rykodisc, Inc.

United States, MN

Ryko Corporation

100%

Rykomusic, Inc.

United States, MN

Ryko Corporation

100%

S.B.A. Music Publishing Ltd.

Russian Federation

Warner Music Ltd.

100%

Sahara Music, Inc.

United States, NY

Warner Chappell Music, Inc.

50%

Sea Chime Music, Inc.

United States, CA

LEM America, Inc.

100%

Sharemyplaylists.com Limited

United Kingdom

Warner Music UK Limited

100%

Sh-K-Boom Records, LLC

United States, DE

Warner Music Inc.

51%

Six-Fifteen Music Productions, Inc.

United States, TN

Warner Chappell Production Music, Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

SK Acquisition Ltd.


United Kingdom

Warner Music International Services Limited

100%

Sodatone Music Data ULC

Canada

WEA International Inc.

100%

Sodatone USA LLC

United States, DE

WEA International Inc.

100%

Spinnin Records B.V.

Netherlands

Warner Chappell Music Group (Netherlands) B.V.

100%

SR Music Services GmbH

Germany

Warner Music Group Germany Holding GmbH

100%

SR/MDM Venture Inc.

United States, DE

Warner Records/SIRE Ventures LLC

100%

Steinar Fjeld Musikk AS

Norway

Warner Chappell Music Scandinavia AB

100%

Summy-Birchard, Inc.

United States, WY

Warner Chappell Music, Inc.

100%

Super Hype Publishing, Inc.

United States, NY

Warner Chappell Music, Inc.

100%

Taffia International Limited

England and Wales

Warner Music UK Limited (Outsider-Jenkins, Katherine Maria 49.90)

50.10%

T-Boy Music, L.L.C.

United States, NY

W Chappell Music Corp.

100%

T-Girl Music, L.L.C.

United States, NY

Warner-Tamerlane Publishing Corp.

100%

The All Blacks Canada Inc.

Canada

Warner Music Canada Co.

100%

The All Blacks U.S.A., Inc.

United States, DE

Roadrunner Records, Inc.

100%

The Biz LLC

United States, DE

Warner Music Inc.

100%

The National Video Corporation Limited

United Kingdom

Warner Chappell Music Limited

100%

The Squad Srl (f/k/a Vivo Srl)

Italy

Warner Music Group Italy SrL

100%

Throat Music Limited

United Kingdom

Warner Chappell Music International Limited

100%

Tommy Valando Publishing Group, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Trooper Enterprises Limited

United Kingdom

Parlophone Records Limited

75.00%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

TW Music Holdings Inc.

United States, DE

WEA International Inc. & New Chappell Inc.

100%

Unichappell Music Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Upped.com LLC

United States, DE

Warner-Elektra-Atlantic Corporation

100%

Uproxx LLC (f/k/a Ultra Acquisition LLC)

United States, DE

Warner Music Inc.

100%

Vernon Music Corporation

United States, NY

WMG Acquisition Corp.

62.50%

W Chappell Music Corp. (f/k/a WB Music Corp.)

United States, CA

WMG Acquisition Corp.

100%

W Songs Limited (f/k/a Discordant Limited)

England

Warner Music UK Limited  

100%

W.C.M. Music Corp. (f/k/a W.B.M. Music Corp.)

United States, DE

WMG Acquisition Corp.

100%

Walden Music Inc.

United States, NY

Warner Chappell Music, Inc.

100%

Warner Alliance Music Inc.

United States, DE

Warner Records Inc.

100%

Warner Brethren Inc.

United States, DE

Warner Records Inc.

100%

Warner Chappell Artemis Music Limited

United Kingdom

Warner Chappell Music International Limited

100%

Warner Chappell Edicoes Musicais Ltda.

Brazil

New Chappell Inc. & Warner Chappell Music, Inc.

100%

Warner Chappell Limited

United Kingdom

Warner Chappell Music International Limited

100%

Warner Chappell MLM Limited

England and Wales

Warner Chappell Music Limited

100%

Warner Chappell Music (Malaysia) SDN BHD

Malaysia

Warner Music (Malaysia) Sdn Bhd

100%

Warner Chappell Music (Thailand) Co. Ltd.

Thailand

Warner Chappell Music, Inc.

99.998%

Warner Chappell Music Argentina S.A.I.C.

Argentina

New Chappell Inc. & Warner Chappell Music, Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Chappell Music Australia Pty Limited

Australia

Chappell & Intersong Music

Group (Australia) Limited

100%

Warner Chappell Music Belgium N.V.

Belgium

Intersong U.S.A., INC. (0.24%.); WMG Acquisition Corp. (99.76%)

100%

Warner Chappell Music Canada, Ltd.

Canada

New Chappell Inc.

100%

Warner Chappell Music Colombia SAS

Colombia

New Chappell Inc.

100%

Warner Chappell Music CZ s.r.o.

Czech Republic

Warner Chappell Music Germany GmbH

100%

Warner Chappell Music Denmark A/S

Denmark

Warner Chappell Music Scandinavia AB

100%

Warner Chappell Music Finland OY

Finland

Warner Music Finland OY

100%

Warner Chappell Music France S.A.S.

France

Warner Music France SAS

100%

Warner Chappell Music Germany GmbH

Germany

Warner Music Group Germany Holding GmbH

100%

Warner Chappell Music Greece Ltd.

Greece

New Chappell Inc. (90%); Warner Chappell Music, Inc. (10%)

100%

Warner Chappell Music Group (Netherlands) B.V.

Netherlands

New Chappell Inc.

100%

Warner Chappell Music Group (UK) Limited

United Kingdom

WMG Acquisition (UK) Limited

100%

Warner Chappell Music Hellas Srl

Italy

Warner Chappell Music Italiana SrL

100%

Warner Chappell Music Holland B.V.

Netherlands

Muziekuitgeverij Artemis B.V.

100%

Warner Chappell Music Hungary Kft

Hungary

New Chappell Inc. (98%); NC Hungary Holdings Inc. (2%)

100%

Warner Chappell Music International Limited

United Kingdom

Warner Chappell Music Limited

100%

Warner Chappell Music Italiana SrL

Italy

Warner Music Group Italy SrL

100%

Warner Chappell Music Japan K.K.

Japan

New Chappell Inc.

100%

Warner Chappell Music Korea Inc.

Korea, Republic of

Warner Chappell Music, Inc.

100%

Warner Chappell Music Limited

England and Wales

WMG Acquisition (UK) Limited

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Chappell Music Mexico, S.A. de C.V.

Mexico

New Chappell Inc.; Intersong

U.S.A. Inc.; Jadar Music Corp.; Rick's Music Inc.; Warner Chappell Music, Inc.

100%

Warner Chappell Music Norway A/S

Norway

Warner Chappell Music Scandinavia AB

100%

Warner Chappell Music Philippines, Inc.

Philippines

Warner Chappell Music, Inc.

100%

Warner Chappell Music Poland Sp. z.o.o.

Poland

Warner Chappell Music Germany GmbH

100%

Warner Chappell Music Portugal, S.L.

Spain

Warner Chappell Music Spain SA (f/k/a Vortex Music S.L.)

100%

Warner Chappell Music Publishing Agency (Beijing) Ltd.

China

Warner Chappell Music Hong Kong Limited

100%

Warner Chappell Music Publishing Chile Ltd.

Chile

New Chappell Inc. (99%); Warner Chappell Music Argentina S.A.I.C. (1%)

100%

Warner Chappell Music Publishing Limited

England and Wales

Warner Chappell Music Limited

100%

Warner Chappell Music Publishing Singapore Pte. Ltd.

Singapore

Warner Chappell Music, Inc.

100%

Warner Chappell Music Scandinavia AB

Sweden

Warner Music Publishing International Inc.

100%

Warner Chappell Music Services, Inc. (f/k/a Warner/Chappell Music (Services),
Inc.)

United States, NJ

Warner Chappell Music, Inc.

100%

Warner Chappell Music Singapore Pte Limited

Singapore

Warner Chappell Music, Inc.

100%

Warner Chappell Music Spain SA

Spain

Warner Music Spain, S.L.

100%

Warner Chappell Music Taiwan Ltd.

Taiwan, Province of China

Warner Chappell Music, Hong Kong Limited

100%

Warner Chappell Music Hong Kong Limited

Hong Kong

Warner Chappell Music, Inc.

100%

Warner Chappell Music, Inc.

United States, DE

WMG Acquisition Corp.

100%

Warner Chappell Musikverlag Gesellschaft m.b.H.

Austria

Warner Chappell Music Germany GmbH

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Chappell North America Limited

United Kingdom

Warner Chappell Music International Limited

100%

Warner Chappell Overseas Holdings Limited

United Kingdom

Warner Chappell Music International Limited

100%

Warner Chappell Production Music GmbH (f/k/a Eldorado Musikverlag GmbH)

Germany

Warner Chappell Music Germany GmbH

100%

Warner Chappell Production Music Limited (f/k/a Warner/Chappell Library Music
Limited)

England and Wales

Warner Chappell Music Limited

100%

Warner Chappell Production Music, Inc.

United States, DE

Warner Chappell Music, Inc.

100%

Warner Chappell Pty Limited

Australia

Chappell & Co (Australia) Pty Ltd

100%

Warner Chappell TM Limited

England and Wales

Warner Chappell Music Limited

100%

Warner Chappell UK Limited

United Kingdom

Warner Chappell Music Limited

100%

Warner Custom Music Corp.

United States, CA

Warner Special Products Inc.

100%

Warner Domain Music Inc.

United States, DE

Warner Records Inc.

100%

Warner Group Portugal SGPS, Lda

Portugal

Warner Music Spain, S.L.

100%

Warner Music (Beijing) Co., Limited (legal name is Asia Warner (Beijing) Music
Entertainment Co., Ltd.)

China

Warner Music China (HK) Limited

100%

Warner Music (Europe) B.V.

Netherlands

Warner Chappell Music Group (Netherlands) B.V.

100%

Warner Music (Malaysia) Sdn Bhd

Malaysia

WEA International Inc.

100%

Warner Music (Northern Ireland) Limited

United Kingdom

WEA International Inc. & Warner Music Ireland Limited

100%

Warner Music (Thailand) Ltd.

Thailand

WEA International, Inc.; WEA Europe Inc.; New Chappell, Inc.

100%

Warner Music Argentina S.A.

Argentina

WEA International Inc. & WEA Europe Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Music Australia Pty. Limited

Australia

WEA International Inc.

100%

Warner Music Austria Beteiligungsmanagement GmbH

Austria

TW Music Holdings Inc.

100%

Warner Music Austria GmbH

Austria

Warner Music Group Germany Holding GmbH

100%

Warner Music Austria Holding GmbH (f/k/a BVUU Beteiligungsverwaltung GmbH)

Austria

Warner Music Austria Beteiligungsmanagement GmbH

100%

Warner Music Benelux BV

Netherlands

Warner Chappell Music Group (Netherlands) B.V.

100%

Warner Music Benelux SA/NV

Belgium

Warner Chappell Music Group (Netherlands) B.V. & WEA Europe Inc.

100%

Warner Music Brasil Ltda.

Brazil

Warner Music Inc. & WEA International Inc.

100%

Warner Music Canada Asset Holdings Sub Co

Canada

Warner Music Canada Asset Holdings ULC

100%

Warner Music Canada Asset Holdings ULC

Canada

WMG Acquisition Corp.

100%

Warner Music Canada Co.

Canada

Warner Music Canada Ontario LP

100%

Warner Music Canada Ontario LP

Canada

Warner Music Canada Asset Holdings ULC and Warner Music Canada Asset Holding Sub
Co

100%

Warner Music Chile S.A.

Chile

WEA International Inc. & WEA Europe Inc.

100%

Warner Music China (HK) Limited

Hong Kong

WEA International Inc. & WEA Europe Inc.

100%

Warner Music Colombia SAS

Colombia

WEA International Inc.

100%

Warner Music Czech Republic s.r.o. (f/k/a Parlophone Czech Republic s.r.o.)

Czech Republic

Warner Music Poland sp.z.o.o.

100%

Warner Music Denmark A/S

Denmark

Warner Music Holdings Denmark A/S

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Music Discovery Inc.

United States, DE

Warner Music Inc.

100%

Warner Music Distribution LLC

United States, DE

Rep Sales, Inc.

100%

Warner Music Finland OY

Finland

Warner Music Spain, S.L.

100%

Warner Music France SAS

France

Warner Music (Europe) B.V.

100%

Warner Music Greece SA

Greece

WEA International Inc.

100%

Warner Music Group Germany GmbH

Germany

New Chappell Inc.

100%

Warner Music Group Germany Holding GmbH

Germany

Chappell And Intersong Music Group (Germany) Inc. (99.5%); Warner Music Group
Germany GmbH (0.5%)

100%

Warner Music Group Italy SrL

Italy

Warner Music France SAS

100%

Warner Music Holdings Denmark A/S

Denmark

WMG Acquisition Corp.

100%

Warner Music Holdings Limited

United Kingdom

WMG Acquisition (UK) Limited

100%

Warner Music Hong Kong Limited

Hong Kong

WEA Europe Inc. & WEA International Inc.

100%

Warner Music Inc.

United States, DE

WMG Acquisition Corp.

100%

Warner Music International Services Limited

England and Wales

WMG Acquisition (UK) Limited

100%

Warner Music Ireland Limited

Ireland

Warner Music UK Limited

100%

Warner Music Italia SRL

Italy

Warner Music Group Italy SrL and Warner Music (Europe) B.V.

100%

Warner Music Japan Inc. (a/k/a K.K. Warner Music Japan)

Japan

Warner/Chappell Music Japan K.K. (99.145%); WMG Acquisition Corp. (.855%)

100%

Warner Music Korea Ltd.

Korea, Republic of

WEA International Inc.

100%

Warner Music Latina Inc.

United States, DE

WEA International Inc.

100%

Warner Music Ltd. (f/k/a Music Ltd.)

Russian Federation

Warner Chappell Music Group (Netherlands) B.V.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Music Mexico, S.A. de C.V.

Mexico

Aulecar, S.A. de C.V. (99.993%);

WEA Europe Inc. (0.001%); WEA International Inc. (0.006%)

100%

Warner Music Middle East S.A.R.L.

Lebanon

New Chappell Inc. (0.020%);
WEA Europe Inc. (0.020%);
WEA International Inc. (99.960%)

100%

Warner Music Nashville LLC

United States, TN

Warner Records Inc.

100%

Warner Music New Zealand Limited

New Zealand

WEA International Inc.

100%

Warner Music Norway AS (f/k/a Warner Music Holdings Norway A/S)

Norway

WMG Acquisition Corp.

100%

Warner Music Peru S.A.C.

Peru

WEA Europe Inc. & WEA International Inc.

100%

Warner Music Philippines Inc.

Philippines

WEA International Inc.

100%

Warner Music Poland sp.z.o.o.

Poland

WEA Europe Inc. & WEA International Inc.

100%

Warner Music Portugal LDA (f/k/a Parlophone Music Portugal Lda)

Portugal

Warner Group Portugal SGPS, Lda

100%

Warner Music Publishing Holland B.V. (f/k/a Warner Bros. Music Holland B.V.)

Netherlands

Muziekuitgeverij Artemis B.V.

100%

Warner Music Publishing International Inc. (f/k/a Warner Bros. Music
International Inc.)

United States, DE

Warner Chappell Music, Inc.

100%

Warner Music Publishing Italy SrL (f/k/a Warner Bros. Music Italy SrL)

Italy

Warner Chappell Music Italiana SrL

100%

Warner Music Singapore Pte Ltd

Singapore

WEA International Inc.

100%

Warner Music South Africa (pty) Ltd. (f/k/a Warner Music Gallo Africa
(Proprietary) Limited)

South Africa

WEA International Inc.  

100%

Warner Music SP Inc.

United States, DE

Warner Music Inc.

100%

Warner Music Spain, S.L.

Spain

WEA International Inc.; WEA Europe Inc.; New Chappell Inc.

100%

Warner Music Sweden AB

Sweden

WEA International Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

Warner Music Switzerland AG

Switzerland

Warner Music Group Germany Holding GmbH

100%

Warner Music Taiwan Limited

Taiwan, Province of China

WEA International Inc.

100%

WARNER MUSIC TURKEY MÜZİK KAYIT PRODÜKSİYON VE PAZARLAMA ANONİM ŞİRKETİ 

Turkey

WEA International Inc.

100%

Warner Music UK Limited

United Kingdom

Warner Music International Services Limited

100%

Warner Music Vietnam Limited Liability Company


Vietnam

Warner Music Singapore Pte Ltd

100%

Warner Records Inc. (f/k/a/ Warner Bros. Records Inc.)

United States, DE

WMG Acquisition Corp.

100%

Warner Records LLC

United States, DE

Rhino Entertainment LLC

100%

Warner Records/QRI Venture, Inc.

United States, DE

Warner Records Inc.

100%

Warner Records/Ruffnation Ventures, Inc.

United States, DE

Warner Records Inc.

100%

Warner Records/SIRE Ventures LLC

United States, DE

Warner Records Inc.

100%

Warner Sojourner Music Inc.

United States, DE

Warner Records Inc.

100%

Warner Special Products Inc.

United States, DE

Warner Music Inc.

100%

Warner Strategic Marketing Inc.

United States, DE

Warner Music Inc.

100%

Warner/Chappell Ltd. (OOO Warner/Chappell)  

Russian Federation

Warner Music Group Germany Holding GmbH and Warner Chappell Music Germany GmbH

100%

Warner-Elektra-Atlantic Corporation

United States, NY

Warner Records Inc.

100%

WarnerSongs, Inc.

United States, DE

Warner Records Inc.

100%

Warner-Tamerlane Publishing Corp.

United States, CA

WMG Acquisition Corp.

100%

Warprise Music Inc.

United States, DE

Warner Records Inc.

100%

WC Gold Music Corp. (f/k/a WB Gold Music Corp.)

United States, DE

WMG Acquisition Corp.

100%

WCM/House of Gold Music, Inc. (f/k/a WBM/House of Gold Music, Inc.)

United States, DE

WMG Acquisition Corp.

100%

WEA Europe Inc.

United States, DE

WEA International Inc.

100%

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 5.12

Subsidiary

Jurisdiction

Name of Parent Entity

% Ownership

WEA Inc.

United States, DE

Warner Music Inc.

100%

WEA International Inc.

United States, DE

WMG Acquisition Corp.

100%

Wide Music, Inc.

United States, CA

LEM America, Inc.

100%

WMCR Holdings LLC

United States, DE

Warner Music Inc.

80%

WMG Acquisition (UK) Limited

England and Wales

WMG Acquisition Corp.

100%

WMG Acquisition Corp.

United States, DE

WMG Holdings Corp.

100%

WMG COE, LLC
(f/k/a Warner COE, LLC)

United States, DE

Warner Records Inc.

100%

WMG Finance Limited (f/k/a PLG Holdco Limited)

United Kingdom

Warner Music Holdings Limited

100%

WMG Holdings Corp.

United States, DE

Warner Music Group Corp.  

100%

WMG Productions LLC

United States, DE

Warner Music Inc.

100%

WMG Rhino Holdings Inc.

United States, DE

Rhino Focus Holdings LLC

100%

WMIS Limited

United Kingdom

Warner Music International Services Limited

100%

Wrong Man Development Limited Liability Company

United States, NY

Warner Chappell Music, Inc.

100%

X5 Group AB

Sweden

WEA International Inc.

100%

XY Mobile LLC (f/k/a Star Mobile LLC)

United States, DE

Atlantic Mobile LLC (50.1%)

50.1%

 

 

1005985620v5

 

--------------------------------------------------------------------------------

SCHEDULE 6.17

Post-Closing Actions

 

None.

 

 

 

 

 

1005985620v5

 